

Exhibit 10.3


FIRST AMENDED AND RESTATED REVOLVING CREDIT AND GUARANTY AGREEMENT
dated as of March 3, 2014


among


XERIUM TECHNOLOGIES, INC.,
as US Borrower,


XERIUM CANADA INC.,
as Canadian Borrower,




HUYCK.WANGNER GERMANY GMBH, ROBEC WALZEN GMBH AND STOWE WOODWARD
AKTIENGESELLSCHAFT, as European Borrowers,




CERTAIN SUBSIDIARIES OF XERIUM TECHNOLOGIES, INC.,
as US Guarantors,


XERIUM TECHNOLOGIES, INC., XERIUM CANADA INC., XERIUM TECHNOLOGIES LTD AND
XERIUM GERMANY HOLDING GMBH,
as European Guarantors,


VARIOUS LENDERS,


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent


and


JPMORGAN CHASE BANK, N.A.,
as European Administrative Agent and European Collateral Agent
___________________________________________________________
___________________________________________________________



--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
Page
SECTION 1.
 
DEFINITIONS AND INTERPRETATION
1
1.1
 
Definitions
2
1.2
 
Accounting Terms
59
1.3
 
Interpretation, etc.
60
1.4
 
Certain Calculations
61
1.5
 
Currency Matters
62
 
 
 
 
SECTION 2.
 
ADVANCES, PAYMENTS
62
2.1
 
Revolving Advances
62
2.2
 
Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for Revolving Advances
63
2.3
 
Swing Loans
66
2.4
 
Disbursement of Advance Proceeds
67
2.5
 
Making and Settlement of Advances
68
2.6
 
Maximum Advances and Repayments
70
2.7
 
Manner and Repayment of Advances
71
2.8
 
[Reserved]
74
2.9
 
Statement of Account
74
2.10
 
Letters of Credit
75
2.11
 
Issuance of Letters of Credit
76
2.12
 
Requirements For Issuance of Letters of Credit
76
2.13
 
Disbursements, Reimbursement
77
2.14
 
Repayment of Participation Advances
78
2.15
 
Documentation
79
2.16
 
Determination to Honor Drawing Request
79
2.17
 
Nature of Participation and Reimbursement Obligations
79
2.18
 
Liability for Acts and Omissions
81
2.19
 
Use of Proceeds
82
2.20
 
Defaulting Lender
82
2.21
 
Payment of Obligations
85
2.22
 
Increase in Maximum Credit
85
2.23
 
Interest
88
2.24
 
Letter of Credit Fees
89
2.25
 
Unused Line Fee
90
2.26
 
Computation of Interest and Fees
91
2.27
 
Basis for Determining Interest Rate Inadequate or Unfair
91
2.28
 
Increased Costs; Capital Adequacy
92
2.29
 
Taxes; Withholding, etc.
93
2.30
 
Obligation to Mitigate
96
2.31
 
Tax Refund
97
 
 
 
 


i

--------------------------------------------------------------------------------



 
 
 
 
 
 
 
 
 
 
 
 
2.32
 
Removal or Replacement of a Lender
97
2.33
 
Currency Indemnity
97
2.34
 
Protective Advances
98
 
 
 
 
SECTION 3.
 
CONDITIONS PRECEDENT
99
3.1
 
Conditions to Closing Date
99
3.2
 
Conditions to Each Credit Extension
103
 
 
 
 
SECTION 4.
 
REPRESENTATIONS AND WARRANTIES
104
4.1
 
Organization; Requisite Power and Authority; Qualification
104
4.2
 
Capital Stock and Ownership
104
4.3
 
Due Authorization
104
4.4
 
No Conflict
104
4.5
 
Governmental Consents
105
4.6
 
Binding Obligation
105
4.7
 
Historical Financial Statements
105
4.8
 
Business Plan
106
4.9
 
No Material Adverse Change
106
4.10
 
Use of Proceeds
106
4.11
 
Adverse Proceedings, etc.
106
4.12
 
Payment of Taxes
106
4.13
 
Properties
106
4.14
 
Environmental Matters
107
4.15
 
No Defaults
107
4.16
 
Material Contracts
107
4.17
 
Governmental Regulation
108
4.18
 
Margin Stock
108
4.19
 
Employee Matters
108
4.20
 
Employee Benefit Plans
108
4.21
 
Certain Fees
109
4.22
 
Solvency
109
4.23
 
Anti-Money Laundering/International Trade Law Compliance
109
4.24
 
Compliance with Statutes, etc.
110
4.25
 
Disclosure
110
4.26
 
Insurance
110
4.27
 
Borrowing Base Certificate
110
4.28
 
Centre of Main Interest and Establishments
110
 
 
 
 
SECTION 5.
 
AFFIRMATIVE COVENANTS
110


ii

--------------------------------------------------------------------------------



5.1
 
Financial Statements and Other Reports
110
5.2
 
Existence
115
5.3
 
Payment of Taxes and Claims
115
5.4
 
Maintenance of Properties
115
5.5
 
Insurance
116
5.6
 
Books and Records, Inspections
116
5.7
 
Compliance with Laws; SEC Filings
116
5.8
 
Use of Proceeds
117
5.9
 
Environmental
117
5.10
 
Additional Collateral and Guarantees
118
5.11
 
Additional Material Real Estate Assets
119
5.12
 
Deposit Accounts; Securities Accounts
120
5.13
 
Further Assurances
121
5.14
 
Intellectual Property
122
5.15
 
Know-Your-Customer Rules
122
5.16
 
Pari Passu Ranking
123
5.17
 
Post-Closing Matters
123
5.18
 
Performance Obligation
123
5.19
 
Borrowing Base and Related Matters
123
5.20
 
European Accounts
125
 
 
 
 
SECTION 6.
 
NEGATIVE COVENANTS
126
6.1
 
Indebtedness
126
6.2
 
Liens
129
6.3
 
Fiscal Year
131
6.4
 
No Further Negative Pledges
131
6.5
 
Restricted Payments
132
6.6
 
Restrictions on Subsidiary Distributions
133
6.7
 
Investments
133
6.8
 
Maximum Consolidated Capital Expenditures
135
6.9
 
Fundamental Changes; Disposition of Assets; Acquisitions
136
6.10
 
Disposal of Subsidiary Interests
137
6.11
 
Sales and Lease Backs
137
6.12
 
Transactions with Shareholders and Affiliates
137
6.13
 
Conduct of Business
137
6.14
 
Anti-Money Laundering/International Trade Law Compliance
138
6.15
 
Amendments or Waivers to Organizational Documents
138
6.16
 
Amendments or Waivers to Certain Indebtedness
138
6.17
 
Springing Financial Covenant
138
6.18
 
Limitations on Voluntary Prepayments of Term Loans
138
 
 
 
 
SECTION 7.
 
GUARANTY
139


iii

--------------------------------------------------------------------------------



7.1
 
Guaranty of the Obligations
139
7.2
 
Contribution by Guarantors
139
7.3
 
Payment by Guarantors
140
7.4
 
Liability of Guarantors Absolute
141
7.5
 
Waivers by Guarantors
143
7.6
 
Guarantors' Rights of Subrogation, Contribution, etc.
144
7.7
 
Subordination of Other Obligations
144
7.8
 
Continuing Guaranty
145
7.9
 
Authority of Guarantors or Borrowers
145
7.10
 
Financial Condition of Each Borrower
145
7.11
 
Bankruptcy, etc.
145
7.12
 
Discharge of Guaranty Upon Sale of Guarantor
146
7.13
 
Validity and Effectiveness
146
7.14
 
Keepwell
146
7.15
 
Limitation of Enforcement
147
 
 
 
 
SECTION 8.
 
EVENTS OF DEFAULT
149
8.1
 
Events of Default
149
 
 
 
 
SECTION 9.
 
AGENTS
152
9.1
 
Appointment of Agents
152
9.2
 
Nature of Duties
153
9.3
 
German Collateral Matters
153
9.4
 
Parallel Debt
155
9.5
 
Lack of Reliance on Agent
156
9.6
 
Resignation of Agent; Successor Agent
156
9.7
 
Certain Rights of Agent
157
9.8
 
Reliance
157
9.9
 
Notice of Default
157
9.10
 
Indemnification
158
9.11
 
Agent in its Individual Capacity
158
9.12
 
Delivery of Documents
158
9.13
 
Borrowers' Undertaking to Agents
158
9.14
 
No Reliance on Agents' Customer Identification Program
158
9.15
 
Other Agreements
159
9.16
 
Appointment for English Law
159
9.17
 
Intercreditor Agreement
160
9.18
 
Québec Collateral Documents
160
 
 
 
 
SECTION 10.
 
MISCELLANEOUS
160
10.1
 
Notices
161
10.2
 
Expenses
162


iv

--------------------------------------------------------------------------------



10.3
 
Indemnity
162
10.4
 
Set Off
163
10.5
 
Amendments and Waivers
163
10.6
 
Successors and Assigns; Participations
165
10.7
 
Independence of Covenants
170
10.8
 
Survival of Representations, Warranties and Agreements
170
10.9
 
No Waiver; Remedies Cumulative
170
10.10
 
Marshalling; Payments Set Aside
170
10.11
 
Severability
171
10.12
 
Obligations Several
171
10.13
 
Headings
171
10.14
 
APPLICABLE LAW
171
10.15
 
CONSENT TO JURISDICTION AND SERVICE OF PROCESS
171
10.16
 
WAIVER OF JURY TRIAL
172
10.17
 
Confidentiality
172
10.18
 
Usury Savings Clause
173
10.19
 
Counterparts
173
10.20
 
Effective Date
174
10.21
 
USA Patriot Act Notice
174
10.22
 
No Setoffs and Defenses
174
10.23
 
Entire Agreement
174
10.24
 
Borrowing Agency Provisions
174
10.25
 
Nature of Borrowers Obligations
176
10.26
 
Designation of Debt for Purposes of the Senior Notes Indenture
176
10.27
 
Québec Interpretation Matters
176
10.28
 
English Language
176
10.29
 
Amendment and Restatement
177
10.30
 
CAM Exchange
177
10.31
 
Closing Date Allocation
178






v

--------------------------------------------------------------------------------



APPENDICES:
A    Initial Revolving Commitments
B    Notice Addresses


SCHEDULES:
1.1(a)    Factoring Agreements
1.1(b)    Guarantors
4.1    Jurisdictions of Organization
4.2    Capital Stock and Ownership
4.13(b)    Real Estate Assets
4.14    Environmental Matters
4.16    Material Contracts
5.17    Post-Closing Matters
6.1(i)    Certain Indebtedness
6.2(l)    Certain Liens
6.7(i)    Certain Investments
6.12    Certain Affiliate Transactions
EXHIBITS:
A-1    US Borrower Revolving Credit Note
A-2    Canadian Borrower Revolving Credit Note
A-3    US Swing Loan Note
A-4    Canadian Swing Loan Note
A-5    European Borrower Revolving Credit Note
A-6    European Swing Loan Note
B    Compliance Certificate
C    Commitment Transfer Supplement
D    Certificate Re Non-Bank Status
E    Closing Date Certificate
F    Counterpart Agreement
G-1    US Pledge and Security Agreement
G-2    Canadian Pledge and Security Agreement
G-3    European Collateral Documents
H    Mortgage
I    Landlord Personal Property Collateral Access Agreement
J    Affiliate Subordination Agreement
K    Solvency Certificate
L    Intercreditor Agreement
M-1    Borrowing Base Certificate (Domestic)
M-2    Borrowing Base Certificate (European)











vi

--------------------------------------------------------------------------------



FIRST AMENDED AND RESTATED REVOLVING CREDIT AND GUARANTY AGREEMENT
This FIRST AMENDED AND RESTATED REVOLVING CREDIT AND GUARANTY AGREEMENT, dated
as of March 3, 2014, is entered into by and among XERIUM TECHNOLOGIES, INC., a
Delaware corporation (the “Lead Borrower”), any Subsidiary of the Lead Borrower
organized or formed under the laws of the United States that at any time after
the date hereof becomes a US Borrower in accordance with the terms hereof (each
a “US Borrower” and, together with the Lead Borrower, the “US Borrowers”),
XERIUM CANADA INC., a corporation organized under the laws of the Province of
New Brunswick (“Xerium Canada”), and any other Subsidiary of the Lead Borrower
organized or formed under the laws of Canada or any province or territory
thereof that at any time after the date hereof becomes a Canadian Borrower in
accordance with the terms hereof (each a “Canadian Borrower” and, together with
Xerium Canada, the “Canadian Borrowers”), HUYCK. WANGNER GERMANY GMBH, a limited
liability company (Gesellschaft mit beschränkter Haftung) organized under the
laws of Germany and registered with the commercial register (Handelsregister) of
the local court (Amtsgericht) Stuttgart under registration number HRB 353855
(the “European Lead Borrower”), ROBEC WALZEN GMBH, a limited liability company
(Gesellschaft mit beschränkter Haftung) organized under the laws of Germany and
registered with the commercial register (Handelsregister) of the local court
(Amtsgericht) Düren under registration number HRB 2867 (“Robec Germany”), STOWE
WOODWARD AKTIENGESELLSCHAFT, a stock corporation (Aktiengesellschaft) organized
under the laws of Germany and registered with the commercial register
(Handelsregister) of the local court (Amtsgericht) Düren under registration
number HRB 2635 (“Stowe Germany”), (European Lead Borrower, Robec Germany and
Stowe Germany are each a “European Borrower” and collectively, the “European
Borrowers”; and the European Borrowers, together with the US Borrowers and the
Canadian Borrowers, collectively, the “Borrowers”), CERTAIN SUBSIDIARIES OF THE
LEAD BORROWER, as Guarantors, the Lenders party hereto from time to time, PNC
BANK, NATIONAL ASSOCIATION, as Administrative Agent (together with its permitted
successors, in such capacity, “Administrative Agent”) and as Collateral Agent
(together with its permitted successors, in such capacity, “Collateral Agent”)
and JPMORGAN CHASE BANK, N.A., as European Administrative Agent (together with
its permitted successors, in such capacity, “European Administrative Agent”) and
as European Collateral Agent (together with its permitted successors, in such
capacity, “European Collateral Agent”).
RECITALS:
WHEREAS, capitalized terms used in these Recitals and not otherwise defined
herein shall have the respective meanings set forth for such terms in Section
1.1 hereof;
WHEREAS, the Lead Borrower, the Canadian Borrower, certain of the Guarantors,
certain of the Lenders, the Administrative Agent and the Collateral Agent
entered into that certain Revolving Credit and Guaranty Agreement, dated May 17,
2013 (the “Original Closing Date”) (as amended, modified or supplemented prior
to the date hereof (the “Existing Credit Agreement”); and
WHEREAS, the Borrowers, the Guarantors, the Lenders, the Administrative Agent,
the Collateral Agent, the European Administrative Agent and the European
Collateral Agent desire to amend and restate the Existing Credit Agreement,
pursuant to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.DEFINITIONS AND INTERPRETATION

1

--------------------------------------------------------------------------------



1.1    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
“90-Day Global Excess Availability” means, on a given date, the quotient
obtained by dividing (a) the sum of each day’s Global Excess Availability during
the ninety (90) consecutive day period immediately preceding such date (or, if
shorter, the period commencing on the Closing Date and ending on the day
immediately preceding such date) by (b) ninety (90) (or, if applicable, the
number of days (which is less than ninety (90)) from the Closing Date to the day
immediately preceding such date).
“Additional Agreement” as defined in Section 9.17.
“Additional Lender” as defined in Section 2.22.
“Adjusted EBITDA” means, with respect to any Person for any period, the total of
(A) the Consolidated Net Income of such Person and its Subsidiaries for such
period, plus (B) without duplication, to the extent that any of the following
were deducted in computing such Consolidated Net Income for such period: (i)
provision for taxes based on income or profits, including, without limitation,
federal, state, provincial, franchise and similar taxes, including any penalties
and interest relating to any tax examinations, (ii) Consolidated Interest
Expense, (iii) Consolidated Depreciation and Amortization Expense, including
depreciation and amortization expenses relating to Capital Leases, (iv) reserves
for inventory in connection with plant closures, (v) Consolidated Operational
Restructuring Costs, (vi) non-cash charges resulting from the application of
purchase accounting, including push-down accounting, (vii) non-cash expenses
resulting from the granting of Common Stock, stock options, restricted stock or
restricted stock unit awards under equity compensation programs solely with
respect to Common Stock, and cash expenses for compensation mandatorily applied
to purchase Common Stock, (viii) non-cash items relating to a change in or
adoption of accounting policies, (ix) non-cash expenses relating to pension or
benefit arrangements, (x) expenses incurred as a result of the repurchase,
redemption or retention by the Lead Borrower of Common Stock earned under equity
compensation programs solely in order to make withholding tax payments, (xi)
amortization or write-offs of deferred financing costs, (xii) any non-cash
losses resulting from marking to market Hedging Obligations (to the extent the
cash impact resulting from such loss has not been realized in such period) and
(xiii) other non-cash losses or charges (excluding, however, any non-cash loss
or charge which represents an accrual of, or a reserve for, a cash disbursement
in a future period), minus (C) without duplication, to the extent any of the
following were included in computing Consolidated Net Income for such period,
(i) non-cash gains with respect to the items described in clauses (vi), (vii),
(ix), (xi), (xii) and (xiii) (other than, in the case of clause (xiii), any such
gain to the extent that it represents a reversal of an accrual of, or reserve
for, a cash disbursement in a future period) of clause (B) above and (ii)
provisions for tax benefits based on income or profits. Notwithstanding the
foregoing, taxes paid and provision for taxes based on the income or profits of,
and the Consolidated Depreciation and Amortization Expense of, a Subsidiary of
such Person shall be added to Consolidated Net Income of such Person to compute
Adjusted EBITDA only to the extent (and in the same proportion) that the
Consolidated Net Income of such Subsidiary was included in calculating
Consolidated Net Income of such Person.
“Administrative Agent” as defined in the preamble hereto.
“Advance Rates” shall mean the lending formula percentages set forth in the
definitions of US Borrowing Base, Canadian Borrowing Base and European Borrowing
Base.
“Advances” means and includes the Revolving Advances and Swing Loans, or any of
them as the context implies.

2

--------------------------------------------------------------------------------



“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Lead Borrower or any of its Subsidiaries) at
law or in equity, or before or by any Governmental Authority, domestic or
foreign (including any Environmental Claims), whether pending or, to the
knowledge of the Lead Borrower or any of its Subsidiaries, threatened in writing
against or affecting the Lead Borrower or any of its Subsidiaries or any
property of the Lead Borrower or any of its Subsidiaries.
“Affected Lender” as defined in Section 2.32.
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 20% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
“Affiliate Lender” means American Securities LLC, on behalf of its affiliated
funds and Carl Marks Strategic Investments, L.P.
“Affiliate Subordination Agreement” means the Affiliate Subordination Agreement,
dated as of the Original Closing Date, among the Credit Parties, the other
Subsidiaries of the Lead Borrower from time to time party thereto and the
Administrative Agent, substantially in the form of Exhibit J, as amended,
supplemented or otherwise modified from time to time.
“Agent” means each of the Administrative Agent, the Collateral Agent, the
European Administrative Agent and the European Collateral Agent.
“Aggregate Canadian Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate principal amount of all Advances to the Canadian
Borrowers outstanding at such time and (b) the Dollar Equivalent of the
aggregate amount of all Canadian Letter of Credit Obligations at such time
(exclusive of such Canadian Letter of Credit Obligations which are repaid with
the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Advances by the Canadian Borrowers).
“Aggregate Domestic Exposure” means, at any time, the sum of (a) the Aggregate
US Exposure at such time, and (b) the Aggregate Canadian Exposure at such time.
“Aggregate European Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate principal amount of all Advances to the European
Borrowers outstanding at such time and (b) the Dollar Equivalent of the
aggregate amount of all European Letter of Credit Obligations at such time
(exclusive of such European Letter of Credit Obligations which are repaid with
the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Advances by the European Borrowers).
“Aggregate Exposure” means, at any time, the sum of (a) the Aggregate Domestic
Exposure at such time and (b) the Aggregate European Exposure at such time.
“Aggregate US Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Advances to the US Borrowers outstanding at such time
and (b) the Dollar Equivalent of the aggregate amount of all US Letter of Credit
Obligations at such time (exclusive of such US Letter of Credit Obligations

3

--------------------------------------------------------------------------------



which are repaid with the proceeds of, and simultaneously with the incurrence
of, the respective incurrence of Advances by the US Borrowers).
“Agreement” means this First Amended and Restated Revolving Credit and Guaranty
Agreement, as it may be further amended, restated, supplemented or otherwise
modified from time to time.
“Alternate US Base Rate” means, for any day, a rate per annum equal to the
highest of (a) the US Base Rate in effect on such day, (b) the sum of the
Federal Funds Open Rate in effect on such day plus one half of one percent
(0.5%), and (c) the sum of the Daily LIBOR Rate in effect on such day plus one
percent (1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.
“Anti-Terrorism Laws” means any laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery and
all regulations issued thereunder (including, without limitation, Canadian
Anti-Terrorism or Sanctions Laws and the Geldwaeschebekaempfungsgesetz), all as
amended, supplemented or replaced from time to time.
“Applicable Agent” shall mean (i) with respect to matters relating to the
European Facility, European Advances and European Obligations, the European
Administrative Agent, (ii) with respect to matters relating to Collateral of the
European Credit Parties, the European Collateral Agent and (iii) with respect to
all other matters, the Administrative Agent.
“Applicable Conditions” means that each of the following conditions are
satisfied at the time of each action or proposed action and immediately after
giving effect thereto: (i) no Default or Event of Default has then occurred and
is continuing or would result from any such action, (ii) the Fixed Charge
Coverage Ratio for the period of four consecutive Fiscal Quarters most recently
ended for which financial statements have been delivered to the Administrative
Agent pursuant to Section 5.1(a) or (b), as applicable, would have been at least
1.10 to 1.00 (or 1.00 to 1.00 in the case of a Permitted Acquisition) on a pro
forma basis immediately after giving effect to such action, (iii) Global Excess
Availability and 90-Day Global Excess Availability on the date of the action or
proposed action (calculated after giving effect to any Advances or Letters of
Credit then being made or issued in connection with the action or proposed
action (and assuming that such Advances and Letters of Credit had remained
outstanding throughout the applicable 90-day period (or such shorter period, as
applicable) for which 90-Day Global Excess Availability is to be determined))
exceed the greater of (x) twenty-five percent (25.0%) (or twenty (20.0%) in the
case of a Permitted Acquisition) of the lesser of (A) the Maximum Credit at such
time and (B) the Borrowing Base at such time and (y) $8,000,000 (or $6,000,000
in the case of a Permitted Acquisition), and (iv) the Lead Borrower shall have
delivered to the Administrative Agent and the European Administrative Agent a
certificate of an Authorized Officer of the Lead Borrower certifying as to
compliance with preceding clauses (i) through (iii) and demonstrating (in
reasonable detail) the calculations required by preceding clauses (ii) and
(iii).
“Applicable Lead Borrower” shall mean (i) with respect to matters relating to
the European Facility, the European Advances and the European Obligations, the
European Lead Borrower, and (ii) with respect to all other matters, the Lead
Borrower.
“Applicable Margin” means:
(a) with respect to any Type of Advance under the Domestic Facility, at any
time:
(i)    subject to clause (ii) below, the applicable percentage (on a per annum
basis) set forth in the chart below as to Domestic Rate Loans, LIBOR Rate Loans,
Canadian Prime Rate Loans, BA Rate Loans and US Base Rate Loans, respectively,
that will result, in

4

--------------------------------------------------------------------------------



accordance with such chart, if the Domestic Quarterly Average Undrawn
Availability for the immediately preceding Fiscal Quarter is in an amount within
the range indicated in the chart below for such percentage:
Tier
Domestic Quarterly Average Undrawn Availability
Domestic Rate Loans
LIBOR Rate Loans
Canadian Prime Rate Loans
BA Rate Loans
US Base Rate Loans
I
< 33.3% of the Maximum Credit
1.25%
2.25%
1.25%
2.25%
1.25%
II
> 33.3% but < 66.7% of the Maximum Credit
1.00%
2.00%
1.00%
2.00%
1.00%
III
> 66.7% of the Maximum Credit
0.75%
1.75%
0.75%
1.75%
0.75%



(ii)    For the period from and including the Closing Date to but excluding the
first Domestic Adjustment Date, the Applicable Margin shall be set at Tier III
in the table above. Thereafter, the Applicable Margin for each Type of Advance
shall be (y) adjusted as of May 1, 2014 and the first (1st) day of each Fiscal
Quarter thereafter (i.e., the first (1st) day of each of July, October, January
and April), based upon the Borrowing Base Certificate (and related information)
delivered to the Administrative Agent, in accordance with Section 5.19(a), with
respect to the months comprising the immediately preceding Fiscal Quarter (each
a “Domestic Adjustment Date”), commencing with the delivery by the Lead Borrower
of the Borrowing Base Certificate in each of the months comprising the Fiscal
Quarter ending March 31, 2014, and (z) based upon the calculation by the
Administrative Agent of Domestic Quarterly Average Undrawn Availability for such
Fiscal Quarter. In the event that any Borrowing Base Certificate (and related
information) is not provided to the Administrative Agent in accordance with
Section 5.19(a), the Applicable Margin for each Type of Advance shall be set at
the Applicable Margin for such Type of Advance set forth in Tier I above as of
the first (1st) day of the Fiscal Quarter following the month in which such
Borrowing Base Certificate was required to be delivered and shall continue at
Tier I for such entire Fiscal Quarter and thereafter until the next Domestic
Adjustment Date, if any;
In the event that at any time after the end of a Fiscal Quarter, the Domestic
Quarterly Average Undrawn Availability for such Fiscal Quarter used for the
determination of the Applicable Margin is determined to have been less than the
actual amount of the Domestic Quarterly Average Undrawn Availability for such
Fiscal Quarter, the Applicable Margin for such prior Fiscal Quarter shall be
adjusted to the applicable percentage based on such actual Domestic Quarterly
Average Undrawn Availability and any additional interest for the applicable
period as a result of such recalculation shall be promptly paid by the Domestic
Borrowers to the Administrative Agent. In the event that the Domestic Quarterly
Average Undrawn Availability for such Fiscal Quarter used for the determination
of the Applicable Margin is determined to have been greater than the actual
amount of the Domestic Quarterly Average Undrawn Availability, the Applicable
Margin for such prior Fiscal Quarter shall be adjusted to the applicable
percentage based on such actual Domestic Quarterly Average Undrawn Availability
and any reduction in interest for the applicable period as a result of such
recalculation shall be credited against the next interest payment on the
Advances by the applicable Borrowers. The foregoing shall not be construed to
limit the rights of the Administrative

5

--------------------------------------------------------------------------------



Agent or the Lenders with respect to the amount of interest payable after a
Default or an Event of Default, whether based on such recalculated percentage or
otherwise;
AND
(b)    with respect to any Type of Advance under the European Facility, at any
time:
(i)    subject to clause (ii) below, the applicable percentage (on a per annum
basis) set forth in the chart below as to LIBOR Rate Loans and Overnight LIBOR
Rate Loans, respectively, that will result, in accordance with such chart, if
the European Quarterly Average Undrawn Availability for the immediately
preceding Fiscal Quarter is in an amount within the range indicated in the chart
below for such percentage:
Tier
European Quarterly Average Undrawn Availability
LIBOR Rate Loans
Overnight LIBOR Rate Loans
I
< 33.3% of the Maximum Credit
2.25%
2.25%
II
> 33.3% but < 66.7% of the Maximum Credit
2.00%
2.00%
III
> 66.7% of the Maximum Credit
1.75%
1.75%

(ii)    For the period from and including the Closing Date to but excluding the
first European Adjustment Date, the Applicable Margin shall be set at Tier III
in the table above. Thereafter, the Applicable Margin for each Type of Advance
shall be (y) adjusted as of May 1, 2014 and the first (1st) day of each Fiscal
Quarter thereafter (i.e., the first (1st) day of each of July, October, January
and April), based upon the Borrowing Base Certificate (and related information)
delivered to the European Administrative Agent, in accordance with Section
5.19(a), with respect to the months comprising the immediately preceding Fiscal
Quarter (each a “European Adjustment Date”), commencing with the delivery by the
Lead Borrower of the Borrowing Base Certificate in each of the months comprising
the Fiscal Quarter ending March 31, 2014, and (z) based upon the calculation by
the European Administrative Agent of European Quarterly Average Undrawn
Availability for such Fiscal Quarter. In the event that any Borrowing Base
Certificate (and related information) is not provided to the European
Administrative Agent in accordance with Section 5.19(a), the Applicable Margin
for each Type of Advance shall be set at the Applicable Margin for such Type of
Advance set forth in Tier I above as of the first (1st) day of the Fiscal
Quarter following the month in which such Borrowing Base Certificate was
required to be delivered and shall continue at Tier I for such entire Fiscal
Quarter and thereafter until the next European Adjustment Date, if any;
In the event that at any time after the end of a Fiscal Quarter, the European
Quarterly Average Undrawn Availability for such Fiscal Quarter used for the
determination of the Applicable Margin is determined to have been less than the
actual amount of the European Quarterly Average Undrawn Availability for such
Fiscal Quarter, the Applicable Margin for such prior Fiscal Quarter shall be
adjusted to the applicable percentage based on such actual European Quarterly
Average Undrawn

6

--------------------------------------------------------------------------------



Availability and any additional interest for the applicable period as a result
of such recalculation shall be promptly paid by the European Borrowers to the
European Administrative Agent. In the event that the European Quarterly Average
Undrawn Availability for such Fiscal Quarter used for the determination of the
Applicable Margin is determined to have been greater than the actual amount of
the European Quarterly Average Undrawn Availability, the Applicable Margin for
such prior Fiscal Quarter shall be adjusted to the applicable percentage based
on such actual European Quarterly Average Undrawn Availability and any reduction
in interest for the applicable period as a result of such recalculation shall be
credited against the next interest payment on the Advances by the applicable
Borrowers. The foregoing shall not be construed to limit the rights of the
European Administrative Agent or the Lenders with respect to the amount of
interest payable after a Default or an Event of Default, whether based on such
recalculated percentage or otherwise;
“Application Date” as defined in Section 2.7(b).
“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any Credit
Party with a Deposit Account Bank. “Approved Deposit Account” includes all
monies on deposit in such Deposit Account and all certificates and instruments,
if any, representing or evidencing such Deposit Account.
“Approved Securities Intermediary” means a Securities Intermediary reasonably
acceptable to the Collateral Agent or the European Collateral Agent, as
applicable.
“Asset Sale” means a sale, lease or sublease (as lessor or sub-lessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than the Lead Borrower or any other
Credit Party), in one transaction or a series of transactions, of all or any
part of the Lead Borrower’s or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Capital Stock of any of the Lead Borrower’s Subsidiaries, other
than (i) inventory (or other assets) sold or leased in the Ordinary Course
(excluding any such sales by operations or divisions discontinued or to be
discontinued), (ii) substantially worn, damaged or obsolete property disposed of
in the Ordinary Course, (iii) returns of inventory in the Ordinary Course, (iv)
the use of cash and Cash Equivalents in a manner not inconsistent with the
provisions of this Agreement and the other Credit Documents, (v) leases of real
property in the Ordinary Course, (vi) non-exclusive licenses or nonexclusive
sublicenses of patents, trademarks, copyrights and other intellectual property
in the Ordinary Course, (vii) sales of other assets for gross consideration of
less than $100,000 with respect to any transaction or series of related
transactions and (viii) transactions entered into in connection with Factoring
Agreements permitted pursuant to Section 6.1(l).
“Assignment of Crown Debt Restrictions” as defined in the definition of
“Eligible Receivables”.
“Attributable Indebtedness” in respect of a Sale and Lease Back Transaction
means, at the time of determination, the present value of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such Sale and Lease Back Transaction including any period for which such
lease has been extended or may, at the option of the lessor, be extended. Such
present value shall be calculated using a discount rate equal to the rate of
interest implicit in such transaction, determined in accordance with GAAP;
provided, however, that if such Sale and Lease Back Transaction results in a
Capital Lease Obligation, the amount of Indebtedness represented thereby will be
determined in accordance with the definition of “Capitalized Lease Obligation.”
“Australian Dollars” means the lawful money of Australia.

7

--------------------------------------------------------------------------------



“Austria GmbH” means Huyck.Wangner Austria GmbH, a limited liability company
duly organized under the laws of Austria.
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer and in each case with respect to a
German Credit Party including a managing director (Geschäftsführer) or member of
the board (Vorstandsmitglied).
“BA Rate Loan” means a Revolving Advance in Canadian Dollars that bears interest
determined by reference to the CDOR Rate in accordance with the terms hereof.
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Base Rate Loan” means a Canadian Prime Rate Loan, a US Base Rate Loan or a
Domestic Rate Loan.
“Beneficiary” means each Agent, each Lender and each Lender Counterparty.
“Benefited Lender” as defined in Section 2.5(e).
“Borrower” or “Borrowers” as defined in the preamble hereto.
“Borrowers’ Account” as defined in Section 2.9.
“Borrower Materials” as defined in Section 5.1(o).
“Borrowing Base” means the sum of the US Borrowing Base, the Canadian Borrowing
Base and the European Borrowing Base.
“Borrowing Base Certificate” means, as applicable, (i) a certificate
substantially in the form of Exhibit M-1 duly executed by the chief financial
officer or treasurer of the Lead Borrower and delivered to the Administrative
Agent, appropriately completed, by which such officer shall certify to the
Administrative Agent each Domestic Borrowing Base and calculation thereof as of
the date of such certificate, and (ii) a certificate substantially in the form
of Exhibit M-2 duly executed by the chief financial officer or treasurer of the
Lead Borrower and delivered to the European Administrative Agent, appropriately
completed, by which such officer shall certify to the European Administrative
Agent the European Borrowing Base and each Individual European Borrowing Base
and calculation thereof as of the date of such certificate.
“Business Day” means (i) any day, excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of New York (and (y) in the case
of Canadian Prime Rate Loans and BA Rate Loans only, the Province of Ontario,
Canada, and (z) in the case of any Advances to the European Borrowers only,
Frankfurt am Main, Germany or London, England) or is a day on which banking
institutions located in such state or jurisdiction are authorized or required by
law or other governmental action to close and (ii):
(a)    if such day relates to any interest rate settings as to a Fixed Rate Loan
denominated in Dollars or Pounds Sterling, any fundings, disbursements,
settlements and payments in Dollars or Pounds Sterling, as the case may be, in
respect of any such Fixed Rate Loan, or any other dealings in Dollars or Pounds
Sterling, as the case may be, to be carried out pursuant to this Agreement in
respect of any such Fixed Rate Loan, shall mean any such day described in clause
(i) above that is also a London Banking Day;

8

--------------------------------------------------------------------------------



(b)    if such day relates to any interest rate settings as to a Fixed Rate Loan
denominated in Euros, any fundings, disbursements, settlements and payments in
Euros in respect of any such Fixed Rate Loan, or any other dealings in Euros to
be carried out pursuant to this Agreement in respect of any such Fixed Rate
Loan, shall mean any such day described in clause (i) above that is also a
European Banking Day;
(c)    if such day relates to any interest rate settings as to a Fixed Rate Loan
denominated in Canadian Dollars, any fundings, disbursements, settlements and
payments in Canadian Dollars in respect of any such Fixed Rate Loan, or any
other dealings in Canadian Dollars to be carried out pursuant to this Agreement
in respect of any such Fixed Rate Loan, shall mean any such day described in
clause (i) above that is also a Canadian Banking Day; and
(d)    with respect to advances denominated in Euros or payments of Advances in
Euros or any other matters relating to Advances denominated in Euros, such day
also shall be a TARGET Day.
“Business Plan” as defined in Section 5.1(m).
“CAM” means the mechanism for the allocation and exchange of interests in the
Advances, participations in Letters of Credit and Swing Loans and other
Obligations and collections thereunder established under Section 10.30.
“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 10.30.
“CAM Exchange Date” means the first date after the Closing Date on which there
shall occur (a) any event described in Section 8.1(f) or 8.1(g), or (b) an
acceleration of the Obligations and termination of the Revolving Commitments
pursuant to Section 8.1.
“CAM Percentage” means as to each Lender, a fraction, (a) the numerator of which
shall be the aggregate amount of such Lender’s Revolving Commitments immediately
prior to the CAM Exchange Date and the termination of the Revolving Commitments,
and (b) the denominator of which shall be the amount of the Revolving
Commitments of all the Lenders immediately prior to the CAM Exchange Date and
the termination of the Revolving Commitments.
“Canadian Anti-Terrorism or Sanctions Laws” means the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act, Part II.1 of the Criminal Code, the
United Nations Act, the Special Economic Measures Act, the Freezing Assets of
Corrupt Foreign Officials Act, and any regulations issued under any of the
foregoing.
“Canadian Banking Day” means any day on which dealings in Canadian Dollar
deposits are conducted by and between banks in the Canadian interbank market.
“Canadian Benefit Plan” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing material employee benefits, including medical, hospital care, dental,
sickness, accident, disability, life insurance, pension, retirement or savings
benefits, under which any Canadian Borrower has any liability with respect to
any employee or former employee, but excluding any Canadian Registered Pension
Plans and shall not include plans established by statute or administered by a
Governmental Authority, including the Canada / Quebec Pension Plan or plans
administered pursuant to provincial health tax, workers’ compensation and
employment insurance legislation.

9

--------------------------------------------------------------------------------



“Canadian Borrowing Base” means, at any time, as to the Canadian Borrowers, the
amount calculated pursuant to the Borrowing Base Certificate most recently
delivered to the Administrative Agent pursuant to this Agreement (as such amount
may be adjusted from time to time in accordance with the terms of this
Agreement) equal to:
(a)    eighty-five percent (85%) of Eligible Receivables of the Canadian
Borrowers, plus
(b)    the least of (i) sixty-five percent (65%) of the Value of the Eligible
Inventory and Eligible Foreign In-Transit Canadian Inventory of the Canadian
Borrowers, (ii) 85% of the Net Orderly Liquidation Value of Eligible Inventory
of the Canadian Borrowers or (iii) $10,000,000, minus
(c)    Reserves.
“Canadian Borrowers” as defined in the preamble hereto.
“Canadian Borrower Revolving Credit Note” as defined in Section 2.1(a).
“Canadian Cash Management Products and Services” means agreements or other
arrangements entered into with a Lender Counterparty in the Lead Borrower’s or
any of its Subsidiaries’ Ordinary Course that provides any of the following
products or services to any of the Canadian Credit Parties: (a) credit cards;
(b) credit card processing services; (c) debit cards and stored value cards; (d)
purchase cards; (e) ACH transactions; (f) cash management and treasury
management services and products, including controlled disbursement accounts or
services, lockboxes, automated clearinghouse transactions, overdrafts,
interstate depository network services; or (g) foreign currency exchange and
foreign currency swaps and hedges. The indebtedness, obligations and liabilities
of any Canadian Credit Party to the provider of any Cash Management Products and
Services (including all obligations and liabilities owing to such provider in
respect of any returned items deposited with such provider) (the “Canadian Cash
Management Obligations”) shall be “Canadian Obligations” hereunder, Guaranteed
Canadian Obligations under the Guaranty and secured obligations under the
Canadian Collateral Documents, as applicable, and otherwise treated as Canadian
Obligations for purposes of each of the other Credit Documents.
“Canadian Cash Management Obligations” as defined in the definition of “Canadian
Cash Management Products and Services.”
“Canadian Collateral” means all of the Collateral which is subject or is
purported to be subject to the Liens granted by any of the Canadian Collateral
Documents.
“Canadian Collateral Documents” means, collectively, the Canadian Pledge and
Security Agreement, each of the Canadian Mortgages, the Landlord Consent and
Estoppels, if any, the Landlord Personal Property Collateral Access Agreements,
if any, entered into by any Canadian Credit Party, and all other instruments,
documents, hypothecs, and agreements delivered by any Canadian Credit Party
pursuant to this Agreement or any of the other Credit Documents in order to
grant and/or confirm to the Collateral Agent, for the benefit of the Secured
Parties, a Lien on any real, personal or mixed property of that Canadian Credit
Party as security for the Canadian Obligations.
“Canadian Compliance Authority” means each and all of (a) Foreign Affairs and
International Trade Canada Economic Law Division, (b) Foreign Affairs and
International Trade Canada Export Controls Division, (c) Financial Transactions
and Reports Analysis Centre of Canada, (d) Royal Canadian Mounted Police, (e)
Canada Border Services Agency, (f) Public Works and Government Services Canada
Controlled

10

--------------------------------------------------------------------------------



Goods Directorate, (f) Department of Justice Canada, (h) Canada Revenue Agency
and (i) Ontario Securities Commission.
“Canadian Credit Party” means each Canadian Borrower and each Canadian
Guarantor.
“Canadian Dollar and Cdn$” means the lawful money of Canada.
“Canadian Dollar Denominated Advances” means each Advance denominated in
Canadian Dollars at the time of the incurrence thereof.
“Canadian Guarantor” means (i) with respect to the Canadian Obligations of each
Canadian Borrower and each other Canadian Credit Party, each other Canadian
Borrower, (ii) each Guarantor listed as a Canadian Guarantor in Schedule 1.1(b)
and (iii) any other Canadian Subsidiary that becomes a party to the Guaranty.
For purposes of the Guaranty, the term “Canadian Guarantor” as applied to any
Canadian Borrower shall refer to such Canadian Borrower as a guarantor of
Obligations incurred by another Canadian Credit Party and not to Obligations
directly incurred by such Canadian Borrower in its capacity as a Canadian
Borrower hereunder.
“Canadian Guarantor Subsidiary” means each Canadian Guarantor other than a
Canadian Borrower.
“Canadian Hedging Obligations” means any Hedging Obligations owed by a Canadian
Credit Party.
“Canadian Inventory Reserve” means, as of any date of determination, such
amounts as the Administrative Agent may from time to time establish and revise
in its Permitted Discretion to reflect the estimated costs relating to unpaid
freight charges, warehousing or storage charges, taxes, duties, and other
similar unpaid costs associated with the acquisition of eligible in-transit
Inventory by the Canadian Borrowers.
“Canadian Letter of Credit Limit” means $5,000,000.
“Canadian Letter of Credit Obligations” means, at any time, the sum of (a) the
aggregate undrawn amount of all Canadian Letters of Credit outstanding at such
time, plus (b) without duplication, the aggregate amount of all drawings under
Canadian Letters of Credit for which the applicable Issuer has not at such time
been reimbursed, plus (c) without duplication, the aggregate amount of all
payments made by the Lenders to the applicable Issuer with respect to such
Lender’s participation in Canadian Letters of Credit as provided in Section 2.13
for which the Canadian Borrowers have not at such time reimbursed the Lenders,
whether by way of a Revolving Advance or otherwise.
“Canadian Letters of Credit” means standby and/or commercial letters of credit
issued for the account of a Canadian Borrower pursuant to this Agreement.
“Canadian Mortgages” means any Mortgage entered into by a Canadian Credit Party.
“Canadian Obligations” means all Obligations owing to any Agent, any Issuer, any
Swing Loan Lender, any Lender or any Lender Counterparty by any Canadian
Borrower.
“Canadian Pension Plan Event” means (i) the failure by a Canadian Borrower, or
any Affiliate of a Canadian Borrower to make any required contribution or
premium payment to a Canadian Registered Pension Plan in a timely manner in
accordance with the terms of the applicable Canadian Registered Pension

11

--------------------------------------------------------------------------------



Plan and all applicable laws, (ii) the withdrawal by a Canadian Borrower or any
Affiliate of a Canadian Borrower as a participating employer under any
multi-employer pension plan, as defined under applicable laws, where the
Canadian Borrower or any Affiliate is obligated to provide any contributions or
payments in respect of any deficit (iii) the termination, in whole or in part,
of any Canadian Registered Pension Plan, (iv) the institution of proceedings by
a pension regulator which has jurisdiction over a Canadian Registered Pension
Plan to terminate the Canadian Registered Pension Plan in whole or in part, or
(v) the occurrence of any event or condition which could reasonably be expected
to result in the institution of proceedings by the applicable pension regulator
to terminate a Canadian Registered Pension Plan, in whole or in part..
“Canadian Pledge and Security Agreement” means the Canadian Pledge and Security
Agreement, dated as of the Original Closing Date, executed by each Canadian
Credit Party substantially in the form of Exhibit G-2, as may be amended,
supplemented or otherwise modified from time to time.
“Canadian Prime Rate” means, for any date, the rate of interest per annum equal
to the higher of: (a) the rate of interest which is established from time to
time by the Administrative Agent (or its applicable Canadian Affiliate), at its
principal Canadian office in Toronto, Ontario, as its reference rate of interest
for loans in Canadian Dollars to the Canadian Borrowers, it being agreed that
such rate is not necessarily the lowest rate of interest then available from the
Administrative Agent (or its applicable Canadian Affiliate) on fluctuating rate
loans, and (b) the CDOR Rate calculated with reference to a 30 day Interest
Period plus 1.00% per annum, in each case, such rate to be adjusted
automatically, without notice, as of the opening of business on the effective
date of any change in such rate.
“Canadian Prime Rate Loan” means an Advance made by a Lender in Canadian Dollars
that bears interest determined by reference to the Canadian Prime Rate in
accordance with the terms hereof.
“Canadian Registered Pension Plan” means a “registered pension plan” (as defined
in subsection 248(1) of the Income Tax Act (Canada)) which is a defined benefit
pension plan, which is or, within the preceding six years, was sponsored,
maintained or contributed to by, or required to be contributed to by, a Canadian
Borrower or any Affiliate of a Canadian Borrower For the avoidance of doubt,
Canadian Registered Pension Plan excludes a Canadian multi-employer pension
plan, as defined under applicable laws, contributed to or required to be
contributed to by a Canadian Borrower or any Affiliate of a Canadian Borrower.
“Canadian Revolving Loans” means any (i) Canadian Prime Rate Loan, (ii) US Base
Rate Loan, (iii) BA Rate Loan or (iv) LIBOR Rate Loan.
“Canadian Revolving Loan Maximum Amount” means $15,000,000.
“Canadian Subsidiary” means any Foreign Subsidiary organized under the laws of
Canada or any province or territory thereof.
“Canadian Swing Loan Note” as defined in Section 2.3(a).
“Canadian Swing Loans” as defined in Section 2.3(a).
“Capital Expenditures” means, with respect to any Person, all expenditures that,
in accordance with GAAP, are or should be included in “purchase of property and
equipment” or similar items reflected in the cash flows of such Person.

12

--------------------------------------------------------------------------------



“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests, membership interests, and
any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
“Capitalized Lease Obligation” means, as applied to any Person, any obligation
incurred or arising out of or in connection with a Capital Lease.
“Cash” means money, currency or a credit balance in any Deposit Account.
“Cash Dominion Period” means:
(a) with respect to the application of Section 5.12(b) with respect to an
Approved Deposit Account of any Domestic Credit Party, any period commencing on
the date on which (x) an Event of Default shall have occurred and be continuing,
(y) Global Excess Availability is, on any date of determination, less than the
greater of (i) fifteen percent (15.0%) of the lesser of (a) the Maximum Credit
at such time and (b) the Borrowing Base at such time, and (ii) $5,000,000;
provided, that, any such Cash Dominion Period resulting solely from this clause
(y) shall cease to exist to the extent that Global Excess Availability is
greater than or equal to the greater of (1) fifteen percent (15.0%) of the
lesser of (a) the Maximum Credit at such time and (b) the Borrowing Base at such
time, and (2) $5,000,000 for sixty (60) consecutive days during any applicable
period after the occurrence of such Cash Dominion Period and no other Cash
Dominion Period has occurred during such sixty (60) consecutive day period, or
(z) Domestic Excess Availability is, on any date of determination, less than the
greater of (i) fifteen percent (15.0%) of the lesser of (a) the Maximum Domestic
Credit at such time and (b) the Domestic Borrowing Base at such time, and (ii)
$5,000,000; provided, that, any such Cash Dominion Period resulting solely from
this clause (z) shall cease to exist to the extent that Domestic Excess
Availability is greater than or equal to the greater of (1) fifteen percent
(15.0%) of the lesser of (a) the Maximum Domestic Credit at such time and (b)
the Domestic Borrowing Base at such time, and (2) $5,000,000 for sixty (60)
consecutive days during any applicable period after the occurrence of such Cash
Dominion Period and no other Cash Dominion Period under this clause (a) has
occurred during such sixty (60) consecutive day period; and
(b)    with respect to the application of Section 5.12(b) with respect to an
Approved Deposit Account of any European Credit Party, any period commencing on
the date on which (x) an Event of Default shall have occurred and be continuing,
(y) Global Excess Availability is, on any date of determination, less than the
greater of (i) fifteen percent (15.0%) of the lesser of (a) the Maximum Credit
at such time and (b) the Borrowing Base at such time, and (ii) $5,000,000;
provided, that, any such Cash Dominion Period resulting solely from this clause
(y) shall cease to exist to the extent that Global Excess Availability is
greater than or equal to the greater of (1) fifteen percent (15.0%) of the
lesser of (a) the Maximum Credit at such time and (b) the Borrowing Base at such
time, and (2) $5,000,000 for sixty (60) consecutive days during any applicable
period after the occurrence of such Cash Dominion Period and no other Cash
Dominion Period has occurred during such sixty (60) consecutive day period, or
(z) European Excess Availability is, on any date of determination, less than the
greater of (i) fifteen percent (15.0%) of the lesser of (a) the Maximum European
Credit at such time and (b) the European Borrowing Base at such time, and (ii)
$5,000,000; provided, that, any such Cash Dominion Period resulting solely from
this clause (z) shall cease to exist to the extent that European Excess
Availability is greater than or equal to the greater of (1) fifteen

13

--------------------------------------------------------------------------------



percent (15.0%) of the lesser of (a) the Maximum European Credit at such time
and (b) the European Borrowing Base at such time, and (2) $5,000,000 for sixty
(60) consecutive days during any applicable period after the occurrence of such
Cash Dominion Period and no other Cash Dominion Period under this clause (b) has
occurred during such sixty (60) consecutive day period; and
(c)    with respect to any other application of this defined term, any period
commencing on the date on which (x) an Event of Default shall have occurred and
be continuing, or (y) Global Excess Availability is, on any date of
determination, less than the greater of (i) fifteen percent (15.0%) of the
lesser of (a) the Maximum Credit at such time and (b) the Borrowing Base at such
time, and (ii) $5,000,000; provided, that, any such Cash Dominion Period
resulting solely from this clause (y) shall cease to exist to the extent that
Global Excess Availability is greater than or equal to the greater of (1)
fifteen percent (15.0%) of the lesser of (a) the Maximum Credit at such time and
(b) the Borrowing Base at such time, and (2) $5,000,000 for sixty (60)
consecutive days during any applicable period after the occurrence of such Cash
Dominion Period and no other Cash Dominion Period has occurred during such sixty
(60) consecutive day period.
“Cash Equivalents” means (i) Dollars or any foreign currency freely exchangeable
into Dollars and, in the case of any Foreign Subsidiary, such local currencies
held by it from time to time in the Ordinary Course, (ii) securities issued or
directly and fully guaranteed or insured by the U.S. government or any agency or
instrumentality thereof, (iii) certificates of deposit, time deposits and
Eurodollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any commercial bank having capital
and surplus in excess of $250,000,000 and whose long-term debt is rated at least
“A-1” or the equivalent thereof by S&P or Moody’s, (iv) repurchase obligations
for underlying securities of the types described in clauses (ii) and (iii) above
entered into with any financial institution meeting the qualifications specified
in the immediately preceding clause, (v) commercial paper issued by a
corporation (other than an Affiliate of any Borrower) rated at least “A-2” or
the equivalent thereof by Moody’s or S&P and in each case maturing within one
year after the date of acquisition, (vi) investment funds investing
substantially all of their assets in securities of the types described in
clauses (i) through (v) above, (vii) readily marketable direct obligations
issued by any state of the United States or any political subdivision thereof
having one of the two highest rating categories obtainable from either Moody’s
or S&P, (viii) in the case of any Foreign Subsidiary, instruments equivalent to
those referred to above denominated in Euros or any other foreign currency that
are comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States and (ix) money market funds as defined in
Rule 2a-7 of the General Rules and Regulations as promulgated under the
Investment Company Act of 1940.
“Cash Management Obligations” means Canadian Cash Management Obligations, US
Cash Management Obligations and European Cash Management Obligations.
“CDOR Rate” means, on any day and for any period, an annual rate of interest
equal to the arithmetic average rate applicable to Canadian Dollar bankers’
acceptances for the applicable Interest Period appearing on the “Reuters Screen
CDOR Page” (as defined in the International Swaps and Derivatives Association,
Inc. 2000 definitions, as modified and amended from time to time), rounded to
the nearest 1/100th of 1% (with .005% being rounded up), at approximately 10:00
a.m. Local Time, on such day, or if such day is not a Business Day, then on the
immediately preceding Business Day; provided that if such rate does not appear
on the Reuters Screen CDOR Page on such day, the CDOR Rate on such day shall be
the rate for such period applicable to Canadian Dollar bankers’ acceptances
quoted by a bank listed in Schedule I of the Bank Act (Canada), as selected by
the Administrative Agent as of 10:00 a.m. Local Time on such day or, if such day
is not a Business Day, then on the immediately preceding Business Day.

14

--------------------------------------------------------------------------------



“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit D.
“Change in Law” as defined in Section 2.28(a).
“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of section 13(d) and 14(d) under the Exchange Act) shall have acquired
beneficial ownership (as defined in Rule13d-3 under the Exchange Act), directly
or indirectly, of thirty-five percent (35%) or more on a fully diluted basis of
the voting and/or economic interest in the Capital Stock of the Lead Borrower;
(ii) the majority of the seats (other than vacant seats) on the board of
directors (or similar governing body) of the Lead Borrower cease to be occupied
by Persons who either (a) were members of the board of directors of the Lead
Borrower on the Closing Date or (b) were nominated for election by the board of
directors of the Lead Borrower, a majority of whom were directors on the Closing
Date or whose election or nomination for election was previously approved by a
majority of such directors; or (iii) any “change of control” or similar event
shall occur under the documents governing any Indebtedness incurred pursuant to
Section 6.1(c), Section 6.1(g), Section 6.1(o) or any Permitted Refinancing
Indebtedness with respect thereto, in each case, in an aggregate principal
amount of not less than $20,000,000.
“CIP Regulations” as defined in Section 9.14.
“Closing Date” means the date on which all conditions precedent set forth in
Section 3.1 are satisfied or waived in accordance with the terms of this
Agreement.
“Closing Date Certificate” means the Closing Date Certificate substantially in
the form of Exhibit E.
“Code” means the United State Internal Revenue Code of 1986, as amended from
time to time.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) and interests therein and proceeds and products
thereof, whether now or hereafter acquired, in or upon which Liens are purported
to be granted and/or confirmed pursuant to the Collateral Documents as security
for the Obligations.
“Collateral Agent” as defined in the preamble hereto.
“Collateral Documents” means, collectively, the Canadian Collateral Documents,
the US Collateral Documents and the European Collateral Documents.
“Collateral Questionnaire” means, as the case may be, (i) a certificate
delivered on or prior to the Original Closing Date, in form satisfactory to the
Collateral Agent, that provides information with respect to the personal, real
and mixed property of each Domestic Credit Party, and (ii) a certificate
delivered on or prior to the Closing Date, in form satisfactory to the European
Collateral Agent, that provides information with respect to the personal, real
and mixed property of each European Credit Party.
“Commitment Transfer Supplement” means a document in the form of Exhibit C, with
such amendments or modifications as may be approved by the Administrative Agent
and the European Administrative Agent, properly completed and otherwise in form
and substance satisfactory to the Administrative Agent and the European
Administrative Agent by which the purchasing Lender purchases and assumes a
portion of the obligation of the selling Lender to make and/or participate in
Advances and Letters of Credit under this Agreement.

15

--------------------------------------------------------------------------------



“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.§ 1 et seq.),
as amended from time to time.
“Common Stock” means the common stock of the Lead Borrower, par value $0.001 per
share.
“Communications” as defined in Section 5.1(l)(i).
“Compliance Authority” means each and all of the (a) US Treasury
Department/Office of Foreign Assets Control, (b) US Treasury
Department/Financial Crimes Enforcement Network, (c) US State
Department/Directorate of Defense Trade Controls, (d) US Commerce
Department/Bureau of Industry and Security, (e) the US Internal Revenue Service,
(f) the US Justice Department, (g) the US Securities and Exchange Commission,
(h) Canadian Compliance Authorities and (i) the European Compliance Authorities,
as applicable.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit B.
“Consigned Inventory” means Inventory of any Borrower that is in the possession
of another Person on a consignment, sale or return, or other basis that does not
constitute a final sale and acceptance of such Inventory.
“Consolidated Capital Expenditures” means, with respect to any Person for any
period, the aggregate of all Capital Expenditures of such Person and its
Subsidiaries during such period determined on a consolidated basis.
“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, including without limitation non-cash impairment
charges resulting from the application of Statements of Financial Accounting
Standards No. 142 and No. 144 and any amortization of intangibles arising
pursuant to Statement of Financial Accounting Standards No. 141.
“Consolidated Interest Expense” means, with respect to any Person for any
period, consolidated interest expense of such Person and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP. For
purposes of clarifying the intention of the parties, the calculation of
Consolidated Interest Expense shall be net of interest income and the effect of
all interest rate Hedging Obligations.
“Consolidated Net Income “ means, with respect to any Person for any period, the
aggregate of the net income (loss) of such Person and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP; provided,
however, that the following, without duplication, shall be excluded in
determining Consolidated Net Income: (i) any net after-tax extraordinary or
non-recurring gains, losses or expenses (less all fees and expenses relating
thereto), (ii) the cumulative effect of changes in accounting principles, (iii)
any fees and expenses incurred during such period in connection with the
issuance or repayment of Indebtedness, any refinancing transaction or amendment
or modification of any debt instrument, in each case, as permitted under this
Agreement, and (iv) any cancellation of indebtedness income; provided, further
that, without duplication, (x) the net income for such period of any Person that
is not a Subsidiary of such Person or that is accounted for by the equity method
of accounting shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to such Person or a wholly-owned Subsidiary thereof in respect of such
period (and if such net income is a loss it will be included only to the extent
such loss has been funded with cash by such Person or a wholly-owned Subsidiary
thereof in respect of such period), and (y) the net income (loss) for such
period

16

--------------------------------------------------------------------------------



of any Subsidiary shall be excluded to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of its net
income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained and which is not expected by
the Lead Borrower to be obtained in the Ordinary Course) or, directly or
indirectly, by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary or its stockholders (other than a covenant in any
loan agreement or similar agreement which restricts the payment of dividends or
similar distributions upon the occurrence of or during the existence or
continuance of a default or event of default), unless such restrictions with
respect to the payment of dividends or in similar distributions have been
legally waived and except that this clause (y) shall not apply to any Subsidiary
that is also a Guarantor in the calculation of the Leverage Ratio.
“Consolidated Operational Restructuring Costs” means, with respect to any Person
for any period, any restructuring or related impairment costs reflected in the
income statement for such Person and its Subsidiaries resulting from the
restructuring activities of such Person and its Subsidiaries.
“Consolidated Total Assets” of any Person means, at any date, the total assets
of such Person and its Subsidiaries at such date determined on a consolidated
basis in conformity with GAAP minus (a) any minority interest in any Person that
would be reflected on a consolidated balance sheet of such Person and its
Subsidiaries at such date prepared in conformity with GAAP and (b) any
Securities issued by such Person held as treasury securities.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Control Account” means a Securities Account that is the subject of an effective
Securities Account Control Agreement and that is maintained by any Borrower or
any other Credit Party with an Approved Securities Intermediary. “Control
Account” includes all Financial Assets held in a Securities Account and all
certificates and instruments, if any, representing or evidencing the Financial
Assets contained therein.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Credit Party pursuant to Section 5.10.
“Covenant Trigger Event” means the occurrence of a date when (a) Global Excess
Availability shall have been less than the greater of (i) ten percent (10.0%) of
the lesser of (A) the Maximum Credit at such time and (B) the Borrowing Base at
such time and (ii) $3,000,000 until such date as (b) Global Excess Availability
shall have been at least equal to the greater of (i) ten percent (10.0%) of the
lesser of (A) the Maximum Credit at such time and (B) the Borrowing Base at such
time and (ii) $3,000,000 for sixty (60) consecutive calendar days.
“Covenant Trigger Period” means any period throughout which a Covenant Trigger
Event has occurred and is continuing.
“Covered Entity” means each Credit Party, each Credit Party’s Affiliates and
Subsidiaries, all owners of the foregoing, and all brokers or other agents of
any Credit Party acting in any capacity in connection with the Obligations.
“Credit Date” means the date of a Credit Extension.

17

--------------------------------------------------------------------------------



“Credit Document” means any of this Agreement, the Intercreditor Agreement, the
Collateral Documents, the Affiliate Subordination Agreement, the Fee Letters and
all other documents, instruments or agreements executed and delivered by a
Credit Party for the benefit of any Agent or any Lender in connection herewith
(for the avoidance of doubt, any document, instrument or agreement creating any
Hedging Obligations or Cash Management Obligations shall not be considered a
Credit Document).
“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit.
“Credit Party” means each Borrower and each Guarantor.
“Currency Due” as defined in Section 2.33.
“Customer” means and includes the account debtor with respect to any Receivable
and/or the prospective purchaser of goods, services or both with respect to any
contract or contract right, and/or any party who enters into or proposes to
enter into any contract or other arrangement with any Borrower, pursuant to
which such Borrower is to deliver any personal property or perform any services.
“Customs” as defined in Section 2.12(b).
“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Reserve Percentage.
“Debt” means, with respect to the Lead Borrower, on a consolidated basis on any
date, an amount equal to the sum of, without duplication, (i) the aggregate
principal amount of all Indebtedness of the Lead Borrower and its Subsidiaries
on such date (to the extent such Indebtedness would be included as a liability
on a balance sheet prepared in accordance with GAAP), (ii) the aggregate
principal amount of all debt obligations of the Lead Borrower and its
Subsidiaries evidenced by bonds, debentures, notes, loan agreements or similar
instruments, (iii) the aggregate amount of unreimbursed drawings (but excluding,
for the avoidance of doubt, undrawn amounts) in respect of letters of credit (or
similar facilities) issued for the account of the Lead Borrower or any of its
Subsidiaries and (iv) the aggregate amount of all guaranties of the Lead
Borrower and its Subsidiaries in respect of Indebtedness of third persons of the
type described in preceding clauses (i) through (iii). For purposes of computing
Debt, Indebtedness which is payable in any currency other than Dollars shall be
converted into Dollars using the average of the foreign exchange rates quoted on
each day during the most recently ended four Fiscal Quarters for which the Lead
Borrower’s financial statements are available by the source used by the Lead
Borrower to translate items appearing in its statement of income during such
Fiscal Quarters.
“Default” means a condition or event that, after notice or expiry of an
applicable grace period, or the making of any determination under the Credit
Documents, or any combination of any of the foregoing, would constitute an Event
of Default.
“Defaulting Lender” means, at any time, any Lender that: (a) has failed, within
two (2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Revolving Commitment Percentage of Advances, (ii) if applicable,
fund any portion of its Participation Commitment in Letters of Credit or (iii)
pay over to any Agent, any Issuer or any Lender any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the European Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including a particular Default or Event of Default, if any) has not been
satisfied; (b) has notified the Lead Borrower, the European Lead Borrower, the
Administrative Agent or the European Administrative Agent in writing, or has
made a public statement to the effect, that it

18

--------------------------------------------------------------------------------



does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including a particular Default or Event
of Default, if any) to funding a loan under this Agreement cannot be satisfied)
or generally under other agreements in which it commits to extend credit; (c)
has failed, within two (2) Business Days after request by the Applicable Agent,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Advances and, if
applicable, participations in then outstanding Letters of Credit under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Applicable Agent’s receipt of such
certification in form and substance satisfactory to the Applicable Agent; (d)
has become the subject of an Insolvency Event; or (e) has failed at any time to
comply with the provisions of Section 2.5(e) with respect to purchasing
participations from the other Lenders, whereby such Lender’s share of any
payment received, whether by setoff or otherwise, is in excess of its Revolving
Commitment Percentage of such payments due and payable to all of the Lenders;
provided that, as of any date of determination, the determination of whether any
Lender is a Defaulting Lender hereunder shall not take into account, and shall
not otherwise impair, any amounts funded by such Lender which have been assigned
by such Lender to a Special Purpose Vehicle pursuant to Section 10.6(i).
“Default Rate” as defined in Section 2.23.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Deposit Account Bank” means a financial institution reasonably acceptable to
the Collateral Agent or the European Collateral Agent, as applicable.
“Deposit Account Control Agreement” means a letter agreement, in form and
substance satisfactory to the Collateral Agent or the European Collateral Agent,
as applicable, executed by the relevant Credit Party, the Collateral Agent or
European Collateral Agent, and the relevant Deposit Account Bank, and with
respect to Deposit Accounts under English law or under German law, (i) any
agreement to be entered into between the respective Borrower as account holder,
the European Collateral Agent and the respective account bank, or (ii) a notice
of pledge to be served on the respective account bank and the corresponding
acknowledgement, granting sole disposal rights in favour of the European
Collateral Agent, in each case in form and substance acceptable to the European
Collateral Agent.
“Disregarded Domestic Subsidiary” means any Domestic Subsidiary treated as a
disregarded entity for U.S. federal income tax purposes and the sole assets of
which are Capital Stock in one or more controlled foreign corporations within
the meaning of section 957 of the Code.
“Document” means “document” as defined in the UCC.
“Dollar Denominated Advances” means each Revolving Advance denominated in
Dollars at the time of the incurrence thereof.
“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in any other currency, the equivalent amount in Dollars calculated by the
Applicable Agent in its Permitted Discretion at such time using the Exchange
Rate in effect on the Business Day of determination.

19

--------------------------------------------------------------------------------



“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Domestic Adjustment Date” as defined in the definition of “Applicable Margin”.
“Domestic Borrowing Base” means the sum of the US Borrowing Base and the
Canadian Borrowing Base.
“Domestic Credit Party” means, collectively, the US Credit Parties and the
Canadian Credit Parties.
“Domestic Excess Availability” means the amount, as determined by the
Administrative Agent in its Permitted Discretion, calculated at any date, equal
to: (a) the lesser of: (i) the Domestic Borrowing Base at such time and (ii) the
Maximum Domestic Credit at such time, minus (b) the sum of: (i) the Aggregate
Domestic Exposure at such time, plus (ii) the aggregate amount of all then
outstanding and unpaid trade payables and other obligations of the US Borrowers
and Canadian Borrowers which are past due beyond the due date therefor by at
least sixty (60) days (other than trade payables or other obligations being
contested or disputed by the US Borrowers or Canadian Borrowers in good faith).
“Domestic Facility” means the Revolving Commitment of the Lenders to make
Revolving Advance to the US Borrowers and the Canadian Borrowers pursuant to
Sections 2.1(a)(i) and (ii) and to participate in US Letters of Credit and
Canadian Letters of Credit, and US Swing Loans and Canadian Swing Loans.
“Domestic Payment Office” means, initially, Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of the Administrative
Agent, if any, which it may designate by notice to the Lead Borrower and to each
Lender to be the Domestic Payment Office.
“Domestic Rate Loan” means any Advance made by the Lenders (including the
Domestic Swing Loan Lender) in Dollars to the US Borrowers that bears interest
based upon the Alternate US Base Rate.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
“Domestic Swing Loan Lender” means the Administrative Agent, in its capacity as
lender of the US Swing Loans and the Canadian Swing Loans.
“Domestic Quarterly Average Undrawn Availability” means, for any Fiscal Quarter,
the average of the aggregate amount of Domestic Undrawn Availability for such
Fiscal Quarter.
“Domestic Undrawn Availability” means, on any date of determination, as
determined by the Administrative Agent in its Permitted Discretion, calculated
at any date, equal to: (a) the lesser of: (i) the Domestic Borrowing Base at
such time and (ii) the Maximum Domestic Credit at such time, minus (b) the
Aggregate Domestic Exposure at such time.
“Drawing Date” as defined in Section 2.13(b).
“ECP” as defined in the definition of “Excluded Swap Obligation”.
“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof) and (ii) any other Person (other than a
natural person); provided, however, that neither the Lead Borrower nor any
Affiliate of the Lead Borrower (other than an Affiliate Lender) shall be an
Eligible Assignee; and provided, further,

20

--------------------------------------------------------------------------------



that no Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause, shall be an Eligible Assignee.
“Eligible Customs Broker” means a customs broker that has its principal assets
and principal place of business in the United States or Canada and which is
acceptable to the Administrative Agent and with which the Administrative Agent
has entered into an Imported Goods Agreement.
“Eligible Equipment” means equipment owned by a Borrower and meeting each of the
following requirements:
(a)    such Borrower has good title to such equipment;
(b)    such Borrower has the right to subject such equipment to a Lien in favor
of the Applicable Agent; such equipment is subject to a first priority perfected
Lien in favor of the Applicable Agent and is free and clear of all other Liens
of any nature whatsoever (except for Permitted Liens which do not have priority
over the Lien in favor of such Agent);
(c)    the full purchase price for such equipment has been paid by such
Borrower;
(d)    such equipment is located on premises (i) owned by such Borrower or (ii)
leased by such Borrower where (x) the lessor has delivered to the Applicable
Agent a Landlord Personal Property Collateral Access Agreement or any equivalent
agreement, as applicable, or (y) a Reserve for rent, charges, and other amounts
due or to become due with respect to such facility has been established by the
Applicable Agent in its Permitted Discretion;
(e)     such equipment is in good working order and condition (ordinary wear and
tear excepted) and is used or held for use by such Borrower in the ordinary
course of business of such Borrower;
(f)     such equipment is not subject to any agreement which restricts the
ability of such Borrower to use, sell, transport or dispose of such equipment or
which restricts the Applicable Agent's ability to take possession of, sell or
otherwise dispose of such equipment;
(g)     such equipment is included in a recent equipment appraisal satisfactory
to the Applicable Agent in its Permitted Discretion; and
(h)     such equipment does not constitute "Fixtures" under the applicable laws
of the jurisdiction in which such equipment is located (with respect to
equipment located in Germany, such equipment does not constitute "Wesentliche
Bestandteile" in accordance with section 94 of the German Civil Code
(Bürgerliches Gesetzbuch).
“Eligible European Jurisdiction” means each of Austria, Belgium, Denmark,
Finland, France, Germany, Italy, Ireland, Luxembourg, the Netherlands, Norway,
Portugal, Spain, Sweden, Switzerland and the United Kingdom, provided that the
European Administrative Agent may, in its sole discretion, remove one or more of
the countries comprising an Eligible European Jurisdiction and subsequently add
one or more of such countries back as an Eligible European Jurisdiction.
“Eligible Foreign In-Transit Canadian Inventory” means Inventory of the Canadian
Borrowers that would be Eligible Inventory but for the fact that it is Foreign
In-Transit Canadian Inventory, but only if: (a) such Foreign In-Transit Canadian
Inventory is the subject of a Negotiable Document that designates the
Administrative Agent as the consignee; (b) such Foreign In-Transit Canadian
Inventory has been paid

21

--------------------------------------------------------------------------------



for by the Canadian Borrowers or the Administrative Agent has otherwise
satisfied itself that a final sale of such Inventory to such Canadian Borrower
has occurred and title has passed to a Canadian Borrower; (c) the Administrative
Agent has received assurances satisfactory to it that all of the original
Documents evidencing such Foreign In-Transit Canadian Inventory (all of which
Documents shall be Negotiable Documents) have been issued by the applicable
carrier and have been forwarded to an Eligible Customs Broker (and, if such
Documents are not actually received by an Eligible Customs Broker within ten
(10) days after the sending thereof, such Foreign In-Transit Canadian Inventory
shall thereupon cease to be Eligible Foreign In-Transit Canadian Inventory), or,
if required by the Administrative Agent in the exercise of its Permitted
Discretion, all of such original Documents are in the possession, in Canada, of
the Administrative Agent or an Eligible Customs Broker (as specified by the
Administrative Agent); (d) no default exists under any agreement in effect
between the vendor of such Inventory and such Canadian Borrower that would
permit such vendor under any Requirement of Law (including the PPSA) to divert,
reclaim, reroute, or stop shipment of such Inventory; (e) such Foreign
In-Transit Canadian Inventory is fully insured by marine cargo or other similar
insurance, in such amounts, with such insurance companies and subject to such
deductibles as are satisfactory to the Administrative Agent and in respect of
which the Administrative Agent has been named as lender loss payee; and (f) the
Administrative Agent has received an executed Imported Goods Agreement with
respect to such Inventory from an Eligible Customs Broker; provided that such
Eligible Foreign In-Transit Canadian Inventory, when combined with Eligible
Foreign In-Transit US Inventory and any Consigned Inventory of the Borrowers
that qualifies as Eligible Inventory, shall not exceed $8,500,000 in the
aggregate.
“Eligible Foreign In-Transit US Inventory” means Inventory of the US Borrowers
that would be Eligible Inventory but for the fact that it is Foreign In-Transit
US Inventory, but only if: (a) such Foreign In-Transit US Inventory is the
subject of a Negotiable Document that designates the Administrative Agent as the
consignee; (b) such Foreign In-Transit US Inventory has been paid for by a US
Borrower or the Administrative Agent has otherwise satisfied itself that a final
sale of such Inventory to such US Borrower has occurred and title has passed to
a US Borrower; (c) the Administrative Agent has received assurances satisfactory
to it that all of the original Documents evidencing such Foreign In-Transit US
Inventory (all of which Documents shall be Negotiable Documents) have been
issued by the applicable carrier and have been forwarded to an Eligible Customs
Broker (and, if such Documents are not actually received by an Eligible Customs
Broker within ten (10) days after the sending thereof, such Foreign In-Transit
US Inventory shall thereupon cease to be Eligible Foreign In-Transit US
Inventory), or, if required by the Administrative Agent in the exercise of its
Permitted Discretion, all of such original Documents are in the possession, in
the United States, of the Administrative Agent or an Eligible Customs Broker (as
specified by the Administrative Agent); (d) no default exists under any
agreement in effect between the vendor of such Inventory and such US Borrower
that would permit such vendor under any Requirement of Law (including the UCC)
to divert, reclaim, reroute, or stop shipment of such Inventory; (e) such
Foreign In-Transit US Inventory is fully insured by marine cargo or other
similar insurance, in such amounts, with such insurance companies and subject to
such deductibles as are satisfactory to the Administrative Agent and in respect
of which the Administrative Agent has been named as lender loss payee; and (f)
the Administrative Agent has received an executed Imported Goods Agreement with
respect to such Inventory from an Eligible Customs Broker; provided that such
Eligible Foreign In-Transit US Inventory, when combined with Eligible Foreign
In-Transit Canadian Inventory and any Consigned Inventory of the Borrowers, that
qualifies as Eligible Inventory, shall not exceed $8,500,000 in the aggregate.
“Eligible Inventory” means and includes Inventory of a Borrower which is not, in
the Applicable Agent’s Permitted Discretion, obsolete, slow moving or
unmerchantable and which the Applicable Agent, in its Permitted Discretion,
shall not deem ineligible Inventory, based on such considerations as the
Applicable Agent may from time to time deem appropriate in its Permitted
Discretion including whether the Inventory

22

--------------------------------------------------------------------------------



is subject to a First Priority perfected security interest, governed by the laws
of the jurisdiction in which such Inventory is located in favor of the
Collateral Agent or the European Collateral Agent, as applicable, and no other
Lien (other than a Permitted Lien). In addition, Inventory shall not be Eligible
Inventory if it: (a) does not conform to all standards imposed by any
Governmental Authority which has regulatory authority over such goods or the use
or sale thereof; (b) (i) is Foreign In-Transit US Inventory or in-transit, in
the case of the US Borrowers, within the United States or, (ii) is Foreign
In-Transit Canadian Inventory or in-transit, in the case of the Canadian
Borrowers, within Canada or, (iii) is in-transit, in the case of the European
Borrowers; (c) is (x) in the case of the US Borrowers, located outside the
continental United States or (y) in the case of the Canadian Borrowers, located
outside of the Province of Ontario or any other province or territory of Canada
in which the First Priority Lien of the Collateral Agent in such Inventory has
not been perfected or (z) in the case of the European Borrowers, located outside
Germany, or (in any case) at a location that is not otherwise in compliance with
this Agreement; (d) constitutes Consigned Inventory, except Consigned Inventory
of all Borrowers that, when combined with Eligible Foreign In-Transit Canadian
Inventory and Eligible Foreign In-Transit US Inventory, does not exceed
$8,500,000 in the aggregate; (e) is the subject of an Intellectual Property
Claim; (f) is subject to a License Agreement that limits, conditions or
restricts the applicable Borrower’s or the Applicable Agent’s right to sell or
otherwise dispose of such Inventory, unless the Applicable Agent is a party to a
Licensor/Agent Agreement with the Licensor under such License Agreement (or the
Applicable Agent shall agree otherwise in its Permitted Discretion after
establishing reserves against the Borrowing Base with respect thereto as the
Applicable Agent shall deem appropriate in its Permitted Discretion); (g) is
situated at a location not owned by a Borrower unless the owner or occupier of
such location has executed in favor of the Collateral Agent or European
Collateral Agent, as applicable, a Landlord Personal Property Collateral Access
Agreement (or the Applicable Agent shall agree otherwise in its Permitted
Discretion after establishing reserves against the Borrowing Base with respect
thereto as the Applicable Agent shall deem appropriate in its Permitted
Discretion); (h) or if the sale of such Inventory would result in an ineligible
Receivable; (i) for which any contract relating to such Inventory expressly
includes retention of the rights in favor of the vendor or supplier thereof
provided that Inventory of a European Borrower which may be subject to any
rights of retention of title shall not be excluded from Eligible Inventory
solely pursuant to this sub-paragraph (i) in the event that (A) the European
Administrative Agent shall have received evidence satisfactory to it that the
full purchase price of such Inventory has, or will have, been paid prior, or
upon delivery of, such Inventory to the relevant European Borrower or (B) a
Letter of Credit has been issued under and in accordance with the terms of this
Agreement for the purchase of such Inventory; or (j) if such Inventory was
acquired in connection with a Permitted Acquisition, unless the last sentence of
the definition of "Permitted Acquisition" shall have been satisfied with respect
thereto.
“Eligible Receivables” means and includes each Receivable of a Borrower arising
in the Ordinary Course and which the Applicable Agent, in its Permitted
Discretion, shall deem to be an Eligible Receivable, based on such
considerations as the Applicable Agent may from time to time deem appropriate. A
Receivable shall not be deemed eligible unless such Receivable is subject to the
Collateral Agent’s or European Collateral Agent’s, as applicable, First Priority
perfected security interest and no other Lien (other than Permitted Liens), and
is evidenced by an invoice or other documentary evidence satisfactory to the
Applicable Agent. In addition, no Receivable shall be an Eligible Receivable if:
(a)    it arises out of a sale made by any Borrower to an Affiliate of any
Borrower or to a Person controlled by an Affiliate of any Borrower;
(b)    it is due or unpaid with respect to all Receivables arising from a sale
that has payment terms of more than sixty (60) days after the original due date
or one hundred twenty (120) days (or, in the case of an Eligible Receivable of a
European Borrower, ninety (90) days) after the original invoice date;

23

--------------------------------------------------------------------------------



(c)    fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Receivables hereunder. Such percentage may, in the Applicable
Agent's Permitted Discretion be increased or decreased from time to time;
(d)    any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;
(e)    an Insolvency Event shall have occurred with respect to such Customer;
(f)    in respect of Receivables of a US Borrower or a Canadian Borrower, the
sale is to a Customer outside the continental United States of America or a
province of Canada, unless the sale is on letter of credit, guaranty or
acceptance terms, in each case acceptable to the Applicable Agent in its
Permitted Discretion;
(g)    the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
(h)    the Applicable Agent believes, in its Permitted Discretion, that
collection of such Receivable is insecure or that such Receivable may not be
paid by reason of the Customer’s financial inability to pay;
(i)    in respect of Receivables of a US Borrower or a Canadian Borrower, the
Customer is (1) the United States of America, any state or any department,
agency or instrumentality of any of them, unless the applicable Borrower assigns
its right to payment of such Receivable to the Administrative Agent pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et
seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable laws and has complied with Section 6.4 hereof; or (2) Her Majesty in
right of Canada or any provincial or local Governmental Authority to the extent
(but only to the extent) that the Receivables owed by such Customer are subject
to restriction on assignment pursuant to the Financial Administration Act,
R.S.C. 1985, c.F-11, as amended, or any similar applicable federal, provincial
or local law, regulation or requirement (collectively, “Assignment of Crown Debt
Restrictions”), unless the applicable Borrower assigns its right to payment of
such Receivable to the Collateral Agent in compliance with the particular
provisions of the relevant Assignment of Crown Debt Restrictions and such
assignment is enforceable against such Governmental Authority;
(j)    the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale;
(k)    the Receivables of the Customer exceed a credit limit determined by the
Applicable Agent, in its Permitted Discretion, to the extent such Receivable
exceeds such limit;
(l)    the Receivable is subject to any offset, deduction, defense, dispute,
rebates, credits, counterclaim or contingency (but such Receivable shall only be
ineligible to the extent of such offset, deduction, defense, counterclaim or
contingency), the Customer is also a creditor or supplier of a Borrower, the
Receivable is contingent in any respect or for any reason or the Receivable is
subject to any netting or similar arrangements, including with respect to German
law governed Receivables a current account arrangement (Kontokorrentabrede) with
the respective Customer;
(m)    the applicable Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course for prompt payment, which have been reserved against by the applicable
Borrower;

24

--------------------------------------------------------------------------------



(n)    any return, rejection or repossession of the merchandise has occurred or
the rendition of services has been disputed;
(o)    such Receivable is not payable to the applicable Borrower;
(p)    such Receivable is subject to any Factoring Agreement;
(q)    in respect of any European Borrower, it is subject to any limitation on
assignment or other restriction (whether arising by operation of law, by
agreement or otherwise) which would under the local governing law of the
contract have the effect of restricting the assignment for or by way of security
or the creation of security, in each case unless the European Administrative
Agent has determined that such limitation is not enforceable;
(r)    in respect of any European Borrower, the contract or agreement underlying
such Receivable is governed by (or, if no governing law is expressed therein, is
deemed to be governed by) the laws of any jurisdiction other than any European
Borrower, or any Eligible European Jurisdiction (save where such Receivable is
supported by a letter of credit (governed by the laws of the People's Republic
of China) assigned to the European Collateral Agent and issued by a bank
acceptable to European Collateral Agent (in its sole discretion) and subject to
any such Receivables not exceeding $1,000,000 in the aggregate);
(s)    in respect of any European Borrower, the relevant Customer (i) does not
maintain its chief executive office in any Eligible European Jurisdiction, and
(ii) is not organized under applicable law of an Eligible European Jurisdiction,
unless, in any such case, such Receivable is backed by a letter of credit
acceptable to the European Administrative Agent which, upon and to the extent
the European Administrative Agent has made a request therefore, is in the
possession of, has been assigned to and is directly drawable by the European
Administrative Agent;
(t)    such Receivable was acquired in connection with a Permitted Acquisition,
unless the last sentence of the definition of "Permitted Acquisition" shall have
been satisfied with respect thereto; or
(u)    such Receivable is not otherwise satisfactory to the Applicable Agent as
determined by the Applicable Agent in its Permitted Discretion.
“Employee Benefit Plan” means any “employee benefit plan” as defined in section
3(3) of ERISA which is or, within the preceding six years, was sponsored,
maintained or contributed to by, or required to be contributed by, the Lead
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates.
For the avoidance of doubt, Employee Benefit Plan does not include any Canadian
Benefit Plan or Non-US Plan in the exclusion.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

25

--------------------------------------------------------------------------------



“Environmental Laws” means any and all current or future foreign or domestic,
federal, provincial or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other requirements of Governmental Authorities relating to (i)
environmental matters, including those relating to any Hazardous Materials
Activity; (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in any manner applicable to the Lead Borrower or any of its Subsidiaries or any
Operating Facility.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of section
414(b) of the Code of which that Person is a member; (ii) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member. Any former ERISA Affiliate of the
Lead Borrower or any of its Subsidiaries shall continue to be considered an
ERISA Affiliate of the Lead Borrower or any such Subsidiary within the meaning
of this definition with respect to the period such entity was an ERISA Affiliate
of the Lead Borrower or such Subsidiary and with respect to liabilities arising
after such period for which the Lead Borrower or such Subsidiary could be liable
under the Code or ERISA.
“ERISA Event” means (i) a “reportable event” within the meaning of section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation under subsections .21, .22, .23, .27, .28, .29, .31 and
.32); (ii) the failure to meet the minimum funding standard of or other
requirements of section 412, 430 or 436 of the Code with respect to any Pension
Plan (whether or not waived), the failure to meet the funding standards or other
requirements of section 431 or 432 of the Code with respect to any Multiemployer
Plan or the failure to make by its due date any required installment,
contribution or premium payment to or in respect of any Pension Plan or
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to section 4041 (a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in section 4041 (c) of ERISA; (iv) the
withdrawal by the Lead Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
the Lead Borrower, any of its Subsidiaries or any of their respective Affiliates
pursuant to section 4063 or 4064 of ERISA; (v) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which could reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on the Lead Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to section
4062(e) or 4069 of ERISA or by reason of the application of section 4212(c) of
ERISA; (vii) the withdrawal of the Lead Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates in a complete or partial withdrawal (within
the meaning of sections 4203 and 4205 of ERISA) from any Multiemployer Plan if
there is any potential liability therefor, or the receipt by the Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates of notice from
any Multiemployer Plan that it is in reorganization or insolvency pursuant to
section 4241 or 4245 of ERISA, or that is in endangered, seriously endangered or
critical status pursuant to section 432 of the Code or that it intends to
terminate or has terminated under section 4041A or 4042 of ERISA; or (viii) the
imposition of a Lien pursuant to section 401 (a)(29) or 430 of the Code or
pursuant to ERISA with respect to any Pension Plan.

26

--------------------------------------------------------------------------------



“European Adjustment Date” as defined in the definition of “Applicable Margin”.
“European Administrative Agent” as defined in the preamble hereto.
“European Advances” means and includes the Revolving Advances made to the
European Borrowers by the Lenders pursuant to Section 2.1(a)(iii), the European
Letters of Credit and the European Swing Loans.
“European Banking Day” means any day on which dealings in Euro deposits are
conducted by and between banks in the European interbank market.
“European Borrowers” as defined in the preamble hereto.
“European Borrower Revolving Credit Note” as defined in Section 2.1(a).
“European Borrowing Base” means, at any time, as to the European Borrowers, the
amount calculated pursuant to the Borrowing Base Certificate most recently
delivered to the European Administrative Agent pursuant to this Agreement (as
such amount may be adjusted from time to time in accordance with the terms of
this Agreement) equal to:
(a)    eighty-five percent (85%) of Eligible Receivables of the European
Borrowers, plus
(b)    the lesser of (i) sixty-five percent (65%) of the Value of the Eligible
Inventory of the European Borrowers, or (ii) 85% of the Net Orderly Liquidation
Value of Eligible Inventory of the European Borrowers, plus
(c)    the sum of the PP&E Component for the European Borrowers, minus
(d)    Reserves;
provided, however, that with respect to European Borrowers incorporated in
Germany, the Individual European Borrowing Bases will apply.
“European Cash Management Products and Services” means agreements or other
arrangements entered into with a Lender Counterparty in the Lead Borrower’s or
any of its Subsidiaries’ Ordinary Course that provides any of the following
products or services to any of the European Credit Parties: (a) credit cards;
(b) credit card processing services; (c) debit cards and stored value cards; (d)
purchase cards; (e) ACH transactions; (f) cash management and treasury
management services and products, including controlled disbursement accounts or
services, lockboxes, automated clearinghouse transactions, overdrafts,
interstate depository network services; or (g) foreign currency exchange and
foreign currency swaps and hedges. The indebtedness, obligations and liabilities
of any European Credit Party to the provider of any Cash Management Products and
Services (including all obligations and liabilities owing to such provider in
respect of any returned items deposited with such provider) (the “European Cash
Management Obligations”) shall be “European Obligations” hereunder, Guaranteed
European Obligations under the Guaranty and secured obligations under the
European Collateral Documents, as applicable, and otherwise treated as European
Obligations for purposes of each of the other Credit Documents.
“European Cash Management Obligations” as defined in the definition of “European
Cash Management Products and Services.”

27

--------------------------------------------------------------------------------



“European Collateral” means all of the Collateral which is subject or is
purported to be subject to the Liens granted by any of the European Collateral
Documents.
“European Collateral Agent” as defined in the preamble hereto.
“European Collateral Documents” means, collectively, the German Collateral
Documents and all other instruments, documents, hypothecs, and agreements
delivered by any European Credit Party pursuant to this Agreement or any of the
other Credit Documents in order to grant and/or confirm to the European
Collateral Agent, for the benefit of the Secured Parties, a Lien on any real,
personal or mixed property of that European Credit Party as security for the
European Obligations.
“European Compliance Authority” means each and all of the European authorities
or designees appointed by the European authorities for national compliance
purposes, in particular but not limited to the UK government and the German
governmental authorities or any other entity in charge of compliance affairs in
the UK and Germany.
“European Credit Party” means each European Borrower and each European Guarantor
(other than the Lead Borrower and Xerium Canada).
“European Excess Availability” means the amount, as determined by the European
Administrative Agent in its Permitted Discretion, calculated at any date, equal
to: (a) the lesser of: (i) the European Borrowing Base at such time and (ii) the
Maximum European Credit at such time, minus (b) the sum of: (i) the Aggregate
European Exposure at such time, plus (ii) the aggregate amount of all then
outstanding and unpaid trade payables and other obligations of the European
Borrowers which are past due beyond the due date therefor by at least sixty (60)
days (other than trade payables or other obligations being contested or disputed
by the European Borrowers in good faith).
“European Facility” means the Revolving Commitment of the Lenders to make
Revolving Advances to the European Borrowers pursuant to Section 2.1(a)(iii) and
to participate in European Letters of Credit and European Swing Loans.
“European Guarantor” means (i) with respect to the European Obligations of each
European Borrower and each other European Credit Party, each other European
Borrower, (ii) each Guarantor listed as a European Guarantor in Schedule 1.1(b)
and (iii) any other European Subsidiary that becomes a party to the Guaranty.
For purposes of the Guaranty, the term “European Guarantor” as applied to any
European Borrower shall refer to such European Borrower as a guarantor of
Obligations incurred by another European Credit Party and not to Obligations
directly incurred by such European Borrower in its capacity as a European
Borrower hereunder.
“European Guarantor Subsidiary” means each European Guarantor other than a
Borrower.
“European Hedging Obligations” means any Hedging Obligations owed by a European
Credit Party.
“European Inventory Reserve” means, as of any date of determination, such
amounts as the European Administrative Agent may from time to time establish and
revise in its Permitted Discretion to reflect the estimated costs relating to
unpaid freight charges, warehousing or storage charges, taxes, duties, and other
similar unpaid costs associated with Inventory of the European Borrowers.
“European Lead Borrower” as defined in the preamble hereto.

28

--------------------------------------------------------------------------------



“European Letter of Credit Limit” means $10,000,000.
“European Letter of Credit Obligations” means, at any time, the sum of (a) the
aggregate undrawn amount of all European Letters of Credit outstanding at such
time, plus (b) without duplication, the aggregate amount of all drawings under
European Letters of Credit for which the applicable Issuer has not at such time
been reimbursed, plus (c) without duplication, the aggregate amount of all
payments made by the Lenders to the applicable Issuer with respect to such
Lender’s participation in European Letters of Credit as provided in Section 2.13
for which the European Borrowers have not at such time reimbursed the Lenders,
whether by way of a Revolving Advance or otherwise.
“European Letters of Credit” means standby and/or commercial letters of credit,
and/or bank guarantees, issued for the account of a European Borrower pursuant
to this Agreement.
“European Obligations” means all Obligations owing to any Agent, any Issuer, any
Swing Loan Lender, any Lender or any Lender Counterparty by any European
Borrower.
“European Payment Office” means, initially, 25 Bank Street, Canary Wharf, London
E14 5JP; thereafter, such other office of the European Administrative Agent, if
any, which it may designate by notice to the European Lead Borrower and to each
Lender to be the European Payment Office.
“European Quarterly Average Undrawn Availability” means, for any Fiscal Quarter,
the average of the aggregate amount of European Undrawn Availability for such
Fiscal Quarter.
“European Subsidiary” means any Foreign Subsidiary of any European Borrower
(other than another European Borrower).
“European Swing Loan Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of the European Swing Loans.
“European Swing Loan Note” as defined in Section 2.3(a).
“European Swing Loans” as defined in Section 2.3(a).
“European Undrawn Availability” means, on any date of determination, as
determined by the European Administrative Agent in its Permitted Discretion,
calculated at any date, equal to: (a) the lesser of: (i) the European Borrowing
Base at such time and (ii) the Maximum European Credit at such time, minus (b)
the Aggregate European Exposure at such time.
“Euros and €” means the single currency of the Participating Member States.
“Euros Denominated Advances” means each Revolving Advance denominated in Euros
at the time of the incurrence thereof.
“Event of Default” means each of the conditions or events set forth in Section
8.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

29

--------------------------------------------------------------------------------



“Exchange Rate” means the prevailing spot rate of exchange of such bank as the
Applicable Agent may reasonably select for the purpose of conversion of one
currency to another, at or around 12:00 p.m. Local Time, on the date on which
any such conversion of currency is to be made under this Agreement.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder (each an “ECP”) at the
time the Guaranty of such Credit Party or the grant of such security interest
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes illegal.
“Excluded Taxes” means, with respect to any Agent, any Issuer, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder or under any other Credit Document:
(a)    any Taxes imposed on or measured by all or part of such Person’s net
income or branch profits, (in each case, however denominated and whether
worldwide, or only insofar as such income is, or branch profits are, considered
to arise in or to relate to a particular jurisdiction, or otherwise) and
franchise (and similar) Taxes imposed on it in lieu of net income taxes, by a
jurisdiction in which that Person is organized or in which that Person’s
applicable Principal Office (and/or, in the case of a Lender, its applicable
lending office) is located, or with which that Person (and/or, in the case of a
Lender, its applicable lending office) is deemed to have nexus, other than any
such nexus arising from such Person having executed, delivered, or performed its
obligations or received a payment under, or enforced this Agreement or any other
Credit Document;
(b)    any U.S. withholding tax that is imposed pursuant to any law in effect at
the time that such recipient becomes a party to this Agreement, changes its
applicable lending office or changes its place of organization, except to the
extent that (i) such Person’s assignor (if any) was entitled, immediately prior
to the assignment, or such Person was entitled, immediately prior to the change
in lending office or change of place of organization, to payments in respect of
such Tax under Section 2.29(a) or (ii) such change in such Person’s applicable
lending office or place of organization or such assignment is pursuant to the
written request of any Credit Party or Section 2.32;
(c)    any U.S. withholding tax attributable to a recipient’s failure to comply
with Section 2.29(c);
(d)    any United States federal withholding taxes imposed under FATCA;
(e)    any U.S. federal backup withholding taxes imposed under section 3406 of
the Code;
(f)    any interest, additions to tax or penalties in respect of the foregoing;
(g)    Taxes arising by virtue of any Agent, Lender, Issuer or Participant, as
applicable, not dealing at arm's length with any Canadian Borrower for purposes
of the Income Tax Act (Canada); and

30

--------------------------------------------------------------------------------



(h)    Taxes arising by virtue of any Agent, Lender, Issuer or Participant, as
applicable, being a “specified non-resident shareholder” of a Canadian Borrower
or a non-resident person not dealing at arm's length with a specified
non-resident shareholder of a Canadian Borrower, in each case for purposes of
the Income Tax Act (Canada).
“Existing Credit Agreement” as defined in the Recitals hereto.
“Factoring Agreements” means agreements providing for the Lead Borrower or any
of its Subsidiaries to sell or otherwise dispose of any receivable on arm’s
length terms for cash payable at the time of the disposal to a third-party
factor on a non-recourse basis, including those certain agreements set forth on
Schedule 1.1(a) and provided to the Administrative Agent and the European
Administrative Agent and their respective counsel, and all amendments,
modifications, replacements, renewals and extensions thereof.
“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), or any current or future
Treasury regulations or other administrative guidance promulgated thereunder,
(b) any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction which (in either case) facilitates the implementation of
the preceding clause (a), or (c) any agreement entered into pursuant to the
implementation of the preceding clauses (a) or (b) with the United States
Internal Revenue Service, the US Government or any governmental or taxation
authority under any other jurisdiction.
“Federal Funds Effective Rate” means, for any day, the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
“Federal Funds Open Rate” means, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the Administrative Agent at
such time (which determination shall be conclusive absent manifest error);
provided however, that if such day is not a Business Day, the Federal Funds Open
Rate for such day shall be the “open” rate on the immediately preceding Business
Day. If and when the Federal Funds Open Rate changes, the rate of interest with
respect to any advance to which the Federal Funds Open Rate applies will change
automatically without notice to the Borrowers, effective on the date of any such
change.
“Fee Letters” means, collectively, any fee letter between the Lead Borrower or
any Credit Party on the one hand and any of the Agents on the other hand.
“Financial Assets” has the meaning specified in the UCC or the PPSA, as
applicable.

31

--------------------------------------------------------------------------------



“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer or treasurer of the Lead Borrower that such financial
statements fairly present, in all material respects, the financial condition of
the Lead Borrower and its Subsidiaries as of the dates indicated and the results
of their operations and their cash flows for the periods indicated, subject to
changes resulting from audit and normal year-end adjustments.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than Permitted Liens which are junior
in priority (or, to the extent provided in the Intercreditor Agreement with
respect to Term Priority Collateral, senior in priority) to the Collateral
Agent’s or European Collateral Agent’s, as the case may be, Lien on such
Collateral.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Lead Borrower and its Subsidiaries
ending on December 31 of each calendar year.
“Fixed Charge Coverage Ratio” means the ratio, determined on a consolidated
basis for the Lead Borrower and its Subsidiaries for the most recent four
consecutive Fiscal Quarter period, of (a) Adjusted EBITDA for such period minus
an amount equal to the sum of (i) all cash Capital Expenditures made during such
period (except to the extent financed with (x) Indebtedness for borrowed money
other than with the Advances or other working capital revolving credit
facilities, (y) Net Asset Sale Proceeds or (z) Net Insurance/Condemnation
Proceeds), plus (ii) all taxes paid in cash during such period, plus (iii) all
cash dividends or other cash distributions made on account of the Lead
Borrower’s Capital Stock and all cash repurchases or redemptions of the Lead
Borrower’s Capital Stock in each case made during such period to (b) all Fixed
Charges paid or payable in cash for such period.
“Fixed Charges” means, with respect to the Lead Borrower and its Subsidiaries on
a consolidated basis for any period, the sum (without duplication) of
(i) Consolidated Interest Expense during such period, plus (ii) all regularly
scheduled (as determined as of the first day of the respective period) and
mandatory principal payments of Indebtedness (including the principal component
of Capital Leases) made or required to be made during such period, plus (iii)
the applicable Monthly Amortization Amount for such period.
“Fixed Rate Loan” means a BA Rate Loan or a LIBOR Rate Loan.
“Flood Hazard Property” means any improved Real Estate Asset subject to a
Mortgage in favor of the Collateral Agent, for the benefit of the Secured
Parties, and located in whole or in part in an area designated by the Federal
Emergency Management Agency or other Governmental Authority as having special
flood or mud slide hazards.
“Foreign In-Transit Canadian Inventory” means Inventory of a Canadian Borrower
that is in transit from a location outside Canada to any location within Canada
of such Canadian Borrower or a Customer of such Canadian Borrower.
“Foreign In-Transit US Inventory” means Inventory of a US Borrower that is in
transit from a location outside the United States to any location within the
United States of such US Borrower or a Customer of such US Borrower.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

32

--------------------------------------------------------------------------------



“Funding Notice” means a notice in a form reasonably acceptable to the
Applicable Agent.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, for the Lead Borrower and its Subsidiaries, United States generally
accepted accounting principles in effect as of the date of determination
thereof.
“Germany” means the Federal Republic of Germany.
“German Collateral Document” means each pledge agreement, security assignment
agreement, security transfer agreement, land charge deed, security purpose
agreement or other agreement that is entered into by any German Credit Party in
favour of the European Collateral Agent, and any other pledge agreement,
security assignment agreement, security transfer agreement, land charge deed,
security purpose agreement or other agreement entered into by a Credit Party
granting a security interest in favour of the European Collateral Agent that is
governed by the laws of Germany, in each case, in form and substance
satisfactory to the European Collateral Agent and entered into pursuant to the
terms of this Agreement or any other Credit Document.
“German Credit Parties” means, collectively the European Borrowers and any
Credit Party that (i) is organized under the laws of Germany, and/or (ii)
becomes a party to a German Collateral Document.
“German Insolvency Event” means;
(a)    a German Relevant Entity is unable or admits inability to pay its debts
as they fall due or is deemed to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness, including a stoppage of payment situation
(Zahlungsunfähigkeit), a status of over-indebtedness (Überschuldung), the
presumed inability to pay its debts as they fall due (drohende
Zahlungsunfähigkeit), or actual insolvency proceedings;


(b) a moratorium is declared in respect of any Indebtedness of a German Relevant
Entity, or


(c) (i) such German Relevant Entity is otherwise in a situation to file for
insolvency because of any of the reasons set out in Sections 17 to 19 of the
German Insolvency Code (Insolvenzordnung) and (ii) a petition for insolvency
proceedings in respect of its assets (Antrag auf Eröffnung eines
Insolvenzverfahrens) has been filed based on section 17 to section 19 of the
German Insolvency Code (Insolvenzordnung).


“German Relevant Entity” means any German Credit Party or any Credit Party
capable of becoming subject of insolvency proceedings under the German
Insolvency Code (Insolvenzordung).
“Global Excess Availability” means the amount, as determined by the
Administrative Agent (and, in connection with the European Facility components
thereof, the European Administrative Agent) in its Permitted Discretion,
calculated at any date, equal to: (a) the lesser of: (i) the Borrowing Base at
such time and (ii) the Maximum Credit at such time, minus (b) the sum of: (i)
the Aggregate Exposure at such time, plus (ii) the aggregate amount of all then
outstanding and unpaid trade payables and other obligations of the Borrowers
which are past due beyond the due date therefor by at least sixty (60) days
(other than trade payables or other obligations being contested or disputed by
the Borrowers in good faith).
“Global Undrawn Availability” means, on any date of determination, as determined
by the Administrative Agent (and, in connection with the European Facility
components thereof, the European

33

--------------------------------------------------------------------------------



Administrative Agent) in its Permitted Discretion, calculated at any date, equal
to: (a) the lesser of: (i) the Borrowing Base at such time and (ii) the Maximum
Credit at such time, minus (b) the Aggregate Exposure at such time.
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
“Governmental Authority” means any federal, provincial, state, municipal,
national or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity or officer exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or any foreign entity or government.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Grantor” as defined in the Security Agreements.
“Guaranteed Canadian Obligations” as defined in Section 7.1.
“Guaranteed European Obligations” as defined in Section 7.1.
“Guaranteed Obligations” as defined in Section 7.1.
“Guarantor” means each US Guarantor, each Canadian Guarantor and each European
Guarantor.
“Guarantor Subsidiary” means each US Guarantor Subsidiary, each Canadian
Guarantor Subsidiary and each European Guarantor Subsidiary.
“Guaranty” means the guaranty of each Guarantor set forth in Section 7 or any
other guaranty which purports to guaranty all or a portion of the Obligations.
“Hazardous Materials” means any substance, material or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,” “pollutant,” “contaminant,” “radioactive,” or words
of similar meaning or effect, including petroleum and its by-products, asbestos
and polychlorinated biphenyls.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (i) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements entered into with a
Lender Counterparty in the Lead Borrower’s or any of its Subsidiaries’ Ordinary
Course and not for speculative purposes and (ii) other agreements or
arrangements designed to protect such Person against fluctuations in currency
exchange, interest rates or commodity prices entered into with a Lender
Counterparty in the Lead Borrower’s or any of its Subsidiaries’ Ordinary Course
and not for speculative purposes; provided

34

--------------------------------------------------------------------------------



that the obligations owing to a Lender or an Affiliate of a Lender in connection
with applicable documents creating the Hedging Obligations entered into by such
Lender or an Affiliate of such Lender during any period in which such Lender was
a Defaulting Lender shall not be Hedging Obligations to the extent incurred or
arising during such period.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non- usurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means, as of the Closing Date, (i) the audited
financial statements of the Lead Borrower and its Subsidiaries, for the Fiscal
Year ended December 31, 2012, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Year, and (ii) the unaudited financial statements of the Lead Borrower
and its Subsidiaries as at the Fiscal Quarter ended September 30, 2013,
consisting of a balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows for the three, six or nine month period, as
applicable, ending on such date, and, in the case of clauses (i) and (ii),
certified by the chief financial officer or treasurer of the Lead Borrower that
they fairly present, in all material respects, the financial condition of the
Lead Borrower and its Subsidiaries as at the dates indicated and the results of
their operations and their cash flows for the periods indicated, subject to
changes resulting from audit and normal year-end adjustments and, in each case,
including such separate financial statements covering the European Borrowers on
a stand-alone basis as provided to European Administrative Agent on or prior to
the Closing Date.
“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002.
“Immaterial Account” means any deposit, securities or investment account that is
(i) exclusively a payroll account, (ii) a zero-balance account or (iii) an
account having an average monthly balance of less than $1,500,000.
“Immaterial Subsidiary” means, subject to the proviso below, each direct or
indirect Subsidiary of the Lead Borrower designated as such by the Lead Borrower
to the Administrative Agent in writing that meets the criteria set forth in
clauses (i) and (ii) below, in each case, as of the date of the most recent
balance sheet required to be delivered pursuant to Section 5.1: (i) such
Subsidiary has operations that generated Adjusted EBITDA not exceeding
$1,000,000 for the most recently completed Fiscal Year and (ii) such Subsidiary
had total assets as of the end of the most recently completed Fiscal Year the
aggregate value of which was equal to or less than one percent (1.0%) of the
Consolidated Total Assets of the Lead Borrower and its Subsidiaries, taken as a
whole; provided, however, that at no time shall (x) the aggregate total amount
of Adjusted EBITDA generated by all Immaterial Subsidiaries for the most
recently completed Fiscal Year exceed $5,000,000 or (y) the aggregate value of
the total assets of all Immaterial Subsidiaries as of the end of the most
recently completed Fiscal Year exceed five percent (5.0%) of the Consolidated
Total Assets of the Lead Borrower and its Subsidiaries, taken as a whole; in
each case, calculated on a consolidated basis in accordance with GAAP on the
basis of the financial information most recently delivered to the Administrative
Agent by the Lead Borrower pursuant to Section 5.1. Notwithstanding the
foregoing, for the purposes of Sections 8.1(f) and (g), (i) no Borrower shall be
considered an Immaterial Subsidiary and (ii) no Guarantor (for so long as its
Guaranty is in effect) shall be considered an Immaterial Subsidiary.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBOR Rate”.

35

--------------------------------------------------------------------------------



“Imported Goods Agreement” means an imported goods agreement (or similar
agreement), between an Eligible Customs Broker and the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent.
“Increasing Lender” as defined in Section 2.22(a).
“Indebtedness” means, with respect to any Person, the principal and premium (if
any) of any indebtedness of such Person, whether or not contingent: (i) in
respect of borrowed money, (ii) evidenced by bonds, notes, debentures or similar
instruments or letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof), (iii) representing
the deferred and unpaid purchase price of any property, other than (A) trade
payables incurred in the Ordinary Course, (B) any earn-out obligation until such
obligation appears in the liabilities section of the balance sheet of such
Person, and (C) liabilities associated with customer prepayments and deposits,
(iv) in respect of Capitalized Lease Obligations, (v) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that any obligation constituting Indebtedness of the obligor thereof
will be paid or discharged, or any agreement relating thereto will be complied
with, or the holders thereof will be protected (in whole or in part) against
loss in respect thereof, (vi) Attributable Indebtedness or (vii) representing
any Hedging Obligations. To the extent not otherwise included, Indebtedness
shall include (a) any obligation of such Person to be liable for, or to pay, as
obligor, guarantor or otherwise, on the Indebtedness of another Person (other
than by endorsement of negotiable instruments for collection in the Ordinary
Course), and (b) Indebtedness of another Person secured by a Lien on any asset
owned by such Person (whether or not such Indebtedness is assumed by such
Person); provided, however, that the amount of such Indebtedness will be the
lesser of (A) the fair market value of such asset at such date of determination
and (B) the amount of such Indebtedness of such other Person.
Notwithstanding the foregoing, any obligation of such Person or any of its
Subsidiaries in respect of (x) minimum guaranteed commissions, or other similar
payments, to clients, minimum returns to clients or stop loss limits in favor of
clients or indemnification obligations to clients, in each case pursuant to
contracts to provide services to clients entered into in the Ordinary Course,
and (y) account credits to participants under any compensation plan, shall be
deemed not to constitute Indebtedness.
 
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, provincial,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws and
including any fees or expenses resulting from changes in laws in effect on the
date of this Agreement), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement or
the other Credit Documents or the transactions contemplated hereby (including,
for the avoidance of doubt, any Deposit Account Control Agreements) or thereby
(including the Lenders’ agreement to make a Credit Extension or the use or
intended use of the proceeds thereof, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); or (ii) any
Environmental Claim or any Hazardous Materials

36

--------------------------------------------------------------------------------



Activity relating to or arising from, directly or indirectly, any past or
present activity, operation, land ownership, or practice of the Lead Borrower or
any of its Subsidiaries.
“Indemnified Taxes” as defined in Section 2.29(a).
“Indemnitee” as defined in Section 10.3.
“Individual Aggregate European Exposure” means, at any time, with respect to any
individual European Borrower, the sum of (a) the Dollar Equivalent of the
aggregate principal amount of all Advances to the such European Borrower
outstanding at such time and (b) the Dollar Equivalent of the aggregate amount
of all European Letter of Credit Obligations issued on behalf of such European
Borrower at such time (exclusive of such European Borrower’s European Letter of
Credit Obligations which are repaid with the proceeds of, and simultaneously
with the incurrence of, the respective incurrence of Advances by such European
Borrower).
“Individual European Borrowing Base” means, at any time, as to any individual
European Borrower, the amount calculated pursuant to the Borrowing Base
Certificate most recently delivered to the European Administrative Agent
pursuant to this Agreement (as such amount may be adjusted from time to time in
accordance with the terms of this Agreement) equal to:
(a)    eighty-five percent (85%) of Eligible Receivables of such European
Borrower, plus
(b)    the lesser of (i) sixty-five percent (65%) of the Value of the Eligible
Inventory of such European Borrower, or (ii) 85% of the Net Orderly Liquidation
Value of Eligible Inventory of such European Borrower, plus
(c)    the PP&E Component, minus
(d)    Reserves attributable to such European Borrower.
“Information” as defined in Section 10.17.
“Initial Business Plan” means the Business Plan of the Lead Borrower and its
Subsidiaries delivered prior to the Original Closing Date to the Administrative
Agent.
“Insolvency Event” means, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect Parent
Company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under any Insolvency Laws), (b) has had a receiver,
interim receiver, receiver and manager, conservator, trustee, administrator,
monitor, liquidator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (d) with respect to a Lender, such Lender is
unable to perform hereunder due to the application of applicable law, or (e) in
the good faith determination of any Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment of a type described in clause(a) or (b), provided that
an Insolvency Event shall not result solely by virtue of any ownership interest,
or the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect Parent Company by a Governmental Authority or instrumentality
thereof if, and only if, such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental

37

--------------------------------------------------------------------------------



Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
“Insolvency Laws” means any of the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Winding-Up and Restructuring
Act (Canada), the Bankruptcy Code, the German Insolvency Code (Insolvenzordnung)
and the applicable reorganization provisions of the applicable corporate statute
under which a corporation is formed, each as now and hereafter in effect, any
successors to such statutes and any other applicable insolvency or other similar
law of any jurisdiction, including any law of any jurisdiction permitting a
debtor to obtain a stay or a compromise of the claims of its creditors against
it.
“Intellectual Property” means property constituting a patent, copyright,
trademark (or any application in respect of the foregoing), service mark,
copyright, copyright application, trade name, mask work, trade secrets, design
right, assumed name or license or other right to use any of the foregoing under
applicable law.
“Intellectual Property Claim” means the assertion, by any means, by any Person
of a claim that any Borrower’s ownership, use, marketing, sale or distribution
of any Inventory, equipment, Intellectual Property or other property or asset is
violative of any ownership of or right to use any Intellectual Property of such
Person.
“Intercompany Borrower” as defined in Section 6.1(q).
“Intercreditor Agreement” means the Intercreditor Agreement, substantially in
the form of Exhibit L, among the Collateral Agent and the Term Agent and
acknowledged by the Lead Borrower and the other US Credit Parties, as amended on
the Closing Date.
“Interest Period” means the period provided for any LIBOR Rate Loan or BA Rate
Loan pursuant to Section 2.2(b).
“Internet Posting” as defined in Section 10.1(b).
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant LIBO Screen
Rate) determined by the European Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
(for the longest period for which the LIBO Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the LIBO Screen Rate for the shortest period (for which such LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, as of the Specified Time on the Quotation Day for such
Interest Period. When determining the rate for a period which is less than the
shortest period for which the LIBO Screen Rate is available, the LIBO Screen
Rate for purposes of paragraph (a) above shall be deemed to be the overnight
screen rate where "overnight screen rate" means, in relation to any currency,
the overnight rate for such currency determined by the European Administrative
Agent from such service as the European Administrative Agent may select.
“Inventory” means and includes as to each Borrower, all of such Borrower’s
inventory (as defined in Article 9 of the UCC as in effect in the State of New
York, under the PPSA, as applicable) and all of such Borrower’s goods,
merchandise and other personal property, wherever located, to be furnished under
any consignment arrangement, contract of service or held for sale or lease, all
raw materials, work in process, finished goods and materials and supplies of any
kind, nature or description which are or might be used or

38

--------------------------------------------------------------------------------



consumed in such Borrower’s business or used in selling or furnishing such
goods, merchandise and other personal property, and all documents of title.
“Investment” means (i) any direct or indirect purchase or other acquisition by
the Lead Borrower or any of its Subsidiaries of, or of a beneficial interest in,
any of the Securities of any other Person; (ii) any direct or indirect
redemption, retirement, purchase or other acquisition for value, by any
Subsidiary of the Lead Borrower from any Person, of any Capital Stock of such
Person; and (iii) any direct or indirect loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the Ordinary Course) or capital contribution by the Lead
Borrower or any of its Subsidiaries to any other Person, including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the Ordinary Course.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write ups, write downs or write offs with respect to such
Investment.
“ISP98 Rules” as defined in Section 2.11(b).
“Issuer” means (a) with respect to the Domestic Facility, (i) the Administrative
Agent in its capacity as the initial issuer of Letters of Credit for the account
of the US Borrowers or Canadian Borrowers under this Agreement, or (ii) any
other Person which the Administrative Agent in its discretion shall designate as
the issuer of and cause to issue any particular Letter of Credit under this
Agreement in place of the Administrative Agent as issuer, and (b) with respect
to the European Facility, (i) the European Administrative Agent in its capacity
as the initial issuer of Letters of Credit for the account of the European
Borrowers under this Agreement, or (ii) any other Person which the European
Administrative Agent in its discretion shall designate as the issuer of and
cause to issue any particular Letter of Credit under this Agreement in place of
the European Administrative Agent as issuer. Any Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by one or more Affiliates
of such Issuer (and such Affiliate shall be deemed to be an “Issuer” for all
purposes of the Credit Documents).
“Italia SpA” means Xerium Italia SpA, an Italian società per azioni.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.
“Judgment Currency” as defined in Section 2.33.
“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the landlord consents to
the granting of a Mortgage on such Leasehold Property by the Domestic Credit
Party tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to the Collateral Agent in its reasonable discretion, but in any
event sufficient for the Collateral Agent to obtain a Title Policy with respect
to such Mortgage.
“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement either substantially in the form of Exhibit I (with such
amendments or modifications thereto as may be approved by the Applicable Agent),
or otherwise in form and substance satisfactory to the Applicable Agent.
“Lead Borrower” as defined in the preamble hereto.

39

--------------------------------------------------------------------------------



“Leasehold Property” means any leasehold or subleasehold interest of any Credit
Party as lessee or sublessee, respectively, under any lease or sublease of real
property, other than any such leasehold or subleasehold interest designated from
time to time by the Collateral Agent (with respect to a US Credit Party or
Canadian Credit Party) in its sole discretion as not being required to be
included in the Collateral.
“Lender” means each financial institution listed on Appendix A and any other
Person that becomes a Lender party hereto pursuant to a Commitment Transfer
Supplement or Section 2.22. Notwithstanding anything to the contrary contained
herein, each Lender may at any time or from time to time designate, by written
notice to the Applicable Agent, one or more lending offices (which, for this
purpose, may include Affiliates or branches of the respective Lender) for the
various Advances made, and Letters of Credit and Swing Loans participated in, by
such Lender (including, without limitation, by designating a separate lending
office (or Affiliate or branch) to act as such with respect to such Advances and
Letters of Credit).  Each lending office, Affiliate or branch of any Lender
designated as provided above shall, for all purposes of this Agreement and the
other Credit Documents, be treated in the same manner as the respective
designating Lender (and shall be entitled to all indemnities and similar
provisions in respect of its acting as such hereunder). In furtherance of the
foregoing, (i) until further notified by PNC Bank, National Association to the
Administrative Agent, PNC Bank Canada Branch shall, in respect of PNC Bank,
National Association’s Revolving Commitments hereunder, make the Revolving
Advances to the Canadian Borrowers, make Canadian Swing Loans to the Canadian
Borrowers and participate in Canadian Letters of Credit issued for the account
of the Canadian Borrowers and (b) until further notified by JPMorgan Chase Bank,
N.A. to the Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch
shall, in respect of JPMorgan Chase Bank, N.A.’s Revolving Commitments
hereunder, make the Revolving Advances to the Canadian Borrowers and participate
in Canadian Letters of Credit issued for the account of the Canadian Borrowers,
and (ii) until further notified by JPMorgan Chase Bank, N.A. to the European
Administrative Agent, JPMorgan Chase Bank, N.A., London Branch, shall, in
respect of JPMorgan Chase Bank, N.A.’s Revolving Commitments hereunder, make the
Revolving Advances to the European Borrowers, make European Swing Loans to the
European Borrowers and participate in European Letters of Credit issued for the
account of the European Borrowers.
“Lender Counterparty” means each Agent, each Lender, or any Affiliate of any
Agent or a Lender, counterparty to the applicable documentation creating Hedging
Obligations or Cash Management Obligations (including any Person who was an
Agent or a Lender (or any Affiliate thereof) at the time of entering into the
applicable documentation creating Hedging Obligations or Cash Management
Obligations, even if such Person (or its Affiliate, as the case may be)
subsequently ceases to be an Agent or a Lender) including, without limitation,
each such Affiliate that enters into a joinder agreement with the Collateral
Agent or European Collateral Agent, in each case so long as (i) the Applicable
Lead Borrower has notified the Applicable Agent in writing that, for purposes of
the Credit Documents, such Hedging Obligations or Cash Management Obligations
are to be secured by the Collateral on a pari passu basis with the Collateral
securing the Obligations and (ii) that the Applicable Lead Borrower shall not
have designated such Lender Counterparty as a “Lender Counterparty” (or similar
defined term) under the Term Credit Documents.
“Letter of Credit Application” as defined in Section 2.11(a).
“Letter of Credit Borrowing” as defined in Section 2.13(d).
“Letter of Credit Exposure” means, with respect to any Lender at any time, its
pro rata percentage of Letter of Credit Obligations outstanding at such time.
“Letter of Credit Fees” as defined in Section 2.24.

40

--------------------------------------------------------------------------------



“Letter of Credit Obligations” means the sum (without duplication) of (a) all
amounts owing by the Borrowers for any drawings under Letters of Credit
(including any bankers’ acceptances or other payment obligations arising
therefrom) and (b) the undrawn stated amount of all outstanding Letters of
Credit.
“Letters of Credit” means the US Letters of Credit, the Canadian Letters of
Credit and the European Letters of Credit..
“Leverage Ratio” means, with respect to the Lead Borrower on any date, the ratio
of (a) the remainder of (I) the Debt of the Lead Borrower and its Subsidiaries
as of such date minus (II) the aggregate amount of Unrestricted Cash and Cash
Equivalents in excess of $25,000,000 held by the Lead Borrower and its
Subsidiaries on such date to (b) the Adjusted EBITDA of the Lead Borrower and
its Subsidiaries for the period of four consecutive Fiscal Quarters ending on
such date (or if such date is not the last day of a Fiscal Quarter of the Lead
Borrower, for the period of four consecutive Fiscal Quarters most recently
ended).
“LIBOR Rate” means:
(a)    for any LIBOR Rate Loan to any US Borrower or Canadian Borrower, for the
then current Interest Period relating thereto, the interest rate per annum
determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (a) the
rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Administrative Agent which has been
approved by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) as an authorized information vendor for
the purpose of displaying rates at which Dollar deposits are offered by leading
banks in the London interbank deposit market (a “LIBOR Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
Dollars for an amount comparable to such LIBOR Rate Loan and having a borrowing
date and a maturity comparable to such Interest Period (or if there shall at any
time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute
page) or any LIBOR Alternate Source, a comparable replacement rate determined by
the Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (b) a number equal 1.00 minus the Reserve
Percentage. The LIBOR Rate may also be expressed by the following formula:
 
Average of London interbank offered rates quoted by Bloomberg or appropriate
Successor as shown on
LIBOR Rate =
Bloomberg Page BBAM1
 
1.00 – Reserve Percentage



The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. The Administrative Agent shall give reasonably prompt
notice to the Lead Borrower of the LIBOR Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error;
OR
(b)    for any LIBOR Rate Loan to any European Borrower, for the then current
Interest Period relating thereto, (i) the London interbank offered rate
administered by the ICE Benchmark

41

--------------------------------------------------------------------------------



Administration or any other person that takes over the administration of such
rate for Pounds Sterling and Dollars, and (ii) the European interbank offered
rate administered by the ICE Benchmark Administration or any other person that
takes over the administration of such rate for Euros, in each case (adjusted for
statutory reserve requirements for Eurocurrency liabilities) for the applicable
Interest Period as displayed on the relevant pages of the Reuters screen or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
shall be selected by the European Administrative Agent from time to time in its
reasonable discretion (the “LIBO Screen Rate”) at approximately 11:00 a.m.,
Local Time, two (2) Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate for a LIBOR Rate Loan shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate for that LIBOR Rate Loan shall
be the Interpolated Rate at such time subject to Section 2.27 in the event that
the European Administrative Agent shall conclude that it shall not be possible
to determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error).
“LIBOR Rate Loan” means any Advance in Dollars, Pounds Sterling or Euros, as the
case may be, that bears interest based on the LIBOR Rate.
“License Agreement” means any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.
“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.
“Licensor/Agent Agreement” means an agreement between the Applicable Agent and a
Licensor, in form and content satisfactory to the Applicable Agent, by which the
Applicable Agent is given the unqualified right, vis-a-vis such Licensor, to
enforce the Applicable Agent’s Liens with respect to and to dispose of any
Borrower’s Inventory with the benefit of any Intellectual Property applicable
thereto, irrespective of such Borrower’s default under any License Agreement
with such Licensor.
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge, hypothec or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.
“Local Time” means (a) local time in London with respect to (i) the receipt and
sending of notices by and to, and disbursement by or payment to, the European
Administrative Agent, or any Lender or Issuer with respect to the European
Facility or the European Obligations and (ii) with respect to the times for the
determination of LIBOR Rate by the European Administrative Agent under the
European Facility and the determination of the Overnight LIBOR Rate, and (b) in
all other circumstances, New York time.
“London Banking Day” means any day on which dealings in Dollar or Pounds
Sterling deposits are conducted by and between banks in the London interbank
market or the principal financial center of such currency (and, if the Advances
or Letter of Credit Borrowings which are the subject of a borrowing, drawing

42

--------------------------------------------------------------------------------



payment, reimbursement or rate selection are denominated in Euro, the term
Business Day shall also exclude any day on which the TARGET2 payment system is
not open for the settlement of payments in Euros.
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
“Material Adverse Effect” means any effect, event, matter or circumstance which
is materially adverse to: (a) the business, assets or financial condition of the
Lead Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Credit Parties, taken as a whole, to perform the Obligations in accordance with
the terms of the Credit Documents or (c) the rights and remedies of the Agents
or the Lenders under the Credit Documents, taken as a whole.
“Material Contract” means any Senior Note Document, any Term Credit Document or
any contract or other arrangement to which the Lead Borrower or any of its
Subsidiaries is a party (other than the Credit Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.
“Material Non-Public Information” means information which is (a) not publicly
available and (b) material with respect to the Lead Borrower and its
Subsidiaries or their respective securities for purposes of United States
federal and state securities laws.
“Material Real Estate Asset” means (a) any fee-owned Real Estate Asset having a
fair market value in excess of $1,000,000 as of the date of the acquisition
thereof and (b) all Leasehold Properties other than those with respect to which
the aggregate payments under the terms of the lease or sublease are less than
$500,000 per annum (unless such lease or sublease is a ground lease), in each
case located in the United States.
“Maximum Consolidated Capital Expenditures” as defined in Section 6.8.
“Maximum Credit” means $55,000,000 (subject to adjustment as provided herein).
“Maximum Domestic Credit” means $40,000,000 (subject to adjustment as provided
herein).


“Maximum European Credit” means $15,000,000 (subject to adjustment as provided
herein).
“Maximum European Swing Loan Advance Amount” means $10,000,000.


“Maximum Swing Loan Advance Amount” means $10,000,000.


“Maximum Undrawn Amount” means, with respect to any outstanding Letter of Credit
as of any date of determination, the amount of such Letter of Credit that is or
may become available to be drawn, including all automatic increases provided for
in such Letter of Credit, whether or not any such automatic increase has become
effective.
“Moody’s” means Moody’s Investors Service, Inc.
“Monthly Amortization Amount” as defined in the definition of PP&E Component.
“Mortgage” means a Mortgage substantially in the form of Exhibit H, with such
changes thereto (or such other form) as may be acceptable to the Collateral
Agent in its reasonable discretion.

43

--------------------------------------------------------------------------------



“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in section 3(37) or 4001(a)(3) of ERISA.
“National Flood Insurance Program” means the program created by the United
States
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of
1973, the National Flood Insurance Reform Act of 1994 and the Flood Insurance
Reform Act of 2004, in
each case as amended from time to time, and any successor statutes.


“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
“Negotiable Document” means a Document that is “negotiable” within the meaning
of Article 7 of the UCC.
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Lead Borrower or any of its Subsidiaries
from such Asset Sale, minus (ii) any bona fide direct costs (including, without
limitation, reasonable transaction costs) incurred in connection with such Asset
Sale, including (a) Taxes payable by the seller directly as a result of any gain
recognized in or otherwise directly resulting from such Asset Sale, (b) payment
of the outstanding principal amount of, premium or penalty, if any, and interest
on any Indebtedness (other than the Term Loans and any Advance) that is secured
by a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale and (c) a reasonable
reserve for any indemnification payments (fixed or contingent) attributable to
seller’s indemnities and representations and warranties to purchaser in respect
of such Asset Sale undertaken by the Lead Borrower or any of its Subsidiaries in
connection with such Asset Sale.
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by the Lead Borrower or any of its Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
(excluding proceeds of business interruption insurance) or (b) as a result of
the taking of any assets of the Lead Borrower or any of its Subsidiaries by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by the Lead Borrower or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of the Lead Borrower or such Subsidiary
in respect thereof, and (b) any bona fide direct costs incurred in connection
with any sale of such assets as referred to in clause (i)(b) of this definition,
including income taxes payable as a result of any gain recognized in connection
therewith.
“Net Orderly Liquidation Value” means the Dollar Equivalent of the “net orderly
liquidation value” determined by an unaffiliated valuation company acceptable to
the Applicable Agent after performance of an inventory or equipment valuation,
as applicable, to be done at the Applicable Agent’s request (or as otherwise
required hereunder) and the Borrowers’ expense (subject to the limitations set
forth in Section 5.19), less the amount estimated by such valuation company for
marshaling, reconditioning, carrying, and sales expenses designated to maximize
the resale value of such Inventory or equipment and assuming that the time
required to dispose of such Inventory or equipment is customary with respect to
such Inventory or equipment and expressed as a percentage of the net book value
of such Inventory or equipment.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Non-US Lender” as defined in Section 2.29(c).

44

--------------------------------------------------------------------------------



“Non-US Plan” means all Canadian Registered Pension Plans and any plan, fund
(including, without limitation, any superannuation fund, but does not include
any plans excepted out of the definitions of Canadian Benefit Plan or Canadian
Registered Pension Plan) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Lead Borrower or one
or more of its Subsidiaries primarily for the benefit of employees of the Lead
Borrower or such Subsidiaries residing outside the United States, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.
“Note” or “Notes” means, individually or collectively, each Revolving Credit
Note and each Swing Loan Note.
“Obligations” means all obligations of every nature of a Credit Party from time
to time owed to the Agents (including former Agents), the Lenders, each Issuer,
each Swing Loan Lender, or any of them, any Lender Counterparties, including
Hedging Obligations and Cash Management Obligations, under any Credit Document
or the applicable documents creating the Hedging Obligations or Cash Management
Obligations (including, without limitation, with respect to Hedging Obligations
and Cash Management Obligations, obligations owed to any person who was an
Agent, a Lender or an Affiliate of an Agent or a Lender, at the time such
Hedging Obligation or Cash Management Obligation was incurred), whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), payments for early termination
of Hedging Obligations, Parallel Debt, fees, expenses, indemnification or
otherwise; provided, however, the term “Obligations” shall not include any
Excluded Swap Obligations.
“Obligee Guarantor” as defined in Section 7.7.
“Officer’s Certificate” means a certificate signed on behalf of the Lead
Borrower by the chief executive officer, the chief financial officer, the
treasurer or the chief accounting officer of the Lead Borrower.
“Operating Facility” means any real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by the Lead Borrower or any of its Subsidiaries or any
of their respective predecessors or Affiliates.
“Order” as defined in Section 2.18(b).
“Ordinary Course” means ordinary course of business or ordinary trade activities
that are customary, typical and carried out in a manner consistent with past
practice.
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization (or its equivalent
organizational documents), as amended, and its bylaws (or its equivalent
organizational documents), as amended, with respect to any limited partnership,
its certificate of limited partnership (or its equivalent organizational
documents), and with respect to a limited liability company established under
the laws of Germany (Gesellschaft mit beschränkter Haftung), the articles of
association (Gesellschaftervertrag), the shareholder list (Liste der
Gesellschafter), an excerpt from the commercial register (Handelsregisterauszug)
and any other organizational agreement applicable to it, and with respect to a
stock corporation incorporated under the laws of Germany (Aktiengesellschaft),
the articles of association (Satzung) and an excerpt from the commercial
register (Handelsregisterauszug), and any other organizational agreement
applicable to it as amended, and its partnership agreement (or its equivalent

45

--------------------------------------------------------------------------------



organizational documents), as amended, and (iii) with respect to any limited
liability company, its articles of organization (or its equivalent
organizational documents), as amended, and its operating agreement (or its
equivalent organizational documents), as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
“Original Closing Date” as defined in the Recitals hereto.
“Overnight LIBOR Rate” means the rate of interest per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) at which overnight deposits in Dollars,
Pounds Sterling or Euros, as the case may be, in an amount approximately equal
to the amount with respect to which such rate is being determined, would be
offered for such day by a branch or affiliate of the European Administrative
Agent in the London interbank market or (in respect of Dollars of Euros) the
European interbank market to major banks in the London interbank market or
European interbank market (as the case may be).
“Overnight LIBOR Rate Loan” means any Advance in Dollars, Pounds Sterling or
Euros, as the case may be, that bears interest based on the Overnight LIBOR
Rate.
“Parallel Debt” as defined in Section 9.4(a).
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
“Participant” means each Person who shall be granted the right by any Lender to
participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
“Participant Register” as defined in Section 10.6(g).
“Participating Member State” means each state so described in any EMU
Legislation.
“Participation Advance” as defined in Section 2.13(d).
“Participation Commitment” means the obligation hereunder of each Lender holding
a Revolving Commitment to buy a participation equal to its Revolving Commitment
Percentage (subject to any reallocation pursuant to Section 2.20(b)(iii)) in
Swing Loans made hereunder or in the Letters of Credit issued hereunder as
provided for in Section 2.13(a).
“Patriot Act” as defined in Section 10.21.
“Payment Office” means, singularly or collectively, as the context may require,
the Domestic Payment Office and the European Payment Office.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to section 412 of the Code or section 302 of ERISA which is or,
within the preceding six years, was

46

--------------------------------------------------------------------------------



sponsored, maintained or contributed to by, or required to be contributed by,
the Lead Borrower, any of its Subsidiaries or any of its ERISA Affiliates.
“Permitted Acquisition” means any acquisition by the Lead Borrower or any of its
wholly owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all or substantially all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided,
(i)    immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;
(ii)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;
(iii)    in the case of the acquisition of Capital Stock, all of the Capital
Stock (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Subsidiary of the Lead Borrower in connection with
such acquisition shall be owned (directly or indirectly) 100% by the Lead
Borrower or another US Credit Party; provided that the Lead Borrower shall have
taken, or caused to be taken, as of the date such Person becomes a Subsidiary of
the Lead Borrower (or such later date as may be specified in Section 5.11), each
of the actions set forth in Sections 5.10 and/or 5.11, as applicable;
(iv)    the Applicable Conditions shall have been satisfied on a pro forma basis
after giving effect to such acquisition as of the last day of the Fiscal Quarter
most recently ended (as determined pursuant to Section 1.4);
(v)    there are no material contingent liabilities (including, without
limitation, Environmental Claims) relating to the company or business acquired;
(vi)    any Person or assets or division as acquired in accordance herewith (x)
shall be in the same business or lines of business in which the Lead Borrower
and/or any of its Subsidiaries are engaged as of the Closing Date or which are
permitted by Section 6.13; and
(vii)    the Lead Borrower shall have delivered to the Administrative Agent at
least five (5) Business Days prior to such proposed acquisition, a Compliance
Certificate evidencing compliance with clause (iv) above, together with all
relevant financial information with respect to such acquired assets, including,
without limitation, the aggregate consideration for such acquisition and any
other information required to demonstrate compliance with clause (iv) above.
Notwithstanding the foregoing, no assets acquired in connection with a Permitted
Acquisition shall be eligible for inclusion in the Borrowing Base (or any
component definition thereof) until the Applicable Agent receives an appraisal
and collateral audit satisfactory to it with respect to such assets proposed to
be included in the Borrowing Base. If an appraisal and collateral audit
satisfactory to the Applicable Agent is received with respect to such assets
proposed to be included in the Borrowing Base, the Applicable Agent shall notify
the Lead Borrower of the inclusion of such assets in the Borrowing Base (subject
to eligibility criteria) within ten (10) Business Days after receipt thereof.

47

--------------------------------------------------------------------------------



“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured
asset-based lender) business judgment.
“Permitted Joint Venture” means a Person: (a) that is a corporation, limited
liability company, joint venture or similar limited liability legal entity
hereafter formed or entered into by the Lead Borrower or any of its Subsidiaries
with another Person in order to conduct a common venture or enterprise with such
Person; (b) that is not a strategic alliance formed or entered into by the Lead
Borrower or any of its Subsidiaries with any other Person for the purposes of
joint research, product development, marketing, or other similar purposes that
does not create a Person; and (c) that does not own any Capital Stock in a
Credit Party nor at any time itself has been a Credit Party.
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.
“Permitted Refinancing Indebtedness” as defined in Section 6.1(p).
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Platform” as defined in Section 10.1(b).
“Pounds Sterling and £” means the official currency of the United Kingdom of
Great Britain and Northern Ireland.
“Pounds Sterling Denominated Advances” means each Revolving Advance denominated
in Pounds Sterling at the time of the incurrence thereof.
“PP&E Component” means, with respect to the European Borrowers, (a) at any time
from the Closing Date through and including the date that is the second
anniversary of the Closing Date, the lesser of (i) 85% of the Net Orderly
Liquidation Value of Eligible Equipment of the European Borrowers (as determined
as of the Closing Date), as such amount is reduced monthly on a five year
straight line amortization basis the amount of such reduction during any
applicable period of time, the “Monthly Amortization Amount”) or (ii)
$6,000,000, and (b) at any time after the date that is the second anniversary of
the Closing Date and thereafter, $0.00.
“PPSA” means the Personal Property Security Act (Ontario), or any other
applicable Canadian federal or provincial statute pertaining to the granting,
perfecting, priority or ranking of security interests, Liens, hypothecs on
personal property, and any successor statutes, together with any regulations
thereunder, in each case as in effect from time to time. References to sections
of the PPSA shall be construed to also refer to any successor sections.
“Principal Office” means, for any Agent, the “Principal Office” as set forth on
Appendix B, or such other office as the Applicable Agent may from time to time
designate in writing to the Lead Borrower and each Lender.
“Priority Payables” means (a) the full amount of the obligations, liabilities or
indebtedness of any Canadian Borrower which (i) have a trust, deemed trust or
statutory lien imposed to provide for payment or a Lien, choate or inchoate,
ranking or capable of ranking senior to or pari passu with Liens securing the
Canadian Obligations on any Collateral under any Requirement of Law of Canada or
(ii) have a right imposed

48

--------------------------------------------------------------------------------



to provide for payment ranking or capable of ranking senior to or pari passu
with the Canadian Obligations under any Requirement of Law of Canada, including,
but not limited to, claims for unremitted and/or accelerated rents, utilities,
taxes (including sales taxes and goods and services taxes and harmonized sales
taxes and withholding taxes), amounts payable to an insolvency administrator,
wages, employee withholdings or deductions and vacation pay, severance and
termination pay, government royalties and pension fund obligations (including
any amounts payable under the Wage Earner Protection Program Act (Canada) and
amounts representing any unfunded liability, solvency deficiency or wind-up
deficiency with respect to a Canadian Registered Pension Plan or a Canadian
multi-employer pension plan, as defined under applicable laws, for which a
Canadian Borrower or any Affiliate of a Canadian Borrower is responsible) and
(b) the amount equal to the aggregate value of the Inventory located in Canada
which the Administrative Agent, in good faith, and on a reasonable basis,
considers is or may be subject to retention of title by a supplier or a right of
a supplier to recover possession thereof, where such supplier’s right has
priority over the Liens securing the Canadian Obligations, including, without
limitation, Inventory subject to a right of a supplier to repossess goods
pursuant to section 81.1 of the Bankruptcy and Insolvency Act (Canada) or any
other Requirement of Law granting revendication or similar rights to unpaid
suppliers or any similar laws of Canada or any other applicable jurisdiction;
provided, that to the extent such Inventory has been excluded from Eligible
Inventory, the amount owing to such supplier shall not be a Priority Payable.
“Protective Advance” as defined in Section 2.34.
“Public Lenders” means Lenders that do not wish to receive Material Non-Public
Information.
“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the LIBOR Rate for a one month
period as published in another publication selected by the Administrative
Agent).
“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation is incurred or such other person as constitutes
an ECP under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an ECP at such time by
entering into a keepwell under Section 1(a)(18)(A)(v)(II) of the Commodity
Exchange Act.
“Real Estate Asset” means, at any time of determination, any right, title and
interest (fee, leasehold or otherwise) then owned in fee, leasehold or otherwise
held by any Credit Party in any real property.
“Receivables” means and includes, as to each Borrower, all of such Borrower’s
accounts (as defined in Article 9 of the UCC as in effect in the State of New
York or, under the PPSA, as applicable) and all of such Borrower’s contract
rights, instruments (including those evidencing indebtedness owed to such
Borrower by its Affiliates), documents, chattel paper (including electronic
chattel paper), general intangibles relating to accounts, contract rights,
instruments, documents and chattel paper, and drafts and acceptances, credit
card receivables and all other forms of obligations owing to such Borrower
arising out of or in connection with the sale or lease of Inventory or the
rendition of services, all supporting obligations, guarantees and other security
therefor, whether secured or unsecured, now existing or hereafter created, and
whether or not specifically sold or assigned to the Applicable Agent, as
applicable, hereunder.
“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a

49

--------------------------------------------------------------------------------



Recorded Leasehold Interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Applicable Agent.
“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in the
Applicable Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third party purchasers and encumbrancers of the affected
real property.
“Reimbursement Obligation” as defined in Section 2.13(b).
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
“Relevant Interbank Market” means the London interbank market or, with respect
to any Advances denominated in Euros, the European interbank market..
“Replacement Lender” as defined in Section 2.32.
“Replacement Notice” as defined in Section 2.32.
“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is indicted, arraigned, investigated or custodially detained, or
receives an inquiry from regulatory or law enforcement officials, in connection
with any Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or
self-discovers facts or circumstances implicating any aspect of its operations
with the actual or possible violation of any Anti-Terrorism Law.
“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, provincial, local and foreign laws, rules and regulations,
orders, judgments, decrees or other determinations of any Governmental Authority
or arbitrator, applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject; provided that the
foregoing shall not apply to non-binding recommendations or guidance of any
Governmental Authority.
“Requisite Lenders” means, collectively (but subject to Section 2.20(c)),
Administrative Agent and European Agent, together with one or more Lenders
having or holding Revolving Commitments and representing more than fifty percent
(50.0%) of the sum of the aggregate amount of Revolving Commitments of all
Lenders; provided that, after the termination of the Revolving Commitments, the
Requisite Lenders means one or more Lenders having or holding outstanding
Revolving Advances and Revolving Commitment Percentages of (x) outstanding Swing
Loans and (y) Letter of Credit Obligations and representing more than fifty
percent (50.0%) of the sum of the total outstanding Revolving Advances and the
aggregate Revolving Commitment Percentages of all Lenders of the total
outstanding Swing Loans and Letter of Credit Obligations.

50

--------------------------------------------------------------------------------



“Reserves” means such reserves as the Applicable Agent may from time to time
establish in its Permitted Discretion, including, without limitation, reserves
for (a) matters that could adversely affect the Collateral, its value or the
amount that the Agents and the Lenders might receive from the sale or other
disposition thereof or the ability of any Agent to realize thereon, (b) sums
that the Borrowers are required to pay under any provision of this Agreement or
any other Credit Document or otherwise (such as taxes, assessments, payroll,
insurance premiums, amounts owing to customs brokers, or, in the case of leased
assets or locations, rents or other amounts payable under such leases or, in the
case of license agreements, royalties or other amounts payable under such
license agreements), (c) amounts owing by any Borrower to any Person to the
extent secured by a Lien on, or trust over, any of the Collateral or over any
assets or properties of any Customer of any Borrower (such as Liens or trusts in
favor of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, income, payroll, excise, sales,
pension plan obligations or other taxes), including without limitation any
Permitted Liens and Priority Payables, (d) amounts believed by the Applicable
Agent to be necessary to provide for possible inaccuracies in any report or in
any information provided to the Applicable Agent pursuant to this Agreement, (e)
dilution with respect to the Receivables of the Borrowers (based on the ratio of
the aggregate amount of non-cash reductions in the Receivables of the Borrowers
for any period to the aggregate dollar amount of sales of the Borrowers for such
period) calculated by the Applicable Agent for any period that is or is
reasonably anticipated to be greater than five (5%) percent, (f) the Canadian
Inventory Reserve and the European Inventory Reserve, (g) the Administrative
Agent’s estimate of the costs and expenses associated with the importation of
Foreign In-Transit Canadian Inventory and Foreign In-Transit US Inventory as of
such date, including an estimate for all customs broker fees then due or to
become due with respect to such Foreign In-Transit Canadian Inventory or Foreign
In-Transit US Inventory, (h) reserves for "extended" or "extendable" retention
of title, (i) reserves for uninsured, underinsured, un-indemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation, reserves for taxes, fees, assessments, reserves for VAT, (j)
reserves for fees payable to an insolvency administrator pursuant to Section 171
of the German Insolvency Code (Insolvenzordnung) (or relevant successor
provisions), and (k) Cash Management Obligations or Hedging Obligations to the
extent that such Cash Management Obligations or Hedging Obligations constitute
Obligations as such term is defined herein or otherwise receive the benefit of
the security interest of the Applicable Agent in any Collateral. The amount of
any Reserve established by the Applicable Agent shall have a reasonable
relationship to the event, condition or other matter which is the basis for such
reserve as determined by the Applicable Agent in its Permitted Discretion and to
the extent that such Reserve is in respect of amounts that may be payable to
third parties, the Applicable Agent may, at its option, deduct such Reserve from
the Maximum Credit, the Maximum Domestic Credit, the Canadian Revolving Loan
Maximum Amount or the Maximum European Credit, as applicable, at any time that
such limit is less than the amount of the US Borrowing Base at such time with
respect to the US Borrowers, the Canadian Borrowing Base at such time with
respect to the Canadian Borrowers or the European Borrowing Base at such time
with respect to the European Borrowing Base, as applicable. Notwithstanding the
foregoing, so long as no Default or Event of Default then exists, the Applicable
Agent shall provide the Applicable Lead Borrower with two (2) days’ prior notice
of the establishment of any Reserves not in effect on the Closing.
“Reserve Percentage” means as of any day the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”.
“Restricted” means, when referring to Cash or Cash Equivalents of the Lead
Borrower or any of its Subsidiaries, that such Cash or Cash Equivalents (i)
appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Lead Borrower or of any such Subsidiary (unless such
appearance is related to the Credit Documents, the Term Credit Documents or
Liens created thereunder), (ii) are subject

51

--------------------------------------------------------------------------------



to any Lien in favor of any Person other than (x) the Collateral Agent or
European Collateral Agent for the benefit of the Secured Parties or (y) to the
extent subject to the Intercreditor Agreement, the Term Agent for the benefit of
the secured parties under the Term Credit Documents or (iii) are not otherwise
generally available for use by the Lead Borrower or such Subsidiary.
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, (whether in cash, securities or other property) on account of any
shares of any class of stock of the Lead Borrower or any of its Subsidiaries now
or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of the Lead Borrower or any of
its Subsidiaries now or hereafter outstanding, except any payment made solely in
shares of that class of stock to the holders of that class; (iii) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire shares of any class of stock of the Lead Borrower or
any of its Subsidiaries now or hereafter outstanding; and (iv) any payment or
prepayment of principal of or premium, if any, on, or redemption, purchase,
retirement, defeasance (including in substance or legal defeasance), sinking
fund or similar payment with respect to, any Indebtedness incurred pursuant to
Section 6.1(c) or Section 6.1(o), excluding, in respect of this clause (iv), any
Permitted Refinancing Indebtedness with respect thereto and payments in kind.
“Revolving Advances” means the revolving loans made (or deemed made) from time
to time by the Lenders to the Borrowers pursuant to Section 2.1(a) or otherwise
pursuant to this Agreement (other than Swing Loans but including, for the
avoidance of doubt, Protective Advances).
“Revolving Commitment” means (a) as to any Lender, the obligation of such Lender
to make Revolving Advances and participate in Letters of Credit, Swing Loans and
Protective Advances, in an aggregate principal and/or face amount not to exceed
the Revolving Commitment Amount (if any) of such Lender.
“Revolving Commitment Amount” means, (i) as to any Lender (other than an
Additional Lender), the Revolving Commitment amount (if any) set forth below
such Lender’s name on Appendix A-1 (or, in the case of any Lender that became
party to this Agreement after the Closing Date pursuant to Section 10.6(c), the
Revolving Commitment amount (if any) of such Lender as set forth in the
applicable Commitment Transfer Supplement), and (ii) as to any Lender that is an
Additional Lender, the Revolving Commitment amount provided for in the joinder
signed by such Additional Lender under Section 2.22, in each case, as the same
may be adjusted upon any increase by such Lender pursuant to Section 2.22, or
any assignment by or to such Lender pursuant to Section 10.6(c).
“Revolving Commitment Increase” as defined in Section 2.22(a).
“Revolving Commitment Increase Amendment” as defined in Section 2.22(c)(i).
“Revolving Commitment Increase Effective Date” as defined in Section
2.22(c)(ii).
“Revolving Commitment Percentage” means, with respect to a Lender’s obligation
to make Revolving Advances and participate in Letters of Credit and in Swing
Loans, and right to receive payments of principal, interest and fees with
respect thereto, (c) prior to the Revolving Commitments being terminated or
reduced to zero, the percentage obtained by dividing (ii) such Lender’s
Revolving Commitment by (iii) the aggregate Revolving Commitments of all
Lenders, and (d) from and after the time that the Revolving Commitments have
been terminated or reduced to zero, the percentage obtained by dividing (i) the
outstanding principal amount of such Lender’s Revolving Advances and ratable
portion in Swing Loans and in Letters

52

--------------------------------------------------------------------------------



of Credit by (ii) the outstanding principal amount of all Revolving Advances
made by the Lenders and the aggregate ratable portion of the Lenders in the
outstanding principal amount of all Swing Loans made by the Swing Loan Lenders
and all Letters of Credit issued by the Issuers.
“Revolving Commitment Termination Date” means the date that is five (5) years
after the Original Closing Date; provided, however, in the event that any Senior
Notes remain outstanding on March 16, 2018, then the Revolving Commitment
Termination Date instead shall be such date.
“Revolving Credit Notes” as defined in Section 2.1(a).
“Revolving Interest Rate” means an interest rate per annum equal to:
(a) with respect to Domestic Rate Loans, the sum of the Alternate US Base Rate
plus the Applicable Margin,
(b) with respect to LIBOR Rate Loans, the sum of the LIBOR Rate plus the
Applicable Margin,
(c) with respect to Canadian Prime Rate Loans, the sum of the Canadian Prime
Rate plus the Applicable Margin,
(d) with respect to BA Rate Loans, the sum of the applicable CDOR Rate plus the
Applicable Margin,
(e) with respect to US Base Rate Loans, the sum of the Alternate US Base Rate
plus the Applicable Margin, and
(f) with respect to Overnight LIBOR Rate Loans, the sum of the Overnight LIBOR
Rate plus the Applicable Margin.
“Robec Germany” as defined in the preamble hereto.
“Roll-Over Amount” as defined in Section 6.8.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies.
“Sanctioned Country” means a country subject to a sanctions program maintained
by any Compliance Authority.
“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person or entity, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any order or directive of any Compliance Authority or
otherwise subject to, or specially designated under, any sanctions program
maintained by any Compliance Authority.
“Sale and Lease Back Transaction” as defined in Section 6.11.
“Secured Parties” means any Agent (including former agents), the Lenders, each
Issuer, each Swing Loan Lender, any Lender Counterparties, or any of them.

53

--------------------------------------------------------------------------------



“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Account” has the meaning specified in the UCC or the PPSA, as
applicable.
“Securities Account Control Agreement” means a letter agreement, in form and
substance reasonably satisfactory to the Collateral Agent or European Collateral
Agent, as applicable, executed by the relevant Credit Party, the Collateral
Agent or European Collateral Agent, and the relevant Securities Intermediary.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Securities Intermediary” has the meaning specified in the UCC.
“Security Agreements” means the US Pledge and Security Agreement, the Canadian
Pledge and Security Agreement, the German Collateral Documents, and the European
Collateral Documents.
“Senior Notes” means the Lead Borrower’s 8.875% senior unsecured notes due 2018
issued pursuant to the Senior Notes Indenture.
“Senior Notes Documents” means the Senior Notes, the Senior Notes Indenture and
any other indenture and/or other agreement governing the Senior Notes and all
documentation delivered pursuant thereto.
“Senior Notes Indenture” means the Indenture, dated as of May 26, 2011, by and
among the Lead Borrower, certain Subsidiaries of the Lead Borrower, as
guarantors, and U.S. Bank National Association, as trustee, governing the Senior
Notes.
“Settlement” as defined in Section 2.5(d).
“Settlement Date” as defined in Section 2.5(d).
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer or treasurer of the Lead Borrower substantially in the form of Exhibit
K.
“Solvent” means, that as of the date of determination, both (i) (a) the sum of
such Credit Party’s debt (including contingent liabilities) does not exceed the
present fair saleable value of such Credit Party’s present assets; (b) such
Credit Party’s capital is not unreasonably small in relation to its business as
contemplated on the Closing Date and reflected in the Initial Business Plan or
with respect to any transaction contemplated or undertaken after the Closing
Date; and (c) such Person has not incurred and does not intend to incur, or
believe (nor should it reasonably believe) that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise);
and (ii) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances and
by the laws of the jurisdiction where such Credit Party is incorporated, formed
or organized. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the

54

--------------------------------------------------------------------------------



amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard No.
5).
“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent and the European
Administrative Agent.
“Stowe Germany” as defined in the preamble hereto.
“Subject Transaction” as defined in Section 1.4.
“Subordinated Debt” means any unsecured subordinated Debt of any Credit Party
which meets the requirements of Section 6.1(c), other than Debt incurred by a
Credit Party, or for which a Credit Party could remain liable, in accordance
with Section 6.1(b).
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding;
provided, further, that each Permitted Joint Venture shall be deemed not to be a
Subsidiary of the Borrower or its Subsidiaries for all purposes under this
Agreement and the other Credit Documents. Unless the context requires otherwise,
“Subsidiary” refers to a Subsidiary of the Lead Borrower.
“Supermajority Lenders” means Administrative Agent and European Agent, together
with those Lenders which would constitute the Requisite Lenders under, and as
defined in, this Agreement, if each reference to “fifty percent (50.0%)”
contained therein were changed to “sixty-six and two-thirds percent (66⅔%)”.
“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any swap agreement to the extent that such swap agreement
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Swing Loan Lender” means, singularly or collectively as the context may
require, the Domestic Swing Loan Lender and the European Swing Loan Lender.
“Swing Loans” as defined in Section 2.3(a).
“Swing Loan Notes” as defined in Section 2.3(a).
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which as
launched on 19 November 2007.
“Target Day” means any day on which TARGET2 is open for the settlement of
payments in Euros.

55

--------------------------------------------------------------------------------



“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature imposed, levied, collected, withheld
or assessed, by any Governmental Authority including any interest, penalties or
additions thereto and any installments in respect thereof.
“Term Agent” means Jefferies Finance LLC, in its capacity as administrative
agent under the Term Loan Credit Agreement, together with any of its successors
in such capacity.
“Term Credit Agreement” means the Credit and Guaranty Agreement, dated as of May
17, 2013, among the Lead Borrower, certain of its Subsidiaries from time to time
party thereto, the Term Lenders from time to time party thereto, the Term Agent
and the other agents and parties from time to time party thereto (including any
Permitted Refinancing Indebtedness in respect thereof).
“Term Credit Documents” means the “Credit Documents” (or any similarly defined
term) as defined in the Term Credit Agreement.
“Term Lenders” means the lenders from time to time party to the Term Credit
Agreement.
“Term Loans” means the term loans from time to time made under the Term Credit
Agreement.
“Term Priority Collateral” has the meaning assigned to that term in the
Intercreditor Agreement.
“Title Policy” means an ALTA mortgage title insurance policy or an unconditional
commitment therefor issued by one or more title companies reasonably
satisfactory to the Collateral Agent.
“Transactions” means, collectively, the transactions to occur pursuant to the
Credit Documents, including the execution and delivery of the Credit Documents.
“Treasury Regulations” means the United Stated federal income tax regulations
promulgated under the Code.
“Type” means, when referring to an Advance, an Advance maintained as a BA Rate
Loan, a LIBOR Rate Loan, a Canadian Prime Rate Loan, a Domestic Rate Loan, a US
Base Rate Loan or an Overnight LIBOR Rate Loan.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“UCP” as defined in Section 2.11(b).
“Unrestricted” means, when referring to Cash or Cash Equivalents of the Lead
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.
“Unused Line Fee” as defined in Section 2.25.
“Unused Line Fee Rate” means (i) for each Fiscal Quarter (or, if shorter, for
the period from the Closing Date through March 31, 2014) during which the daily
average Aggregate Exposure for such period exceeds fifty percent (50%) of the
aggregate Revolving Commitments, 0.375%, and (ii) for each Fiscal Quarter (or,
if shorter, for the period from the Closing Date through March 31, 2014) during
which the daily average Aggregate Exposure for such period is less than or equal
to fifty percent (50%) of the aggregate Revolving Commitments, 0.50%.

56

--------------------------------------------------------------------------------



“US Aggregate Payments” as defined in Section 7.2.
“US Base Rate” means the base commercial lending rate in the United States of
the Administrative Agent as publicly announced to be in effect from time to
time, such rate to be adjusted automatically, without notice, on the effective
date of any change in such rate. This rate of interest is determined from time
to time by the Administrative Agent as a means of pricing some loans to its
customers and is neither tied to any external rate of interest or index nor does
it necessarily reflect the lowest rate of interest actually charged by the
Administrative Agent to any particular class or category of customers of the
Administrative Agent.
“US Base Rate Loans” means an Advance made by the Lenders (including the
Domestic Swing Loan Lender) in Dollars to the Canadian Borrowers that bears
interest determined by reference to the Alternate US Base Rate in accordance
with the terms hereof.
“US Borrower Revolving Credit Note” as defined in Section 2.1(a).
“US Borrowers” as defined in the preamble to this Agreement.
“US Borrowing Base” means, at any time, as to the US Borrowers, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent pursuant to this Agreement (as such amount may be
adjusted from time to time in accordance with the terms of this Agreement) equal
to:
(a)    Eighty-five percent (85%) of Eligible Receivables of the US Borrowers,
plus
(b)    the least of (i) sixty-five percent (65%) of the Value of the Eligible
Inventory and Eligible Foreign In-Transit US Inventory of the US Borrowers, (ii)
eight-five percent (85%) of the Net Orderly Liquidation Value of Eligible
Inventory of the US Borrowers or (iii) an amount equal to the remainder of (x)
$20,000,000 minus (y) the amount of Canadian Obligations supported by Eligible
Inventory of the Canadian Borrowers on any date of determination, minus
(c)    Reserves.
“US Cash Management Products and Services” means agreements or other
arrangements entered into with a Lender Counterparty in the Lead Borrower’s or
any of its Subsidiaries’ Ordinary Course that provides any of the following
products or services to any of the US Credit Parties: (a) credit cards; (b)
credit card processing services; (c) debit cards and stored value cards; (d)
purchase cards; (e) ACH transactions; (f) cash management and treasury
management services and products, including controlled disbursement accounts or
services, lockboxes, automated clearinghouse transactions, overdrafts,
interstate depository network services; or (g) foreign currency exchange and
foreign currency swaps and hedges. The indebtedness, obligations and liabilities
of any US Credit Party to the provider of any Cash Management Products and
Services (including all obligations and liabilities owing to such provider in
respect of any returned items deposited with such provider) (the “US Cash
Management Obligations”) shall be “Obligations” hereunder, Guaranteed
Obligations under the Guaranty and secured obligations under the US Collateral
Documents, as applicable, and otherwise treated as Obligations for purposes of
each of the other Credit Documents.
“US Cash Management Obligations” as defined in the definition of “US Cash
Management Products and Services.”
“US Collateral” means all of the Collateral which is subject or is purported to
be subject to the Liens granted by any of the US Collateral Documents.

57

--------------------------------------------------------------------------------



“US Collateral Documents” means the US Pledge and Security Agreement, the US
Mortgages, the Landlord Consent and Estoppels, if any, the Landlord Personal
Property Collateral Access Agreements, if any, entered by any US Credit Party,
and all other instruments, documents and agreements delivered by any US Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant and/or confirm to the Collateral Agent, for the benefit of the Secured
Parties, a Lien on any real, personal or mixed property of that US Credit Party
as security for the Obligations.
“US Contributing Guarantors” as defined in Section 7.2.
“US Credit Party” means the Lead Borrower, each other US Borrower and each US
Guarantor.
“US Fair Share” as defined in Section 7.2.
“US Fair Share Contribution Amount” as defined in Section 7.2.
“US Funding Guarantor” as defined in Section 7.2.
“US Guarantor” means (i) with respect to the Obligations of each Borrower and
each other Credit Party, each US Borrower, (ii) each Guarantor listed in
Schedule 1.1(b) as a US Guarantor and (iii) each other Domestic Subsidiary that
becomes a party to the Guaranty. For purposes of the Guaranty, the term “US
Guarantor” as applied to any US Borrower shall refer to such US Borrower as a
guarantor of Obligations incurred by another Credit Party and not to Obligations
directly incurred by such US Borrower in its capacity as a US Borrower
hereunder.
“US Guarantor Subsidiary” means each US Guarantor other than a US Borrower.
“US Hedging Obligations” means any Hedging Obligations owed by a US Credit
Party.
“US Lender” as defined in Section 2.29(c).
“US Letters of Credit” means standby and/or trade letters of credit issued for
the account of a US Borrower pursuant to this Agreement.
“US Letter of Credit Obligations” means, at any time, the sum of (a) the
aggregate undrawn amount of all US Letters of Credit outstanding at such time,
plus (b) the aggregate amount of all drawings under US Letters of Credit for
which the applicable Issuer has not at such time been reimbursed, plus (c)
without duplication, the aggregate amount of all payments made by each Lender to
the applicable Issuer with respect to such Lender’s participation in US Letters
of Credit as provided in Section 2.13 for which the US Borrowers have not at
such time reimbursed the Lenders, whether by way of a Revolving Advance or
otherwise.
“US Mortgages” means any Mortgage entered into by a US Credit Party.
“US Obligations” means all Obligations owing to the Administrative Agent, the
Collateral Agent, any Issuer, any Swing Loan Lender, any Lender or any Lender
Counterparty by any US Borrower.
“US Pledge and Security Agreement” means the US Pledge and Security Agreement,
dated as of the Original Closing Date, executed by each US Credit Party
substantially in the form of Exhibit G-1, as may be amended, supplemented or
otherwise modified from time to time.
“US Swing Loan Note” as described in Section 2.3(a).

58

--------------------------------------------------------------------------------



“US Swing Loans” as defined in Section 2.3(a).
“Value” means, the Dollar Equivalent, as determined by the Applicable Agent in
its Permitted Discretion, with respect to Inventory, of the lower of (a) cost
computed on a first-in first-out basis in accordance with GAAP consistently
applied or (b) market value; provided, that, for purposes of the calculation of
the applicable Borrowing Base, the Value of the Inventory shall not include: (A)
the portion of the value of Inventory equal to the profit earned by any
Affiliate on the sale thereof to any Borrower or (B) write-ups or write-downs in
value with respect to currency exchange rates.
“Weekly Borrowing Base Period” means any period commencing on the date on which
(x) a Default or an Event of Default shall have occurred and be continuing, (y)
Domestic Excess Availability shall have been less than the greater of (i) ten
percent (10%) of the lesser of (A) the Maximum Credit at such time and (B) the
Borrowing Base at such time, and (ii) $3,000,000, provided, that, any such
Weekly Borrowing Base Period resulting solely from this clause (y) shall cease
to exist on such date as (b) Domestic Excess Availability shall have been at
least equal to the greater of (i) ten (10%) of the lesser of (A) the Maximum
European Credit at such time and (B) the Domestic Borrowing Base at such time,
and (ii) $3,000,000 for sixty (60) consecutive calendar days, or (z) European
Excess Availability shall have been less than the greater of (i) ten percent
(10%) of the lesser of (A) the Maximum European Credit at such time and (B) the
European Borrowing Base at such time, and (ii) $2,500,000, provided that
notwithstanding the foregoing, the European Administrative Agent may, in its
sole discretion, allow the Lead Borrower to maintain its monthly reporting
schedule pursuant to Section 5.19, and provided further that, any such Weekly
Borrowing Base Period resulting solely from this clause (z) shall cease to exist
on such date as (b) European Excess Availability shall have been at least equal
to the greater of (i) ten (10%) of the lesser of (A) the Maximum European Credit
at such time and (B) the European Borrowing Base at such time, and (ii)
$2,500,000 for sixty (60) consecutive calendar days.
“Xerium Brazil Tax Assessment” means the proposed income tax assessment by the
Federal Revenue Department of the Ministry of Finance of Brazil against Xerium
Technologies Brasil Industria e Comercio S.A., a Brazilian indirect subsidiary
of the Lead Borrower, originally totaling approximately $41,800,000 in taxes,
penalties and interest (subject to currency exchange rates).
“Xerium Canada” as defined in the preamble hereto.
1.2    Accounting Terms.
(a)    Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Lead Borrower to the Administrative Agent pursuant to Sections 5.1(a) and
5.1(b) shall be prepared in accordance with GAAP as in effect at the time of
such preparation. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of the Fixed Charge Coverage Ratio and the Leverage Ratio shall
be made, without giving effect to any election under Accounting Standards
Codification 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any of its Subsidiaries at “fair value.”
(b)    If at any time any change in GAAP or conversion to IFRS (including
without limitation modifications to or issuance of accounting standards under
GAAP which create material changes to the financial statements such as the
proposed lease accounting guidance and conversion to IFRS as described below)
would affect the computation of any ratio, basket, covenant or requirement set
forth in any Credit Document, and either the Lead Borrower or the Requisite
Lenders shall so request, the Administrative

59

--------------------------------------------------------------------------------



Agent and the Lead Borrower shall negotiate in good faith to amend such covenant
to preserve the original intent thereof in light of such change in GAAP or
conversion to IFRS; provided that, until so amended, (i) such ratio, basket,
covenant or requirement shall continue to be computed in accordance with GAAP or
the application thereof prior to such change therein or such conversion to IFRS
and (ii) the Lead Borrower shall provide to the Administrative Agent and the
Lenders a written reconciliation (which shall be required to be provided only
once) in form and substance reasonably satisfactory to the Administrative Agent,
between calculations of such covenant made before and after giving effect to
such change in GAAP (or such conversion to IFRS). If the Lead Borrower notifies
the Administrative Agent that it is required to report under IFRS or has elected
to do so through an early adoption policy, “GAAP” shall mean international
financial reporting standards pursuant to IFRS (provided that after such
conversion, the Lead Borrower cannot elect to report under GAAP).
(c)    Notwithstanding anything to the contrary contained in clause (a) above or
the definition of Capitalized Lease Obligations, in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that they were in existence on the date hereof) that would
constitute Capitalized Lease Obligations on the date hereof shall be considered
Capitalized Lease Obligations and all calculations and deliverables under this
Agreement or any other Credit Document shall be made in accordance therewith
(provided that all financial statements delivered to the Administrative Agent in
accordance with the terms of this Agreement after the date of such accounting
change shall contain a schedule showing the adjustments necessary to reconcile
such financial statements with GAAP as in effect immediately prior to such
accounting change).
1.3    Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
All terms used in the definitions of Inventory, Receivables, Eligible
Receivables and Eligible Inventory, to the extent defined in the UCC as adopted
in the State of New York from time to time, shall have the respective meanings
given therein unless otherwise defined herein; provided, however, all such
terms, to the extent used in the calculation of the Canadian Borrowing Base and
defined in the PPSA, shall have the respective meanings given in the PPSA unless
otherwise defined.
For purposes of any assets, liabilities or entities located in the Province of
Québec and for all other purposes pursuant to which the interpretation or
construction of this Agreement may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall include “movable property”, (b) “real property” or
“real estate” shall include “immovable property”, (c) “tangible property” shall
include “corporeal property”, (d) “intangible property” shall include
“incorporeal property”, (e) “security interest”, “mortgage” and “lien” shall
include a “hypothec”, “right of retention”, “prior claim” and a resolutory
clause, (f) all references to filing, perfection, priority, remedies,
registering or recording under the UCC or a PPSA shall include publication under
the Civil Code of Québec, (g) all references to “perfection” of or “perfected”
liens or security interest shall include a reference to an “opposable” or “set
up” lien or security interest as against third parties, (h) any “right of
offset”, “right of setoff” or similar expression shall include a “right of
compensation”, (i) ”goods” shall include “corporeal movable property” other than
chattel paper, documents of title, instruments, money and securities, (j) an

60

--------------------------------------------------------------------------------



“agent” shall include a “mandatary”, (k) ”construction liens” shall include
“legal hypothecs”; (l) ”joint and several” shall include “solidary”; (m) “gross
negligence or willful misconduct” shall be deemed to be “intentional or gross
fault”; (n) “beneficial ownership” shall include “ownership on behalf of another
as mandatary”; (o) “easement” shall include “servitude”; (p) “priority” shall
include “prior claim”; (q) “survey” shall include “certificate of location and
plan”; (r) “state” shall include “province”; (s) “fee simple title” shall
include “absolute ownership”; (t) “accounts” shall include “claims”.
In this Agreement, where it relates to a German Credit Party, a reference to:
i.
a necessary action to authorize, where applicable, includes without limitation,
obtaining an unconditional positive advice from the competent works council(s);

ii.
gross negligence includes grobe Fahrlässigkeit;

iii.
negligence includes Fahrlässigkeit;

iv.
a security interest includes any mortgage (Grundschuld, Hypothek), pledge
(Pfandrecht), retention of title arrangement (Eigentumsvorbehalt), right of
retention (Zurückbehaltungsrecht), right to reclaim goods (Herausgabeansprüche),
and, in general, any right in rem created for the purpose of granting security;

v.
a winding-up, administration or dissolution (and any of those terms) includes a
German entity being declared bankrupt (insolvent) or dissolved (ausfgelöst);

vi.
any step or procedure taken in connection with insolvency proceedings includes a
German entity having applied for bankruptcy (Insolvenzantrag) or the opening of
bankruptcy proceedings (Insolvenzeröffnung); and

vii.
an administrator includes an Insolvenzverwalter or insolvency trustee
Sachverständiger.

1.4    Certain Calculations.
(i)With respect to any period during which a Permitted Acquisition or an Asset
Sale has occurred (each, a “Subject Transaction”), for purposes of determining
compliance with any financial ratios set forth in this Agreement, Adjusted
EBITDA shall be calculated with respect to such period on a pro forma basis
(including (x) pro forma adjustments arising out of events which are directly
attributable to a specific transaction, are factually supportable and
identifiable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the Securities and
Exchange Commission, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges and
applicable interest expense shall be calculated with respect to such period on a
pro rata basis, which pro forma adjustments shall be certified by the chief
financial officer or treasurer of the Lead Borrower and (y) such other
adjustments not addressed in preceding clause (x) in an aggregate amount not to
exceed 10% of the Adjusted EBITDA of the Lead Borrower and its Subsidiaries for
the period of four most recent consecutive Fiscal Quarters for which financial
statements have been delivered in accordance with Section 5.1 (calculated
without giving any effect to pro forma adjustments in accordance with the
foregoing clause (x) or this clause (y)) that are acceptable to the
Administrative Agent and the European Administrative Agent) using the historical
audited financial statements of any business so acquired or to be acquired or
sold or to be sold and the consolidated financial statements of the Lead
Borrower and its Subsidiaries which shall be reformulated as if such Subject
Transaction, and any Indebtedness incurred or repaid in connection

61

--------------------------------------------------------------------------------



therewith, had been consummated or incurred or repaid at the beginning of such
period (and assuming that such Indebtedness bears interest during any portion of
the applicable measurement period prior to the relevant acquisition at the
weighted average of the interest rates applicable to outstanding Loans incurred
during such period).
(ii)    Whenever pro forma effect is to be given to any transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Lead Borrower. Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP
1.5    Currency Matters. Principal, interest, reimbursement obligations, fees,
and all other amounts payable under this Agreement and the other Credit
Documents to the Secured Parties shall be payable in the currency in which such
Obligations are denominated. Unless stated otherwise, all calculations,
comparisons, measurements or determinations under this Agreement (including
without limitation, the determination of whether a repayment is required under
Section 2.6), shall be made in Dollars. For the purpose of such calculations,
comparisons, measurements or determinations, amounts denominated in other
currencies shall be converted to the Dollar Equivalent thereof on the date of
calculation, comparison, measurement or determination. If any Agent shall
receive payment in a currency other that the currency in which the Obligations
are due, whether pursuant to the exercise of control under a Securities Account
Control Agreement or Deposit Account Control Agreement, or as proceeds or
realization of the Collateral or otherwise, then such Agent shall be authorized
to convert such amounts at the Exchange Rate to the currencies in which such
Obligations are due for application thereto.


SECTION 2.    ADVANCES, PAYMENTS
2.1    Revolving Advances.
(a)    Amount of Revolving Advances. Subject to the terms and conditions set
forth in this Agreement,
(i)    each Lender, severally and not jointly, agrees to make its Revolving
Commitment Percentage of Revolving Advances in Dollars (which Revolving Advances
shall be repayable in Dollars) to the US Borrowers (on a joint and several
basis) from time to time in amounts requested by the Lead Borrower on behalf of
the US Borrowers up to the aggregate principal amount outstanding for all
Lenders at any time such that (1) the Aggregate Exposure at such time shall not
exceed the Maximum Credit at such time, (2) the Aggregate Domestic Exposure at
such time shall not exceed the Maximum Domestic Credit at such time and (3) the
Aggregate US Exposure at such time shall not exceed the US Borrowing Base at
such time,
(ii)    each Lender, severally and not jointly, agrees to make its Revolving
Commitment Percentage of Revolving Advances in Canadian Dollars or Dollars to
the Canadian Borrowers (on a joint and several basis) (which Revolving Advances
shall be repayable in the currency in which such Revolving Advance was made)
from time to time in amounts requested by the Lead Borrower on behalf of the
Canadian Borrowers up to the aggregate principal amount outstanding for all
Lenders at any time such that (1) the Aggregate Exposure at such time shall not
exceed the Maximum Credit at such time, (2)

62

--------------------------------------------------------------------------------




the Aggregate Domestic Exposure at such time shall not exceed the Maximum
Domestic Credit at such time and (3) the Aggregate Canadian Exposure at such
time shall not exceed the lesser of (x) the Canadian Borrowing Base at such time
and (y) the Canadian Revolving Loan Maximum Amount at such time, and
(iii)    each Lender, severally and not jointly, agrees to make its Revolving
Commitment Percentage of Revolving Advances in Pounds Sterling, Euros or Dollars
to the European Borrowers (on a joint and several basis) (which Revolving
Advances shall be repayable in the currency in which such Revolving Advance was
made) from time to time in amounts requested by the European Lead Borrower on
behalf of the European Borrowers up to the aggregate principal amount
outstanding for all Lenders at any time such that (1) the Aggregate Exposure at
such time shall not exceed the Maximum Credit at such time, (2) the Aggregate
European Exposure at such time shall not exceed the lesser of (x) the European
Borrowing Base at such time and (y) the Maximum European Credit at such time and
(3) the Individual Aggregate European Exposure of any European Borrower at such
time shall not exceed such European Borrower’s Individual European Borrowing
Base, and
Revolving Advances include Protective Advances provided that the Lenders'
several (and not joint) commitments to participate in Protective Advances are
subject to Section 2.34. All Revolving Advances made by the Lenders to (x) the
US Borrowers shall be Dollar Denominated Advances, (y) the Canadian Borrowers
shall be Canadian Dollar Denominated Advances or Dollar Denominated Advances and
(z) the European Borrowers shall be Pounds Sterling Denominated Advances, Euros
Denominated Advances or Dollar Denominated Advances. Revolving Advances
constituting Dollar Denominated Advances shall be available by way of Domestic
Rate Loans, US Base Rate Loans, and LIBOR Rate Loans (except that Dollar
Denominated Advances to the European Borrowers shall be LIBOR Rate Loans only;
Revolving Advances constituting Canadian Dollar Denominated Advances shall be
available by way of Canadian Prime Rate Loans and BA Rate Loans; Revolving
Advances constituting Pounds Sterling Denominated Advances or Euros Denominated
Advances shall be available by way of LIBOR Rate Loans. The Revolving Advances
made to the US Borrowers shall be evidenced by one or more secured promissory
notes (collectively, the “US Borrower Revolving Credit Note”) substantially in
the form attached hereto as Exhibit A-1. The Revolving Advances made to the
Canadian Borrowers shall be evidenced by one or more secured promissory notes
(collectively, the “Canadian Borrower Revolving Credit Note”) substantially in
the form attached hereto as Exhibit A-2. The Revolving Advances made to the
European Borrowers shall be evidenced by one or more secured promissory notes
(collectively, the “European Borrower Revolving Credit Note” and, together with
the US Borrower Revolving Credit Note and the Canadian Borrower Revolving Credit
Note, collectively, the “Revolving Credit Notes”) substantially in the form
attached hereto as Exhibit A-5.
(b)    Discretionary Rights. The Advance Rates may be increased subject to the
provisions of Section 10.5. The Advance Rate may be decreased by the Applicable
Agent at any time and from time to time in the exercise of its Permitted
Discretion. Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
Reserves may limit or restrict Advances or Letters of Credit requested by the
Borrowers. Prior to the occurrence of a Default or an Event of Default, the
Applicable Agent shall provide the Applicable Lead Borrower two (2) days prior
notice of its intention to decrease the Advance Rates.
2.2    Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for Revolving Advances.
(a)    With respect to Revolving Advances under the Domestic Facility, subject
to clause (b) below in the case of Fixed Rate Loans, the Lead Borrower on behalf
of the applicable Borrowers may


--------------------------------------------------------------------------------



notify the Administrative Agent prior to 10:00 a.m. Local Time on a Business Day
of the Lead Borrower’s request to incur, on that day, a Revolving Advance
hereunder, which request shall specify (i) the date of the proposed borrowing
(which shall be a Business Day) and (ii) the Type and borrowing amount of such
Revolving Advance to be borrowed, which amount shall be in a minimum amount of 
$1,000,000 for Dollar Denominated Advances and Cdn$1,000,000 for Canadian Dollar
Denominated Advances and in integral multiples of $500,000 for Dollar
Denominated Advances and Cdn$500,000 for Canadian Dollar Denominated Advances.
(b)    (x) With respect to Revolving Advances under the Domestic Facility,
notwithstanding the provisions of subsection (a) above, and (y) with respect to
any request by the European Lead Borrower for Revolving Advances under the
European Facility, in the event the Applicable Lead Borrower on behalf of any
applicable Borrower desires to obtain a Fixed Rate Loan for any Revolving
Advance, the Applicable Lead Borrower shall provide the Applicable Agent written
notice by no later than 10:00 a.m. Local Time on the day which is three (3)
Business Days prior to the date such Fixed Rate Loan is to be borrowed,
specifying (i) the date of the proposed borrowing (which shall be a Business
Day), (ii) the Type of borrowing and the amount of such Revolving Advance to be
borrowed, which amount shall be in a minimum amount of $1,000,000 for Dollar
Denominated Advances, Cdn$1,000,000 for Canadian Dollar Denominated Advances,
€1,000,000 for Euros Denominated Advances and £1,000,000 for Pounds Sterling
Denominated Advances and in integral multiples of $500,000 for Dollar
Denominated Advances, Cdn$500,000 for Canadian Dollar Denominated Advances,
€100,000 for Euros Denominated Advances and £100,000 for Pounds Sterling
Denominated Advances, (iii) the duration of the first Interest Period therefor
and (iv) in the case of any request under the European Facility, the applicable
European Borrower for which the applicable Revolving Advance is requested.
Interest Periods for Fixed Rate Loans shall be for one, three or six months (or
in addition, two (2) months in the case of any Revolving Advance under the
European Facility); provided that, if an Interest Period would end on a day that
is not a Business Day, it shall end on the next succeeding Business Day unless
such day falls in the next succeeding calendar month in which case the Interest
Period shall end on the next preceding Business Day. No Fixed Rate Loan shall be
made available to any Borrower during the continuance of a Default or an Event
of Default. After giving effect to each requested Fixed Rate Loan, including
those which are converted from a Base Rate Loan under Section 2.2(e), there
shall not be outstanding more than (A) five (5) Fixed Rate Loans in the
aggregate under the Domestic Facility (or such greater number of Fixed Rate
Loans as may be acceptable to the Administrative Agent) or (B) ten (10) Fixed
Rate Loans in the aggregate under the European Facility (or such greater number
of Fixed Rate Loans as may be acceptable to the European Administrative Agent).
(c)    Each Interest Period of a Fixed Rate Loan shall commence on the date such
Fixed Rate Loan is made and shall end on such date as the Applicable Lead
Borrower may elect as set forth in subsection (b)(iii) above, provided that the
exact length of each Interest Period shall be determined in accordance with the
Applicable Agent’s normal practice and no Interest Period shall end after the
last day of the Revolving Commitment Termination Date.
(d)    The Applicable Lead Borrower shall elect the initial Interest Period
applicable to a Fixed Rate Loan by its Funding Notice given to the Applicable
Agent pursuant to Section 2.2(b) or by its notice of conversion given to the
Applicable Agent pursuant to Section 2.2(e), as the case may be. The Applicable
Lead Borrower shall elect the duration of each succeeding Interest Period by
giving irrevocable written notice to the Applicable Agent of such duration not
later than 10:00 a.m. Local Time on the day which is three (3) Business Days
prior to the last day of the then current Interest Period applicable to such
Fixed Rate Loan. If the Applicable Agent does not receive timely notice of the
Interest Period elected by the Applicable Lead Borrower, (i) with respect to
Revolving Advances under the Domestic Facility, the Lead Borrower shall be
deemed to have elected to convert such Fixed Rate Loan to a Base Rate Loan
subject to

64

--------------------------------------------------------------------------------



Section 2.2(e), and (ii) with respect to any Revolving Advance under the
European Facility, the European Lead Borrower shall be deemed to have elected to
convert such Fixed Rate Loan on the last day of the applicable Interest Period
to a Fixed Rate Loan with an Interest Period of one (1) month.
(e)    Provided that no Default or Event of Default shall have occurred and be
continuing, the Lead Borrower may, on the last Business Day of the then current
Interest Period applicable to any outstanding Fixed Rate Loan under the Domestic
Facility only, or with respect to Revolving Advances under the Domestic Facility
only, the Lead Borrower may on any Business Day with respect to Base Rate Loans,
convert any such loan into a loan of another Type in the same currency and in
the same aggregate principal amount provided that any conversion of a Fixed Rate
Loan under the Domestic Facility shall be made only on the last Business Day of
the then current Interest Period applicable to such Fixed Rate Loan. If the Lead
Borrower desires to convert a loan under the Domestic Facility, the Lead
Borrower shall give the Administrative Agent written notice by no later than
10:00 a.m. Local Time (i) on the day which is three (3) Business Days prior to
the date on which such conversion is to occur with respect to a conversion from
a Base Rate Loan to a Fixed Rate Loan under the Domestic Facility, or (ii) on
the day which is one (1) Business Day prior to the date on which such conversion
is to occur (which date shall be the last Business Day of the Interest Period
for the applicable Fixed Rate Loan) with respect to a conversion from a Fixed
Rate Loan to a Base Rate Loan under the Domestic Facility, specifying, in each
case, the date of such conversion, the loans to be converted and if the
conversion is to a Fixed Rate Loan, the duration of the first Interest Period
therefor.
(f)    At its option and upon written notice given prior to 10:00 a.m. Local
Time at least three (3) Business Days prior to the date of such prepayment, any
Borrower may, subject to Section 2.2(g), prepay the Fixed Rate Loans in whole at
any time or in part from time to time with accrued interest on the principal
being prepaid to the date of such repayment. Such Borrower shall specify the
date of prepayment of Revolving Advances which are Fixed Rate Loans and the
amount of such prepayment. In the event that any prepayment of a Fixed Rate Loan
is required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, such Borrower shall indemnify the
Agents and the Lenders therefor in accordance with Section 2.2(g).
(g)    Each Borrower shall indemnify the Agents and the Lenders and hold the
Agents and the Lenders harmless from and against any and all losses or expenses
that the Agents and the Lenders may sustain or incur as a consequence of any
prepayment or conversion of, prior to the last day of the applicable Interest
Period, any Fixed Rate Loan or failure by such Borrower to complete a borrowing
of, a prepayment of or conversion of or to a Fixed Rate Loan after a request
therefor has been given, including, but not limited to, any interest payable by
the Agents or the Lenders to lenders of funds obtained by it in order to make or
maintain its Fixed Rate Loans hereunder. A certificate as to any additional
amounts payable pursuant to the foregoing sentence submitted by any Agent or any
Lender to the Applicable Lead Borrower shall be conclusive absent manifest
error. For the avoidance of doubt, this Section 2.2(g) does not apply to any
Taxes incurred by the Agents and the Lenders, which shall exclusively be dealt
with in Section 2.29.
(h)    Notwithstanding anything to the contrary provided herein, should any
amount required to be paid as interest hereunder, or as fees or other charges
under this Agreement or any other agreement with the Agents or the Lenders, or
with respect to any other Obligation under this Agreement, become due, same
shall be deemed a request for a Revolving Advance maintained as (i) a Domestic
Rate Loan, if a US Borrower is the obligor with respect to such amount, fee,
charge or other Obligation, (ii) a Revolving Advance bearing interest based at
the Canadian Prime Rate or the Alternate Base Rate, as applicable, if a Canadian
Borrower is the obligor with respect to such amount, fee, charge or other
Obligation or (iii) a LIBOR Rate Loan in the applicable currency of such
outstanding Obligations with an Interest Period

65

--------------------------------------------------------------------------------



of one (1) month if a European Borrower is the obligor with respect to such
amount, fee, charge or other Obligation, in each case as of the date such
payment is due, in the amount required to pay in full such interest, fee, charge
or Obligation, and such request shall be irrevocable.
(i)    Notwithstanding anything to the contrary provided herein Borrowers may
not convert or continue Protective Advances.


2.3    Swing Loans.
(a)    Subject to the terms and conditions set forth in this Agreement, and in
order to minimize the transfer of funds between the Lenders and the Applicable
Agent for administrative convenience, the Agents, the Lenders and each Swing
Loan Lender agree that in order to facilitate the administration of this
Agreement, (A) the Domestic Swing Loan Lender may, at its election and option
made in its sole discretion cancelable at any time for any reason whatsoever,
make swing loan advances (x) to any US Borrower by way of Domestic Rate Loans
(each, a “US Swing Loan” and, collectively, the “US Swing Loans”) and (y) to any
Canadian Borrower by way of US Base Rate Loans or Canadian Prime Rate Loans
(each, a “Canadian Swing Loan” and, collectively, the “Canadian Swing Loans”) in
each case, as provided for in this Section 2.3 at any time or from time to time
after the Closing Date to, but not including, the Revolving Commitment
Termination Date, in an aggregate principal amount up to but not in excess of
the Maximum Swing Loan Advance Amount, and (B) the European Swing Loan Lender
may, at its election and option made in its sole discretion cancelable at any
time for any reason whatsoever, make swing loan advances to any European
Borrower by way of Overnight LIBOR Rate Loans (each, a “European Swing Loan”
and, collectively, the “European Swing Loans” and, together with the US Swing
Loans and the Canadian Swing Loans, each, a “Swing Loan” and, collectively, the
“Swing Loans”) in each case, as provided for in this Section 2.3 at any time or
from time to time after the Closing Date to, but not including, the Revolving
Commitment Termination Date, in an aggregate principal amount up to but not in
excess of (i) in the case of the aggregate amount of US Swing Loans and Canadian
Swing Loans, the Maximum Swing Loan Advance Amount, and (ii) in the case of
European Swing Loans, the Maximum European Swing Loan Advance Amount; provided
that (x) the outstanding aggregate principal amount of all US Swing Loans
outstanding at any time shall not exceed an amount that would cause (1) the
Aggregate Exposure at such time to exceed the Maximum Credit at such time, (2)
the Aggregate Domestic Exposure at such time to exceed the Maximum Domestic
Credit at such time and (3) the Aggregate US Exposure at such time to exceed the
US Borrowing Base at such time, (y) the outstanding aggregate principal amount
of all Canadian Swing Loans outstanding at any time shall not exceed an amount
that would cause (1) the Aggregate Exposure at such time to exceed the Maximum
Credit at such time, (2) the Aggregate Domestic Exposure at such time to exceed
the Maximum Domestic Credit at such time and (3) the Aggregate Canadian Exposure
at such time to exceed the lesser of (A) the Canadian Borrowing Base at such
time and (B) the Canadian Revolving Loan Maximum Amount at such time, and (z)
the outstanding aggregate principal amount of all European Swing Loans
outstanding at any time shall not exceed an amount that would cause (1) the
Aggregate Exposure at such time to exceed the Maximum Credit at such time, (2)
the Aggregate European Exposure at such time to exceed the lesser of (A) the
European Borrowing Base at such time and (B) the Maximum European Credit at such
time and (3) the Individual Aggregate European Exposure of any European Borrower
at such time to exceed such European Borrower’s Individual European Borrowing
Base. All (i) US Swing Loans and Canadian Swing Loans shall be Base Rate Loans
only and (ii) European Swing Loans shall be Overnight LIBOR Rate Loans only. The
Borrowers may borrow (at the option and election of the applicable Swing Loan
Lender), repay and reborrow (at the option and election of the applicable Swing
Loan Lender) Swing Loans and the applicable Swing Loan Lender may make Swing
Loans as provided in this Section 2.3 during the period between Settlement
Dates.  All (i) US Swing Loans shall be evidenced by a secured promissory note
(the “US Swing Loan Note”) substantially in the form attached hereto as Exhibit
A-3, (ii) Canadian Swing Loans shall be

66

--------------------------------------------------------------------------------




evidenced by a secured promissory note (the “Canadian Swing Loan Note”)
substantially in the form attached hereto as Exhibit A-4 and (iii) European
Swing Loans shall be evidenced by a secured promissory note (the “European Swing
Loan Note” and together with the US Swing Loan Note and the Canadian Swing Loan
Note, each, a “Swing Loan Note” and, collectively, the “Swing Loan Notes”)
substantially in the form attached hereto as Exhibit A-6. Each Swing Loan
Lender’s agreement to make Swing Loans under this Agreement is cancelable at any
time for any reason whatsoever and the making of Swing Loans by any Swing Loan
Lender from time to time shall not create any duty or obligation, or establish
any course of conduct, pursuant to which such Swing Loan Lender shall thereafter
be obligated to make Swing Loans in the future.
(b)    Upon either (x) any request by the Lead Borrower or the European Lead
Borrower for a Revolving Advance made pursuant to the terms of this Agreement or
(y) the occurrence of any deemed request by the Borrowers for a Revolving
Advance pursuant to the provisions of Section 2.2(h), the applicable Swing Loan
Lender may elect, in its sole discretion, to have such request or deemed request
treated as a request for a Swing Loan, and may advance same day funds to the
applicable Borrowers as a Swing Loan; provided that notwithstanding anything to
the contrary provided for herein, the applicable Swing Loan Lender may not make
Swing Loans if such Swing Loan Lender has been notified by any Agent or by the
Requisite Lenders that one or more of the applicable conditions set forth in
Section 3.2 have not been satisfied or the Revolving Commitments have been
terminated for any reason.
(c)    Upon the making of a Swing Loan (whether before or after the occurrence
of a Default or an Event of Default and regardless of whether a Settlement has
been requested with respect to such Swing Loan), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the applicable Swing Loan Lender, without recourse or
warranty, an undivided interest and participation in such Swing Loan in
proportion to its Revolving Commitment Percentage. Each Swing Loan Lender or the
Applicable Agent may, at any time, require the Lenders to fund such
participations by means of a Settlement as provided for in Section 2.5(d). From
and after the date, if any, on which any Lender is required to fund, and funds,
its participation in any Swing Loans purchased hereunder, the Applicable Agent
shall promptly distribute to such Lender its Revolving Commitment Percentage of
all payments of principal and interest and all proceeds of Collateral thereafter
received by the Applicable Agent in respect of such Swing Loan; provided that no
Lender shall be obligated in any event to make Revolving Advances in an amount
in excess of its Revolving Commitment Amount minus its Participation Commitment
(taking into account any reallocations under Section 2.20) of the Maximum
Undrawn Amount of all outstanding Letters of Credit.
2.4    Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place the Applicable Agent or the Lenders, as
applicable, may designate from time to time and, together with any and all other
Obligations of the Borrowers to the Agents or the Lenders, shall be charged to
the applicable Borrowers’ Account on the Applicable Agent’s books. The proceeds
of each Revolving Advance or Swing Loan requested by the Applicable Lead
Borrower on behalf of any Borrower (in respect of any European Swing Loan, such
request being made to the European Administrative Agent by or before 10:00 a.m.
Local Time on the relevant day) or deemed to have been requested by any
applicable Borrower under Section 2.2(h), 2.5(b) or 2.13 shall, (i) with respect
to requested Revolving Advances, to the extent the applicable Lenders make such
Revolving Advances in accordance with Section 2.2(h), 2.5(b) or 2.13, and with
respect to Swing Loans made upon any request by the Applicable Lead Borrower for
a Revolving Advance to the extent that the applicable Swing Loan Lender makes
such Swing Loan in accordance with Section 2.3(b), be made available to the
applicable Borrower on the day so requested by way of credit to (x) the US
Borrowers’ operating account for Dollars or Canadian Dollars, as applicable, at
the Administrative Agent, (y) the Canadian Borrowers’ operating account at the
Administrative Agent (or


--------------------------------------------------------------------------------



its applicable Canadian Affiliate, as applicable), or (z) the European
Borrowers’ operating account for Dollars, Pounds Sterling or Euros, as
applicable, at the European Administrative Agent, or in any case such other bank
as the Applicable Lead Borrower may designate following notification to and
approval by the Applicable Agent, in immediately available funds or, (ii) with
respect to Revolving Advances deemed to have been requested by any Borrower or
Swing Loans made upon any deemed request for a Revolving Advance by any
Borrower, be disbursed to the Applicable Agent to be applied to the outstanding
Obligations giving rise to such deemed request. Prior to the Revolving
Commitment Termination Date, the Borrowers may use the Revolving Advances by
borrowing, prepaying and reborrowing, all in accordance with the terms and
conditions hereof.
2.5    Making and Settlement of Advances.
(a)    Each borrowing of Revolving Advances shall be advanced according to the
applicable Revolving Commitment Percentages of the applicable Lenders (subject
to any contrary terms of Section 2.20). Each borrowing of Swing Loans shall be
advanced by the applicable Swing Loan Lender alone.
(b)    Promptly after receipt by the Applicable Agent of a request or a deemed
request for a Revolving Advance pursuant to the terms of this Agreement and,
with respect to Revolving Advances, to the extent the applicable Swing Loan
Lender elects not to provide a Swing Loan or the making of a Swing Loan would
result in the aggregate amount of all applicable outstanding Swing Loans
exceeding the maximum amount permitted under Section 2.3(a), the Applicable
Agent shall notify the Lenders of its receipt of such request specifying the
information provided by the Applicable Lead Borrower and the apportionment among
the Lenders of the requested Revolving Advance as determined by the Applicable
Agent in accordance with the terms hereof. Each Lender shall remit the principal
amount of each Revolving Advance to the Applicable Agent such that the
Applicable Agent is able to, and the Applicable Agent shall, to the extent the
Lenders have made funds available to it for such purpose and subject to Sections
3.1 and 3.2, fund such Revolving Advance to the applicable Borrowers in Dollars
(in the case of Dollar Denominated Advances), in Canadian Dollars (in the case
of Canadian Dollar Denominated Advances) in Pounds Sterling (in the case of
Pounds Sterling Dollar Denominated Advances), or in Euros (in the case of Euros
Denominated Advances) and immediately available funds at the applicable Payment
Office prior to the close of business, on the applicable borrowing date;
provided that if any Lender fails to remit such funds to the Applicable Agent in
a timely manner, the Applicable Agent may elect in its sole discretion to fund
with its own funds the Revolving Advance of such Lender on such borrowing date,
and such Lender shall be subject to the repayment obligation in Section 2.5(c).
(c)    Unless the Applicable Agent shall have been notified by telephone,
confirmed in writing, by any Lender that such Lender will not make the amount
which would constitute its applicable Revolving Commitment Percentage of the
requested Revolving Advance available to the Applicable Agent, the Applicable
Agent may (but shall not be obligated to) assume that such Lender has made such
amount available to the Applicable Agent on such date in accordance with Section
2.5(b) and may, in reliance upon such assumption, make available to the
applicable Borrowers a corresponding amount. In such event, if a Lender has not
in fact made its applicable Revolving Commitment Percentage of the requested
Revolving Advance available to the Applicable Agent, then the applicable Lender
and the applicable Borrowers severally agree to pay to the Applicable Agent on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the applicable Borrowers
through but excluding the date of payment to the Applicable Agent, at (i) in the
case of a payment to be made by such Lender under (1) the Domestic Facility, the
greater of (A) (x) the daily average Federal Funds Effective Rate (computed on
the basis of a year of 360 days) during such period as quoted by the
Administrative Agent,

68

--------------------------------------------------------------------------------



times (y) such amount or (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, or (2) the
European Facility, the greater of (A) (x) the daily average Overnight LIBOR Rate
(computed on the basis of a year of 360 days or for Sterling amounts on the
basis of 365 days) during such period as quoted by European Administrative
Agent, times (y) such amount or (B) a rate determined by European Administrative
Agent in accordance with banking industry rules on interbank compensation, (ii)
in the case of a payment to be made by the US Borrowers, the Revolving Interest
Rate for Revolving Advances that are Domestic Rate Loans, (iii) in the case of a
payment to be made by the Canadian Borrowers, the Revolving Interest Rate for
Revolving Advances that are US Base Rate Loans or Canadian Prime Rate Loans, as
applicable, and (iv) in the case of a payment to be made by the European
Borrowers, the Revolving Interest Rate for Revolving Advances that are LIBOR
Rate Loans with an Interest Period of one (1) month. If such Lender pays its
share of the applicable Revolving Advance to the Applicable Agent, then the
amount so paid shall constitute such Lender’s Revolving Advance. Any payment by
the US Borrowers, the Canadian Borrowers or the European Borrowers, as
applicable, shall be without prejudice to any claim the US Borrowers, the
Canadian Borrowers or the European Borrowers, as applicable, may have against a
Lender that shall have failed to make such payment to the Applicable Agent. A
certificate of the Applicable Agent submitted to any Lender or the Applicable
Lead Borrower, as applicable, with respect to any amounts owing under this
paragraph (c) shall be conclusive, in the absence of manifest error.
(d)    The Applicable Agent, on behalf of the applicable Swing Loan Lender,
shall demand settlement (a “Settlement”) of all or any Swing Loans with the
relevant Lenders on at least a weekly basis, or on any more frequent date that
the Applicable Agent elects or that the applicable Swing Loan Lender at its
option exercisable for any reason whatsoever may request, by notifying the
relevant Lenders of such requested Settlement by facsimile, telephonic or
electronic transmission no later than 10:00 a.m. Local Time (i) with respect to
Swing Loans under the Domestic Facility, on the date of such requested
Settlement and (ii) with respect to Swing Loans under the European Facility,
three (3) Business Days prior to such requested Settlement (in each case, the
“Settlement Date”). Subject to any contrary provisions of Section 2.20, each
Lender shall transfer the amount of such Lender’s Revolving Commitment
Percentage of the outstanding principal amount (plus interest accrued thereon to
the extent requested by the Applicable Agent) of the applicable Swing Loan with
respect to which Settlement is requested by the Applicable Agent, to such
account of the Applicable Agent as the Applicable Agent may designate not later
than 12:00 p.m. Local Time on such Settlement Date if requested by the
Applicable Agent by 10:00 a.m. Local Time, otherwise not later than 12:00 p.m.
Local Time on the next Business Day. Settlements may occur at any time
notwithstanding that the conditions precedent to making Revolving Advances set
forth in Section 3.2 have not been satisfied or the Revolving Commitments shall
have otherwise been terminated at such time. All amounts so transferred to the
Applicable Agent shall be applied against the amount of outstanding Swing Loans
and, when so applied, shall constitute Revolving Advances of such Lenders
accruing interest as the applicable Base Rate Loan or, in the case of the
European Facility, LIBOR Rate Loans with an Interest Period of one (1) week. If
any such amount is not transferred to the Applicable Agent by any Lender on such
Settlement Date, the Applicable Agent shall be entitled to recover such amount
on demand from such Lender together with interest thereon as specified in
Section 2.5(c).
(e)    If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits

69

--------------------------------------------------------------------------------



of such Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under any Requirement of Law,
that each Lender so purchasing a portion of another Lender’s Advances may
exercise all rights of payment (including rights of set-off) with respect to
such portion as fully as if such Lender were the direct holder of such portion,
and the obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral, and the obligations owing to
each such purchasing Lender in respect of such participation and such purchased
portion of any other Lender’s Advances shall be part of the Obligations secured
by the Collateral.
2.6    Maximum Advances and Repayments. On any day on which one or more of the
following conditions shall exist, the applicable Borrowers shall repay on such
day the applicable Advances and/or cash collateralize on such day outstanding
Letters of Credit (in Dollars, Canadian Dollars, Pounds Sterling or Euros, as
applicable, and pursuant to cash collateral arrangements reasonably satisfactory
to the Applicable Agent) in such amount as may be required to cause such
conditions to cease to exist on such day:
(a)    the Aggregate Exposure at such time exceeds the Maximum Credit at such
time;
(b)    the Aggregate Domestic Exposure at such time exceeds the Maximum Domestic
Exposure at such time;
(c)    the Aggregate US Exposure at such time exceeds the US Borrowing Base at
such time;
(d)    the Aggregate Canadian Exposure at such time exceeds the lesser of (i)
the Canadian Borrowing Base at such time and (ii) the Canadian Revolving Loan
Maximum Amount at such time;
(e)    the Aggregate European Exposure at such time exceeds the lesser of (i)
the European Borrowing Base at such time and (ii) the Maximum European Credit at
such time;
(f)    the Individual Aggregate European Exposure of any European Borrower at
such time exceeds such European Borrower’s Individual European Borrowing Base at
such time;
(g)    the aggregate outstanding principal amount of US Swing Loans and Canadian
Swing Loans at such time exceeds the Maximum Swing Loan Advance Amount at such
time;
(h)    the aggregate outstanding principal amount of European Swing Loans at
such time exceeds the Maximum European Swing Loan Advance Amount at such time;
(i)    the aggregate Letter of Credit Obligations at such time exceeds
$20,000,000;
(j)    the aggregate Canadian Letter of Credit Obligations at such time exceeds
the Canadian Letter of Credit Limit at such time; and/or
(k)    the aggregate European Letter of Credit Obligations at such time exceeds
the European Letter of Credit Limit at such time.

70

--------------------------------------------------------------------------------



In connection with the foregoing, to the extent applicable, the applicable
Borrowers shall (i) first, repay outstanding Swing Loans, (ii) second, repay
outstanding Revolving Advances, and (iii) third, cash collateralize outstanding
Letters of Credit in such amount as may be required to cause such conditions
giving rise to such mandatory repayment and/or cash collateralization
requirement to cease to exist on such day.


2.7    Manner and Repayment of Advances. (a)    The Revolving Advances and Swing
Loans shall be due and payable in full on the Revolving Commitment Termination
Date subject to earlier prepayment or repayment as herein provided.
Notwithstanding the foregoing, all Revolving Advances and Swing Loans shall be
subject to earlier repayment upon (x) acceleration upon the occurrence of an
Event of Default under this Agreement or (y) termination of the Revolving
Commitments. Each payment (including each prepayment) by any Borrower on account
of the principal of and interest on the Advances shall be applied, first to the
outstanding Swing Loans and next, pro rata according to the applicable Revolving
Commitment Percentages of the Lenders, to the applicable outstanding Revolving
Advances (subject to any contrary provisions of Section 2.20).
(b)    Each Borrower recognizes that the amounts evidenced by checks, notes,
drafts or any other items of payment relating to and/or proceeds of Collateral
may not be collectible by the Applicable Agent on the date received by the
Applicable Agent. The Applicable Agent shall conditionally credit the applicable
Borrowers’ Account for each item of payment on the next Business Day after the
Business Day on which such item of payment is received by the Applicable Agent
(and the Business Day on which each such item of payment is so credited shall be
referred to, with respect to such item, as the “Application Date”). The
Applicable Agent is not, however, required to credit the applicable Borrowers’
Account for the amount of any item of payment which is unsatisfactory to the
Applicable Agent, and the Applicable Agent may charge the applicable Borrowers’
Account for the amount of any item of payment which is returned, for any reason
whatsoever, to the Applicable Agent, unpaid. Subject to the foregoing, the
Borrowers agree that for purposes of computing the interest charges under this
Agreement, each item of payment received by the Applicable Agent shall be deemed
applied by the Applicable Agent on account of the Obligations on its respective
Application Date. The Borrowers further agree that there is a monthly float
charge payable to each Applicable Agent, for each such Applicable Agent’s sole
benefit, in an amount equal to (y) the face amount of all items of payment
received during the prior month (including items of payment received by the
Administrative Agent as a wire transfer or electronic depository check)
multiplied by (z) the Revolving Interest Rate with respect to applicable Base
Rate Loans for one (1) Business Day.
(c)    All payments of principal, interest and other amounts payable hereunder,
or under any of the other Credit Documents shall be made to the Applicable Agent
at the applicable Payment Office not later than 1:00 p.m. Local Time on the due
date therefor in immediately available funds and in the currency in which such
Advance or other amount is denominated hereunder. The Applicable Agent shall
have the right to effectuate payment on any and all Obligations due and owing
hereunder by charging the applicable Borrowers’ Account or by making Revolving
Advances as provided in Section 2.2.
(d)    Except as expressly provided herein, all payments (including prepayments)
to be made by any Borrower on account of principal, interest, fees and other
amounts payable hereunder shall be made without deduction, setoff or
counterclaim.
(e)    At any time during a Cash Dominion Period and except as otherwise
provided with respect to Defaulting Lenders:
(i)    all payments remitted to the Administrative Agent by any US Credit Party
and all proceeds of US Collateral received by the Administrative Agent shall be
applied to

71

--------------------------------------------------------------------------------



the US Obligations as follows (it being understood that in the event that any
Lender, as opposed to the Administrative Agent, receives such payment or
proceeds from any source other than the Administrative Agent, such Lender shall
remit such payment or proceeds, as applicable to the Administrative Agent for
application to the US Obligations as provided in this Agreement): first, to the
US Obligations consisting of costs and expenses (including attorneys’ fees and
expenses) incurred by the Administrative Agent and the Collateral Agent in
connection with this Agreement or any other Credit Document and to the principal
and interest of Advances made to the US Borrowers (including US Swing Loans and
Protective Advances) by the Administrative Agent and not reimbursed by the
Lenders until paid in full; second, pro rata to interest due to the Lenders upon
any of the Advances made to the US Borrowers and to the US Obligations
consisting of costs and expenses (including attorneys’ fees and expenses)
incurred by the Lenders in connection with (and to the extent payable or
reimbursable to the Lenders under) this Agreement or any other Credit Document
according to their respective Revolving Commitment Percentages thereof until
paid in full; third, pro rata to fees due to the Administrative Agent and the
Lenders in connection with this Agreement or any other Credit Document according
to their respective Revolving Commitment Percentages thereof until paid in full;
fourth, to the principal of the US Swing Loans made by the Domestic Swing Loan
Lender and Protective Advances by the Administrative Agent; fifth, pro rata to
the principal of the Revolving Advances made to the US Borrowers by each Lender
according to their respective Revolving Commitment Percentages thereof and,
after an Event of Default pursuant to Section 8.1(f) or (g) or if requested by
the Administrative Agent or the Requisite Lenders after the occurrence of any
other Event of Default, on a pro rata basis, to furnish to the Administrative
Agent cash collateral in an amount not less than one hundred five (105%) percent
of the Maximum Undrawn Amount of all US Letters of Credit, such cash collateral
arrangements to be in form and substance reasonably satisfactory to the
Administrative Agent until paid in full; sixth, to pay, pro rata, (x) any of the
Canadian Obligations in the manner provided in clause (e)(ii) below until paid
in full (other than Canadian Cash Management Obligations and Canadian Hedging
Obligations) and (y) any of the European Obligations in the manner provided in
clause (e)(iii) below until paid in full (other than European Cash Management
Obligations and European Hedging Obligations); seventh, pro rata to any US Cash
Management Obligations or any US Hedging Obligations until paid in full; eighth,
pro rata to any Canadian Cash Management Obligations and Canadian Hedging
Obligations in the manner provided in clause (e)(ii) below until paid in full;
(y) any European Cash Management Obligations and European Hedging Obligations in
the manner provided in clause (e)(iii) below until paid in full, in each case on
a pro rata basis; ninth, pro rata to any other Obligations until paid in full;
and tenth, any remaining amounts to the Lead Borrower on behalf of the
Borrowers.
(ii)    all payments remitted to the Administrative Agent by any Canadian Credit
Party and, to the extent provided in clause (e)(i) above, any US Credit Party
and all proceeds of Canadian Collateral and, to the extent provided in clause
(e)(i) above, US Collateral received by the Administrative Agent shall be
applied to the Canadian Obligations as follows (it being understood that in the
event that any Lender, as opposed to the Administrative Agent, receives such
payment or proceeds from any source other than the Administrative Agent, such
Lender shall remit such payment or proceeds, as applicable to the Administrative
Agent for application to the Canadian Obligations as provided in this
Agreement): first, to the Canadian Obligations consisting of costs and expenses
(including attorneys’ fees and expenses) incurred by the Administrative Agent
and the Collateral Agent in connection with

72

--------------------------------------------------------------------------------



this Agreement or any other Credit Document and to the principal and interest of
the Advances made to the Canadian Borrowers (including Canadian Swing Loans and
Protective Advances made to Canadian Borrowers) by the Administrative Agent and
not reimbursed by Lenders until paid in full; second, pro rata to interest due
to the Lenders upon any of the Advances made to the Canadian Borrowers and to
the Canadian Obligations consisting of costs and expenses (including attorneys’
fees and expenses) incurred by Lenders in connection with (and to the extent
payable or reimbursable to the Lenders under) this Agreement or any other Credit
Document according to their respective Revolving Commitment Percentages thereof
until paid in full; third, pro rata to fees due to the Administrative Agent and
the Lenders in connection with this Agreement or any other Credit Document
according to their respective Revolving Commitment Percentages thereof until
paid in full; fourth, to the principal of the Canadian Swing Loans made by the
Domestic Swing Loan Lender and Protective Advances by the Administrative Agent
to the Canadian Borrowers; fifth, pro rata to the principal of the Revolving
Advances made to the Canadian Borrowers made by each Lender according to their
respective Revolving Commitment Percentages thereof and, after an Event of
Default pursuant to Section 8.1(f) or (g) or if requested by the Administrative
Agent or Requisite Lenders after the occurrence of any other Event of Default,
on a pro rata basis, to furnish to the Administrative Agent cash collateral in
an amount not less than one hundred five (105%) percent of the Maximum Undrawn
Amount of all Canadian Letters of Credit, such cash collateral arrangements to
be in form and substance reasonably satisfactory to the Administrative Agent
until paid in full; sixth, pro rata to any Canadian Cash Management Obligations
or any Canadian Hedging Obligations until paid in full; seventh, pro rata to any
other Canadian Obligations until paid in full; and eighth, any remaining amounts
to the Lead Borrower on behalf of the Borrowers.
(iii)    all payments remitted to the European Administrative Agent by any
European Credit Party and all proceeds of European Collateral received by the
European Administrative Agent shall be applied to the European Obligations as
follows (it being understood that in the event that any Lender, as opposed to
the European Administrative Agent, receives such payment or proceeds from any
source other than the European Administrative Agent, such Lender shall remit
such payment or proceeds, as applicable to the European Administrative Agent for
application to the European Obligations as provided in this Agreement): first,
to the European Obligations consisting of costs and expenses (including
attorneys’ fees and expenses) incurred by the European Administrative Agent and
the European Collateral Agent in connection with this Agreement or any other
Credit Document and to the principal and interest of Advances made to the
European Borrowers (including European Swing Loans and Protective Advances under
the European Facility) by the European Administrative Agent and not reimbursed
by the Lenders until paid in full; second, pro rata to interest due to the
Lenders upon any of the Advances made to the European Borrowers and to the
European Obligations consisting of costs and expenses (including attorneys’ fees
and expenses) incurred by the Lenders in connection with (and to the extent
payable or reimbursable to the Lenders under) this Agreement or any other Credit
Document according to their respective Revolving Commitment Percentages thereof
until paid in full; third, pro rata to fees due to the European Administrative
Agent and the Lenders in connection with this Agreement or any other Credit
Document according to their respective Revolving Commitment Percentages thereof
until paid in full; fourth, to the principal of the European Swing Loans made by
the European Swing Loan Lender and Protective Advances by the Administrative
Agent; fifth, pro rata to the principal of the Revolving Advances made to the
European Borrowers by each Lender according to their respective Revolving
Commitment

73

--------------------------------------------------------------------------------



Percentages thereof and, after an Event of Default pursuant to Section 8.1(f) or
(g) or if requested by the European Administrative Agent or the Requisite
Lenders after the occurrence of any other Event of Default, on a pro rata basis,
to furnish to the European Administrative Agent cash collateral in an amount not
less than one hundred five (105%) percent of the Maximum Undrawn Amount of all
European Letters of Credit, such cash collateral arrangements to be in form and
substance reasonably satisfactory to the European Administrative Agent until
paid in full; sixth, pro rata to any European Cash Management Obligations or any
European Hedging Obligations until paid in full; seventh, pro rata to any other
European Obligations until paid in full; and eighth, any remaining amounts to
the European Lead Borrower on behalf of the Borrowers.
(iv)    If any deficiency shall arise, the applicable Credit Parties shall
remain liable to the Applicable Agent and the Lenders therefor. If it is
determined by an authority of competent jurisdiction that a disposition by the
Applicable Agent did not occur in a commercially reasonably manner, the
Applicable Agent may obtain a deficiency judgment for the difference between the
amount of the Obligation and the amount that a commercially reasonable sale
would have yielded. The Applicable Agent will not be considered to have offered
to retain the Collateral in satisfaction of the Obligations unless the
Applicable Agent has entered into a written agreement with the Credit Party to
that effect.
Notwithstanding the foregoing, amounts received from any Credit Party that is
not an ECP shall not be applied to any Excluded Swap Obligations owing to any
Lender Counterparty (it being understood, that in the event that any amount is
applied to Obligations other than Excluded Swap Obligations as a result of this
sentence, the Applicable Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to this Section 2.7 from amounts received
from ECP’s to ensure, as nearly as possible, that the proportional aggregate
recoveries with respect to Obligations described in above paragraphs of this
Section 2.7 by Lender Counterparties that are the holders of any Excluded Swap
Obligations are the same as the proportional aggregate recoveries with respect
to other Obligations pursuant to the above paragraphs of this Section 2.7.


2.8    [Reserved].
2.9    Statement of Account. The Applicable Agent shall maintain, in accordance
with its customary procedures, a separate sub-loan account for the US Borrowers,
the Canadian Borrowers and the European Borrowers and by applicable currency
(collectively, the “Borrowers’ Account”) in the name of the US Borrowers, the
Canadian Borrowers and the European Borrowers, in which shall be recorded
separately the date and amount of each Advance made by the Applicable Agent and
the Lenders and the date and amount of each payment in respect thereof;
provided, however, the failure by the Applicable Agent to record the date and
amount of any Advance shall not adversely affect the Applicable Agent or any
Lender. Each month the Applicable Agent shall send to the Applicable Lead
Borrower a statement showing the accounting for the Advances made, payments made
or credited in respect thereof, and other transactions between the Applicable
Agent, the Lenders and each Borrower during such month. The monthly statements
shall be deemed correct and binding upon each Borrower in the absence of
manifest error and shall constitute an account stated between the Lenders and
the Borrowers unless the Applicable Agent receives a written statement of the
Applicable Lead Borrower’s specific exceptions thereto within thirty (30) days
after such statement is received by the Applicable Lead Borrower. The records of
the Applicable Agent with respect to the applicable Borrowers’ Account shall be
conclusive evidence absent manifest error of the amounts of Advances and other
charges thereto and of payments applicable thereto.

74

--------------------------------------------------------------------------------



2.10    Letters of Credit.
(a)    Subject to the terms and conditions hereof, (i) at the request of the
Lead Borrower on behalf of a US Borrower, the Administrative Agent agrees to
cause the applicable Issuer to issue, and such Issuer agrees to issue, for the
joint and several account of the US Borrowers one or more US Letters of Credit
denominated in Dollars, Canadian Dollars, Euros, Australian Dollars or another
currency acceptable to such Issuer in its sole discretion, for the ratable risk
of each Lender according to its Revolving Commitment Percentage, containing
terms and conditions acceptable to the Administrative Agent and such Issuer,
(ii) at the request of the Lead Borrower on behalf of a Canadian Borrower, the
Administrative Agent agrees to cause the applicable Issuer to issue, and such
Issuer agrees to issue, for the joint and several account of the Canadian
Borrowers one or more Canadian Letters of Credit denominated in Dollars or
Canadian Dollars, for the ratable risk of each Lender according to its Revolving
Commitment Percentage, containing terms and conditions acceptable to the
Administrative Agent and such Issuer and (iii) at the request of the European
Lead Borrower on behalf of a European Borrower, the European Administrative
Agent agrees to cause the applicable Issuer to issue, and such Issuer agrees to
issue, for the joint and several account of the European Borrowers one or more
European Letters of Credit denominated in Dollars, Pounds Sterling or Euros, for
the ratable risk of each Lender according to its Revolving Commitment
Percentage, containing terms and conditions acceptable to the European
Administrative Agent and such Issuer; provided, however, that, no Issuer will be
required to issue any (r) Letters of Credit to the extent that the Dollar
Equivalent of the face amount of such Letters of Credit would cause the
Aggregate Exposure to exceed the Maximum Credit at such time, (s) Letters of
Credit to the extent that the Dollar Equivalent of the face amount of such
Letters of Credit would cause the Aggregate Domestic Exposure to exceed the
Maximum Domestic Credit at such time, (t) Letters of Credit to the extent that
the Dollar Equivalent of the face amount thereof would exceed $20,000,000, (u)
US Letters of Credit to the extent that the Dollar Equivalent of the face amount
of such US Letters of Credit would cause the Aggregate US Exposure to exceed the
US Borrowing Base at such time, (v) Canadian Letters of Credit to the extent
that the Dollar Equivalent of the face amount of such Canadian Letters of Credit
would cause the Aggregate Canadian Exposure to exceed the lesser of (I) the
Canadian Borrowing Base at such time and (II) Canadian Revolving Loan Maximum
Amount at such time, (w) European Letters of Credit to the extent that the
Dollar Equivalent of the face amount of such European Letters of Credit would
cause the Aggregate European Exposure to exceed the lesser of (I) the European
Borrowing Base at such time and (II) Maximum European Credit at such time, (x)
Canadian Letters of Credit to the extent that the Dollar Equivalent of the face
amount thereof would exceed the Canadian Letter of Credit Limit, (y) European
Letters of Credit to the extent that the Dollar Equivalent of the face amount
thereof would exceed the European Letter of Credit Limit and (z) European
Letters of Credit to the extent that the Dollar Equivalent of the face amount of
such European Letters of Credit would cause the Individual Aggregate European
Exposure of any European Borrower to exceed the Individual European Borrowing
Base of such European Borrower at such time. All disbursements or payments
related to US Letters of Credit issued for the account of the US Borrowers shall
be deemed to be Domestic Rate Loans consisting of Revolving Advances (subject to
Section 2.13(b)) and shall bear interest at the Revolving Interest Rate for
Domestic Rate Loans. All disbursements or payments related to Canadian Letters
of Credit issued for the account of the Canadian Borrowers shall be deemed to be
Canadian Prime Rate Loans or US Base Rate Loans, according to the applicable
currency, consisting of Revolving Advances and shall bear interest at the
Canadian Prime Rate or the US Base Rate, as applicable. All disbursements or
payments related to European Letters of Credit issued for the account of the
European Borrowers shall be deemed to be LIBOR Rate Loans with an Interest
Period of one (1) month consisting of Revolving Advances (subject to Section
2.13(b)) and shall bear interest at the Revolving Interest Rate for LIBOR Rate
Loans. Letters of Credit that have not been drawn upon shall not bear interest
(but fees shall accrue in respect of outstanding Letters of Credit as provided
in Section 2.24).

75

--------------------------------------------------------------------------------



(b)    Notwithstanding any provision of this Agreement, no Issuer shall be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain such Issuer from issuing any Letter of Credit, or any
Requirement of Law applicable to such Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuer shall prohibit, or request that such Issuer
refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon such Issuer with respect to the Letter
of Credit any restriction, reserve or capital requirement (for which such Issuer
is not otherwise compensated hereunder) not in effect on the date of this
Agreement, or shall impose upon such Issuer any unreimbursed loss, cost or
expense which was not applicable on the date of this Agreement, and which such
Issuer in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of such Issuer applicable to letters
of credit generally.
2.11    Issuance of Letters of Credit.
(a)    The Applicable Lead Borrower, on behalf of any Borrower, may request the
applicable Issuer to issue or cause the issuance of a Letter of Credit by
delivering to such Issuer, with a copy to the Applicable Agent at the applicable
Payment Office prior to 10:00 a.m. Local Time, at least five (5) Business Days
prior to the proposed date of issuance (or such shorter period of time as may be
acceptable to such Issuer), such Issuer’s form of Letter of Credit Application
(the “Letter of Credit Application”) completed to the satisfaction of the
Applicable Agent (which, in the case of a Letter of Credit issued for any
European Borrower, must include the form of Letter of Credit to be issued, which
must be in an agreed form 3 Business Days prior to its issuance) and such
Issuer; and such other certificates, documents and other papers and information
as the Applicable Agent or such Issuer may reasonably request. No Issuer shall
issue any requested Letter of Credit if such Issuer has received notice from the
Applicable Agent or any Lender that one or more of the applicable conditions set
forth in Section 3.2 have not been satisfied or the commitments of the Lenders
to make Revolving Advances hereunder have been terminated for any reason.
(b)    Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts, or other written demands for payment, or acceptances of
issuance drafts when presented for honor thereunder in accordance with the terms
thereof and when accompanied by the documents described therein and (ii) have an
expiry date not later than twelve (12) months after such Letter of Credit’s date
of issuance and in no event later than five (5) Business Days prior to the
Revolving Commitment Termination Date. Each standby Letter of Credit shall be
subject either to the Uniform Customs and Practice for Documentary Credits as
most recently published by the International Chamber of Commerce at the time a
Letter of Credit is issued (the “UCP”) or the International Standby Practices
(International Chamber of Commerce Publication Number 590) (the “ISP98 Rules”),
or any subsequent revision thereof at the time a standby Letter of Credit is
issued, as determined by Issuer, and each trade Letter of Credit shall be
subject to the UCP. In addition, no trade Letter of Credit may permit the
presentation of an ocean bill of lading that includes a condition that the
original bill of lading is not required to claim the goods shipped thereunder.
(c)    The Applicable Agent shall use its reasonable efforts to notify Lenders
of the request by the Applicable Lead Borrower for a Letter of Credit hereunder.
2.12    Requirements For Issuance of Letters of Credit.
(a)    The Applicable Lead Borrower shall authorize and direct any Issuer to
name the applicable Borrower as the “Applicant” or “Account Party” of each
Letter of Credit. If the Applicable Agent is not the Issuer of any Letter of
Credit, the Applicable Lead Borrower shall authorize and direct such Issuer to
deliver to the Applicable Agent all instruments, documents, and other writings
and property received by

76

--------------------------------------------------------------------------------



the Issuer pursuant to the Letter of Credit and to accept and rely upon the
Applicable Agent’s instructions and agreements with respect to all matters
arising in connection with the applicable Letter of Credit and the application
therefor.
(b)    In connection with all trade Letters of Credit issued or caused to be
issued by an Issuer under this Agreement, each Borrower hereby appoints such
Issuer, or its designee, as its attorney, with full power and authority if an
Event of Default shall have occurred: (i) to sign and/or endorse such Borrower’s
name upon any warehouse or other receipts, and acceptances; (ii) to sign such
Borrower’s name on bills of lading; (iii) to clear Inventory through the United
States of America Customs Department or the Canadian Borders Services Agency, as
applicable (“Customs”), in the name of such Borrower or such Issuer or such
Issuer’s designee, and to sign and deliver to Customs officials powers of
attorney in the name of such Borrower for such purpose; and (iv) to complete in
such Borrower’s name or Issuer’s name, or in the name of such Issuer’s designee,
any order, sale or transaction, obtain the necessary documents in connection
therewith, and collect the proceeds thereof. Neither any Agent, any Issuer nor
their attorneys will be liable for any acts or omissions nor for any error of
judgment or mistakes of fact or law, except for such Agent’s, such Issuer’s or
their respective attorney’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision). This power, being coupled with an interest, is irrevocable as long as
any Letters of Credit remain outstanding.
2.13    Disbursements, Reimbursement.
(a)    Immediately upon the issuance of each Letter of Credit, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the applicable Issuer a participation in each such Letter of Credit and
each drawing thereunder in an amount equal to such Lender’s Revolving Commitment
Percentage of the Maximum Undrawn Amount of such Letter of Credit (as in effect
from time to time) and the amount of such drawing, respectively.
(b)    In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the applicable Issuer will promptly notify
the Applicable Agent and the Applicable Lead Borrower. Regardless of whether the
Applicable Lead Borrower shall have received such notice, the US Borrowers (in
the case of a US Letter of Credit), the Canadian Borrowers (in the case of a
Canadian Letter of Credit) and the European Borrowers (in the case of a European
Letter of Credit) shall joint and severally reimburse (such obligation to
reimburse the applicable Issuer shall sometimes be referred to as a
“Reimbursement Obligation”) the applicable Issuer prior to 12:00p.m. Local Time,
on each date that an amount is paid by such Issuer under any Letter of Credit
(each such date, a “Drawing Date”) in an amount equal to the amount so paid by
such Issuer. In the event the applicable Borrowers fail to reimburse the
applicable Issuer for the full amount of any drawing under any Letter of Credit
by 12:00p.m. Local Time, on the Drawing Date, such Issuer will promptly notify
the Applicable Agent and each Lender thereof, and the applicable Borrowers shall
be automatically deemed to have requested that a Revolving Advance maintained as
an applicable Base Rate Loan (or a LIBOR Rate Loan with an Interest Period of
one (1) month under the European Facility for European Letters of Credit) be
made by the Lenders, as applicable, to be disbursed on the Drawing Date under
such Letter of Credit (which Revolving Advance, in the case of a US Letter of
Credit or European Letter of Credit) denominated in a currency other than
Dollars, shall be in an aggregate principal amount equal to the Dollar
Equivalent of the applicable Reimbursement Obligation), and the Lenders shall be
unconditionally obligated to fund such Revolving Advance (whether or not the
conditions specified in Section 3.2 are then satisfied or the commitments of
Lenders to make Revolving Advances hereunder have been terminated for any
reason) as provided for in Section 2.13(c). Any notice given by an Issuer
pursuant to this Section 2.13(b) may be oral if promptly confirmed in writing;
provided that the lack of such a confirmation shall not affect the
conclusiveness or binding effect of such notice.

77

--------------------------------------------------------------------------------



(c)    Each Lender shall upon any notice pursuant to Section 2.13(b) make
available to the applicable Issuer through the Applicable Agent at the
applicable Payment Office an amount in immediately available funds equal to its
Revolving Commitment Percentage (subject to any contrary provisions of Section
2.20) of the amount of the drawing, whereupon the participating Lenders shall
(subject to Section 2.13(d)) each be deemed to have made a Revolving Advance
maintained as a Base Rate Loan (or a LIBOR Rate Loan with an Interest Period of
one (1) month under the European Facility in respect of European Letters of
Credit) to the applicable Borrowers in that amount. If any Lender so notified
fails to make available to the Applicable Agent, for the benefit of the
applicable Issuer, the amount of such Lender’s Revolving Commitment Percentage
of such amount by 2:00 p.m. Local Time on the Drawing Date, then interest shall
accrue on such Lender’s obligation to make such payment, from the Drawing Date
to the date on which such Lender makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate or one month CDOR Rate (or the
Overnight LIBOR Rate under the European Facility), as applicable, during the
first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Advances maintained as Base Rate Loans
(or an Overnight LIBOR Rate Loan under the European Facility) on and after the
fourth (4th) day following the Drawing Date. The Applicable Agent and the
applicable Issuer will promptly give notice of the occurrence of the Drawing
Date, but failure of the Applicable Agent or such Issuer to give any such notice
on the Drawing Date or in sufficient time to enable any Lender to effect such
payment on such date shall not relieve such Lender from its obligations under
this Section 2.13(c); provided that such Lender shall not be obligated to pay
interest as provided in Section 2.13(c)(i) and (ii) until and commencing from
the date of receipt of notice from the Applicable Agent or such Issuer of a
drawing.
(d)    With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Base Rate Loan (or a LIBOR Rate Loan with an
Interest Period of one (1) month under the European Facility) to the applicable
Borrowers in whole or in part as contemplated by Section 2.13(b), because of the
applicable Borrowers’ failure to satisfy the conditions set forth in Section 3.2
(other than any notice requirements) or for any other reason, the applicable
Borrowers shall be deemed to have incurred from the Applicable Agent a borrowing
(each a “Letter of Credit Borrowing”) in the amount of such drawing (or, in the
case of a drawing under a US Letter of Credit or European Letter of Credit
denominated in a currency other than Dollars, the Dollar Equivalent of such
drawing). Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to a Revolving Advance maintained as a Base Rate Loan (or a LIBOR
Rate Loan with an Interest Period of one (1) month under the European Facility).
Each applicable Lender’s payment to the Applicable Agent pursuant to Section
2.13(c) shall be deemed to be a payment in respect of its participation in such
Letter of Credit Borrowing and shall constitute a “Participation Advance” from
such Lender in satisfaction of its Participation Commitment in respect of the
applicable Letter of Credit under this Section 2.13.
(e)    Each applicable Lender’s Participation Commitment in respect of the
Letters of Credit shall continue until the last to occur of any of the following
events: (x) the applicable Issuer ceases to be obligated to issue or cause to be
issued Letters of Credit hereunder; (y) no Letter of Credit issued or created
hereunder remains outstanding and uncancelled; and (z) all Persons (other than
the Borrowers) have been fully reimbursed for all payments made under or
relating to the Letters of Credit.
2.14    Repayment of Participation Advances.
(a)    Upon (and only upon) receipt by the Applicable Agent for the account of
the applicable Issuer of immediately available funds from the applicable
Borrowers (i) in reimbursement of any payment made by such Issuer or the
Applicable Agent under the Letter of Credit with respect to which any Lender has
made a Participation Advance to the Applicable Agent or (ii) in payment of
interest on such a payment made by such Issuer or the Applicable Agent under
such a Letter of Credit, the Applicable Agent

78

--------------------------------------------------------------------------------



will pay to each Lender, in the same funds as those received by the Applicable
Agent, the amount of such Lender’s Revolving Commitment Percentage of such
funds, except the Applicable Agent shall retain the amount of the Revolving
Commitment Percentage of such funds of any Lender that did not make a
Participation Advance in respect of such payment by the Applicable Agent (and,
to the extent that any of the other Lender(s) have funded any portion such
Defaulting Lender’s Participation Advance in accordance with the provisions of
Section 2.20, the Applicable Agent will pay over to such Non-Defaulting funding
Lenders a pro rata portion of the funds so withheld from such Defaulting
Lender).
(b)    If any Issuer or the Applicable Agent is required at any time to return
to any Borrower, or to a trustee, receiver, liquidator, custodian, or any
official in any insolvency proceeding pursuant to an Insolvency Event, any
portion of the payments made by the Borrowers to any Issuer or the Applicable
Agent pursuant to Section 2.14(a) in reimbursement of a payment made under the
Letter of Credit or interest or fee thereon, each Lender shall, on demand of the
Applicable Agent forthwith return to such Issuer or the Applicable Agent the
amount of its Revolving Commitment Percentage of any amounts so returned by such
Issuer or the Applicable Agent plus interest at the Federal Funds Effective Rate
or one month CDOR Rate, as applicable (or under the European Facility, the
Overnight LIBOR Rate).
2.15    Documentation. Each Borrower agrees to be bound by the terms of the
Letter of Credit Application and by the applicable Issuer’s interpretations of
any Letter of Credit issued on behalf of such Borrower and by such Issuer’s
written regulations and customary practices relating to letters of credit,
though the Issuer’s interpretations may be different from such Borrower’s own.
In the event of a conflict between the Letter of Credit Application and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final non-appealable judgment), no Issuer shall
be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Applicable Lead Borrower or any other Borrower’s
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto.
2.16    Determination to Honor Drawing Request. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the applicable Issuer shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.
2.17    Nature of Participation and Reimbursement Obligations. The obligation of
each Lender in accordance with this Agreement to make the Revolving Advances or
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of the Borrowers to reimburse the applicable Issuer upon a draw
under a Letter of Credit, shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Section 2.17
under all circumstances, including the following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender or any Borrower, as the case may be, may have against any Issuer, any
Agent, any Borrower or any Lender, as the case may be, or any other Person for
any reason whatsoever;
(ii)    the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required

79

--------------------------------------------------------------------------------



for the making of a Letter of Credit Borrowing and the obligation of the Lenders
to make Participation Advances under Section 2.13;
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by any Borrower, any
Agent, any Issuer or any Lender against the beneficiary of a Letter of Credit,
or the existence of any claim, set-off, recoupment, counterclaim, cross-claim,
defense or other right which any Borrower, any Agent, any Issuer or any Lender
may have at any time against a beneficiary, any successor beneficiary or any
transferee of any Letter of Credit or assignee of the proceeds thereof (or any
Persons for whom any such transferee or assignee may be acting), any Issuer, any
Agent or any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between any Borrower or any Subsidiaries
of such Borrower and the beneficiary for which any Letter of Credit was
procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the applicable Issuer or
any of such Issuer’s Affiliates has been notified thereof;
(vi)    payment by any Issuer under any Letter of Credit against presentation of
a demand, draft or certificate or other document which is forged or does not
fully comply with the terms of such Letter of Credit (provided that the
foregoing shall not excuse such Issuer from any obligation under the terms of
any applicable Letter of Credit to require the presentation of documents that on
their face appear to satisfy any applicable requirements for drawing under such
Letter of Credit prior to honoring or paying any such draw);
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by any Issuer or any of such Issuer’s Affiliates to issue
any Letter of Credit in the form requested by the Applicable Lead Borrower,
unless the Applicable Agent and such Issuer have each received written notice
from the Applicable Lead Borrower of such failure within three (3) Business Days
after such Issuer shall have furnished the Applicable Agent and the Applicable
Lead Borrower a copy of such Letter of Credit and such error is material and no
drawing has been made thereon prior to receipt of such notice;
(ix)    the occurrence of any Material Adverse Effect;
(x)    any breach of this Agreement or any other Credit Document by any party
hereto or thereto;

80

--------------------------------------------------------------------------------



(xi)    the occurrence or continuance of an Insolvency Event with respect to any
Borrower or any Guarantor;
(xii)    the fact that a Default or Event of Default shall have occurred and be
continuing;
(xiii)    the fact that the Revolving Commitment Termination Date shall have
occurred or this Agreement or the obligations of the Lenders to make Advances
have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
2.18    Liability for Acts and Omissions.
(a)    As between the Borrowers and each Issuer, the Agents and the Lenders,
each Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, no Issuer shall be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if such Issuer or any of its Affiliates shall have
been notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuer, including any Governmental Acts,
and none of the above shall affect or impair, or prevent the vesting of, any of
the Issuer’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve any Issuer from liability for such Issuer’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment) in connection with actions or omissions described in
such clauses (i) through (viii) of such sentence. In no event shall any Issuer
or any Issuer’s Affiliates be liable to any Borrower for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including without limitation attorneys’ fees), or for any damages resulting
from any change in the value of any property relating to a Letter of Credit.
(b)    Without limiting the generality of the foregoing, each Issuer and each of
its Affiliates: (i) may rely on any oral or other communication believed in good
faith by each Issuer or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of

81

--------------------------------------------------------------------------------



wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by such Issuer or its Affiliates; (iv) may honor any drawing
that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on such Issuer or its Affiliate in any way related to any order
issued at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a steamship agent or carrier or any document or instrument
of like import (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.
(c)    In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by any Issuer under or
in connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), shall not put such Issuer
under any resulting liability to any Borrower, any Agent or any Lender.
2.19    Use of Proceeds.
(a)    The Borrowers shall apply the proceeds of Advances and use the Letters of
Credit to (i) provide for their working capital and general corporate needs and
(ii) in the case of Advances, reimburse drawings under Letters of Credit.
(b)    Without limiting the generality of Section 2.19(a), neither the
Borrowers, the Guarantors nor any other Person which may in the future become
party to this Agreement or the other Credit Documents as a Borrower or a
Guarantor, intends to use nor shall they use any portion of the proceeds of the
Advances or any Letters of Credit, directly or indirectly, for any purpose in
violation of any Requirement of Law.
2.20    Defaulting Lender.
(a)    Notwithstanding anything to the contrary contained herein, in the event
any Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.20 so long as such Lender is
a Defaulting Lender.
(b)    (i) Except as otherwise expressly provided for in this Section 2.20,
Revolving Advances shall be made pro rata from the Lenders which are not
Defaulting Lenders based on their respective Revolving Commitment Percentages,
and no Revolving Commitment Percentage of any Lender or any pro rata share of
any Revolving Advances required to be advanced by any Lender shall be increased
as a result of any Lender being a Defaulting Lender. Amounts received in respect
of principal of any Type of Revolving Advance shall be applied to reduce such
Type of Revolving Advance of each Lender (other than a Defaulting Lender) in
accordance with their Revolving Commitment Percentages; provided, that, neither
Applicable Agent shall not be obligated to transfer to a Defaulting Lender any
payments received by the Applicable Agent for the Defaulting Lender’s benefit,
nor shall a Defaulting Lender be entitled to the sharing of any payments
hereunder (including any principal, interest or fees). Amounts payable to a
Defaulting Lender

82

--------------------------------------------------------------------------------



shall instead be paid to or retained by the Applicable Agent. The Applicable
Agent may hold and, in its discretion, re-lend to a Borrower the amount of such
payments received or retained by it for the account of such Defaulting Lender.
(ii)    fees pursuant to Section 2.25 shall cease to accrue in favor of such
Defaulting Lender;
(iii)    if any Swing Loans or Protective Advances are outstanding or any Letter
of Credit Obligations (or drawings under any Letter of Credit for which the
applicable Issuer has not been reimbursed) are outstanding or exist at the time
any such Lender becomes a Defaulting Lender, then:
(A)    the Defaulting Lender’s Participation Commitment in the outstanding Swing
Loans and Protective Advances and of the Maximum Undrawn Amount of all
outstanding Letters of Credit shall be reallocated among the applicable
Non-Defaulting Lenders in proportion to the respective Revolving Commitment
Percentages of such Non-Defaulting Lenders to the extent (but only to the
extent) that (x) such reallocation does not cause the aggregate sum of
outstanding Revolving Advances made by any such Non-Defaulting Lender plus such
Lender’s reallocated Participation Commitment in the outstanding Swing Loans
plus such Lender’s reallocated Participation Commitment in the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit to exceed the Revolving
Commitment Amount of any such Non-Defaulting Lender, and (y) no Default or Event
of Default has occurred and is continuing at such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the applicable Borrowers shall within one (1) Business
Day following notice by the Applicable Agent (x) first, prepay any outstanding
Swing Loans and Protective Advances that cannot be reallocated, and (y) second,
cash collateralize for the benefit of each Issuer the applicable Borrowers’
obligations corresponding to such Defaulting Lender’s Participation Commitment
in the Maximum Undrawn Amount of all Letters of Credit issued for the account of
such Borrower (after giving effect to any partial reallocation pursuant to
clause (A) above) in accordance with Section 2.24(b) for so long as such
Obligations are outstanding;
(C)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s Participation Commitment in the Maximum Undrawn Amount of all
applicable Letters of Credit pursuant to clause (B) above, the applicable
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.24(b) with respect to such Defaulting Lender’s Revolving
Commitment Percentage of Maximum Undrawn Amount of all Letters of Credit during
the period such Defaulting Lender’s Participation Commitment in the Maximum
Undrawn Amount of all Letters of Credit are cash collateralized;
(D)    if the Defaulting Lender’s Participation Commitment in the Maximum
Undrawn Amount of all applicable Letters of Credit is reallocated pursuant to
clause (A) above, then the fees payable to the applicable Lenders pursuant to
Section 2.25 shall be adjusted and reallocated to the Non-Defaulting Lenders in
accordance with such reallocation;
(E)    if all or any portion of such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all applicable Letters of Credit is
neither reallocated nor cash collateralized pursuant to clause (A) or (B) above,
then, without prejudice to any rights or remedies of any Issuer or any Lender
hereunder, all applicable Letter of Credit Fees payable under Section 2.25 with
respect to such Defaulting Lender’s Revolving Commitment Percentage of the
Maximum Undrawn Amount

83

--------------------------------------------------------------------------------



of all applicable Letters of Credit shall be payable to the respective Issuer
(and not to such Defaulting Lender) until (and then only to the extent that)
such Revolving Participation Commitment in the Maximum Undrawn Amount of all
applicable Letters of Credit is reallocated and/or cash collateralized; and
(iv)    so long as any Lender is a Defaulting Lender, no Swing Loan Lender shall
be required to fund any Swing Loans and no Issuer shall be required to issue,
amend or increase any Letter of Credit, unless such Issuer is satisfied that the
related exposure and the Defaulting Lender’s Participation Commitment in the
Maximum Undrawn Amount of all applicable Letters of Credit and all Swing Loans
(after giving effect to any such issuance, amendment, increase or funding) will
be fully allocated to the Non-Defaulting Lenders and/or cash collateral for such
Letters of Credit will be provided by the applicable Borrowers in accordance
with clauses (A) and (B) above, and participating interests in any newly made
Swing Loan or any newly issued or increased Letter of Credit shall be allocated
among the Non-Defaulting Lenders in a manner consistent with Section
2.20(b)(iii)(A) (and such Defaulting Lender shall not participate therein).
(c)    A Defaulting Lender shall not be entitled to give instructions to any
Agent or to approve, disapprove, consent to or vote on any matters relating to
this Agreement and the other Credit Documents, and all amendments, waivers and
other modifications of this Agreement and the other Credit Documents may be made
without regard to a Defaulting Lender and, for purposes of the definition of
“Requisite Lenders”, a Defaulting Lender shall not be deemed to be a Lender, to
have any outstanding Advances or a Revolving Commitment Percentage; provided,
that this clause (c) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification described in clauses (i),
(ii), (iii), (iv), (v), (vi) or (ix) of Section 10.5(b).
(d)    Other than as expressly set forth in this Section 2.20, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify the
Agents and the Lenders) and the other parties hereto shall remain unchanged.
Nothing in this Section 2.20 shall be deemed to release any Defaulting Lender
from its obligations under this Agreement and the other Credit Documents, shall
alter such obligations, shall operate as a waiver of any default by such
Defaulting Lender hereunder, or shall prejudice any rights which any Borrower,
any Agent or any Lender may have against any Defaulting Lender as a result of
any default by such Defaulting Lender hereunder.
(e)    In the event that the Agents, the Lead Borrower, the European Lead
Borrower, each Swing Loan Lender and the Issuers agree in writing that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Applicable Agent will so notify the parties
hereto, and the Participation Commitments of the Lenders (including such cured
Defaulting Lender) of the Swing Loans, Protective Advances and the Maximum
Undrawn Amount of all outstanding applicable Letters of Credit shall be
reallocated to reflect the inclusion of such Lender’s Revolving Commitment, and
on such date such Lender shall purchase at par such of the applicable Revolving
Advances of the other applicable Lenders as the Applicable Agent shall determine
may be necessary in order for such Lender to hold such applicable Revolving
Advances in accordance with its Revolving Commitment Percentage.
(f)    If any Swing Loan Lender or any Issuer has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, such Swing Loan Lender
shall not be required to fund any Swing Loans and no Issuer shall be required to
issue, amend or increase any Letter of Credit, unless such Swing Loan Lender or
such Issuer, as the case may be, shall have entered into arrangements with the
Borrowers or such Lender, satisfactory to

84

--------------------------------------------------------------------------------



such Swing Loan Lender or such Issuer, as the case may be, to defease any risk
to it in respect of such Lender hereunder.
2.21    Payment of Obligations. The Applicable Agent may charge to the
applicable Borrowers’ Account as a Revolving Advance (or as a Protective
Advance, as applicable) or at the discretion of the applicable Swing Loan
Lender, as a Swing Loan (i) all payments with respect to any of the respective
US Obligations, Canadian Obligations or European Obligations, as the case may
be, required hereunder (including without limitation principal payments,
payments of interest, payments of Letter of Credit Fees and all other fees
provided for hereunder and payments under Sections 10.2 and 10.3) as and when
each such payment shall become due and payable (whether as regularly scheduled,
upon or after acceleration, upon maturity or otherwise), subject to any grace
periods hereunder, and all amounts so charged shall be added to the US
Obligations, the Canadian Obligations or the European Obligations, as
applicable, and shall be secured by the applicable Borrower’s Collateral. To the
extent Revolving Advances are not actually funded by the other Lenders in
respect of any such amounts so charged, all such amounts so charged shall be
deemed to be Revolving Advances made by and owing to the Applicable Agent, and
the Applicable Agent shall be entitled to all rights (including accrual of
interest) and remedies of a Lender under this Agreement and the other Credit
Documents with respect to such Revolving Advances.
2.22    Increase in Maximum Credit
(a)    Increase Requests. The (A) Lead Borrower may make one or more requests to
the Administrative Agent, in writing, at any time prior to the Revolving
Commitment Termination Date, to request that the Maximum Credit be increased,
with a corresponding increase to the Maximum Domestic Credit, and (B) the
European Lead Borrower may make one or more requests to the Administrative Agent
(with a copy to the European Administrative Agent), in writing, at any time
prior to the Revolving Commitment Termination Date, to request that the Maximum
Credit be increased, with a corresponding increase to the Maximum European
Credit (in each case, a “Revolving Commitment Increase”) by (1) one or more of
the current Lenders increasing their Revolving Commitment Amount (any current
Lender which elects to increase its Revolving Commitment Amount shall be
referred to as an “Increasing Lender”) or (2) one or more new lenders (each a
“Additional Lender”) joining this Agreement and providing a Revolving Commitment
Amount hereunder; provided, that after giving effect to any such increase, (i)
the aggregate amount of all Revolving Commitments provided pursuant to Revolving
Commitment Increases requested by the Lead Borrower pursuant to clause (A) above
shall not exceed $15,000,000, and (ii) the aggregate amount of all Revolving
Commitments provided pursuant to Revolving Commitment Increases requested by the
European Lead Borrower pursuant to clause (B) above shall not exceed
$10,000,000.00; provided, further that any such Revolving Commitment Increase
must be in a minimum amount of at least $5,000,000 (or such lesser amount which
shall be approved by the Applicable Agent) and in integral multiples of
$1,000,000 in excess thereof. Notwithstanding the foregoing, (i) no Borrower may
request the addition of an Additional Lender unless (and then only to the extent
that) there is insufficient participation on behalf of the existing Lenders in
the Revolving Commitment Increase being requested by such Borrower, and (ii)
each Increasing Lender shall have the option to be allocated such portion of the
increase in the Revolving Commitment Amount as will allow such Lender to
maintain its Revolving Commitment Percentage after giving effect to such
increase in the Revolving Commitment Amount.
(b)    General. A Revolving Commitment Increase will:
(i)    only become effective if:

85

--------------------------------------------------------------------------------



(A)    the Lead Borrower shall have given the Administrative Agent, or the
European Lead Borrower shall have given the Administrative Agent and the
European Administrative Agent, at least five (5) Business Days’ notice of its
intention to effect a Revolving Commitment Increase and the desired amount of
such Revolving Commitment Increase;
(B)    the conditions precedent to a Credit Extension set forth in Section 3.2
(except for Section 3.2(a)(i) to the extent inapplicable) are satisfied as of
the date of such Revolving Commitment Increase;
(C)    as of the date of such Revolving Commitment Increase and immediately
after giving effect thereto, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects on and as of the date of such Increase to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date;
(D)    as of the date of such Revolving Commitment Increase and immediately
after giving effect thereto, no event shall have occurred and be continuing or
would result from the consummation of such Revolving Commitment Increase that
would constitute an Event of Default or a Default;
(E)    if requested by the Administrative Agent (or in the case of any increase
requested by the European Lead Borrower, the European Administrative Agent),
Organizational Documents of the Credit Parties, resolutions (or equivalent
authorization) of each Credit Party’s board of directors (or equivalent body) or
shareholders (or equivalent), as applicable, approving such Revolving Commitment
Increase and an opinion of counsel to the Credit Parties in form and substance
and from counsel reasonably satisfactory to the Administrative Agent (and in the
case of any increase requested by the European Lead Borrower, the European
Administrative Agent) and addressed to each Agent and the Lenders and addressing
such matters as the applicable Agents may reasonably request shall be delivered
to the Administrative Agent (and in the case of any increase requested by the
European Lead Borrower, the European Administrative Agent);
(ii)    be secured by the Collateral on a pari passu basis with the other
Revolving Advances, rank pari passu in right of payment with the other Revolving
Advances, and be guaranteed to the same extent as the other Revolving Advances;
(iii)    (A) have the same maturity date as the Revolving Commitment Termination
Date for the existing Revolving Advances, (B) have the same Applicable Margins
as the Revolving Advances and (C) otherwise be on the exact same terms and
pursuant to the exact same documentation applicable to the Revolving Advances.
(c)    Procedures. (i) Each Increasing Lender shall confirm its agreement to
increase its Revolving Commitment Amount pursuant to an acknowledgement in a
form acceptable to the Administrative Agent and the European Administrative
Agent, signed by it and each Borrower and delivered to the Administrative Agent
and the European Administrative Agent at least five (5) days before the
effective date

86

--------------------------------------------------------------------------------



of such increase. No Lender shall be obligated to provide any Revolving
Commitment Increase unless it so agrees in its sole discretion. Any Additional
Lender shall be subject to the approval of the Administrative Agent (and with
respect to any such increase requested by the European Lead Borrower, the
European Administrative Agent), the Domestic Swing Loan Lender (and with respect
to any such increase requested by the European Lead Borrower, the European Swing
Loan Lender) and each Issuer. Any increase in the Maximum Credit shall be
effected pursuant to an amendment to this Agreement (each such amendment a
“Revolving Commitment Increase Amendment”) and, as appropriate, the other Credit
Documents, executed by the Borrowers, each Additional Lender, if any, and the
Administrative Agent (and with respect to any such increase requested by the
European Lead Borrower, the European Administrative Agent). Any such Commitment
Increase Amendment may, without the consent of any other Lenders, effect such
amendments to any Credit Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent and the European Administrative Agent, to
effect the provisions of this Section 2.22. Each such Revolving Commitment
Increase Amendment and all other documentation in respect of such Revolving
Commitment Increase shall be reasonably satisfactory to the Administrative Agent
(and with respect to any such increase requested by the European Lead Borrower,
the European Administrative Agent).
(ii)    The Administrative Agent, European Administrative Agent and the
Applicable Lead Borrower shall determine the effective date of such Revolving
Commitment Increase (the “Revolving Commitment Increase Effective Date”). The
Applicable Agent shall promptly notify the Applicable Lead Borrower and the
Lenders of the final allocation of such Revolving Commitment Increase and the
Revolving Commitment Increase Effective Date. On each Revolving Commitment
Increase Effective Date, each Lender or Additional Lender which is providing a
Revolving Commitment Amount shall become a “Lender” for all purposes of this
Agreement and the other Credit Documents.
(iii)    On the Revolving Commitment Increase Effective Date, (i) the Borrowers
shall repay all Revolving Advances then outstanding, subject to the Borrowers’
obligations under Sections 2.28 or 2.29; provided that subject to the other
conditions of this Agreement, the Applicable Lead Borrower may request new
Revolving Advances on such date and (ii) the Revolving Commitment Percentages of
all of the Lenders holding a Revolving Commitment (including each Increasing
Lender and/or Additional Lender) shall be recalculated such that each such
Lender’s Revolving Commitment Percentage is equal to (x) the Revolving
Commitment Amount of such Lender divided by (y) the aggregate of the Revolving
Commitment Amounts of all Lenders. Each of the Lenders shall participate in any
new Revolving Advances made on or after such date in accordance with their
respective Revolving Commitment Percentages after giving effect to the increase
in the Maximum Credit and recalculation of the Revolving Commitment Percentages
contemplated by this Section 2.22.
(iv)    On the Revolving Commitment Increase Effective Date, each Increasing
Lender shall be deemed to have purchased an additional/increased participation
in, and each Additional Lender will be deemed to have purchased a new
participation in, each then outstanding Letter of Credit and each drawing
thereunder and each then outstanding Swing Loan in an amount equal to such
Lender’s Revolving Commitment Percentage (as calculated pursuant to Section
2.22(b)) of the Maximum Undrawn Amount of each such Letter of Credit (as in
effect from time to time) and the amount of each drawing and of each such Swing
Loan, respectively. As necessary to effectuate the foregoing, each existing
Lender holding a Revolving Commitment Percentage that is not an Increasing
Lender shall be deemed to have sold to each applicable Increasing Lender and/or
Additional Lender, as necessary, a

87

--------------------------------------------------------------------------------



portion of such existing Lender’s participations in such outstanding Letters of
Credit and drawings and such outstanding Swing Loans such that, after giving
effect to all such purchases and sales, each Lender holding a Revolving
Commitment (including each Increasing Lender and/or Additional Lender) shall
hold a participation in all Letters of Credit (and drawings thereunder) and all
Swing Lines in accordance with their respective Revolving Commitment Percentages
(as calculated pursuant to Section 2.22(b) above).


(vi)    Nothing set forth in Section 10.5 or any pro rata payment provisions in
Section 2.14 shall be interpreted as restricting or prohibiting any aspect of
the transactions contemplated by this Section 2.21.


(d)    Use of Proceeds of Facility Increase. The proceeds of any Revolving
Commitment Increase may be used as specified in Section 2.19.
(e)    At the time of any provision of any Revolving Commitment Increase
pursuant to this Section 2.21, all Dollar thresholds included in any
determination made with respect to Global Excess Availability, 90-Day Global
Excess Availability, European Excess Availability and Domestic Excess
Availability shall be increased automatically in an amount equal to the
percentage by which the Revolving Commitment Increase increases the Maximum
Credit.
2.23    Interest. Interest on Advances shall be payable in arrears on the first
day of each Fiscal Quarter with respect to Base Rate Loans and Overnight LIBOR
Rate Loans and, with respect to Fixed Rate Loans, at (a) the end of each
Interest Period, and (b) for Fixed Rate Loans with an Interest Period in excess
of three months, at the end of each three month period during such Interest
Period; provided, that all accrued and unpaid interest shall be due and payable
on the Revolving Commitment Termination Date (or any earlier termination of this
Agreement or the Revolving Commitments). Interest charges shall be computed on
the actual principal amount of Advances outstanding during the applicable period
at a rate per annum equal to (i) with respect to Revolving Advances (other than
Protective Advances), the applicable Revolving Interest Rate and (ii) with
respect to (y) US Swing Loans, Canadian Swing Loans and Protective Advances
under the Domestic Facility, the Revolving Interest Rate for applicable Base
Rate Loans and (z) European Swing Loans and Protective Advances under the
European Facility, the Revolving Interest Rate for Overnight LIBOR Rate Loans.
Except as expressly provided otherwise in this Agreement, any Obligations other
than the Advances that are not paid when due shall accrue interest at the
Revolving Interest Rate for applicable Base Rate Loans (or in the case of the
European Facility, the Revolving Interest Rate for LIBOR Rate Loans for an
Interest Period of one (1) month), subject to the provision of the final
sentence of this Section 2.23 regarding the Default Rate. Whenever, subsequent
to the date of this Agreement, the Alternate US Base Rate, the US Base Rate, the
Canadian Prime Rate or the Overnight LIBOR Rate is increased or decreased, the
Revolving Interest Rate for Base Rate Loans or Overnight LIBOR Rate Loans, as
applicable, shall be similarly changed without notice or demand of any kind by
an amount equal to the amount of such change in the US Alternate Base Rate or
the Canadian Prime Rate or US Base Rate or the Overnight LIBOR Rate, as
applicable, during the time such change or changes remain in effect. The LIBOR
Rate shall be adjusted with respect to Fixed Rate Loans without notice or demand
of any kind on the effective date of any change in the Reserve Percentage (or
any statutory reserve requirement for Eurocurrency liabilities affecting the
LIBOR Rate with respect to Advances under the European Facility) as of such
effective date. The Overnight LIBOR Rate shall be adjusted with respect to
Overnight LIBOR Rate Loans without notice or demand of any kind on the effective
date of any change in the Reserve Percentage as of such effective date. Upon and
after the occurrence of an Event of Default under Section 8.1(a), 8.1(f) or
8.1(g), and during the continuation thereof, (i) the Advances other than Fixed
Rate Loans and Overnight LIBOR Rate Loans shall bear interest at the applicable
Revolving Interest Rate for Base Rate Loans plus two (2.00%) percent per annum,
(ii) Fixed

88

--------------------------------------------------------------------------------



Rate Loans shall bear interest at the Revolving Interest Rate for Fixed Rate
Loans plus two (2.00%) percent per annum and (iii) Overnight LIBOR Rate Loans
shall bear interest at the Revolving Interest Rate for Overnight LIBOR Rate
Loans plus two (2.00%) percent per annum (as applicable, the “Default Rate”).
2.24    Letter of Credit Fees.
(a)    The applicable Borrowers shall pay (x) to the Applicable Agent, for the
ratable benefit of the Lenders, fees for their respective US Letters of Credit,
Canadian Letters of Credit or European Letters of Credit for the period from and
excluding the date of issuance of same to and including the date of expiration
or termination, equal to the Dollar Equivalent of the average daily face amount
of each outstanding Letter of Credit multiplied by the Applicable Margin for
Revolving Advances consisting of Fixed Rate Loans under the Domestic Facility or
European Facility as applicable, such fees to be calculated with respect to US
Letters of Credit, Canadian Letters of Credit and European Letters of Credit
(other than any such Letters of Credit denominated in Canadian Dollars or Pounds
Sterling), on the basis of a 360-day year for the actual number of days elapsed
and with respect to US Letters of Credit or Canadian Letters of Credit
denominated in Canadian Dollars and European Letters of Credit denominated in
Pounds Sterling, on the basis of a 365-day (or 366-day, as applicable) year for
the actual number of days elapsed, and to be payable quarterly in arrears on the
first day of each Fiscal Quarter and on the first day on or after the
termination of the Revolving Commitments on which no Letters of Credit remain
outstanding, and (y) to each Issuer, a fronting fee of one quarter of one
percent (0.25%) per annum (calculated on a basis consistent with preceding
clause (x)) times the Dollar Equivalent of the average daily face amount of each
outstanding Letter of Credit issued by such Issuer for the period from and
excluding the date of issuance of same to and including the date of expiration
or termination, and to be payable at the same times as the fees set forth in
preceding clause (x) (all of the foregoing fees, the “Letter of Credit Fees”).
In addition, the applicable Borrowers shall pay to the Applicable Agent, for the
benefit of each Issuer, any and all administrative, issuance, amendment, payment
and negotiation charges with respect to US Letters of Credit, Canadian Letters
of Credit or European Letters of Credit, as applicable, issued by such Issuer
and all fees and expenses as agreed upon by such Issuer and the Applicable Lead
Borrower in connection with any Letter of Credit, including in connection with
the opening, amendment or renewal of any such Letter of Credit and any
acceptances created thereunder, all such charges, fees and expenses, if any, to
be payable on demand. All such charges shall be deemed earned in full on the
date when the same are due and payable hereunder and shall not be subject to
rebate or pro-ration upon the termination of this Agreement for any reason. Any
such charge in effect at the time of a particular transaction shall be the
charge for that transaction, notwithstanding any subsequent change in the
respective Issuer’s prevailing charges for that type of transaction. Upon and
after the occurrence of an Event of Default under Section 8.1(a), 8.1(f) or (g),
and during the continuation thereof, the Letter of Credit Fees described in
clause (x) of this Section 2.24(a) shall be increased by an additional two
percent (2.00%) per annum.
(b)    At any time following the occurrence of an Event of Default, at the
option of the Applicable Agent or at the direction of Requisite Lenders (or, in
the case of any Event of Default under Section 8.1(f) or (g), immediately and
automatically upon the occurrence of such Event of Default, without the
requirement of any affirmative action by any party), or on the Revolving
Commitment Termination Date or any other termination of this Agreement or the
Revolving Commitments, (i) the US Borrowers will cause cash to be deposited and
maintained in an account with the Administrative Agent, as cash collateral, in
an amount equal to one hundred and five percent (105%) of the Maximum Undrawn
Amount of all outstanding US Letters of Credit, (ii) the Canadian Borrowers will
cause cash to be deposited and maintained in an account with the Administrative
Agent as cash collateral, in an amount equal to one hundred and five percent
(105%) of the Maximum Undrawn Amount of all outstanding Canadian Letters of
Credit and (iii) the European Borrowers will cause cash to be deposited and
maintained in an account with the European Administrative Agent as cash
collateral, in an amount equal to one hundred and five percent (105%) of the

89

--------------------------------------------------------------------------------



Maximum Undrawn Amount of all outstanding European Letters of Credit, and each
Borrower hereby irrevocably authorizes the Applicable Agent, in its sole
discretion, on such Borrower’s behalf and in such Borrower’s name, to open such
an account and to make and maintain deposits therein, or in an account opened by
such Borrower, in the amounts required to be made by such Borrower, out of the
proceeds of such Borrower’s Receivables or other Collateral or out of any other
funds of such Borrower coming into any Lender’s possession at any time in
accordance with the terms of this Agreement. The Applicable Agent may, in its
discretion, invest such cash collateral (less applicable reserves) in such
short-term money-market items as to which the Applicable Agent and the
Applicable Lead Borrower mutually agree (or, in the absence of such agreement,
as the Applicable Agent may reasonably select) and the net return on such
investments shall be credited to such account and constitute additional cash
collateral, or the Applicable Agent may (notwithstanding the foregoing)
establish the account provided for under this Section 2.24(b) as a non-interest
bearing account and in such case the Applicable Agent shall have no obligation
(and the Borrowers hereby waive any claim) under Article 9 of the UCC or under
any other Requirement of Law to pay interest on such cash collateral being held
by the Applicable Agent. No Borrower may withdraw amounts credited to any such
account except upon the occurrence of all of the following: (x) payment and
performance in full of all US Obligations, Canadian Obligations or European
Obligations, as applicable; (y) expiration of all US Letters of Credit, Canadian
Letters of Credit or European Letters of Credit, as applicable; and (z)
termination of this Agreement. The (i) US Borrowers and Canadian Borrowers
hereby assign, pledge and grant to the Administrative Agent for its benefit and
the ratable benefit of each Issuer, each Swing Loan Lender, the Lenders and each
other Secured Party, a continuing security interest in and to and Lien on any
such cash collateral and any right, title and interest of such Borrowers in any
deposit account, securities account or investment account into which such cash
collateral may be deposited from time to time to secure the US Obligations or
Canadian Obligations, as applicable, specifically including all Obligations with
respect to any US Letters of Credit and Canadian Letters of Credit and (ii)
European Borrowers hereby assign, pledge and grant to the European
Administrative Agent for its benefit and the ratable benefit of each Issuer,
each Swing Loan Lender, the Lenders and each other Secured Party, a continuing
security interest in and to and Lien on any such cash collateral and any right,
title and interest of such Borrowers in any deposit account, securities account
or investment account into which such cash collateral may be deposited from time
to time to secure the European Obligations, specifically including all
Obligations with respect to any European Letters of Credit. The Borrowers agree
that upon the coming due of any Reimbursement Obligations (or any other
Obligations, including Obligations for Letter of Credit Fees) with respect to
the Letters of Credit, the Applicable Agent may use such cash collateral to pay
and satisfy such Obligations.
2.25    Unused Line Fee. The (x) US Borrowers shall pay to the Administrative
Agent, for the pro rata benefit of the Lenders (other than any Defaulting
Lender), a fee equal to the Unused Line Fee Rate multiplied by the amount by
which the Maximum Domestic Credit exceeds the sum of the Dollar Equivalent of
the average principal balance of the outstanding Revolving Advances under the
Domestic Facility (for purposes of this computation, US Swing Loans and Canadian
Swing Loans shall be deemed to be Revolving Advances made by PNC Bank, National
Association as a Lender) and Letter of Credit Obligations under the Domestic
Facility during the immediately preceding Fiscal Quarter (or part thereof) while
this Agreement is in effect and for so long thereafter as any of the Obligations
are outstanding and (y) European Borrowers shall pay to the European
Administrative Agent, for the pro rata benefit of the Lenders (other than any
Defaulting Lender), a fee equal to the Unused Line Fee Rate multiplied by the
amount by which the Maximum European Credit exceeds the sum of the Dollar
Equivalent of the average principal balance of the outstanding Revolving
Advances under the European Facility (for purposes of this computation, European
Swing Loans shall be deemed to be Revolving Advances made by JPMorgan Chase
Bank, N.A. as a Lender) and Letter of Credit Obligations under the European
Facility during the immediately preceding Fiscal Quarter (or part thereof) while
this Agreement is in effect and for so long thereafter as any of the Obligations
are outstanding (such fee, in each case, the “Unused Line Fee”). Such

90

--------------------------------------------------------------------------------



fee shall be, in each case, calculated based on the actual number of days
elapsed over a 360-day year (and with respect to Sterling amounts on the actual
number of days elapsed over a 365-day year) and payable quarterly in arrears, on
the first day of each Fiscal Quarter and on the Revolving Commitment Termination
Date (or any earlier termination of this Agreement or the Revolving
Commitments).
2.26    Computation of Interest and Fees.
(a)    Interest and fees hereunder (i) with respect to Canadian Prime Rate
Loans, US Base Rate Loans, BA Rate Loans and LIBOR Rate Loans denominated in
Sterling shall be computed on the basis of a 365 day (or 366 day, as applicable)
year for the actual number of days elapsed, and (ii) with respect to all other
Advances and all fees (other than as provided in Section 2.24(a)), interest and
all other amounts chargeable under this Agreement or the other Credit Documents
shall be computed on the basis of a 360 day year for the actual number of days
elapsed. If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the Revolving
Interest Rate for Base Rate Loans (or Revolving Interest Rate for Overnight
LIBOR Rate Loans with respect to the European Facility) during such extension.
(b)    For purposes of the Interest Act (Canada): (i) whenever any interest or
fee under this Agreement is calculated on the basis of a period of time other
than a calendar year, such rate used in such calculation, when expressed as an
annual rate, is equivalent to (x) such rate, multiplied by (y) the actual number
of days in the calendar year in which the period for which such interest or fee
is calculated ends, and divided by (z) the number of days in such period of
time; (ii) the principle of deemed reinvestment of interest shall not apply to
any interest calculation under this Agreement; and (iii) the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields.
2.27    Basis for Determining Interest Rate Inadequate or Unfair. In the event
that any Agent or any Lender shall have determined that:
(a)    reasonable means do not exist for ascertaining the LIBOR Rate or CDOR
Rate applicable pursuant to Section 2.2 for any Interest Period; or
(b)    deposits in the relevant currency and amount and for the relevant
maturity are not available in the London interbank LIBOR market, with respect to
an outstanding LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed
conversion of a Base Rate Loan into a LIBOR Rate Loan; or
(c)    the making, maintenance or funding of any Fixed Rate Loan has been made
impracticable or unlawful by compliance by such Agent or such Lender in good
faith with any Requirement of Law or any interpretation or application thereof
by any Governmental Authority or with any request or directive of any such
Governmental Authority (whether or not having the force of law),
then the Applicable Agent shall give the Lead Borrower prompt written or
telephonic notice of such determination. If such notice is given, (i) any such
(y) requested Fixed Rate Loan under the Domestic Facility shall be made as a
Base Rate Loan (plus, for the purpose of calculating interest on such Base Rate
Loans, the Applicable Margin for Base Rate Loans), unless the Lead Borrower
shall notify the Administrative Agent no later than 10:00 a.m. Local Time two
(2) Business Days prior to the date of such proposed borrowing, that its request
for such borrowing shall be cancelled or made as an unaffected type of Fixed
Rate Loan, if any and (z) requested Fixed Rate Loan under the European Facility
shall be made as a Revolving Advance at a rate determined by the European
Administrative Agent which expresses a percentage rate per annum equal to the
Lenders’ or applicable Lender’s (as applicable) cost of funding its or their
participation in such Revolving Advance (plus, for the purpose of calculating
interest on such

91

--------------------------------------------------------------------------------



Advance, the Applicable Margin for LIBOR Rate Loans) (in each case, a “Cost of
Funds Loan”), unless the European Lead Borrower shall notify the European
Administrative Agent no later than 10:00 a.m., Local Time, two (2) Business Days
prior to the date of such proposed borrowing, that its request for such
borrowing shall be cancelled or made as an unaffected type of Fixed Rate Loan,
if any, (ii) any Base Rate Loan or Fixed Rate Loan which was to have been
converted to an affected type of Fixed Rate Loan shall be continued as or
converted into a Base Rate Loan (or a Cost of Funds Loan under the European
Facility), or, if the Applicable Lead Borrower shall notify the Applicable
Agent, no later than 10:00 a.m. Local Time two (2) Business Days prior to the
proposed conversion, shall be maintained as an unaffected type of Fixed Rate
Loan, if any, and (iii) any outstanding affected Fixed Rate Loans shall be
converted into a Base Rate Loan (or a Cost of Funds Loan under the European
Facility), or, if the Applicable Lead Borrower shall notify the Applicable
Agent, no later than 10:00 a.m. Local Time two (2) Business Days prior to the
last Business Day of the then current Interest Period applicable to such
affected Fixed Rate Loan, shall be converted into an unaffected type of Fixed
Rate Loan, if any, on the last Business Day of the then current Interest Period
for such affected Fixed Rate Loans (or sooner, if any Lender cannot continue to
lawfully maintain such affected Fixed Rate Loan). Until such notice has been
withdrawn, the Lenders shall have no obligation to make an affected type of
Fixed Rate Loan or maintain outstanding affected Fixed Rate Loans and no
Borrower shall have the right to convert a Base Rate Loan or an unaffected type
of Fixed Rate Loan into an affected type of Fixed Rate Loan.


2.28    Increased Costs; Capital Adequacy.
(a)    Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.29 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender or any Issuer shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Lender or such Issuer with any guideline, request
or directive issued or made after the date hereof by any central bank or other
Governmental or quasi-Governmental Authority (whether or not having the force of
law) (each of the foregoing, a “Change in Law”): (i) subjects such Lender (or
its applicable lending office) or such Issuer to any additional Tax (other than
an Excluded Tax) with respect to this Agreement or any of the other Credit
Documents or any of its obligations hereunder or thereunder or any payments to
such Lender (or its applicable lending office) or such Issuer of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender or such Issuer
(other than any such reserve or other requirements with respect to LIBOR Rate
Loans); or (iii) imposes any other condition on or affecting such Lender (or its
applicable lending office) or its obligations hereunder or the Relevant
Interbank Market; and the result of any of the foregoing is to increase the cost
to such Lender or such Issuer of agreeing to make, making, converting to,
continuing or maintaining Advances or Letters of Credit hereunder or to reduce
any amount received or receivable by such Lender (or its applicable lending
office) with respect thereto; then, in any such case, the Borrowers shall
promptly pay to such Lender or such Issuer, as applicable, upon receipt of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender or such Issuer, as applicable, in its sole
discretion shall determine) as may be necessary to compensate such Lender or
such Issuer for any such increased cost or reduction in amounts received or
receivable hereunder; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer

92

--------------------------------------------------------------------------------



Protection Act or any European equivalent regulations (such as the European
Market and Infrastructure Regulation and other regulations related thereto) and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. Such Lender or such Issuer, as applicable, shall deliver to
the Applicable Lead Borrower (with a copy to the Applicable Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender or such Issuer under this
Section 2.28(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error. The obligations of the Borrowers pursuant
to this Section 2.28(a) and Section 2.28(b) shall survive the termination of
this Agreement and the payment of all amounts hereunder. For the avoidance of
doubt, this Section 2.28(a) shall not apply to the extent that any loss,
liability or cost is compensated for by an increased payment under Section
2.29(b) or to the extent that such loss, liability or cost is an Excluded Tax.
(b)    Capital Adequacy Adjustment. In the event that any Lender or any Issuer
shall have determined that the adoption, effectiveness, phase in or
applicability after the Closing Date of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its applicable lending office) or any
Issuer with any guideline, request or directive regarding capital adequacy
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on the capital of such Lender or such Issuer or any corporation
controlling such Lender or such Issuer as a consequence of, or with reference
to, such Lender’s Advances, or participations therein or in any Letter of Credit
or other obligations hereunder with respect to the Revolving Commitments (or
related Obligations) to a level below that which such Lender or such Issuer or
such controlling corporation could have achieved but for such adoption,
effectiveness, phase in, applicability, change or compliance (taking into
consideration the policies of such Lender or such Issuer or such controlling
corporation with regard to capital adequacy), then from time to time, within
five (5) Business Days after receipt by the Applicable Lead Borrower from such
Lender or such Issuer of the statement referred to in the next sentence, the
Borrowers shall pay to such Lender or such Issuer such additional amount or
amounts as will compensate such Lender or such Issuer or such controlling
corporation on an after tax basis for such reduction. Such Lender or such
Issuer, as applicable, shall deliver to the Applicable Lead Borrower (with a
copy to the Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender or such Issuer under this Section 2.28(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.
2.29    Taxes; Withholding, etc.
(a)    Payments to Be Free and Clear. All sums payable by any Credit Party or
any other Person hereunder and under the other Credit Documents shall (except to
the extent required by law) be paid free and clear of, and without any deduction
or withholding on account of, any Tax (other than any Excluded Taxes) imposed,
levied, collected, withheld or assessed by any Governmental Authority or by any
federation or organization of which such Governmental Authority is a member at
the time of payment (such Taxes, “Indemnified Taxes”).
(b)    Withholding of Taxes. If any Credit Party or any other Person is required
by law to make any deduction or withholding on account of any Tax from any sum
paid or payable by any Credit Party or any other Person to any Agent, any Issuer
or any Lender under any of the Credit Documents: (i) the

93

--------------------------------------------------------------------------------



Applicable Lead Borrower shall notify the Applicable Agent of any such
requirement or any change in any such requirement as soon as the Applicable Lead
Borrower becomes aware of it; (ii) the Borrowers shall pay to the appropriate
taxing or other authority any such Tax before the date on which penalties attach
thereto and such payment shall be made (if the liability to pay is imposed on
any Credit Party) for its own account or (if that liability is imposed on such
Agent, such Issuer or such Lender, as the case may be) on behalf of and in the
name of such Agent, such Issuer or such Lender; (iii) subject to Section
2.29(c), the sum payable by such Credit Party or Person in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment, (including deductions, withholdings or payments applicable to
additional sums payable under this Section 2.29(b)) such Agent, such Issuer or
such Lender, as the case may be, receives on the date due a net sum equal to
what it would have received had no such deduction, withholding or payment been
required or made in respect of Indemnified Taxes; and (iv) within thirty (30)
days after paying any sum from which it is required by law to make any deduction
or withholding, and within thirty (30) days after the due date of payment of any
Tax which it is required by clause (ii) above to pay, each applicable Credit
Party shall deliver to the Applicable Agent evidence satisfactory to the
Applicable Agent of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other Governmental Authority. Each Credit
Party shall indemnify each Agent, each Issuer and each Lender, within ten (10)
days after written demand therefor, which demand shall identify in reasonable
detail the nature and amount of such Indemnified Taxes (and provide such other
evidence thereof as has been received by such Agent, such Issuer or such Lender,
as the case may be), for the full amount of any Indemnified Taxes paid by such
Agent, such Issuer or such Lender, as the case may be, on or with respect to any
payment by or on account of any obligation of such Credit Party hereunder and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to a Credit Party by a Lender,
by an Issuer or by an Agent on its own behalf or on behalf of a Lender or an
Issuer, as applicable, shall be conclusive absent manifest error.
(c)    Withholding Tax Documentation and Other Information. (I) Each Lender,
each Issuer or the Applicable Agent shall deliver to the Lead Borrower and to
the Applicable Agent, whenever reasonably requested in writing by the Lead
Borrower or the Applicable Agent, such properly completed and duly executed
documentation prescribed by applicable Laws and such other reasonably requested
information as will permit the Lead Borrower or the Applicable Agent, as the
case may be, (A) to determine whether or not payments made hereunder or under
any other Credit Document are subject to deduction, withholding, or backup
withholding of United States federal income tax or Canadian withholding tax, (B)
to determine, if applicable, the required rate of withholding or deduction and
(C) to establish the entitlement of such Lender, such Issuer or the Applicable
Agent to any available exemption from, or reduction of, applicable Taxes in
respect of any payments to be made to such Lender, such Issuer or the Applicable
Agent pursuant to any Credit Document or otherwise to establish the status of
such Lender, such Issuer or the Applicable Agent for withholding tax purposes in
an applicable jurisdiction. Without limiting the generality of the foregoing,
each Lender and each Issuer that is not a “United States person” (as such term
is defined in section 7701(a)(30) of the Code) for U.S. federal income tax
purposes (a “Non-US Lender”) shall deliver to the Administrative Agent for
transmission to the Lead Borrower, on or prior to the Closing Date (in the case
of each Lender and each Issuer listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the Commitment Transfer Supplement
pursuant to which it becomes a Lender or an Issuer (in the case of each other
Lender or other Issuer), and at such other times as may be necessary in the
determination of the Lead Borrower or the Administrative Agent (each in the
reasonable exercise of its discretion), (i) two original copies of Internal
Revenue Service Form W-8BEN or W-8ECI (or any successor forms), properly
completed and duly executed by such Lender or such Issuer, and such other
documentation required under the Code and reasonably requested by the Lead
Borrower to establish that such Lender or such Issuer is

94

--------------------------------------------------------------------------------



qualified for an exemption from or reduction in United States federal
withholding tax with respect to any payments to such Lender or such Issuer of
principal, interest, fees or other amounts payable under any of the Credit
Documents, or (ii) if such Lender or such Issuer is not a “bank” or other Person
described in section 881(c)(3) of the Code and cannot deliver Internal Revenue
Service Form W-8ECI pursuant to clause (i) above, two original copies of a
Certificate re Non-Bank Status together with two original copies of Internal
Revenue Service Form W-8BEN (or any successor form), properly completed and duly
executed by such Lender or such Issuer, and such other documentation required
under the Code and reasonably requested by the Lead Borrower to establish that
such Lender or such Issuer is qualified for an exemption from or reduction in
United States federal withholding tax with respect to any payments to such
Lender or such Issuer of principal, interest, fees or other amounts payable
under any of the Credit Documents. Each Lender and each Issuer that is a “United
States person” (as such term is defined in section 7701(a)(30) of the Code) for
U.S. federal income tax purposes (a “US Lender”) and is listed on the signature
pages hereof on the Closing Date shall deliver to the Administrative Agent for
transmission to the Lead Borrower, on or prior to the Closing Date, two original
copies of Internal Revenue Service Form W-9, and each other US Lender (other
than US Lenders described in Treasury Regulations section
1.6049-4(c)(1)(ii)(A)(1)) shall deliver to the Administrative Agent for
transmission to the Lead Borrower, on or prior to the date of the Commitment
Transfer Supplement pursuant to which it becomes a Lender or an Issuer, two
original copies of Internal Revenue Service Form W-9. Each US Lender shall
deliver to the Administrative Agent for transmission to the Lead Borrower, at
such times as may be necessary in the determination of the Lead Borrower or the
Administrative Agent (each in the reasonable exercise of its discretion), such
other form or forms, certificates or documentation, including two original
copies of Internal Revenue Service Form W-9, as reasonably requested by the
Administrative Agent or the Lead Borrower in writing to confirm or establish
that such Lender is not subject to deduction, withholding, or backup withholding
of United States federal income tax with respect to any payments to such Lender
or such Issuer of principal, interest, fees or other amounts payable under any
of the Credit Documents. Each Lender and each Issuer required to deliver any
forms, certificates or other evidence with respect to United States federal
income tax withholding matters pursuant to this Section 2.29(c) hereby agrees,
from time to time after the initial delivery by such Lender or such Issuer of
such forms, certificates or other evidence, whenever a (i) lapse in time or (ii)
change in circumstances renders such forms, certificates or other evidence
obsolete or inaccurate in any material respect, that, in the case of (i), only
upon the reasonable written request of the Lead Borrower or the Administrative
Agent, and in the case of (ii), upon the occurrence of such change in
circumstances, such Lender or such Issuer, as the case may be, shall promptly
deliver to the Administrative Agent for transmission to the Lead Borrower two
new original copies of Internal Revenue Service Form W-8BEN or W-8ECI, or two
original copies of a Certificate re Non-Bank Status and two original copies of
Internal Revenue Service Form W-8BEN (or any successor form), or two new
original copies of Internal Revenue Service Form W-9, as the case may be,
properly completed and duly executed by such Lender or such Issuer, and such
other documentation required under the Code and reasonably requested by the Lead
Borrower in writing to confirm or establish that such Lender or such Issuer
qualifies for an exemption from or reduction in United States federal
withholding tax with respect to payments to such Lender or such Issuer under the
Credit Documents, or notify the Administrative Agent and the Lead Borrower of
its inability to deliver any such forms, certificates or other evidence.
Notwithstanding anything to the contrary in this Section 2.29(c), no Lender,
Issuer or Administrative Agent shall be required to deliver any documentation
that it is not legally eligible to deliver.
(II)    If a payment made to a Lender, as Issuer or the Administrative Agent
under any Credit Document would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender, such Issuer or the Administrative Agent were to
fail to comply with the applicable reporting requirements of FATCA, such Lender,
such Issuer or the Administrative Agent shall deliver to the Lead Borrower and
the Administrative Agent at the time or times prescribed by applicable law and
at such time or times reasonably requested by the Lead Borrower or the
Administrative Agent such

95

--------------------------------------------------------------------------------



documentation prescribed by applicable law and such additional documentation
reasonably requested by the Lead Borrower or the Administrative Agent as may be
necessary for the Lead Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine whether such Lender, such Issuer
or the Administrative Agent has or has not complied with such Lender’s, such
Issuer’s or the Administrative Agent’s obligations under FATCA and, if
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.29(c)(II), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(d)    Certain Documents. If any Tax was not correctly or legally asserted, the
relevant Lender(s) or Issuer(s) shall, upon any Credit Party’s reasonable
request and at the expense of such Credit Party, provide such documents to the
Credit Party to enable the Credit Party to contest such Tax pursuant to
appropriate proceedings then available to the relevant Lender(s) or Issuer(s)
(so long as providing such documents shall not, in the good faith determination
of the relevant Lender(s) or Issuer(s) result in any liability to the relevant
Lender(s) or Issuer(s) and doing so is otherwise permitted under applicable law
as determined by the relevant Lender(s) or Issuer(s)).
(e)    Withholdings for Certain Taxes. The provisions of Sections 2.29(a), (b),
(c) and (d) shall, in addition to all other deductions and withholdings on
account of any Taxes, also apply to deductions and withholdings that are to be
made by a Credit Party with respect to any sums payable under the Credit
Documents that constitute deemed distributions by a Credit Party. As among the
Credit Parties on the one hand and the Agents, the Issuers and the Lenders on
the other hand, the Credit Parties shall be responsible for, and effect, the
payment of these deductions and withholdings and indemnify the Agents, the
Issuers and the Lenders against any sums paid or damages incurred as a result of
being required to make the respective payments; Section 2.29(b) shall in such
event apply, mutatis mutandis.
2.30    Obligation to Mitigate. Each Lender and each Issuer agrees that, as
promptly as practicable after the officer of such Lender or Issuer, as
applicable, responsible for administering its Revolving Commitments becomes
aware of the occurrence of an event or the existence of a condition that would
cause such Lender or Issuer to become an Affected Lender or that would entitle
such Lender or Issuer to receive payments under Sections 2.27, 2.28 or 2.29, it
will, to the extent not inconsistent with the internal policies of such Lender
or Issuer and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund, maintain or participate in its Advances or
Letters of Credit through another office of such Lender or Issuer, as
applicable, or (b) take such other measures as such Lender or Issuer may deem
reasonable, if as a result thereof the circumstances which would cause such
Lender or Issuer to be an Affected Lender would cease to exist or the additional
amounts which would otherwise be required to be paid to such Lender or Issuer
pursuant to Section 2.27, 2.28 or 2.29 would be materially reduced and if, as
determined by such Lender or Issuer in its sole discretion, the making, issuing,
funding, maintaining of or participation in, such Advances or Letters of Credit
through such other office or in accordance with such other measures, as the case
may be, would not otherwise adversely affect such Advances, such Letters of
Credit or the interests of such Lender or Issuer; provided, such Lender or
Issuer will not be obligated to utilize such other office pursuant to this
Section 2.30 unless the Applicable Lead Borrower agrees to pay all incremental
expenses incurred by such Lender or Issuer as a result of utilizing such other
office as described in clause (a) above. A certificate as to the amount of any
such expenses payable by the Applicable Lead Borrower pursuant to this Section
2.30 (setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender or Issuer, as applicable, to the Applicable Lead
Borrower (with a copy to the Applicable Agent) shall be conclusive absent
manifest error.

96

--------------------------------------------------------------------------------



2.31    Tax Refund. If a Credit Party pays any additional amount under Section
2.29(b) and the relevant Lender (or the relevant Agent, as the case may be)
determines in its sole discretion that it has received a refund of any Taxes as
to which it has been indemnified pursuant to Section 2.29(b), to the extent that
it can do so without prejudice to the retention of such refund, pay such amount,
net of all reasonable out-of-pocket expenses of such Lender (or such Agent, as
the case may be) to the Credit Party; provided, however, that such Credit Party,
upon the request of such Lender or Agent, agrees to repay the amount paid over
to such Credit Party to such Lender or Agent (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) within fifteen
(15) days of such Lender’s or such Agent’s request in the event that such Lender
or such Agent is required, pursuant to a request from the relevant Governmental
Authority, to repay that refund. Nothing herein contained shall interfere with
the right of any Lender (or any Agent, as the case may be) to arrange its
affairs in whatever manner it thinks fit and, in particular, no Lender (or
Agent, as the case may be) shall be under any obligation to claim a refund or to
disclose or make available its tax returns or other details of its affairs. Any
amount to be paid by a Lender pursuant to this Section 2.31 shall be made
promptly on the date of receipt of the relevant refund by such Lender (or the
Applicable Agent, as the case may be).
2.32    Removal or Replacement of a Lender. If any Lender (an “Affected Lender”)
(a) makes demand upon the Borrowers for (or if the Borrowers are otherwise
required to pay) amounts pursuant to Sections 2.27, 2.28 or 2.29, (b) is a
Defaulting Lender, or (c) denies any consent requested by the Administrative
Agent pursuant to Section 10.5 for which the consent of all Lenders (or all
affected Lenders) is required, the Lead Borrower may, within twenty (20) days of
receipt of such demand, notice (or the occurrence of such other event causing
the Borrowers to be required to pay such compensation or causing Section 2.27 to
be applicable), or such Lender becoming a Defaulting Lender or denial of a
request by the Administrative Agent pursuant to Section 10.5, as the case may
be, by notice (a “Replacement Notice”) in writing to the Administrative Agent
and such Affected Lender (i) request the Affected Lender to cooperate with the
Lead Borrower in obtaining a replacement Lender satisfactory to the
Administrative Agent and the Lead Borrower (the “Replacement Lender”); (ii)
request the non-Affected Lenders to acquire and assume all of the Affected
Lender’s Advances and its Revolving Commitment Percentage, as provided herein,
but none of such Lenders shall be under any obligation to do so; or (iii)
propose a Replacement Lender subject to approval by the Administrative Agent
(not to be unreasonably withheld). If any satisfactory Replacement Lender shall
be obtained pursuant to the foregoing clause (iii), and/or if any one or more of
the non-Affected Lenders shall agree to acquire and assume all of the Affected
Lender’s Advances and its Revolving Commitment Percentage, then such Affected
Lender shall assign, in accordance with Section 10.6, all of its Advances and
its Revolving Commitment Percentage, and other rights and obligations under this
Agreement and the other Credit Documents to such Replacement Lender or
non-Affected Lenders, as the case may be, in exchange for payment of the
principal amount so assigned and all interest and fees accrued on the amount so
assigned, plus all other Obligations then due and payable to the Affected
Lender.
2.33    Currency Indemnity. If, for the purposes of obtaining judgment in any
court in any jurisdiction with respect to this Agreement or any other Credit
Document, it becomes necessary to convert into a particular currency (the
“Judgment Currency”) any amount due under this Agreement or under any other
Credit Document in any currency other than the Judgment Currency (the “Currency
Due”), then conversion shall be made at the rate of exchange prevailing on the
Business Day before the day on which judgment is given. For this purpose “rate
of exchange” means the rate at which the Applicable Agent is able, on the
relevant date, to purchase the Currency Due with the Judgment Currency in
accordance with its normal practices. In the event that there is a change in the
rate of exchange prevailing between the Business Day before the day on which the
judgment is given and the date of receipt by the Applicable Agent of the amount
due, the Borrowers will, on the date of receipt by the Applicable Agent, pay
such additional amounts, if any, or be entitled to receive reimbursement of such
amount, if any, as may be necessary to ensure that the amount

97

--------------------------------------------------------------------------------



received by the Applicable Agent on such date is the amount in the Judgment
Currency which when converted at the rate of exchange prevailing on the date of
receipt by the Applicable Agent is the amount then due under this Agreement or
such other Credit Document in the Currency Due. If the amount of the Currency
Due which the Applicable Agent is so able to purchase is less than the amount of
the Currency Due originally due to it, the Borrowers shall indemnify and save
the Applicable Agent and the Lenders harmless from and against all loss or
damage arising as a result of such deficiency. This indemnity shall constitute
an obligation separate and independent from the other obligations contained in
this Agreement and the other Credit Documents, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by Applicable Agent or the Lenders from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due under this Agreement or any other Credit Document or
under any judgment or order.
2.34    Protective Advances.
(a)    Subject to the limitations set forth below, Administrative Agent (with
respect to the Domestic Facility) and European Administrative Agent (with
respect to the European Facility) are each authorized by the Borrowers and the
Lenders, from time to time in the Applicable Agent’s sole discretion (but
neither Applicable Agent shall have any obligation to), to make Advances to the
Borrowers, on behalf of all Lenders, which the Applicable Agent, in its
Permitted Discretion, deems necessary or desirable, in connection with the
Domestic Facility or European Facility, as applicable, (i) to preserve or
protect the Collateral, or any portion thereof, (ii) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (iii) to pay any other amount chargeable to or required to be paid by the
Borrowers pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 10.2) and other sums payable under the Credit Documents (any of such
Advances are herein referred to as “Protective Advances”); provided that, the
aggregate amount of Protective Advances outstanding at any time shall not at any
time exceed 10% of the Maximum Domestic Credit in respect of Protective Advances
by the Administrative Agent in connection with the Domestic Facility and 10% of
the Maximum European Credit in respect of Protective Advances by the European
Administrative Agent in connection with the European Facility; provided further
that after giving effect to any such Protective Advances, (i) the Aggregate
Domestic Exposure at such time shall not exceed the Maximum Domestic Credit at
such time, (ii) the Aggregate Canadian Exposure at such time shall not exceed
the Canadian Revolving Loan Maximum Amount at such time, (iii) the Aggregate
European Exposure at such time shall not exceed the Maximum European Credit at
such time and (iv) the Aggregate Exposure at such time shall not exceed the
Maximum Credit at such time. Protective Advances may be made even if the
conditions precedent set forth in Section 3.2 have not been satisfied. The
Protective Advances shall be secured by the Liens in favor of the applicable
Agent in and to the Collateral and shall constitute Obligations hereunder. Each
Applicable Agent’s authorization to make Protective Advances may be revoked at
any time by the Required Lenders. Any such revocation must be in writing and
shall become effective prospectively upon the Applicable Agent’s receipt
thereof. At any time that there is sufficient borrowing availability and the
conditions precedent set forth in Section 3.2 have been satisfied, each
Applicable Agent may request the Lenders to make an Advance to repay a
Protective Advance. At any other time each Applicable Agent may require the
Lenders to fund their risk participations described in Section 2.34(b).
(b)    Upon the making of a Protective Advance by either Applicable Agent
(whether before or after the occurrence of a Default), each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from such Applicable Agent, without recourse or warranty,
an undivided interest and participation in such Protective Advance in proportion
to its Revolving Commitment Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Applicable Agent shall promptly

98

--------------------------------------------------------------------------------



distribute to such Lender, such Lender's pro rata portion of all payments of
principal and interest and all proceeds of Collateral received by such
Applicable Agent in respect of such Protective Advance.
SECTION 3.    CONDITIONS PRECEDENT
3.1    Conditions to Closing Date. The obligation of each Lender, each Issuer
and each Swing Loan Lender to make Credit Extensions hereunder on the Closing
Date is, in addition to the conditions specified in Sections 3.2, subject at the
time of or concurrent with the making of such Credit Extensions, the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions:
(a)    Credit Documents. The Agents shall have received sufficient copies of
each Credit Document to be executed by the appropriate Credit Party on the
Closing Date (including, without limitation, any amendments, supplements,
reaffirmations or other modifications requested by Administrative Agent or the
European Administrative Agent to any such Credit Document in existence prior to
the Closing Date), including, without limitation, the Intercreditor Agreement)
and delivered by each applicable Credit Party for each Lender (which may be
delivered by facsimile or other electronic means for the purposes of satisfying
this Section 3.1(a) on the Closing Date, with signed originals to be delivered
promptly thereafter) and such Credit Documents shall be in form and substance
satisfactory to the Borrowers and their counsel and the Agents and their
counsel. The European Administrative Agent shall have further received such
other closing documents as are customary or that it may reasonably request, all
in form and substance satisfactory to the European Administrative Agent and its
counsel.
(b)    Organizational Documents; Incumbency. The Agents shall have received, in
form and substance satisfactory to the Applicable Agent: (i) a copy of each
Organizational Document of each Credit Party, as applicable, and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official, each dated the Closing Date or a recent date prior thereto; (ii)
signature and incumbency certificates of the officers of such Credit Party
executing the Credit Documents to which it is a party; (iii) resolutions of the
board of directors or similar governing body or shareholder resolutions of each
Credit Party approving and authorizing the execution, delivery and performance
of this Agreement and the other Credit Documents to which it is a party or by
which it or its assets may be bound as of the Closing Date, certified as of the
Closing Date by its secretary, an assistant secretary, or other Authorized
Officer as being in full force and effect without modification or amendment; and
(iv) a good standing certificate from the applicable Governmental Authority of
each Credit Party’s jurisdiction of incorporation, organization or formation,
each dated a recent date prior to the Closing Date, if applicable.
(c)    Closing Date Certificate. The Administrative Agent shall have received a
Closing Date Certificate, dated the Closing Date and signed by an Authorized
Officer of the Lead Borrower.
(d)    No Liabilities. Neither the Lead Borrower nor any of its Subsidiaries has
any contingent liability or liability for taxes, long term lease or unusual
forward or long term commitment that is not reflected in the audited financial
statements delivered pursuant to Section 3.1(f) for Fiscal Year 2012 or the
notes thereto and which in any such case is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of the Lead Borrower and its Subsidiaries taken as a whole.
(e)    Financial Statements. The Lenders shall have received from the Lead
Borrower (i) the audited consolidated balance sheets of the Lead Borrower and
its Subsidiaries as of December 31, 2012 for the Fiscal Year then ended and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Lead Borrower and its Subsidiaries for such Fiscal Year, together with a
report thereon of Ernst & Young LLP, which financial statements and report shall
be in form and substance reasonably

99

--------------------------------------------------------------------------------



satisfactory to the Agents and (ii) the unaudited consolidated balance sheets of
the Lead Borrower and its Subsidiaries as of September 30, 2013 for the Fiscal
Quarter then ended and the related consolidated statements of income,
stockholders’ equity and cash flows of the Lead Borrower and its Subsidiaries
for such Fiscal Quarter.
(f)    Governmental Authorizations and Consents. Each Credit Party shall have
obtained all material necessary Governmental Authorizations and all consents of
other Persons, in each case that are necessary in connection with the
transactions contemplated by the Credit Documents and each of the foregoing
shall be in full force and effect and in form and substance reasonably
satisfactory to the Agents. All applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents and no action, request for
stay, petition for review or rehearing, reconsideration, or appeal with respect
to any of the foregoing shall be pending, and the time for any applicable agency
to take action to set aside its consent on its own motion shall have expired.
(g)    Solvency Certificate. On the Closing Date, the (i) Administrative Agent
shall have received a Solvency Certificate from the Lead Borrower dated the
Closing Date and addressed to the Agents and the Lenders, and (ii) European
Administrative Agent shall have received a Solvency Certificate from each
European Borrower dated the Closing Date and addressed to the Agents and the
Lenders.
(h)    Personal Property Collateral. In order to create in favor of the
Collateral Agent or the European Collateral Agent, as applicable, for the
benefit of the Secured Parties, a valid, perfected security interest in the
personal property Collateral, the Collateral Agent or the European Collateral
Agent, as applicable, shall have received:
(i)    evidence reasonably satisfactory to the Collateral Agent or the European
Collateral Agent, as applicable, of the compliance by each Credit Party of their
obligations under the Security Agreements and the other Collateral Documents
(including their obligations to execute and deliver UCC financing statements,
PPSA financing statements (or equivalent filings), other securities, instruments
and chattel paper and any agreements or notifications governing deposit and/or
securities accounts as provided therein);
(ii)    (A) the originals of certificates representing the shares of Capital
Stock pledged pursuant to the Security Agreements and the other Collateral
Documents, together with an original of an undated stock power for each such
certificate executed in blank by a duly Authorized Officer of the pledgor
thereof (if and to the extent permitted by the applicable Requirements of Law
and subject to the provisions of the relevant Collateral Document); provided,
that no pledge of Capital Stock by the European Credit Parties shall be included
in the European Collateral, and (B) originals of each promissory note (if any)
pledged to the Collateral Agent or the European Collateral Agent, as applicable,
pursuant to the Security Agreements and the other Collateral Documents endorsed
in blank (or, if and to the extent permitted by the applicable law and subject
to the provisions of the relevant Collateral Document, accompanied by an
executed transfer form in blank) by the pledgor thereof;
(iii)     with respect to the European Credit Parties, a completed Collateral
Questionnaire dated the Closing Date and executed by an Authorized Officer of
the Lead Borrower, together with all attachments contemplated thereby;

100

--------------------------------------------------------------------------------



(iv)    (A) the results of a recent search, by a Person satisfactory to the
Collateral Agent or the European Collateral Agent, as applicable, of all
effective UCC and PPSA financing statements (or equivalent filings) made with
respect to any personal, real or mixed property of any Credit Party (except for
the German Credit Parties) in the jurisdictions specified in the Collateral
Questionnaire, together with copies of all such filings disclosed by such
search, and (B) UCC and PPSA termination statements (or similar documents) duly
executed by all applicable Persons for filing in all applicable jurisdictions as
may be necessary to terminate any effective UCC and PPSA financing statements
(or equivalent filings) disclosed in such search (other than any such financing
statements in respect of Permitted Liens);
(v)    opinions of counsel (which counsel shall be reasonably satisfactory to
the Applicable Agent) with respect to the creation and perfection of the
security interests in favor of the Collateral Agent or European Collateral
Agent, as applicable, in such Collateral and such other matters governed by the
laws of each jurisdiction in which any Credit Party or any personal property
Collateral is located as the Collateral Agent or European Collateral Agent, as
applicable, may reasonably request, in each case in form and substance
reasonably satisfactory to the Collateral Agent or European Collateral Agent, as
applicable,; and
(vi)    evidence that each Credit Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document, notice and instrument (including without
limitation, any intercompany notes evidencing Indebtedness permitted to be
incurred pursuant to Section 6.1(b)) and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by the
Collateral Agent or European Collateral Agent, as applicable.
(i)    Insurance. The (y) Collateral Agent shall have received a certificate
from the Domestic Credit Parties’ insurance broker or other evidence
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.5 is in full force and effect, together with endorsements naming the
Collateral Agent, for the benefit of the Secured Parties, as additional insured
and naming the Collateral Agent, on behalf of the Secured Parties as lender loss
payee thereunder to the extent required under Section 5.5, and (z) European
Collateral Agent shall have received a certificate from the European Credit
Parties’ insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 5.5 is in full force and
effect, together with endorsements naming the European Collateral Agent, for the
benefit of the Secured Parties, as additional insured and naming the European
Collateral Agent, on behalf of the Secured Parties as lender loss payee
thereunder to the extent required under Section 5.5.
(j)    Opinions of Counsel to Credit Parties. The (i) Administrative Agent and
its counsel shall have received executed copies of the favorable written
opinions of counsel (including, without limitation, New York and Canadian
counsel) to the Domestic Credit Parties as to such matters as the Administrative
Agent may reasonably request and (ii) European Administrative Agent and its
counsel shall have received executed copies of the favorable written opinions of
counsel to the European Credit Parties as to such matters as the European
Administrative Agent may reasonably request, in each case dated as of the
Closing Date, addressed to the Agents and Lenders and otherwise in form and
substance reasonably satisfactory to the Administrative Agent and European
Administrative Agent, as applicable.

101

--------------------------------------------------------------------------------



(k)    Fees and Expenses. The Agents and the Lenders shall have received payment
in full of all fees and expenses invoiced and due to the Agents (including the
reasonable fees and expenses due of their advisors and legal counsel) in
connection with this Agreement.
(l)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of any Agent, singly or in the aggregate, materially
impairs the transactions contemplated by the Credit Documents or that could
reasonably be expected to have a Material Adverse Effect.
(m)    Representations and Warranties. The representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of the Closing Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that any
representation or warranty that is by its terms qualified by materiality shall
be true and correct in all respects.
(n)    No Default. No event shall have occurred and be continuing or would
result from the consummation of the transaction contemplated hereunder or under
the Credit Documents that would constitute an Event of Default or a Default.
(o)    Compliance with Law and Regulations. All Advances and all other
financings to the Borrowers (and all guaranties thereof and security therefor),
as well as the transactions contemplated by the Credit Documents and the
consummation thereof, shall be in full compliance in all material respects with
all applicable requirements of law, including Regulations T, U and X of the
Federal Reserve Board.
(p)    No Conflict with Material Contracts. After giving effect to the
transactions contemplated by the Credit Documents, there shall be no conflict
with, or default under, any Material Contract.
(q)    Patriot Act Information. Each of the Credit Parties shall have provided
the documentation and other information to the Lenders that is required by
regulatory authorities under applicable “know your customer” and applicable
Anti-Terrorism Laws, including, without limitation, the Patriot Act.
(r)    Borrowing Base Certificate. On the Closing Date, the European
Administrative Agent shall have received the initial Borrowing Base Certificate
from the Lead Borrower and meeting the requirements of Section 5.19(a) (together
with such supporting documentation and supplemental reports as requested by
European Administrative Agent).
(s)    Collateral Examination. The European Administrative Agent shall have
completed and received (i) collateral field examinations of the receivables and
inventory of each European Borrower and all books and records in connection
therewith and (ii) appraisals of the inventor, machinery and equipment of each
European Borrower, the results of which shall in all cases be satisfactory in
form and substance to the European Administrative Agent and shall have been
conducted by independent firms and appraisers directly engaged by European
Administrative Agent, with no direct or indirect interest, financial or
otherwise, in the property of the Credit Parties or their Subsidiaries or their
assets..
(t)    European Excess Availability. After giving effect to the initial Advances
and Letters of Credit under the European Facility on the Closing Date and all
fees and expenses pertaining to the closing of this Agreement and the other
Transactions, the European Borrowers shall have European Excess Availability of
at least $7,500,000.

102

--------------------------------------------------------------------------------



(u)    Due Diligence. European Administrative Agent shall have completed its
business and legal due diligence, with results satisfactory to European
Administrative Agent, including its satisfactory review of audited and unaudited
financial statements, quarterly projections up to the end of the Fiscal Year
ending December 31, 2014, and reasonable due diligence on the Guarantors,
including, but not limited to, field exams, appraisals, financial statements and
projections provided to Administrative Agent in conjunction with the Existing
Credit Agreement. European Administrative Agent shall have completed its review
of regulatory and tax matters, corporate structure, capital structure, debt
instruments and existing debt financing arrangements, material accounts, and
governing documents of the European Borrowers and their affiliates, with results
satisfactory to European Administrative Agent.
(v)    Account Documentation. The European Credit Parties shall have, to the
satisfaction of European Administrative Agent, completed all procedures and
provided all documentation necessary to open the European Credit Parties’
depository and disbursement bank accounts with European Administrative Agent.
For purposes of determining compliance with the conditions specified in this
Section 3.1, each of the Lenders shall be deemed to have consented to, approved,
accepted or be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to the Lenders
unless an officer of any Agent responsible for the transactions contemplated by
the Credit Documents shall have received notice from such Lender prior to the
initial Credit Extension hereunder specifying its objection thereto and such
Lender shall not have made available to the Applicable Agent such Lender’s
Revolving Commitment Percentage of such Credit Extension.
3.2    Conditions to Each Credit Extension.
(a)    Conditions Precedent. The obligation of each Lender, each Issuer and each
Swing Loan Lender to make any Credit Extension on any Credit Date including the
Closing Date, is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions precedent:
(i)    the Applicable Lead Borrower shall have delivered to the Applicable Agent
(and the applicable Swing Loan Lender in the case of a borrowing of Swing Loans
and the applicable Issuer in the case of an issuance of a Letter of Credit) a
Funding Notice or Letter of Credit Application, as the case may be;
(ii)    no Protective Advances are outstanding and the limits set forth in
Section 2.1, 2.3 or 2.10 are not exceeded after giving effect to such Advances
or Letters of Credit, as applicable;
(iii)    as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; and
(iv)    as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute an Event of Default or a Default.

103

--------------------------------------------------------------------------------



(b)    Notices. Any Funding Notice or Letter of Credit Application shall be
executed by an Authorized Officer in a writing delivered to the Applicable
Agent. In lieu of delivering a Funding Notice, the Applicable Lead Borrower may
give the Applicable Agent telephonic notice by the required time of any proposed
borrowing or conversion or continuation of any Advance; provided each such
notice shall be promptly confirmed in writing by delivery of the applicable
Funding Notice to the Applicable Agent on or before the applicable date of any
such borrowing, conversion, continuation or issuance. Neither any Agent nor any
Lender shall incur any liability to any Borrower in acting upon any telephonic
notice referred to above that the Applicable Agent believes in good faith to
have been given by an Authorized Officer of the Lead Borrower or European Lead
Borrower or other person authorized on behalf of any Borrower or for otherwise
acting in good faith.
SECTION 4.    REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders, the Issuers and the Swing Loan Lenders to make
each Credit Extension to be made by this Agreement, and to induce each Lender
Counterparty to enter into any transaction in respect of any Hedging Obligations
or any Cash Management Obligations, each Credit Party represents and warrants to
each Lender, each Issuer, each Swing Loan Lender and each Lender Counterparty,
on the Closing Date and each Credit Date, that the following statements are true
and correct:
4.1    Organization; Requisite Power and Authority; Qualification. Each of the
Lead Borrower and its Subsidiaries (a) is duly organized, validly existing and
in good standing (or, for Foreign Subsidiaries of equivalent status when
reasonably ascertainable) under the laws of its jurisdiction of organization as
identified in Schedule 4.1, (b) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.
4.2    Capital Stock and Ownership. The Capital Stock of each of the Lead
Borrower and its Subsidiaries has been duly authorized and validly issued and is
fully paid and non-assessable. Except as set forth on Schedule 4.2, as of the
Closing Date, there is no existing option, warrant, call, right, commitment or
other agreement to which the Lead Borrower or any of its Subsidiaries is a party
requiring, and there is no membership interest or other Capital Stock of the
Lead Borrower or any of its Subsidiaries outstanding which upon conversion or
exchange would require, the issuance by the Lead Borrower or any of its
Subsidiaries of any additional membership interests or other Capital Stock of
the Lead Borrower or any of its Subsidiaries or other Securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of the Lead Borrower or any of its
Subsidiaries. Schedules 4.1 and 4.2 correctly set forth the ownership interest
of the Lead Borrower and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date.
4.3    Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.
4.4    No Conflict. The execution, delivery and performance by the Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not (a)
violate any provision of any law or any governmental rule or regulation
applicable to the Lead Borrower or any of its Subsidiaries, any of the
Organizational Documents of the Lead Borrower or any of its Subsidiaries, or any
order, judgment or decree of any court or other agency of

104

--------------------------------------------------------------------------------



government binding on the Lead Borrower or any of its Subsidiaries; (b) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of the Lead Borrower or any of
its Subsidiaries except to the extent such conflict, breach or default could not
reasonably be expected to have a Material Adverse Effect; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of the Lead Borrower or any of its Subsidiaries (other than (x) any Liens
created under any of the Credit Documents in favor of the Collateral Agent or
European Collateral Agent, on behalf of the Secured Parties and (y) subject to
the terms of the Intercreditor Agreement, any Liens on the US Collateral created
under the Term Credit Documents in favor of the Term Agent); or (d) require any
approval of stockholders, members or partners or any approval or consent of any
Person under any Contractual Obligation of the Lead Borrower or any of its
Subsidiaries, except for such approvals or consents which will be obtained on or
before the Closing Date and disclosed in writing to Lenders and except for any
such approvals or consents the failure of which to obtain will not have, and
could not reasonably be expected to have, a Material Adverse Effect.
4.5    Governmental Consents. The execution, delivery and performance by the
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except for (i) filings
and recordings with respect to the Collateral to be made, or otherwise delivered
to the Collateral Agent for filing and/or recordation, as of the Closing Date
and (ii) filings and recordings to be made in connection with the perfection of
Collateral acquired after the Closing Date.
4.6    Binding Obligation.
(a)    Each Credit Document has been duly executed and delivered by each Credit
Party that is a party thereto and is the legally valid and binding obligation of
such Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
(b)    The choice of governing law provisions contained in this Agreement and
each other Credit Document to which any European Credit Party is a party are
enforceable in the jurisdictions where such European Credit Party is organized
or incorporated or any Collateral of such European Credit Party is located. Any
judgment obtained in connection with this Agreement or any other Credit Document
in the jurisdiction of the governing law this Agreement or such other Credit
Document will be recognized and be enforceable in the jurisdictions where such
European Credit Party is organized or any Collateral is located, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability and subject to the matters which are set out as
qualifications or reservations as to matters of law of general applicability in
the legal opinions provided to the Secured Parties in accordance with this
Agreement.
4.7    Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons (including the
European Borrowers on a stand-alone basis where applicable) described in such
financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments. As of the Closing Date, neither the Lead Borrower nor any
of its Subsidiaries has any contingent liability or liability for taxes, long
term lease or unusual forward or long term commitment that is not reflected

105

--------------------------------------------------------------------------------



in the Historical Financial Statements or the notes thereto and which in any
such case is material in relation to the business, operations, properties,
assets, condition (financial or otherwise) or prospects of the Borrower and any
of its Subsidiaries taken as a whole.
4.8    Business Plan. The Initial Business Plan and each Business Plan delivered
pursuant to Section 5.1(m) is and will be based on good faith estimates and
assumptions made by the management of the Borrower.
4.9    No Material Adverse Change. Since December 31, 2012, no event,
circumstance or change has occurred that has caused or evidences, or could
reasonably be expected to cause, either in any case or in the aggregate, a
Material Adverse Effect.
4.10    Use of Proceeds. The proceeds of the Advances and the Letters of Credit
shall be used by the Borrowers solely in accordance with Section 2.19.
4.11    Adverse Proceedings, etc. There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. Neither the Lead Borrower nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
4.12    Payment of Taxes. Except as otherwise permitted under Section 5.3, all
federal, foreign country, state, provincial, territorial and all other material
tax returns and reports of the Lead Borrower and its Subsidiaries required to be
filed by any of them have been timely filed, all such tax returns are complete
and correct in all material respects and all taxes shown on such tax returns to
be due and payable and all assessments, fees and other governmental charges upon
the Lead Borrower and its Subsidiaries and upon their respective properties,
assets, income, businesses and franchises and all Priority Payables which are
due and payable have been paid when due and payable, except those taxes which
are being contested in good faith by appropriate proceedings diligently
conducted (provided that such contest operates to suspend collection of the
contested tax) and for which adequate reserves have been provided in accordance
with GAAP. The Lead Borrower knows of no proposed tax assessment against the
Lead Borrower or any of its Subsidiaries which is not being actively contested
by the Lead Borrower or such Subsidiary in good faith and by appropriate
proceedings diligently conducted (provided that such contest operates to suspend
collection of the contested tax) and for which adequate reserves have been
provided in accordance with GAAP.
4.13    Properties.
(a)    Title. Each of the Lead Borrower and its Subsidiaries has (i) good, valid
and legal title to (in the case of fee interests in real property), (ii) valid
leasehold and subleasehold interests in (in the case of leasehold and
subleasehold interests in real or personal property), and (iii) good title to
(in the case of all other personal property), all of their respective properties
and assets reflected in their respective Historical Financial Statements
referred to in Section 4.7 and in the most recent financial statements delivered
pursuant to Section 5.1, in each case except for assets disposed of since the
date of such financial statements in the Ordinary Course or as otherwise
permitted under Section 6.9. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens.

106

--------------------------------------------------------------------------------



(b)    Real Estate. As of the Closing Date, Schedule 4.13(b) contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in clause (ii)
of the immediately preceding sentence is in full force and effect and the Lead
Borrower does not have knowledge of any default that has occurred and is
continuing thereunder except where the consequences, direct or indirect, of such
default or defaults, if any, could not be reasonably expected to have a Material
Adverse Effect, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.
4.14    Environmental Matters. Neither the Lead Borrower nor any of its
Subsidiaries nor any of their respective Operating Facilities or operations are
subject to any outstanding written order, consent decree or settlement agreement
with any Person relating to any Environmental Law, any Environmental Claim, or
any Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. There are and, to each
of the Lead Borrower’s and its Subsidiaries’ knowledge, have been, no
conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against the
Lead Borrower or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Neither the Lead
Borrower nor any of its Subsidiaries nor, to any Credit Party’ s knowledge, any
predecessor of the Lead Borrower or any of its Subsidiaries, has filed any
notice under any Environmental Law indicating past or present treatment of
Hazardous Materials at any Operating Facility that, individually or in the
aggregate, could be reasonably expected to have a Material Adverse Effect, and
none of the Lead Borrower’s or any of its Subsidiaries’ operations involves the
generation, transportation, treatment, storage or disposal of Hazardous
Materials, except as would not reasonably be expected to form the basis of an
Environmental Claim against the Lead Borrower or any of its Subsidiaries, or as
listed on Schedule 4.14-1. Compliance with all current or reasonably foreseeable
applicable future requirements pursuant to or under Environmental Laws could not
be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. Except as disclosed on Schedule 4.14-2, no event or condition
has occurred or is occurring with respect to the Lead Borrower or any of its
Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials Activity which individually or in the
aggregate has had, or could reasonably be expected to have, a Material Adverse
Effect. The Lead Borrower and its Subsidiaries have made available to the Agents
true and complete final copies of all material environmental, health or safety
assessments, audits, studies, reports, analyses and investigations in the Lead
Borrower’s or its Subsidiaries’ possession with respect to the Lead Borrower or
any of its Subsidiaries, to the Operating Facilities or to any pending or any
unresolved Environmental Claim that could result in material environmental
liability to any of the Credit Parties.
4.15    No Defaults. Neither the Lead Borrower nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.
4.16    Material Contracts. Schedule 4.16 contains a true, correct and complete
list of all the Material Contracts in effect on the Closing Date, and except as
described thereon, all such Material Contracts are in full force and effect and
no defaults currently exist thereunder, except any such default or failure to

107

--------------------------------------------------------------------------------



be in force and effect which could not reasonably be expected to result in an
exercise of remedies or acceleration of the indebtedness created thereunder.
4.17    Governmental Regulation. Neither the Lead Borrower nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal, provincial,
territorial or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. Neither the Lead Borrower nor any of its Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.
4.18    Margin Stock. Neither the Lead Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Advances or any Letter of Credit will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of
said Board of Governors.
4.19    Employee Matters. Neither the Lead Borrower nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect. There is (a) no unfair labor practice complaint
pending against the Lead Borrower or any of its Subsidiaries, or to the best
knowledge of the Lead Borrower and each other Credit Party, threatened against
any of them before the National Labor Relations Board or any similar
Governmental Authority and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement that is so pending against the Lead
Borrower or any of its Subsidiaries or to the best knowledge of the Lead
Borrower and each other Credit Party, threatened against any of them, (b) no
strike, work stoppage or lock-out in existence or threatened involving the Lead
Borrower or any of its Subsidiaries, and (c) to the best knowledge of the Lead
Borrower and each other Credit Party, no union representation question existing
with respect to the employees of the Lead Borrower or any of its Subsidiaries
and, to the best knowledge of the Lead Borrower and each other Credit Party, no
union organization activity that is taking place, except (with respect to any
matter specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.
4.20    Employee Benefit Plans. (a) The Lead Borrower, each of its Subsidiaries
and each of their respective ERISA Affiliates are in compliance with all
applicable provisions and requirements of ERISA and the Code and the regulations
and published interpretations thereunder with respect to each Employee Benefit
Plan, and have performed all their obligations under each Employee Benefit Plan,
other than any non-compliance or non-performance that could not be reasonably
expected to have a Material Adverse Effect. Each Employee Benefit Plan which is
intended to qualify under section 401(a) of the Code has received a recent,
unexpired favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status, except such
defect that can be corrected pursuant to Rev. Proc. 2003-44 or any successor
ruling or regulation in a manner that does not and could not reasonably be
expected to give rise to a Material Adverse Effect (or, in the case of an
Employee Benefit Plan with an expired determination letter, an application has
been timely filed for a new determination letter and nothing has occurred that
would materially adversely affect the issuance of a new favorable determination
letter or otherwise materially adversely affect such qualification). No
liability to the PBGC (other than required premium payments), the Internal
Revenue Service, any Employee Benefit Plan or any trust established under Title
IV of ERISA (other than Ordinary Course contribution obligations)

108

--------------------------------------------------------------------------------



has been or is expected to be incurred by the Lead Borrower, any of its
Subsidiaries or any of their ERISA Affiliates that could reasonably be expected
to have a Material Adverse Effect. No ERISA Event has occurred or is reasonably
expected to occur which could reasonably be expected to result in a Material
Adverse Effect.
(b)    As at the Closing Date and at no time preceding or following that date
has there been any active or retiree members of the Canadian Registered Pension
Plan who are or were employed in any province outside of Quebec and Nova Scotia
other than one active and eight retiree employees in Ontario or existed a
Canadian multi-employer pension plan, as defined under applicable laws,
contributed to or required to be contributed to by a Canadian Borrower or any
Affiliate of a Canadian Borrower. Except as could not reasonably be expected to
have a Material Adverse Effect: (i) each Non-U.S. Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing (including, where applicable, maintaining tax-exempt
or tax-preferred status) with applicable regulatory authorities; (ii) all
contributions required to be made with respect to a Non-U.S. Plan have been
timely made; (iii) neither the Lead Borrower nor any of its Subsidiaries has
incurred any obligation in connection with (or taken any steps to commence or
received a notice from a Governmental Authority requiring) the termination of,
or withdrawal from, any Non-U.S. Plan; and (iv) the present value of the accrued
benefit liabilities (whether or not vested) under each Non-U.S. Plan, determined
as of the end of the Lead Borrower’s most recently ended Fiscal Year on the
basis of actuarial assumptions, each of which is reasonable, did not exceed the
current value of the assets of such Non-U.S. Plan allocable to such benefit
liabilities; and (v) no Canadian Registered Pension Plan contains a deficit, as
that term is defined under applicable laws, as described in the most recent
actuarial valuation report submitted to the applicable Governmental Authority in
accordance with applicable laws. As of the Closing Date, (i) the solvency
deficit under the Canadian Borrower’s Canadian Registered Pension Plan was
Cdn$1,881,000, based upon the most recent actuarial report filed by the Canadian
Borrower under the applicable Requirement of Law in Nova Scotia, and (ii) all
contributions in respect of current service costs, special payments and any
other amounts (as well as registration fees) in respect of the sole Canadian
Registered Pension Plan have been made in a timely manner in accordance with
Requirements of Law. No Canadian Pension Event has occurred or is reasonably
expected to occur which could reasonably be expected to result in a Material
Adverse Effect.


4.21    Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect hereto or any of the transactions contemplated by the Credit
Documents.
4.22    Solvency. As of the Closing Date, after giving effect to the
Transactions and the other transactions contemplated hereby and the incurrence
of the Indebtedness and obligations being incurred in connection herewith, each
Credit Party is Solvent and with respect to each German Relevant Entity, no
German Insolvency Event has occurred with respect to it.
4.23    Anti-Money Laundering/International Trade Law Compliance. (a) No Covered
Entity (i) is a Sanctioned Person; (ii) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person; or
(iii) does business in or with, or derives any of its operating income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any law, regulation, order or directive enforced by any
Compliance Authority; (b) the Advances and Letter of Credit drawings will not be
used to fund any operations in, finance any investments or activities in, or,
make any payments to, a Sanctioned Country or Sanctioned Person in violation of
any law, regulation, order or directive enforced by any Compliance Authority;
(c) the funds used to repay the Obligations are not derived from any unlawful
activity; and (d) each Covered Entity is in compliance with, and no Covered
Entity engages in any dealings or transactions prohibited by, any laws of the
United States and any Anti-Terrorism Laws.

109

--------------------------------------------------------------------------------



4.24    Compliance with Statutes, etc. Each of the Lead Borrower and its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws, which
includes obtaining, maintaining and complying with the requirements of any
Governmental Authorizations required under such Environmental Laws with respect
to any such Real Estate Asset or the operations of the Lead Borrower or any of
its Subsidiaries), except such non-compliance that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
4.25    Disclosure. No representation or warranty of any Credit Party contained
in any Credit Document or in any other documents, certificates or written
statements, including without limitation, information contained in the
presentations made to the Lenders (excluding any projections and pro forma
financial information contained in such materials), furnished to the Lenders by
or on behalf of the Lead Borrower or any of its Subsidiaries for use in
connection with the transactions contemplated hereby contains any untrue
statement of a material fact or omits to state a material fact (known to the
Lead Borrower, in the case of any document not furnished by it) necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Lead Borrower to be reasonable at the
time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results. There are no facts known (or which should upon the reasonable exercise
of diligence be known) to the Lead Borrower (other than matters of a general
economic nature) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and statements furnished to
Lenders for use in connection with the transactions contemplated hereby.
4.26    Insurance. All policies of insurance of the Lead Borrower or any of its
Subsidiaries, including policies of fire, theft, product liability, public
liability, property damage, other casualty, employee fidelity and workers’
compensation, are in full force and effect and are of a nature and provide such
coverage as is sufficient and as is customarily carried by businesses of the
size and character of such Person.
4.27    Borrowing Base Certificate.As of the date of any Borrowing Base
Certificate, the information set forth in such Borrowing Base Certificate is
true and correct in all material respects and has been prepared in accordance
with the requirements of this Agreement.
4.28    Centre of Main Interest and Establishments Each European Credit Party
(to the extent organized in the European Union) has its "centre of main
interests" (as that term is used in Article 3(7) of the Council of the European
Union Regulation No. 1346/2000 as Insolvency Proceeding (the "Regulation") in
its jurisdiction of incorporation. No European Credit Party has an establishment
(as that term is used in Article 2(h) of the Regulation) in any jurisdiction
other than its jurisdiction of incorporation.
SECTION 5.    AFFIRMATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Revolving Commitment
is in effect and until payment in full of all Obligations (other than Hedging
Obligations and Cash Management Obligations) and the cancellation or expiration
of all Letters of Credit, each Credit Party shall perform, and shall cause each
of its Subsidiaries to perform, all covenants in this Section 5.
5.1    Financial Statements and Other Reports. The Lead Borrower will deliver to
the Administrative Agent (and, where expressly contemplated in this Section 5.1,
such other Agents and Lenders

110

--------------------------------------------------------------------------------



described herein, including, with respect to clauses (e), (g), (h), and (m) of
this Section 5.1, the European Administrative Agent):
(a)    Periodic Financial Statements. (i) As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, the consolidated and consolidating balance sheets of the Lead
Borrower and its Subsidiaries as at the end of such Fiscal Quarter (and a
separate balance sheet covering the European Borrowers on a stand-alone basis)
and the related consolidated and consolidating statements of income,
stockholders’ equity and cash flows of the Lead Borrower and its Subsidiaries
(and separate such statements covering the European Borrowers on a stand-alone
basis) for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year (it being understood and agreed that the
consolidating financial statements shall be in the form that the Lead Borrower
currently files with the Securities and Exchange Commission as part of its Form
10-Q, except for the inclusion of statements provided with respect to the
European Borrowers on a stand-alone basis) and (ii) as soon as available, and in
any event within 30 days after the end of each month, the consolidated balance
sheets of the Lead Borrower and its Subsidiaries (and a separate balance sheet
covering the European Borrowers on a stand-alone basis) as at the end of such
month and the related consolidated statements of income, stockholders’ equity
and cash flows of the Lead Borrower and its Subsidiaries (and separate such
statements covering the European Borrowers on a stand-alone basis) for such
month and for the period from the beginning of the then current Fiscal Year to
the end of such month, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year;
(b)    Annual Financial Statements. As soon as available, and in any event
within 90 days after the end of each Fiscal Year, beginning with Fiscal Year
2013, (i) the audited consolidated and unaudited consolidating balance sheets of
the Lead Borrower and its Subsidiaries (and a separate balance sheet covering
the European Borrowers on a stand-alone basis) as at the end of such Fiscal Year
and the related consolidated and consolidating statements of income,
stockholders’ equity and cash flows of the Lead Borrower and its Subsidiaries
(and separate such statements covering the European Borrowers on a stand-alone
basis) for such Fiscal Year, setting forth, in each case, in comparative form
the corresponding figures for the previous Fiscal Year (it being understood and
agreed that the consolidating financial statements shall be in the form that the
Lead Borrower currently files with the Securities and Exchange Commission as
part of its Form 10-K, except for the inclusion of statements provided with
respect to the European Borrowers on a stand-alone basis), and (ii) with respect
to such consolidated financial statements, a report thereon of Ernst & Young LLP
or other independent certified public accountants of recognized international
standing selected by the Lead Borrower (which report shall be unqualified as to
going concern and scope of audit, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of the Lead Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements));
(c)    Compliance Certificate. Together with each delivery of financial
statements of the Lead Borrower and its Subsidiaries pursuant to Sections 5.1(a)
and 5.1(b), a duly executed and completed Compliance Certificate, including,
without limitation, with respect to financial statements delivered pursuant to
Section 5.1(a), a Financial Officer Certification; provided, that in respect of
the fourth Fiscal Quarter of each Fiscal Year, it shall also deliver a duly
executed and completed Compliance Certificate as soon as available, and in any
event within 90 days after the end of the fourth Fiscal Quarter;

111

--------------------------------------------------------------------------------



(d)    Sufficiency of Public Quarterly and Annual Reports. Notwithstanding
anything to the contrary contained herein, delivery to the Administrative Agent
by the Lead Borrower of its quarterly report on Form 10-Q and its annual report
on Form 10-K shall satisfy the requirements of Sections 5.1(a) and (b),
respectively, except with respect to statements provided with respect to the
European Borrowers on a stand-alone basis required by Sections 5.1(a) and (b),
for so long as the Lead Borrower remains a reporting company under the Exchange
Act and such Form 10-Q and Form 10-K also includes the Lead Borrower’s
consolidating financial statements.
(e)    Notice of Default. Promptly upon any officer of the Lead Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to the Lead Borrower with
respect thereto, (ii) that any Person has given any notice to the Lead Borrower
or any of its Subsidiaries or taken any other action with respect to any event
or condition set forth in Section 8.1(b), or (iii) of the occurrence of any
event or change that has caused or evidences or could reasonably be expected to
cause, either in any case or in the aggregate, a Material Adverse Effect, a
certificate of its Authorized Officers specifying the nature and period of
existence of such condition, event or change, or specifying the notice given and
action taken by any such Person and the nature of such claimed Event of Default,
Default, default, event or condition, and what action the Borrower has taken, is
taking and proposes to take with respect thereto;
(f)    Notice of Litigation. Promptly upon any officer of the Lead Borrower
obtaining knowledge of (i) the institution of, or non-frivolous threat of, any
Adverse Proceeding not previously disclosed in writing by the Lead Borrower to
the Lenders, or (ii) any material development in any Adverse Proceeding that, in
the case of either clause (i) or (ii) above could be reasonably expected to have
a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to the Lead Borrower to enable
the Lenders and their counsel to evaluate such matters;
(g)    ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action the Lead Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by the Lead Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates with the
Internal Revenue Service with respect to each Pension Plan, (2) all notices
received by the Lead Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event, and (3) copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan as the Administrative Agent or the
European Administrative Agent shall reasonably request;
(h)    Insurance Report. As soon as practicable following any material change in
the insurance coverage, notice to the Administrative Agent and the European
Administrative Agent of such change and an explanation in form and substance
reasonably satisfactory to the Administrative Agent of such change;
(i)    Information Regarding Collateral. The (A) Lead Borrower will furnish to
the Collateral Agent prompt written notice of any change (i) in any Domestic
Credit Party’s corporate name, (ii) in any Domestic Credit Party’s identity or
corporate structure or (iii) in any Domestic Credit Party’s Federal or Canadian
Taxpayer Identification Number, and (B) European Lead Borrower will furnish to
the European

112

--------------------------------------------------------------------------------



Collateral Agent prompt written notice of any change (i) in any European Credit
Party’s corporate name, (ii) in any European Credit Party’s identity or
corporate structure or (iii) in any European Credit Party’s Federal
Identification Number (or local law equivalent). The Applicable Lead Borrower
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the UCC or PPSA or other local law
equivalents with respect to the European Credit Parties, as applicable, or
otherwise that are required in order for the Collateral Agent or European Agent,
as applicable, to continue at all times following such change to have a valid,
legal and perfected security interest in all the applicable Collateral as
contemplated in the Collateral Documents. The (i) Lead Borrower also agrees
promptly to notify the Collateral Agent if any material portion of the Domestic
Collateral is damaged or destroyed and (ii) the European Lead Borrower also
agree promptly to notify the European Collateral Agent if any material portion
of the European Collateral is damaged or destroyed;
(j)    Annual Collateral Verification. Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.1(b), (i) the Lead Borrower shall deliver to the Collateral Agent
an Officer’s Certificate and (ii) the European Lead Borrower shall deliver to
the European Collateral Agent an Officer’s Certificate, in each case either
confirming that there has been no change in such information since the date of
the applicable Collateral Questionnaire delivered on the Closing Date (or the
Original Closing Date with respect to the Domestic Credit Parties) or the date
of the most recent certificate delivered pursuant to this Section and/or
identifying such changes;
(k)    Other Information. (i) Promptly upon their becoming available, copies of
(A) all financial statements, reports, notices and proxy statements sent or made
available generally by the Lead Borrower to its security holders acting in such
capacity or by any Subsidiary of the Lead Borrower to its security holders other
than the Lead Borrower or another Subsidiary of the Lead Borrower, (B) all
regular and periodic reports and all registration statements and prospectuses,
if any, filed by the Lead Borrower or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission (or any other
similar Governmental Authority, as applicable) and (C) all press releases and
other statements made available generally by the Lead Borrower or any of its
Subsidiaries to the public concerning material developments in the business of
the Lead Borrower or any of its Subsidiaries and (ii) such other information and
data with respect to the Lead Borrower or any of its Subsidiaries as from time
to time may be reasonably requested by any Agent;
(l)    Electronic Delivery.
(i)    Notwithstanding anything in any Credit Document to the contrary, each
Credit Party hereby agrees that it will use its reasonable best efforts to
provide to each Agent all information, documents and other materials that it is
obligated to furnish to the such Agent pursuant to the Credit Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (A) relates to a request for a new Credit
Extension or other extension of credit (including any election of an interest
rate or Interest Period relating thereto), (B) relates to the payment of any
principal or other amount due under any Credit Document prior to the scheduled
date therefor, (C) provides notice of any Default or Event of Default under any
Credit Document or (D) is required to be delivered to satisfy any condition set
forth in Sections 3.1 and/or 3.2 (all such non-excluded communications being
referred to herein collectively as the “Communications”), by transmitting the
Communications in accordance with Section 10.1(c). In addition, each Credit
Party agrees to continue to provide the Communications to each Agent in the
manner specified in the

113

--------------------------------------------------------------------------------



Credit Documents, but only to the extent requested by such Agent pursuant to
Section 10.1(c).
(ii)    Each Agent agrees that the receipt of the Communications in accordance
with Section 10.1(c) shall constitute effective delivery of the Communications
to such Agent for purposes of this Section 5.1(l) unless otherwise requested by
such Agent pursuant to Section 10.1(c).
(iii)    Nothing in this Section 5.1(l) shall prejudice the right of any Agent
or any Lender to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.
(m)    Business Plan. Promptly after approval thereof by the board of directors
of the Lead Borrower, and in any event no later than April 1 of each Fiscal
Year, the Lead Borrower shall deliver to the Administrative Agent and the
European Administrative Agent (commencing with Fiscal Year 2014), a detailed
consolidated budget and business plan of the Lead Borrower and its Subsidiaries
for such Fiscal Year prepared on a monthly basis (including a projected monthly
consolidated balance sheet and related monthly statements of projected
operations and cash flow as of the end of each month during such Fiscal Year),
and including, in addition, all such information on a stand-alone basis for the
European Borrowers, in each case in a form reasonably satisfactory to the
Administrative Agent (the “Business Plan”); provided, that although any
projections included in the Business Plan shall be prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable at the time of preparation of such projections, it is understood that
actual results may vary from such projections and that such variations may be
material.
(n)    Quarterly Lender Calls. The Lead Borrower shall cause its management to
participate, during normal business hours and with reasonable advance notice, in
a conference call with the Agents and the Lenders within seven (7) Business Days
(or such later date as may be agreed to by the Administrative Agent and the
European Administrative Agent) after the date on which the financial statements
are delivered pursuant to pursuant to Sections 5.1(a) and 5.1(b).
Notwithstanding anything to the contrary contained herein, a conference call
held with investors by the Lead Borrower in connection with the filing of its
quarterly report on Form 10-Q and its annual report on Form 10-K to discuss its
financial results for such periods shall satisfy the requirements of this
Section 5.1(n) for so long as the Lead Borrower remains a reporting company
under the Exchange Act.
(o)    Certification of Public Information. The Lead Borrower hereby
acknowledges that (a) the Agents will make available to the Lenders materials
and/or information provided by or on behalf of the Lead Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be Public Lenders and may have
personnel who do not wish to receive Material Non-Public Information and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Lead Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and will promptly
confirm, at the request of any Agent, whether any Borrower Materials contain
Material Non-Public Information and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof, (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Agents and the Lenders to treat such Borrower Materials as not
containing any Material Non-Public Information (although it may be sensitive and
proprietary), (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated

114

--------------------------------------------------------------------------------



as “Public”, and (z) the Applicable Agent shall treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public” and suitable for non-Public Lenders.
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC,” unless the Lead Borrower notifies the Administrative Agent and the
European Administrative Agent promptly that any such document contains Material
Non-Public Information: (1) the Credit Documents and (2) term sheets and
notification of changes in the terms of this Agreement and the other Credit
Documents.
(p)    Canadian Registered Pension Plans. (i) Promptly upon becoming aware of
the occurrence of or forthcoming occurrence of any Canadian Pension Plan Event,
a written notice specifying the nature thereof, what action the Lead Borrower or
any Subsidiary of the Lead Borrower has taken, is taking or proposes to take
with respect thereto and, when known, any action taken or threatened by the
Canada Revenue Agency or any applicable pension regulator; and (ii) with
reasonable promptness, (1) copies of annual information return filed, within the
last two (2) years, with the Canada Revenue Agency or any applicable pension
regulator with respect to any Canadian Registered Pension Plan; (2) copies of
all notices received by the Lead Borrower or any Subsidiary of the Lead Borrower
from the administrator of a multi-employer pension plan, as defined under
applicable laws, concerning a Canadian Pension Plan Event; (3) copies of each
actuarial valuation for each Canadian Registered Pension Plan filed with any
applicable pension regulator within the last four (4) years; (4) copies of any
actuarial certifications in respect of each Canadian Registered Pension Plan
filed with any applicable pension regulator within the last four (4) years,
whether in connection with a request for approval to effect commuted value
transfers from such plan or otherwise; (5) copies of such other documents or
governmental reports or filings relating to any Canadian Registered Pension Plan
as the Administrative Agent shall reasonably request.
5.2    Existence. Except as otherwise permitted under Section 6.9, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, no Credit Party or any
of its Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to the
Lenders.
5.3    Payment of Taxes and Claims. Each Credit Party will, and will cause each
of its Subsidiaries to, timely pay all Priority Payables and all federal,
foreign country, state, provincial, territorial and all other material taxes
imposed upon it or any of its properties or assets or in respect of any of its
profits, income, capital, capital gains, payroll businesses or franchises before
any penalty or fine accrues thereon, and all taxes or claims (including claims
for labor, services, materials and supplies) for sums that have become due and
payable and that by law have or may become a Lien upon any of its properties or
assets; provided, that no such tax or claim need be paid if it is being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP, shall have been made
therefor, and (b) in the case of a tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such tax or claim. No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than the Lead Borrower or any of its Subsidiaries).
5.4    Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, (a) maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of the Lead Borrower and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements

115

--------------------------------------------------------------------------------



thereof and (b) maintain and preserve (i) all rights, permits, licenses,
approvals and privileges (including all Governmental Authorizations) used or
useful or necessary in the conduct of its business and (ii) all registered
patents, trademarks, trade names, copyrights and service marks with respect to
its business, except where failure to so maintain and preserve the items set
forth in clause (a) or (b) above could not reasonably be expected in any
individual case or in the aggregate to have a Material Adverse Effect.
5.5    Insurance. The Lead Borrower and its Subsidiaries will maintain or cause
to be maintained, with financially sound and reputable insurers, such public
liability insurance, third party property damage insurance, business
interruption insurance and casualty insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of the Lead
Borrower and its Subsidiaries as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons. Without limiting the generality of the
foregoing, the Lead Borrower and its Subsidiaries will maintain or cause to be
maintained (a) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance issued by an insurer organized or incorporated in the United
States (or, in the case of (y) any Canadian Credit Party, an insurer organized
or incorporated in Canada or any province thereof, and (z) any European Credit
Party, an insurer organized or incorporated in a jurisdiction(s) satisfactory to
European Collateral Agent (or, the United States or Canada to the extent the
Borrowers maintain a global insurance policy) shall (i) name the Applicable
Agent, on behalf of the Secured Parties as an additional insured thereunder as
its interests may appear and (ii) in the case of each casualty insurance policy,
contain a lender’s loss payable clause or endorsement, satisfactory in form and
substance to the Applicable Agent, that names the Applicable Agent, on behalf of
the Secured Parties, as the loss payee thereunder for, except in the case of
losses of inventory, losses of $1,000,000 or greater and provides for at least
thirty (30) days’ prior written notice to the Applicable Agent of any
modification or cancellation of such policy.
5.6    Books and Records; Inspections. Subject to Section 5.19(d), each Credit
Party will, and will cause each of its Subsidiaries to, keep books and records
which accurately reflect its business affairs in all material respects and
material transactions and each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by any Agent
to visit and inspect any of the properties of any Credit Party and any of its
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested.
5.7    Compliance with Laws; SEC Filings. Each Credit Party will comply, and
shall cause each of its Subsidiaries and all other Persons, if any, on or
occupying any Operating Facilities to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws and Governmental Authorizations), except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect and the Lead Borrower shall timely file with the Securities and Exchange
Commission (and any other similar Governmental Authority, as applicable) all
reports, notices and documents required to be filed under the Exchange Act.

116

--------------------------------------------------------------------------------



5.8    Use of Proceeds. The proceeds of the Advances and the Letters of Credit
shall be used by the Borrowers solely in accordance with Section 2.19.
5.9    Environmental.
(a)    Environmental Disclosure. The Lead Borrower will deliver to the
Administrative Agent (and the European Administrative Agent with respect to any
of the following related to or affecting a European Credit Party):
(i)    as soon as practicable following receipt thereof, final copies of all
environmental audits, assessments, investigations, analyses and reports prepared
by personnel of the Lead Borrower or any of its Subsidiaries, independent
consultants, Governmental Authorities, or any other Person with respect to
significant environmental matters at any Operating Facility or with respect to
any Environmental Claims that could reasonably be expected to have a Material
Adverse Effect;
(ii)    promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported by the Lead Borrower
or any of its Subsidiaries to any Governmental Authority under any applicable
Environmental Laws, (2) any remedial action taken by the Lead Borrower or any
other Person in response to (A) any Hazardous Materials Activities the existence
of which could reasonably be expected to result in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect, or
(B) any Environmental Claims that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, and (3) the Lead
Borrower’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Operating Facility that could cause such
Operating Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws;
(iii)    as soon as practicable following the sending or receipt thereof by the
Lead Borrower or any of its Subsidiaries, a copy of any and all material written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, (2) any Release required to be reported by the Lead Borrower or
any of its Subsidiaries to any Governmental Authority pursuant to Environmental
Law, and (3) any request for information from any Governmental Authority that
suggests such Governmental Authority is investigating whether the Lead Borrower
or any of its Subsidiaries may be potentially responsible for any Hazardous
Materials Activity under Environmental Law;
(iv)    prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by the Lead Borrower or any of its
Subsidiaries that could reasonably be expected to (A) expose the Lead Borrower
or any of its Subsidiaries to, or result in, Environmental Claims that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (B) adversely affect the ability of the Lead Borrower or any
of its Subsidiaries to maintain in full force and effect all material
Governmental Authorizations required under any Environmental Laws for their
respective operations and (2) any proposed action to be taken by the Lead
Borrower or any of its Subsidiaries to modify their respective operations in a
manner that could reasonably be

117

--------------------------------------------------------------------------------



expected to subject the Lead Borrower or any of its Subsidiaries to any
additional material obligations or requirements under any Environmental Laws;
and
(v)    with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent or European
Administrative Agent in relation to any matters disclosed pursuant to this
Section 5.9(a).
(b)    Hazardous Materials Activities, Etc. Each Credit Party shall promptly
take, and shall cause each of its Subsidiaries promptly to take, any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
such Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Without limiting
the foregoing, if an Event of Default is continuing or if any Agent at any time
has a reasonable basis to believe that there exist any non-compliance with
Environmental Laws by any Credit Party or its Subsidiaries or that there exist
any environmental liabilities, in each case, that could have, or could
reasonably be expected to have, in the aggregate, a Material Adverse Effect, and
the respective Credit Party or Subsidiary has not cured or taken reasonable
steps to perform the actions necessary to cure, such Event of Default or
noncompliance with or liability under Environmental Law within thirty (30) days
of receipt of written notice from such Agent, then such Agent can require the
relevant Credit Party or Subsidiary to promptly engage a reputable environmental
consulting firm reasonably acceptable to such Agent to perform an environmental
audit and/or assessment, including, solely during the existence of an Event of
Default, subsurface sampling of soil and groundwater, of the relevant Real
Estate Asset(s) and to summarize the results in a report (a copy of which shall
be provided to such Agent in a form and substance reasonably acceptable to the
such Agent). If such Credit Party or Subsidiary fails to perform the
environmental audits, assessments or reports required by this Section, any Agent
may, but is not required to, cause the performance of such work, and the Credit
Party and its Subsidiaries grant each Agent reasonable access during normal
business hours to the relevant Real Estate Asset(s) to perform such audits
and/or assessments.
5.10    Additional Collateral and Guarantees. In the event that any Person
becomes (I) a Domestic Subsidiary (other than an Immaterial Subsidiary), the
Lead Borrower shall promptly cause such Domestic Subsidiary (a) to become a US
Guarantor hereunder (and, at the request of the Lead Borrower and with the
consent of the Administrative Agent, a US Borrower hereunder), (b) to become a
Grantor under the US Pledge and Security Agreement by executing and delivering
to the Administrative Agent and the Collateral Agent a Counterpart Agreement and
(c) to take all such actions and execute and deliver, or cause to be executed
and delivered, all such documents, instruments, agreements, opinions and
certificates necessary or advisable to grant to the Collateral Agent for the
benefit of the Secured Parties a perfected security interest in the US
Collateral described in the applicable US Collateral Documents with respect to
such new Domestic Subsidiary, including the filing of UCC financing statements
in such jurisdictions within any applicable time limit as may be required by the
US Collateral Documents or by any Requirement of Law or as may reasonably be
requested by the Collateral Agent, (II) a Canadian Subsidiary (other than an
Immaterial Subsidiary), the Lead Borrower shall promptly cause such Canadian
Subsidiary (a) to become a Canadian Guarantor hereunder (and, at the request of
the Lead Borrower and with the consent of the Administrative Agent, a Canadian
Borrower hereunder), (b) to become a Grantor under the Canadian Pledge and
Security Agreement by executing and delivering to the Administrative Agent and
the Collateral Agent a Counterpart Agreement and (c) to take all such actions
and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, opinions and certificates necessary or
advisable to grant to the Collateral Agent for the benefit of the Secured
Parties a perfected security interest in the Canadian Collateral described in
the

118

--------------------------------------------------------------------------------



applicable Canadian Collateral Documents with respect to such new Canadian
Subsidiary, including the filing of PPSA financing statements in such
jurisdictions within any applicable time limit as may be required by the
Canadian Collateral Documents or by any Requirement of Law or as may reasonably
be requested by the Collateral Agent, and (III) a European Subsidiary (other
than an Immaterial Subsidiary), the European Lead Borrower shall promptly cause
such European Subsidiary (a) to become a European Guarantor hereunder (and, at
the request of the European Lead Borrower and with the consent of the European
Administrative Agent, a European Borrower hereunder), (b) to become a Grantor
under the Collateral Documents by executing and delivering to the European
Administrative Agent and the European Collateral Agent a Counterpart Agreement
and European Collateral Documents and (c) to take all such actions and execute
and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, opinions and certificates necessary or advisable to
grant to the European Collateral Agent for the benefit of the Secured Parties a
perfected security interest in the European Collateral described in the
applicable European Collateral Documents with respect to such new European
Subsidiary, including the filing of financing statements (or local law
equivalents) in such jurisdictions, if applicable, within any applicable time
limit as may be required by the European Collateral Documents or by any
Requirement of Law or as may reasonably be requested by the European Collateral
Agent. With respect to each Person that becomes a Subsidiary of the Lead
Borrower, the Lead Borrower shall promptly send to the Administrative Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became a Subsidiary of the Lead Borrower and (ii) all of the
information required to be set forth in Schedules 4.1 and 4.2 with respect to
all Subsidiaries of the Lead Borrower, and such written notice shall be deemed
to supplement to supplement Schedules 4.1 and 4.2 for purposes hereof.
Notwithstanding the foregoing provisions of this Section 5.10, no more than 65%
of the total voting power of the Capital Stock of each first tier Foreign
Subsidiary and each Disregarded Domestic Subsidiary of any Credit Party shall be
required to be pledged to secure, or to directly or indirectly provide security
for, any Obligation owed by a US Credit Party in respect of the Obligations of
another US Credit Party (provided that this limitation shall not apply to any
Guaranty by the US Credit Parties of the Canadian Obligations).
5.11    Additional Material Real Estate Assets. In the event that any Credit
Party acquires, leases or subleases, as applicable, a Material Real Estate Asset
or a Real Estate Asset owned, leased or subleased on the Closing Date becomes a
Material Real Estate Asset and such interest has not otherwise been made subject
to the Lien of the Collateral Documents in favor of the Collateral Agent, for
the benefit of the Secured Parties, then such Credit Party, as soon as
practicable but in no event later than twenty (20) days after acquiring, leasing
or subleasing, as applicable, such Material Real Estate Asset (as such date may
be extended by the Collateral Agent in its sole discretion), shall take all such
actions and execute and deliver, or cause to be executed and delivered, all such
Mortgages, UCC financing statements, title policies, surveys, flood
determinations (if applicable), Recorded Documents (if applicable), documents,
instruments, agreements, opinions and certificates with respect to each such
Material Real Estate Asset that the Collateral Agent or European Collateral
Agent, as applicable, shall reasonably request to create in favor of the
Collateral Agent or European Collateral Agent, as applicable, for the benefit of
the Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected lien and security interest in such Material Real
Estate Assets. The applicable Credit Party shall use its commercially reasonable
efforts to cause a Landlord Personal Property Collateral Access Agreement and a
Landlord Consent and Estoppel to be executed by the applicable landlord and
delivered to the Collateral Agent or European Collateral Agent, as applicable,
(i) to the extent not previously delivered, within ninety (90) days after the
Closing Date (as such date may be extended by the Collateral Agent or European
Collateral Agent, as applicable, in its sole discretion) with respect to any
Leasehold Property listed on Schedule 4.13(b) as a Leasehold Property and
located in the United States, Canada and with respect to which aggregate
payments under the terms of such lease are $500,000 or more per annum, and (ii)
within ninety (90) days after the acquisition of interest therein (as such date
may be extended by the Collateral Agent or European Collateral Agent, as
applicable, in its sole discretion), any

119

--------------------------------------------------------------------------------



other Leasehold Property constituting a Material Real Estate Asset. In addition
to the foregoing, the Applicable Lead Borrower shall, at the request of the
Requisite Lenders, deliver, from time to time, to the Applicable Agent such
appraisals as are required by law or regulation of Real Estate Assets with
respect to which the Collateral Agent or European Collateral Agent, as
applicable, has been granted a Lien.
5.12    Deposit Accounts; Securities Accounts. (a) The (x) the Lead Borrower
shall and shall cause each of its Domestic Subsidiaries, (y) the Canadian
Borrowers shall and shall cause each of their Canadian Subsidiaries and (z) the
European Borrowers shall and shall cause each of their European Subsidiaries to
(i) deposit in an Approved Deposit Account all cash received by them (other than
cash in any Immaterial Account), (ii) not establish or maintain any Securities
Account (other than any Immaterial Account) that is not a Control Account and
(iii) not establish or maintain any Deposit Account (other than any Immaterial
Account) that is not with a Deposit Account Bank. Each Credit Party shall
instruct all account debtors of such Credit Party to remit all payments in
Dollars, Canadian Dollars, Pounds Sterling or Euros, as applicable, to the
applicable “P.O. Boxes” or “Lockbox Addresses” of the applicable Deposit Account
Bank, or to remit such payments to the applicable Deposit Account Bank by
electronic settlement, electronic wire transfer or otherwise, with respect to
all accounts of such account debtor, which remittances shall be collected, or
transfers credited, by the applicable Deposit Account Bank and deposited into an
Approved Deposit Account. All amounts received by any Credit Party and any
Deposit Account Bank in respect of any account of an account debtor of any
Credit Party shall upon receipt be deposited into an Approved Deposit Account.
(b)    Each Deposit Account Control Agreement relating to an Approved Deposit
Account shall (unless otherwise agreed by the Applicable Agent in its sole
discretion) include provisions that allow, during any Cash Dominion Period, for
all collected amounts held in such Approved Deposit Account from and after the
date requested by the Applicable Agent, to be sent by ACH or wire transfer or
similar electronic transfer no less frequently than once per Business Day to one
or more accounts maintained by the Applicable Agent or an Affiliate thereof.
Subject to the terms of the respective Collateral Documents, all amounts
received by the Applicable Agent shall be applied (and allocated) on a daily
basis in accordance with Section 2.7(e).
(c)    At any time at the request of the European Administrative Agent in its
sole discretion following either (y) the occurrence and continuance of an Event
of Default or Default or (z) during any Cash Dominion Period, the European
Credit Parties shall (a) either (i) immediately cause all of their European
Approved Deposit Accounts (each an “Existing Blocked Account”) to be transferred
to the name of the European Administrative Agent or (ii) to the extent such
Existing Blocked Accounts cannot be transferred to the European Administrative
Agent, promptly open new Approved Deposit Accounts with (and, at the discretion
of the European Administrative Agent, in the name of) the European
Administrative Agent (such new bank accounts being Approved Deposit Accounts
under and for the purposes of this Agreement), and (b) if new Approved Deposit
Accounts have been established pursuant to this Section (each a “New Blocked
Account”) ensure that the proceeds of all Receivables owing to them will
immediately be re-directed to the New Blocked Accounts. Until all proceeds of
Receivables have been redirected to the New Blocked Accounts, each European
Credit Party shall cause all amounts on deposit in any Existing Blocked Account
to be transferred to a New Blocked Account at the end of each Business Day,
provided that if any such European Credit Party does not instruct such
re-direction or transfer, each of them hereby authorizes the European
Administrative Agent to give such instructions on their behalf to the applicable
Customers and/or the account bank holding such Existing Blocked Account (as
applicable).
(d)    At any time at the request of the European Administrative Agent in its
sole discretion following (y) the occurrence and continuance of an Event of
Default or Default or (z) any Cash Dominion Period, each European Borrower
agrees that if any of its Customers have not previously received notice of

120

--------------------------------------------------------------------------------



the security interest of the European Administrative Agent over its Receivables,
it shall promptly give notice to such Customers and if the relevant European
Credit Party does not serve such notice, each of them hereby authorizes the
European Administrative Agent to serve notice on their behalf.
(e)    In the event that (i) any Credit Party or any Deposit Account Bank or
Securities Intermediary at a financial institution at which a Control Account or
Approved Deposit Account is open shall terminate a Deposit Account Control
Agreement or a Securities Account Control Agreement for any reason, (ii) the
Collateral Agent or European Collateral Agent, as applicable, shall demand such
termination as a result of the Deposit Account Bank or the Securities
Intermediary at which a Control Account or Approved Deposit Account is open to
comply with the applicable Collateral Document or (iii) the Collateral Agent or
European Collateral Agent, as applicable, determines in its sole discretion that
the financial condition of the Deposit Account Bank or the Securities
Intermediary at which a Control Account or Approved Deposit Account is open has
materially deteriorated, the Applicable Lead Borrower shall, and shall cause the
applicable Domestic Subsidiary, Canadian Subsidiary or European Subsidiary, as
applicable, to notify all of its obligors that were making payments to such
terminated Deposit Account or Control Account, as the case may be, to make all
future payments to another Approved Deposit Account or Control Account, as the
case may be, in each case subject to a First Priority security interest in favor
of the Collateral Agent or European Collateral Agent, as applicable, for the
benefit of the Secured Parties (subject only to Permitted Liens).
(f)    The parties hereto hereby acknowledge, confirm and agree that the
implementation of the cash management arrangements contemplated herein is a
contractual right provided to the Agents and the Lenders hereunder in order for
the Agents and the Lenders to manage and monitor their collateral position and
not a proceeding for enforcement or recovery of a claim, or pursuant to, or an
enforcement of, any security or remedies whatsoever, that the cash management
arrangements contemplated herein are critical to the structure of the lending
arrangements contemplated herein, that the Lenders are relying on the Borrowers’
and the Guarantors’ acknowledgement, confirmation and agreement with respect to
such cash management arrangements in making accommodations of credit available
to the Borrowers and in particular that any accommodations of credit are being
provided by the Lenders to the Borrower strictly on the basis of a borrowing
base calculation to fully support and collateralize any such accommodations of
credit hereunder.
5.13    Further Assurances. To the extent not delivered to the Collateral Agent
or European Collateral Agent, as applicable, on or before the Closing Date, the
Applicable Lead Borrower agrees to, and to cause each of the other Credit
Parties to, promptly do each of the following:
(a)    execute and deliver to the Collateral Agent or European Collateral Agent,
as applicable, such Collateral Documents and amendments to Collateral Documents
and to take all such actions and execute and deliver, or cause to be executed
and delivered, all such documents, instruments, agreements, opinions and
certificates necessary or advisable to grant to the Collateral Agent or European
Collateral Agent, as applicable, for the benefit of the Secured Parties a
perfected security interest (or applicable equivalent under foreign law) in the
assets and Securities of such Credit Party, including the filing of UCC and PPSA
financing statements (or the applicable equivalent) in such jurisdictions as may
be required by the Collateral Documents or as may reasonably be requested by the
Collateral Agent or European Collateral Agent, as applicable,;
(b)    deliver to the Collateral Agent the certificates (if any) representing
the pledged Securities, together with in the case of certificated Securities,
undated stock or equivalent powers endorsed in blank;

121

--------------------------------------------------------------------------------



(c)    if reasonably requested by the Collateral Agent or European Collateral
Agent, as applicable, deliver to the Collateral Agent or European Collateral
Agent, as applicable, legal opinions relating to the matters described above,
which opinions shall be in form and substance reasonably satisfactory to the
Collateral Agent or European Collateral Agent, as applicable; and
(d)    notwithstanding the foregoing clause (a) or clause (b), no more than 65%
of the total voting power of the Capital Stock of each first tier Foreign
Subsidiary and each Disregarded Domestic Subsidiary of any Credit Party shall be
required to be pledged to secure, or to directly or indirectly provide security
for, any Obligation owed by a US Credit Party in respect of the Obligations of
another US Credit Party (provided that this limitation shall not apply to any
Guaranty by the US Credit Parties of the Canadian Obligations).
5.14    Intellectual Property. The Lead Borrower and each of its Subsidiaries
will continue to own or possess the right to use, free from any restrictions,
all patents, trademarks, copyrights, trade secrets and domain names that are
used in the operation of their respective businesses as presently conducted and
as proposed to be conducted, except to the extent the failure to so own or
possess could not reasonably be expected to have a Material Adverse Effect.
5.15    Know-Your-Customer Rules.
If:
(i)    (A)    the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the Closing
Date;
(B)    any change in the status of a Credit Party after the Closing Date; or
(C)    a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,
obliges the Administrative Agent, the European Administrative Agent or any
Lender (or, in the case of paragraph (C) above, any prospective new Lender) to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
each Credit Party shall promptly upon the request of the Administrative Agent,
the European Administrative Agent or any Lender supply, or procure the supply
of, such documentation and other evidence as is reasonably requested by the
Administrative Agent or the European Administrative Agent (for itself or on
behalf of any Lender) or any Lender (for itself or, in the case of the event
described in paragraph (C) above, on behalf of any prospective new Lender) in
order for the Administrative Agent, the European Administrative Agent such
Lender or, in the case of the event described in paragraph (C) above, any
prospective new Lender to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Credit
Documents.
(ii)    Each Lender shall promptly upon the request of the Administrative Agent
or the European Administrative Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself) or the European Administrative Agent in order
for the Administrative Agent to carry out and be satisfied it has complied with
all necessary “know your customer” or other similar checks

122

--------------------------------------------------------------------------------



under all applicable laws and regulations pursuant to the transactions
contemplated in the Credit Documents.
(iii)    The Lead Borrower shall, by not less than ten (10) Business Days’ prior
written notice to the Applicable Agent, notify the Applicable Agent (which shall
promptly notify the Lenders) that one of its Subsidiaries shall become a
Guarantor or Borrower pursuant to Section 5.10.
Following the giving of any notice pursuant to paragraph (iii) above, if the
accession of such Subsidiary obliges the Applicable Agent or any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Lead Borrower shall promptly upon the request of the Applicable Agent or any
Lender supply, or procure the supply of, such documentation and other evidence
as is reasonably requested by the Applicable Agent (for itself or on behalf of
any Lender) or any Lender (for itself or on behalf of any prospective new
Lender) in order for the Applicable Agent or such Lender or any prospective new
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the accession of such Subsidiary to this Agreement.
5.16    Pari Passu Ranking. Each Credit Party will, and will cause each of its
Subsidiaries to, ensure that its payment obligations under each of the Credit
Documents rank and will at all times rank at least pari passu in right and
priority of payment with all its other present and future unsubordinated
indebtedness (actual or contingent) except indebtedness preferred solely by
operation of law.
5.17    Post-Closing Matters. Except as otherwise agreed by both the
Administrative Agent and the European Administrative Agent in their sole
discretion, the Lead Borrower shall, and shall cause each of its Subsidiaries
to, deliver each of the documents, instruments and agreements and take each of
the actions set forth in Schedule 5.17 within the time periods set forth therein
(or such longer time periods as determined by the Administrative Agent and the
European Administrative Agent in their sole discretion).
5.18    Performance Obligation. The Lead Borrower will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
Contractual Obligation by which it is bound or any of its property is subject,
except such non-performances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
5.19    Borrowing Base and Related Matters.
(a)    Borrowing Base Certificates. On the Closing Date, the Lead Borrower shall
deliver to the European Administrative Agent an initial Borrowing Base
Certificate setting forth the European Borrowing Base and each Individual
European Borrowing Base (with supporting calculations in reasonable detail),
which shall be prepared as of January 31, 2014. The Lead Borrower shall (i)
unless clause (ii) below applies, on or before the twentieth (20th) day of March
2014 and each consecutive month thereafter after the Closing Date, (ii) during
any period in which a Weekly Borrowing Base Period is in effect, on or before
Wednesday of each week, (iii) at the time of the consummation of any Asset Sale
involving Eligible Receivables and/or Eligible Inventory and (iv) within five
(5) Business Days after any casualty event or condemnation (or similar) event
involving Eligible Inventory with an aggregate value of $1,000,000 or more, in
each case, deliver to the Applicable Agent a Borrowing Base Certificate setting
forth each applicable Borrowing Base (in each case with supporting calculations
in reasonable detail), which shall be prepared as of the last Business Day of
the preceding month (or, if any such Borrowing Base Certificate is delivered
more frequently than monthly, as of the last Business Day of the week preceding
such delivery); provided

123

--------------------------------------------------------------------------------



that any Borrowing Base Certificate delivered pursuant to preceding clauses
(iii) and (iv) shall be prepared on a pro forma basis to exclude any Eligible
Receivables or Eligible Inventory the subject of any such event. Each such
Borrowing Base Certificate shall include such supporting information as may be
reasonably requested from time to time by the Applicable Agent. All calculations
of Global Excess Availability and Global Undrawn Availability in any Borrowing
Base Certificate shall be made by the Lead Borrower and certified by an
Authorized Officer of the Lead Borrower; provided that the Administrative Agent
(and, in connection with the European Facility components thereof, the European
Administrative Agent), may from time to time review and adjust any such
calculation in consultation with the Lead Borrower to the extent the calculation
is not made in accordance with this Agreement. By the twentieth (20th) day after
the end of each Fiscal Quarter, the (y) Lead Borrower shall deliver (i) to the
Administrative Agent an officer’s certificate setting forth a calculation of the
Domestic Quarterly Average Undrawn Availability for the calendar quarter most
recently ended and the corresponding Applicable Margins and Unused Line Fee
Rate, and (ii) updates, if any, to the Collateral Questionnaire to reflect all
locations of Inventory at the end of the Fiscal Quarter then ended and (z) the
European Lead Borrower shall deliver (i) to the European Administrative Agent an
officer’s certificate setting forth a calculation of the European Quarterly
Average Undrawn Availability for the calendar quarter most recently ended and
the corresponding Applicable Margins and Unused Line Fee Rate, and (ii) updates,
if any, to the Collateral Questionnaire to reflect all locations of Inventory at
the end of the Fiscal Quarter then ended.
(b)    Records and Schedules of Accounts. Each (i) US Borrower and Canadian
Borrower shall keep accurate and complete records of its Receivables, including
all payments and collections thereon, and shall submit to the Administrative
Agent sales, collection, reconciliation and other reports in form satisfactory
to the Administrative Agent on a periodic basis (but not more frequently than
monthly) and (ii) European Borrower shall keep accurate and complete records of
its Receivables, including all payments and collections thereon, and shall
submit to the European Administrative Agent sales, collection, reconciliation
and other reports in form satisfactory to the European Administrative Agent on a
periodic basis (but not more frequently than monthly). Each (i) US Borrower and
Canadian Borrower shall also provide to the Administrative Agent, on or before
the twentieth (20th) day of each month, commencing with the first full month
ending after the Closing Date, a detailed aged trial balance of all Receivables
as of the end of the preceding month, specifying each Receivable’s account
debtor name and the amount, invoice date and due date as the Administrative
Agent may reasonably request and (ii) European Borrower shall also provide to
the European Administrative Agent, on or before the twentieth (20th) day of each
month, commencing with the first full month ending after the Closing Date, a
detailed aged trial balance of all Receivables as of the end of the preceding
month, specifying each Receivable’s account debtor name and the amount, invoice
date and due date as the European Administrative Agent may reasonably request.
(c)    Notice of Dominion Period or Compliance Period. Promptly, and in any
event within two (2) Business Days after any Authorized Officer of the Lead
Borrower or European Lead Borrower obtains knowledge thereof, the Applicable
Lead Borrower shall deliver to the Applicable Agent (and such Applicable Agent
shall notify the other Applicable Agent) notice of the commencement of a Cash
Dominion Period, Covenant Trigger Period or Weekly Borrowing Base Period.
(d)    Field Examinations and Appraisals. The Borrowers agree that the
Applicable Agent (and its agents, representatives, consultants and appraisers)
shall be permitted to conduct from time to time collateral field examinations
and inventory appraisals with respect to the assets included in the applicable
Borrowing Base (and related assets); provided that each Applicable Agent shall
only be permitted to conduct two (2) collateral field examinations and one
inventory appraisal at the Borrowers’ expense in any twelve (12) month period
with respect to each of the Domestic Facility and the European Facility;
provided further, that (x) if at any time Domestic Excess Availability is less
than thirty percent (30.0%) of the lesser of (A)

124

--------------------------------------------------------------------------------



the Maximum Domestic Credit and (B) the Domestic Borrowing Base, up to one
additional collateral field examination and up to one additional inventory
appraisal shall be permitted by the Administrative Agent in such twelve (12)
month period at the Borrowers’ expense with respect to the Domestic Facility,
(y) if at any time European Excess Availability is less than thirty percent
(30.0%) of the lesser of (A) the Maximum European Credit and (B) the European
Borrowing Base, up to one additional collateral field examination and up to one
additional inventory appraisal shall be permitted by the European Administrative
Agent in such twelve (12) month period at the Borrowers’ expense with respect to
the European Facility and (z) during the existence and continuance of an Event
of Default, there shall be no limit on the number of additional collateral field
examinations and inventory appraisals, at the Borrowers’ expense. Neither any
Agent nor any Lender shall have any duty to any Borrower to make any inspection,
nor to share any results of any inspection, appraisal or report with any
Borrower. Each of the Borrowers acknowledges that all inspections, appraisals
and reports are prepared by the Applicable Agent and Lenders for their purposes
and the Borrowers shall not be entitled to rely upon them.
(e)    Expenses. Each Borrower will reimburse each Applicable Agent for all
reasonable out-of-pocket costs and expenses of each Applicable Agent in
connection with (i) examinations of any Borrower’s books and records or any
other financial or Collateral matters as each Applicable Agent deems
appropriate; and (ii) Collateral field examinations and inventory appraisals of
Collateral comprising the Borrowing Base; in each case subject to the
limitations on such examinations, audits and appraisals permitted under
preceding clause (d). Subject to and without limiting the foregoing, the
Borrowers specifically agree to pay each Applicable Agent Agent’s then standard
charges for examination activities, including the standard charges of the
Administrative Agent’s internal appraisal group. This Section shall not be
construed to limit any Agent’s right to use third parties for such purposes.
(f)    Each of the Receivables shall be a bona fide and valid account
representing a bona fide indebtedness incurred by the Customer therein named,
for a fixed sum as set forth in the invoice relating thereto (provided
immaterial or unintentional invoice errors shall not be deemed to be a breach
hereof) with respect to an absolute sale or lease and delivery of goods upon
stated terms of a European Credit Party, or work, labor or services theretofore
rendered by a European Credit Party as of the date each Receivable is created.
Same shall be due and owing in accordance with the applicable European Credit
Party’s terms of sale without dispute, setoff or counterclaim except as may be
stated on the accounts receivable schedules delivered by European Credit Parties
to European Administrative Agent.
(g)    Each Customer, to the best of each European Credit Party’s knowledge, as
of the date each Receivable is created, is and will be solvent and able to pay
all Receivables on which the Customer is obligated in full when due. With
respect to such Customers of any European Credit Party who are not solvent, such
European Credit Party has set up on its books and in its financial records bad
debt reserves adequate to cover such Receivables.
(h)    Neither European Administrative Agent nor any Lender shall, under any
circumstances or in any event whatsoever, have any liability for any error or
omission or delay of any kind occurring in the settlement, collection or payment
of any of the Receivables or any instrument received in payment thereof, or for
any damage resulting therefrom, unless such liability arises from European
Administrative Agent’s or such Lender's willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction.
5.20    European Accounts. Within one hundred and twenty (120) days after the
Closing Date, the European Credit Parties shall cause the European
Administrative Agent to be the European Credit Parties’ principal depository and
disbursement bank and shall have opened the Approved Deposit Accounts for each

125

--------------------------------------------------------------------------------



European Credit Party at the branch specified by European Administrative Agent.
Within the earlier to occur of (i) ten (10) days after opening such Approved
Deposit Accounts and (ii) one hundred twenty (120) days after Closing Date, the
European Credit Parties shall direct all Receivables of such Credit Party to be
paid to the Approved Deposit Accounts held with the European Administrative
Agent.
SECTION 6.    NEGATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Revolving Commitment
is in effect and until payment in full of all Obligations (other than Hedging
Obligations and Cash Management Obligations) and cancellation or expiration of
all Letters of Credit, such Credit Party shall perform, and shall cause each of
its Subsidiaries to perform, all covenants in this Section 6.
6.1    Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume, or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness
or guaranty any Indebtedness, except:
(a)    the Obligations;
(b)    Indebtedness (other than as described in clause (q) below) of any of its
Subsidiaries to the Lead Borrower or to any other Subsidiary of the Lead
Borrower, or of the Lead Borrower owed to any Subsidiary of the Lead Borrower;
provided, (i) any such Indebtedness of (x) any Subsidiary of the Lead Borrower
that is a non-Credit Party payable to a Credit Party shall be permitted under
Section 6.7(b) and (y) any Canadian Credit Party or European Credit Party
payable to a US Credit Party shall be permitted under Section 6.7(b), (ii) any
such Indebtedness payable to a Credit Party shall be made in the Ordinary
Course, shall be evidenced by promissory notes and all such notes shall be
subject to a perfected First Priority Lien pursuant to the applicable Collateral
Documents, which notes shall be executed and delivered as soon as commercially
practicable after the incurrence of such Indebtedness, (iii) all such
Indebtedness of any Credit Party shall be unsecured and subordinated in right of
payment to the payment in full of the Obligations pursuant to the terms of the
Affiliate Subordination Agreement, (iv) any payment of such Indebtedness by any
US Guarantor Subsidiary under any guaranty of the US Obligations shall result in
a pro tanto reduction of the amount of any such Indebtedness owed by such US
Credit Party to the Lead Borrower or to any of its Subsidiaries for whose
benefit such payment is made, (v) any payment of such Indebtedness by any
Canadian Guarantor Subsidiary under any guaranty of the Canadian Obligations
shall result in a pro tanto reduction of the amount of any such Indebtedness
owed by such Canadian Credit Party to the Lead Borrower or to any of its
Subsidiaries for whose benefit such payment is made, and (vi) any payment of
such Indebtedness by any European Guarantor Subsidiary under any guaranty of the
European Obligations shall result in a pro tanto reduction of the amount of any
such Indebtedness owed by such European Credit Party to the Lead Borrower or to
any of its Subsidiaries for whose benefit such payment is made;
(c)    unsecured Debt (including Subordinated Debt) of the Lead Borrower (which
may be guaranteed on a like basis by the US Credit Parties); provided, that (i)
no Default or Event of Default is continuing under this Agreement or would
result from such issuance, (ii) after giving effect to such issuance (as
determined in accordance with Section 1.4(e)), the Leverage Ratio shall not be
greater than 4.75:1.00, calculated on a pro forma basis as of the last day of
the most recently ended four Fiscal Quarter period for which financial
statements have been delivered pursuant to Section 5.1, (iii) the proceeds of
such issuance shall be used for Permitted Acquisitions, to fund Capital
Expenditures permitted under this Agreement or to prepay the Term Loans in
accordance with the terms of the Term Credit Agreement, (iv) such Debt shall
have a maturity of not earlier than six (6) months after the Revolving
Commitment Termination Date, (v) the documentation relating to such Debt shall
not permit or provide for any scheduled amortization (or

126

--------------------------------------------------------------------------------



similar) payments prior to the Revolving Commitment Termination Date and (vi)
the documentation relating to such Debt shall not contain any covenant or event
of default that is either (x) not substantially provided for in the Term Credit
Agreement or (y) more favorable to the holder of such Debt in any material
respect than the comparable covenant or event of default set forth in the Term
Credit Agreement, and, with respect to Subordinated Debt, shall contain
customary subordination provisions pursuant to which such Subordinated Debt is
subordinate to the prior payment in full of the Obligations or shall otherwise
be subject to a subordination agreement in form and substance satisfactory to
the Agents;
(d)    Indebtedness incurred by the Lead Borrower or any of its Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of the Lead Borrower or any
of its Subsidiaries pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
the Lead Borrower or any of its Subsidiaries;
(e)    Indebtedness which may be deemed to exist pursuant to any performance,
surety, statutory, appeal or similar obligations incurred in the Ordinary
Course;
(f)    Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;
(g)    Indebtedness of the US Credit Parties under the Term Credit Documents in
an aggregate principal amount not to exceed at any time outstanding
$200,000,000; provided that such amount may be increased by the aggregate
principal amount of any Facility Increase (as defined in the Term Credit
Agreement as in effect on the Original Closing Date) so long as the aggregate
principal amount of all Facility Increases does not exceed the aggregate
principal amount permitted to be incurred under Section 2.21 of the Term Credit
Agreement (as in effect on the Original Closing Date) (in each case, as reduced
by any prepayments or repayments or principal thereof after the Original Closing
Date);
(h)    guaranties or the provision of other credit support by (x) a US Credit
Party of Indebtedness of another US Credit Party with respect to Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.1, (y) a Canadian
Credit Party of Indebtedness of another Canadian Credit Party with respect to
Indebtedness otherwise permitted to be incurred pursuant to this Section 6.1 and
(z) a European Credit Party of Indebtedness of another European Credit Party
with respect to Indebtedness otherwise permitted to be incurred pursuant to this
Section 6.1;
(i)    Indebtedness, including the ability to draw on commitments to incur
Indebtedness, described in Schedule 6.1(i), but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof are not materially
less favorable, taken as a whole, to the obligor thereon or to the Lenders than
the Indebtedness being refinanced or extended, and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended (provided that a certificate of an Authorized Officer of the Lead
Borrower delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Lead Borrower
has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Lead Borrower within such five (5) Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which

127

--------------------------------------------------------------------------------



it disagrees)); provided, such Indebtedness permitted under the immediately
preceding clause (i) or (ii) above shall not (A) include Indebtedness of an
obligor that was not an obligor with respect to the Indebtedness being extended,
renewed or refinanced, (B) exceed in a principal amount the Indebtedness being
renewed, extended or refinanced, except as to fees and expenses at refinancing
or (C) be incurred, created or assumed if any Default or Event of Default has
occurred and is continuing or would result therefrom;
(j)    Indebtedness with respect to Capital Leases or purchase money
Indebtedness (including any Attributable Indebtedness incurred in connection
with any Sale and Lease Back Transaction that is otherwise permitted under
clause (i) of Section 6.11) in an amount not to exceed in the aggregate
(including any Indebtedness acquired in connection with a Permitted Acquisition)
at any time the greater of $50,000,000 and six and one-half percent (6.5%) of
the Consolidated Total Assets of the Lead Borrower; provided, any such purchase
money Indebtedness shall be secured only by the asset(s) acquired in connection
with the incurrence of such Indebtedness (other than Inventory);
(k)    other Indebtedness of the Lead Borrower and its Subsidiaries in an
aggregate principal amount not to exceed at any time $30,000,000;
(l)    (i) Indebtedness under the Factoring Agreements to which the Lead
Borrower or any Subsidiary is party on the Closing Date as set forth on Schedule
1.1(a), and (ii) additional Indebtedness under Factoring Agreements in an
aggregate amount not to exceed at any time $25,000,000;
(m)    working capital facilities of any Foreign Subsidiary (other than a
Canadian Subsidiary or a European Subsidiary);
(n)    Hedging Obligations entered into for the purpose of hedging risks
associated with the operations of the Lead Borrower and its Subsidiaries and not
for speculative purposes;
(o)    Indebtedness of the US Credit Parties under the Senior Notes Documents in
an aggregate principal amount not to exceed $236,410,000 (as reduced by any
payments or prepayments of principal thereof after the Closing Date);
(p)    provided that no Event of Default shall have occurred and be continuing
or would occur as a consequence thereof, any replacement, renewal or refinancing
of any Indebtedness described in Sections 6.1(c), (g) and (o) (collectively, the
“Permitted Refinancing Indebtedness”) that (i) does not exceed the aggregate
principal amount of the Indebtedness being replaced, renewed or refinanced,
except as to fees and expenses at refinancing, (ii) does not have a maturity
date earlier than the Indebtedness being replaced, renewed or refinanced, (iii)
does not rank at the time of such replacement, renewal or refinancing senior to
the Indebtedness being replaced, renewed or refinanced, (iv) the obligors in
respect of such Permitted Refinancing Indebtedness (including in their
capacities as primary obligor and guarantor) are the same as for the
Indebtedness being replaced, renewed or refinanced, (v) any Liens securing such
Permitted Refinancing Indebtedness are not extended to any property which does
not secure the Indebtedness being replaced, renewed or refinanced, (vi) does not
have a weighted average life to maturity less than the Indebtedness being
replaced, renewed or refinanced and (vii) the terms of such Permitted
Refinancing Indebtedness are not materially less favorable, taken as a whole, to
the Lead Borrower and its Subsidiaries than the terms of the replaced, renewed
or refinanced Indebtedness;
(q)    any intercompany loans advanced by any Credit Party (or any of its
Subsidiaries) to any of its Subsidiaries (each an “Intercompany Borrower”) the
proceeds of which are applied by the Intercompany Borrower to discharge its
obligations under the Existing Credit Agreement; provided, that (i)

128

--------------------------------------------------------------------------------



all such Indebtedness of the Intercompany Borrower shall be evidenced by
promissory notes, which notes shall be executed and delivered on or prior to the
Closing Date and shall be subject to a perfected First Priority Lien pursuant to
the applicable Collateral Documents (other than in the case of the intercompany
loan made from Austria GmbH, as lender, to Italia SpA, as borrower, which such
intercompany loan shall be evidenced by the Intra-Group On Demand Facility
Agreement, dated as of May 26, 2011, between Austria GmbH and Italia SpA, and
the receivables and related rights and claims under such agreement shall be
subject to a perfected First Priority Lien pursuant to the Receivables Pledge
Agreement, dated as of the Original Closing Date, between Austria GmbH and the
Collateral Agent) and (ii) all such Indebtedness of the Intercompany Borrower
shall be unsecured and subordinated in right of payment to the payment in full
of the Obligations pursuant to the terms of the applicable promissory notes or
an intercompany subordination agreement which shall be entered into on or prior
to the Closing Date and shall be in form and substance reasonably satisfactory
to the Administrative Agent; and the European Administrative Agent.
(r)    Indebtedness in the form of a payment or performance bond or letter of
credit to secure the payment of (and in an aggregate amount not to exceed) the
Xerium Brazil Tax Assessment.
6.2    Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of the Lead Borrower or
any of its Subsidiaries, whether now owned or hereafter acquired, or any income
or profits therefrom, except:
(a)    Liens in favor of the Collateral Agent or European Collateral Agent for
the benefit of the Secured Parties granted pursuant to any Credit Document;
(b)    Liens for Taxes not then due or, if due, obligations with respect to such
Taxes that are not at such time required to be paid pursuant to Section 5.3 or
which are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted (provided that such contest operates to
suspend collection of the contested tax) and for which an adequate reserve has
been made in accordance with GAAP;
(c)    statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to section 401 (a)(29)
or 430 of the Code or by ERISA), in each case incurred in the Ordinary Course
(i) for amounts not yet overdue or (ii) for amounts that are overdue and that
(in the case of any such amounts overdue for a period in excess of fifteen (15)
days) are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts;
(d)    Liens incurred in the Ordinary Course in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return of money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money or other Indebtedness), so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof;
(e)    easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;

129

--------------------------------------------------------------------------------



(f)    any (i) interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder, (ii) restriction or encumbrance that the
interest or title of such lessor or sublessor may be subject to, or (iii)
subordination of the interest of the lessee or sublessee under such lease to any
restriction or encumbrance referred to in the preceding clause (ii), so long as
the holder of such restriction or encumbrance agrees to recognize the rights of
such lessee or sublessee under such lease;
(g)    Liens solely on any cash earnest money deposits made by the Lead Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(h)    purported Liens evidenced by the filing of precautionary UCC or PPSA
financing statements or, for property located in foreign jurisdictions, the
preparation and/or filing of functionally similar documents, relating solely to
operating leases of personal property entered into in the Ordinary Course;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(j)    any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
(k)    (i) non-exclusive licenses of patents, trademarks and other intellectual
property rights granted by the Lead Borrower or any of its Subsidiaries in the
Ordinary Course and not interfering in any material respect with the ordinary
conduct of the business of the Lead Borrower or such Subsidiary and (ii) leases
or subleases granted by the Lead Borrower of any of its Subsidiaries to third
parties in respect of surplus property (which shall not, for the avoidance of
doubt, include any property included in the Borrowing Base or any component
definitions) which is not fundamental to the operation of the business in the
Ordinary Course; provided that such leases and subleases are on arms- length
commercial terms;
(l)    existing Liens described in Schedule 6.2(l) and replacements thereof, so
long as the replacement Liens encumber only the assets subject to the Liens
being replaced and the replacement Liens secure obligations in an amount no
greater than the obligations secured by the Liens being replaced;
(m)    Liens securing Indebtedness permitted pursuant to Sections 6.1(j) and
(k); provided, that (i) in the case of Section 6.1(j), any such Lien shall
encumber only the asset acquired with the proceeds of such Indebtedness and (ii)
such Liens shall not secure Indebtedness permitted pursuant to Section 6.1(k) in
an aggregate amount exceeding at any time $25,000,000;
(n)    Liens granted by entities acquired pursuant to Section 6.9 prior to their
acquisition and not in contemplation of such acquisition; provided that (i) such
Liens were not created in contemplation of such acquisition, (ii) such Lien does
not extend to or cover any other assets or property (other than the proceeds or
products thereof and after-acquired property subjected to a Lien pursuant to
terms existing at the time of such acquisition, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (iii) the
Indebtedness secured thereby (or, as applicable, any modifications,
replacements, renewals or extension thereof) is permitted under Section 6.1;
provided, further, that any such Lien securing Indebtedness in an aggregate
amount at any time outstanding in excess of $20,000,000 shall be permitted only
to the extent that such Lien is discharged within five (5) months of the date of
such acquisition.
(o)    subject to the terms of the Intercreditor Agreement, Liens on US
Collateral to secure obligations under the Term Credit Documents;

130

--------------------------------------------------------------------------------



(p)    Liens in connection with the performance of any response action or
remediation pursuant to Environmental Law as the result of the Release of
Hazardous Materials at, on or beneath any real property, provided such Lien does
not (a) take priority over any Lien granted pursuant to any Collateral Document,
and (b) does not materially or adversely affect the value or use of such real
property;
(q)    Liens securing Permitted Refinancing Indebtedness, provided that any such
Lien shall encumber only the assets that secure the Indebtedness being replaced,
renewed or refinanced by such of such Permitted Refinancing Indebtedness;
(r)    existing Liens on a Title Policy delivered pursuant to Section 5.17;
(s)    any Liens arising by operation of law and any lien arising under
customary retention of title arrangements of suppliers in the Ordinary Course
(other than suppliers of Inventory);
(t)    any Lien arising under the general terms and conditions of banks or
Sparkassen (Allgemeine Geschäftsbedingungen der Banken oder Sparkassen) with
whom the Lead Borrower or any of its Subsidiaries maintains a banking
relationship with a financial institution in Germany;
(u)    Liens on real estate which may not be prohibited to be created pursuant
to section 1136 of the German Civil Code (Bürgerliches Gesetzbuch);
(v)    additional Liens (other than on ABL Priority Collateral (as defined in
the Intercreditor Agreement)) securing Indebtedness or obligations that do not
exceed $25,000,000 (the “Lien Basket Amount”) at any time; provided, that not
more than $10,000,000 of the Lien Basket Amount may relate to Liens encumbering
assets located in the United States or Canada; and
(w)    Liens securing Indebtedness permitted pursuant to Section 6.1(l);
provided that the only assets secured by such Liens are the receivables being
sold or otherwise disposed of pursuant to the respective Factoring Agreement.
6.3    Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its Fiscal Year end from December 31st.
6.4    No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness permitted hereunder or
to be sold pursuant to an executed agreement with respect to a permitted Asset
Sale, (b) restrictions contained in any documents evidencing unsecured Debt or
Subordinated Debt permitted pursuant to Section 6.1(c), in the Senior Notes
Documents, in the Term Credit Documents and any Permitted Refinancing
Indebtedness with respect thereto; provided, that in respect of such unsecured
Debt or Subordinated Debt, in the Term Credit Documents and in the Senior Notes
Documents and any Permitted Refinancing Indebtedness with respect thereto, such
restrictions do not restrict the ability to grant security interests as required
under the Credit Documents or any agreement that refinances this Agreement, (c)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the Ordinary Course (provided that such restrictions
are limited to the property or assets secured by such Liens or the property or
assets subject to such leases, licenses or similar agreements, as the case may
be), (d) restrictions in the agreements relating to Liens permitted to be
incurred under Section 6.2 that limit the right of any Credit Party to dispose
of or transfer the assets subject to such Liens, (e) provisions limiting the
disposition or distribution of assets or property in sale-leaseback agreements,
stock sale agreements and other similar agreements, which limitation is
applicable only to the assets that are the subject of such agreements, (f) any

131

--------------------------------------------------------------------------------



encumbrance or restriction in connection with an acquisition of property, so
long as such encumbrance or restriction relates solely to the property so
acquired and was not created in connection with or in anticipation of such
acquisition, (g) restrictions imposed by customary provisions in partnership
agreements, limited liability company organizational governance documents, joint
venture agreements and other similar agreements that restrict the transfer of
ownership interest in such partnership, limited liability company, joint venture
or similar Person, provided that to the extent such restriction restricts the
ability to grant security interests as required under the Credit Documents, such
restrictions shall have existed prior to the Closing Date, and (h) restrictions
on receivables sold or otherwise disposed of pursuant to a Factoring Agreement
permitted by Section 6.1(l), no Credit Party nor any of its Subsidiaries shall
enter into any agreement prohibiting the creation or assumption of any Lien upon
any of its properties or assets, whether now owned or hereafter acquired.
6.5    Restricted Payments. No Credit Party shall, nor shall it permit any of
its Subsidiaries or Affiliates through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Payment, except:
(a)    any Subsidiary may declare and pay or make any distributions to its
shareholders, provided that such payments are made to all its shareholders
proportionately based on their ownership interest in such Subsidiary (provided,
that no Restricted Payments shall be made by the European Borrowers to any
Subsidiary of the Credit Parties unless both immediately before and after giving
effect to any such Restricted Payment, the Lead Borrower shall demonstrate to
the European Administrative Agent, in form and substance satisfactory to the
European Administrative Agent, (A) pro forma European Excess Availability
(calculated after giving effect to any Advances or Letters of Credit then being
made or issued in connection with such Investment or transfer) in excess of
$5,000,000, and (B) pro forma Fixed Charge Coverage Ratio for the last period of
four (4) consecutive Fiscal Quarters ended prior to the date of such Investment
or transfer of greater than 1.25:1.00;;
(b)    the Lead Borrower or any Subsidiary may make regularly scheduled payments
of principal and interest in respect of any Indebtedness that is permitted by
Sections 6.1(c) and (o), but only to the extent permitted pursuant to the terms
of such Indebtedness (including, without limitation, any subordination terms
applicable to such Indebtedness);
(c)    so long as no Default or Event of Default has occurred and is continuing,
the Lead Borrower may repurchase or redeem Common Stock in an amount not to
exceed $7,000,000 per annum solely for the purpose of repurchases of Common
Stock from departing executives of the Lead Borrower or any of its Subsidiaries
or satisfying the purchase price of equity award under, or paying withholding
taxes payable with respect to, vested equity compensation programs;
(d)    so long as no Default or Event of Default has occurred and is continuing,
(x) the Lead Borrower and its Subsidiaries may make additional Restricted
Payments in an aggregate amount not to exceed, when added to the aggregate
payments made to voluntarily or optionally repay, prepay, or purchase
outstanding Term Loans pursuant to clause (i) of Section 6.18, $10,000,000, and
(y) the Lead Borrower may make additional Restricted Payments so long as
Domestic Excess Availability on the date of such additional Restricted Payment
(calculated after giving effect to any Advances or Letters of Credit then being
made or issued in connection with the action or proposed action) exceeds fifteen
percent (15.0%) of the lesser of (i) the Maximum Credit at such time and (ii)
the Borrowing Base at such time; and

132

--------------------------------------------------------------------------------



(e)    so long as no Default or Event of Default has occurred and is continuing,
the Lead Borrower may repurchase or redeem Senior Notes with the proceeds of (x)
Debt incurred pursuant to Section 6.1(c) or (y) Permitted Refinancing
Indebtedness in respect thereof incurred pursuant to Section 6.1(p).
6.6    Restrictions on Subsidiary Distributions. Except as provided herein, in
the Term Credit Documents and as provided in the Senior Notes Documents or
documents governing any Permitted Refinancing Indebtedness with respect thereto,
no Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of the
Lead Borrower to (a) pay dividends or make any other distributions on any of
such Subsidiary’s Capital Stock owned by the Lead Borrower or any other
Subsidiary of the Lead Borrower, (b) repay or prepay any Indebtedness owed by
such Subsidiary to the Lead Borrower or any other Subsidiary of the Lead
Borrower, (c) make loans or advances to the Lead Borrower or any other
Subsidiary of the Lead Borrower, or (d) transfer any of its property or assets
to the Lead Borrower or any other Subsidiary of the Lead Borrower, other than
restrictions (i) in agreements evidencing Indebtedness permitted by Section
6.1(j) that impose restrictions on the property so acquired; (ii) by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the Ordinary Course; (iii) that are or were created by virtue of
any transfer of, agreement to transfer or option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement;
(iv) in any agreement for the sale or other disposition of a Subsidiary that
restricts distributions by that Subsidiary pending the sale or other
disposition; (v) in provisions in agreements or instruments which prohibit the
payment of dividends or the making of other distributions with respect to any
class of Capital Stock of a Person other than on a pro rata basis; (vi) in any
instrument governing Indebtedness or Capital Stock of a Person acquired by the
Lead Borrower or any of its Subsidiaries as in effect at the time of such
acquisition (except to the extent such Indebtedness or Capital Stock was
incurred in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person or the property or assets of the
Person, so acquired, provided that, in the case of Indebtedness, such
Indebtedness was permitted by Section 6.1; (vii) in any intercompany arrangement
entered into for tax planning purposes so long as such arrangement may be
terminated at any time at the direction of the Lead Borrower or any other Party
in its sole discretion; and (viii) on the transfer of any receivables sold or
otherwise disposed of pursuant to a Factoring Agreement permitted by Section
6.1(l).
6.7    Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:
(a)    Investments in Cash and Cash Equivalents;
(b)    (i) equity Investments and loans as of the Closing Date in or to the Lead
Borrower or any of its Subsidiaries, (ii) equity Investments and loans made
after the Closing Date (w) in or to the Lead Borrower or any other US Credit
Party, (x) by a Canadian Credit Party in another Canadian Credit Party, (y) by a
European Credit Party in another European Credit Party or (z) by a non-Credit
Party in another non-Credit Party, (iii) equity Investments or transfers of
assets made after the Closing Date by a US Credit Party or Canadian Credit Party
in or to a Subsidiary of the Lead Borrower that is not a Credit Party or by a US
Credit Party in or to a Canadian Credit Party or European Credit Party, so long
as, with respect to equity Investments or transfers of assets under this clause
(iii), the aggregate amount of such equity Investments and the aggregate fair
market value of such transfers of assets, does not exceed at any time
$30,000,000; provided, further that, for purposes of this clause (iii), at any
given time the amount of cash distributions and dividends or other similar
amounts received in respect of such equity Investments and the amount of

133

--------------------------------------------------------------------------------



cash consideration received in respect of such transfers of assets, in each
case, up to the value of such equity Investments or transfers of assets, as
applicable, used to calculate the aggregate amount of the equity Investments and
transfers of assets made pursuant to this clause (iii), shall be netted against
the outstanding aggregate amount of equity Investments and transfers of assets
made pursuant to this clause (iii), and (iv) equity Investments or transfers of
assets made after the Closing Date by a European Credit Party in or to a
Subsidiary of the Lead Borrower that is not a Credit Party, so long as, with
respect to equity Investments or transfers of assets under this clause (iv),
both immediately before and after giving effect to any such Investment or
transfer, the Lead Borrower shall demonstrate to the European Administrative
Agent, in form and substance satisfactory to the European Administrative Agent,
(A) pro forma European Excess Availability (calculated after giving effect to
any Advances or Letters of Credit then being made or issued in connection with
such Investment or transfer) in excess of $5,000,000, and (B) pro forma Fixed
Charge Coverage Ratio for the last period of four (4) consecutive Fiscal
Quarters ended prior to the date of such Investment or transfer of greater than
1.25:1.00;
(c)    Investments (i) in any Securities received in satisfaction or partial
satisfaction of obligations of financially troubled account debtors and (ii)
deposits, prepayments and other credits to suppliers made in the Borrower’s and
its Subsidiaries’ Ordinary Course;
(d)    intercompany loans and guaranties to the extent permitted under Sections
6.1(b), (d), (e) and (h);
(e)    Consolidated Capital Expenditures otherwise permitted under Section 6.8;
(f)    loans and advances to employees of the Lead Borrower and its Subsidiaries
made in the Ordinary Course in an aggregate principal amount not to exceed
$2,000,000 in the aggregate at any one time outstanding;
(g)    Investments made in connection with Permitted Acquisitions permitted
pursuant to and in accordance with Section 6.9;
(h)    Investments received in lieu of Cash in connection with Asset Sales
permitted by and in accordance with Section 6.9;
(i)    Investments described in Schedule 6.7(i);
(j)    Investments in Permitted Joint Ventures in an aggregate amount not to
exceed at any time $20,000,000; and
(k)    other Investments (including without limitation Investments in
Subsidiaries which are not wholly owned, directly or indirectly, by the Lead
Borrower) (x) in an aggregate amount not to exceed at any time $30,000,000 and
(y) so long as, in the case of this clause (y), the Applicable Conditions are
satisfied; provided; further that for purposes of this Section 6.7(k), at any
given time the amount of any cash repayments of principal, interest,
distributions and dividends or other similar amounts received in respect of any
such Investments, up to the value of such Investments used to calculate the
aggregate amount of other Investments made under this Section 6.7(k), shall be
netted against the then outstanding aggregate amount of other Investments made
under this Section 6.7(k).

134

--------------------------------------------------------------------------------



Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 6.5.
6.8    Maximum Consolidated Capital Expenditures. The Lead Borrower shall not,
and shall not permit its Subsidiaries to, make or incur Consolidated Capital
Expenditures, in any Fiscal Year indicated below, in an aggregate amount for the
Lead Borrower and its Subsidiaries in excess of the corresponding amount
(“Maximum Consolidated Capital Expenditures”) set forth below opposite such
Fiscal Year (exclusive of Capital Expenditures paid with Net Asset Sale Proceeds
or with Net Insurance/Condemnation Proceeds):


Fiscal Year
Maximum Consolidated Capital Expenditures
2013
$42,000,000.00
2014
$42,000,000.00
2015
$42,000,000.00
2016
$42,000,000.00
2017
$42,000,000.00
2018
$42,000,000.00



provided, that the Maximum Consolidated Capital Expenditures for any Fiscal Year
shall be increased by (i) an amount equal to the portion of Maximum Consolidated
Capital Expenditures not expended in the immediately preceding Fiscal Year (the
“Roll-Over Amount”); provided, further, that any Roll-Over Amount not expended
in the applicable Fiscal Year shall not be added to the amount of Maximum
Consolidated Capital Expenditures for the immediately succeeding Fiscal Year.
In the event that the Lead Borrower and its Subsidiaries have made Consolidated
Capital Expenditures in any Fiscal Year in an aggregate amount equal to the
Maximum Consolidated Capital Expenditures for such Fiscal Year (as such amount
may be increased by any applicable Roll-Over Amount), the Lead Borrower and its
Subsidiaries may utilize up to 100% of the applicable Maximum Consolidated
Capital Expenditures for the immediately succeeding Fiscal Year to make
additional Consolidated Capital Expenditures in the then current Fiscal Year
(and with the amount so utilized to reduce the Maximum Consolidated Capital
Expenditures in such immediately succeeding Fiscal Year).
In addition to the foregoing, (i) the Lead Borrower or its applicable
Subsidiaries may make additional Consolidated Capital Expenditures in an
aggregate amount for all such Persons not to exceed $10,000,000 as a result of
the replacement of the non-equipment operating leases in effect on the Closing
Date with respect to their facilities in Youngsville, North Carolina and
Geelong, Australia with Capital Leases and (ii) so long as the Applicable
Conditions are satisfied, the Lead Borrower and its Subsidiaries may make
additional Consolidated Capital Expenditures.

135

--------------------------------------------------------------------------------



6.9    Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any merger or
consolidation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub lease (as lessor or
sublessor), exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory, materials
and equipment and Capital Expenditures in the Ordinary Course) the business,
property or fixed assets of, or stock or other evidence of beneficial ownership
of, any Person or any division or line of business or other business unit of any
Person, except:
(a)    any Subsidiary of the Lead Borrower may be merged with or into the Lead
Borrower or any other Subsidiary, or be liquidated, wound up or dissolved;
provided, however, in the case of such a merger involving (t) the Lead Borrower,
the Lead Borrower shall be the continuing or surviving Person, (u) another US
Borrower, a US Borrower shall be the continuing or surviving Person, (v) a US
Guarantor Subsidiary merging with a non-US Guarantor Subsidiary, the US
Guarantor Subsidiary shall be the continuing or surviving Person, (w) a Canadian
Borrower, a Canadian Borrower shall, except to the extent provided in preceding
clauses (t), (u) or (v), be the continuing or surviving Person, (x) a Canadian
Guarantor Subsidiary merging or amalgamating with a non-Canadian Guarantor
Subsidiary, the Canadian Guarantor Subsidiary shall, except as provided in
preceding clause (t), (u), (v) or (w), be the continuing or surviving Person,
(y) a European Borrower, a European Borrower shall, except to the extent
provided in preceding clauses (t), (u) or (v), be the continuing or surviving
Person, or (z) a European Guarantor Subsidiary merging or amalgamating with a
non-European Guarantor Subsidiary, the European Guarantor Subsidiary shall,
except as provided in preceding clause (t), (u), (v) or (w), be the continuing
or surviving Person;
(b)    sales or other dispositions of assets that do not constitute Asset Sales;
(c)    Asset Sales (other than Inventory, Receivables and other assets or
property included in the Borrowing Base or any component definition), the
proceeds of which (valued at the principal amount thereof in the case of
non-Cash proceeds consisting of notes or other debt Securities and valued at
fair market value (determined in good faith by the board of directors (or
similar governing body) of the respective Person making such Asset Sale) in the
case of other non-Cash proceeds), when aggregated with the proceeds of all other
Asset Sales made within the same Fiscal Year, are less than $35,000,000;
provided (1) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
board of directors (or similar governing body) of the respective Person making
such Asset Sale), (2) in the case of any Asset Sale generating aggregate Net
Asset Sale Proceeds in excess of $1,000,000, no less than 75% thereof shall be
paid in Cash (for purposes of this clause (2), each of the following will be
deemed to be cash: (A) Cash Equivalents and (B) any Indebtedness, as shown on
the Lead Borrower’s most recent consolidated balance sheet, of any Credit Party
or Subsidiary (other than Indebtedness that is by its terms subordinated to the
Revolving Advances) that is assumed by the transferee of any such assets
pursuant to an agreement that releases such Credit Party or Subsidiary from, or
indemnifies such Credit Party or Subsidiary against, any liability under, and
any Liens on such assets securing, such Indebtedness, (3) no Capital Stock of
any Borrower may be sold pursuant to this Section 6.9(c) and (4) no Capital
Stock of any Guarantor Subsidiary may be sold pursuant to this Section 6.9(c)
unless all of the Capital Stock of such Guarantor Subsidiary is sold in
compliance with this Section 6.9(c);
(d)    disposals of obsolete, worn out or surplus property, and any assets
acquired in connection with the acquisition of another Person in a division or
line of business of such Person reasonably determined by the acquirer to be
surplus assets;

136

--------------------------------------------------------------------------------



(e)    Permitted Acquisitions, so long as (i) the Common Stock of the Lead
Borrower is used as 100% of the consideration in connection therewith or (ii)
cash of the Lead Borrower or any of its Subsidiaries is used as all or a portion
of the consideration; provided that, in the case of clause (ii), the Applicable
Conditions are satisfied;
(f)    Investments made in accordance with Section 6.7; and
(g)    disposals of real estate which may not be prohibited pursuant to section
1136 of the German Civil Code.
6.10    Disposal of Subsidiary Interests. Except for any contribution or sale of
its interests in the Capital Stock of any of its Subsidiaries in compliance with
the provisions of Section 6.9 or pursuant to the Collateral Documents, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, (a) directly or
indirectly sell, assign, pledge or otherwise encumber or dispose of any Capital
Stock of any of its Subsidiaries, except to qualify directors if required by
applicable law; or (b) permit any of its Subsidiaries directly or indirectly to
sell, assign, pledge or otherwise encumber or dispose of any Capital Stock of
any of its Subsidiaries, except to another Credit Party (subject to the
restrictions on such disposition otherwise imposed hereunder), or to qualify
directors if required by applicable law.
6.11    Sales and Lease Backs. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party or Subsidiary (a) has sold or transferred or is to sell
or to transfer to any other Person (other than the Lead Borrower or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party or Subsidiary to any Person (other than the Lead Borrower or any of its
Subsidiaries) in connection with such lease (any such transaction, a “Sale and
Lease Back Transaction”), unless, in each case, (i) the sale of such property is
permitted by Section 6.9, (ii) any Lien arising in connection with the use of
such property by any Credit Party or any of its Subsidiaries is permitted by
Section 6.2 and (iii) any Attributable Indebtedness of any Credit Party or any
of its Subsidiaries in respect of such lease is permitted under Section 6.1.
6.12    Transactions with Shareholders and Affiliates. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
such Credit Party or its Subsidiaries on terms that are less favorable to such
Credit Party or its Subsidiaries, as the case may be, than those that might be
obtained at the time from a Person who is not an Affiliate of such Credit Party
or its Subsidiaries; provided, the foregoing restriction shall not apply to (a)
any transaction among the Lead Borrower or any of its wholly-owned Subsidiaries
otherwise permitted by this Agreement; (b) reasonable and customary fees paid to
members of the board of directors (or similar governing body) of the Lead
Borrower and its Subsidiaries; (c) compensation arrangements for officers and
other employees of the Lead Borrower and its Subsidiaries entered into in the
Ordinary Course; and (d) transactions described in Schedule 6.12.
6.13    Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by one or more Credit Parties on the
Closing Date and similar or related businesses and (ii) such other lines of
business as may be consented to by Requisite Lenders.

137

--------------------------------------------------------------------------------



6.14    Anti-Money Laundering/International Trade Law Compliance. No Credit
Party shall fail to immediately notify the Administrative Agent and the European
Administrative Agent in writing upon the occurrence of a Reportable Compliance
Event and shall take all such actions so that the representations and warranties
set forth in Section 4.23 shall continue to be true and correct.
6.15    Amendments or Waivers to Organizational Documents. No Credit Party shall
terminate or agree to any amendment, restatement, supplement or other
modification to, any Organizational Document that would be materially adverse to
the Lenders.
6.16    Amendments or Waivers to Certain Indebtedness. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, amend or otherwise change the
terms of any Indebtedness incurred pursuant to Section 6.1(c) or Section 6.1(o)
or any Permitted Refinancing Indebtedness with respect thereto or make any
payment consistent with an amendment thereof or change thereto, if the effect of
such amendment or change is to increase the interest rate or the amortization
rate on such Indebtedness or such Permitted Refinancing Indebtedness, change (to
earlier dates) any dates upon which payments of principal or interest are due
thereon, change any event of default or condition to an event of default with
respect thereto (other than to eliminate any such event of default or increase
any grace period related thereto), change the redemption, prepayment or
defeasance provisions thereof, change the subordination provisions of such
Indebtedness or such Permitted Refinancing Indebtedness (or any guaranty
thereof), or if the effect of such amendment or change, together with all other
amendments or changes made, is to increase materially the obligations of the
obligor thereunder or to confer any additional rights on the holders of such
Indebtedness or such Permitted Refinancing Indebtedness (or a trustee or other
representative on their behalf) which would be adverse to any Credit Party or
Lenders in any material respect.
6.17    Springing Financial Covenant. During each Covenant Trigger Period, the
Lead Borrower shall not permit (i) the Fixed Charge Coverage Ratio for the last
period of four (4) consecutive Fiscal Quarters ended prior to the beginning of
such Covenant Trigger Period for which financial statements have been delivered
to the Administrative Agent pursuant to Section 5.1(a) or (b), as applicable, to
be less than 1.00:1.00, (ii) the Fixed Charge Coverage Ratio for the period or
four (4) consecutive Fiscal Quarters for which financial statements first are
delivered to the Administrative Agent pursuant to Section 5.1(a) or (b), as
applicable, during such Covenant Trigger Period to be less than 1.00:1.00 or
(iii) the Fixed Charge Coverage Ratio for any period or four (4) consecutive
Fiscal Quarters ending during such Covenant Trigger Period to be less than
1.00:1.00. Within three (3) Business Days after the beginning of a Covenant
Trigger Period, the Lead Borrower shall provide to the Administrative Agent a
compliance certificate calculating the Fixed Charge Coverage Ratio for the
period of four consecutive Fiscal Quarters for which financial statements are
required to be delivered ended immediately prior to the beginning of such
Covenant Trigger Period based on the most recent financial statements required
to be delivered pursuant to Section 5.1(a) or (b), as applicable.
6.18    Limitations on Voluntary Prepayments of Term Loans. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, make any voluntary or
optional repayment, prepayment or purchase of Term Loans, except (i) so long as
no Default or Event of Default then exists or would result therefrom, the Lead
Borrower may make voluntary or optional repayments, prepayments or purchases of
Term Loans in an aggregate amount not to exceed, when added to the aggregate
amount of Restricted Payments made pursuant to clause (x) of Section 6.5(d),
$10,000,000, and (ii) so long as (I) no Default or Event of Default then exists
or would result therefrom and (II) Global Excess Availability on the date of the
action or proposed action (calculated after giving effect to any Advances or
Letters of Credit then being made or issued in connection with the action or
proposed action) exceeds fifteen percent (15.0%) of the lesser of (x) the
Maximum Credit at such time and (y) the Borrowing Base at such time, the Lead
Borrower may make additional voluntary or optional repayments, prepayments or
purchases of Term Loans.

138

--------------------------------------------------------------------------------



SECTION 7.    GUARANTY
7.1    Guaranty of the Obligations.
(a)    The Canadian Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to the Administrative Agent and the European
Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Canadian Obligations and European Obligations
(other than Excluded Swap Obligations) when the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under applicable Insolvency Laws (collectively, the “Guaranteed
Canadian Obligations”).
(b)    Subject to the provisions of Section 7.2, the US Guarantors jointly and
severally hereby irrevocably and unconditionally guaranty to the Administrative
Agent and the European Administrative Agent for the ratable benefit of the
Beneficiaries the due and punctual payment in full of all Obligations (other
than Excluded Swap Obligations) when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under section 362(a) of the Bankruptcy Code (collectively, the
“Guaranteed Obligations”).
(c)    The European Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to the Administrative Agent and European Administrative
Agent for the ratable benefit of the Beneficiaries the due and punctual payment
in full of all European Obligations and Canadian Obligations (other than
Excluded Swap Obligations) when the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under applicable Insolvency Laws (collectively, the “Guaranteed European
Obligations”).
7.2    Contribution by Guarantors.
All US Guarantors desire to allocate among themselves (collectively, the
“US Contributing Guarantors”), in a fair and equitable manner, their obligations
arising under this Guaranty. Accordingly, in the event any payment or
distribution is made on any date by a US Guarantor (a “US Funding Guarantor”)
under this Guaranty such that its US Aggregate Payments exceed its US Fair Share
as of such date, such US Funding Guarantor shall be entitled to a contribution
from each of the other US Contributing Guarantors in an amount sufficient to
cause each US Contributing Guarantor’s US Aggregate Payments to equal its US
Fair Share as of such date. “US Fair Share” means, with respect to a US
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the US Fair Share Contribution Amount with respect to such US
Contributing Guarantor to (ii) the aggregate of the US Fair Share Contribution
Amounts with respect to all US Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all US Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed.
“US Fair Share Contribution Amount” means, with respect to a US Contributing
Guarantor as of any date of determination, the maximum aggregate amount of the
obligations of such US Contributing Guarantor under this Guaranty that would not
render its obligations hereunder or thereunder subject to avoidance as a
fraudulent transfer or conveyance under section 548 of the Bankruptcy Code or
any comparable applicable provisions of state law; provided, solely for purposes
of calculating the “US Fair Share Contribution Amount” with respect to any US
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such US Contributing Guarantor arising by virtue of (a) any
rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder or (b) any liabilities

139

--------------------------------------------------------------------------------



of such US Contributing Guarantor in respect of intercompany Indebtedness to the
Borrower to the extent that such Indebtedness would be discharged in an amount
equal to the amount paid by such US Contributing Guarantor hereunder shall not
be considered as assets or liabilities of such US Contributing Guarantor. “US
Aggregate Payments” means, with respect to a US Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such US Contributing
Guarantor in respect of this Guaranty (including, without limitation, in respect
of this Section 7.2), minus (2) the aggregate amount of all payments received on
or before such date by such US Contributing Guarantor from the other US
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable US Funding
Guarantor. The allocation among US Contributing Guarantors of their obligations
as set forth in this Section 7.2 shall not be construed in any way to limit the
liability of any US Contributing Guarantor hereunder. Each US Guarantor is a
third party beneficiary to the contribution agreement set forth in this Section
7.2.
7.3    Payment by Guarantors.
(a)    The Canadian Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Beneficiary may have at law or in equity against any Canadian Guarantor by
virtue hereof, that upon the failure of any Canadian Borrower or European
Borrower to pay any of the Guaranteed Canadian Obligations when and as the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under applicable
Insolvency Laws), the Canadian Guarantors will upon demand pay, or cause to be
paid, in Cash, to the Applicable Agent for the ratable benefit of the
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Canadian Obligations then due as aforesaid, accrued and unpaid
interest on such Guaranteed Canadian Obligations (including interest which, but
for any Canadian Borrower’s or European Borrower's becoming the subject of a
case under applicable Insolvency Laws, would have accrued on such Guaranteed
Canadian Obligations, whether or not a claim is allowed against such Canadian
Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Canadian Obligations then owed to Beneficiaries as aforesaid.
(b)    Subject to Section 7.2, the US Guarantors hereby jointly and severally
agree, in furtherance of the foregoing and not in limitation of any other right
which any Beneficiary may have at law or in equity against any US Guarantor by
virtue hereof, that upon the failure of any Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under section 362(a) of the Bankruptcy Code), the US Guarantors will upon
demand pay, or cause to be paid, in Cash, to the Applicable Agent for the
ratable benefit of the Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for any Borrower’s becoming the subject of a case under the Bankruptcy Code
or the Bankruptcy and Insolvency Act (Canada), would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against such Borrower
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.
(c)    The European Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Beneficiary may have at law or in equity against any European Guarantor by
virtue hereof, that upon the failure of any European Borrower or Canadian
Borrower to pay any of the Guaranteed European Obligations when and as the same
shall become due,

140

--------------------------------------------------------------------------------



whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under applicable Insolvency Laws), the European
Guarantors will upon demand pay, or cause to be paid, in Cash, to the Applicable
Agent for the ratable benefit of the Beneficiaries, an amount equal to the sum
of the unpaid principal amount of all Guaranteed European Obligations then due
as aforesaid, accrued and unpaid interest on such Guaranteed European
Obligations (including interest which, but for any European Borrower’s or
Canadian Borrower’s becoming the subject of a case under applicable Insolvency
Laws, would have accrued on such Guaranteed European Obligations, whether or not
a claim is allowed against such European Borrower for such interest in the
related bankruptcy case) and all other Guaranteed European Obligations then owed
to Beneficiaries as aforesaid.
7.4    Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations, Guaranteed Canadian Obligations or Guaranteed European
Obligations, as the case may be. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:
(a)    this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of such Guarantor and not
merely a contract of surety;
(b)    the Applicable Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between any
Borrower and any Beneficiary with respect to the existence of such Event of
Default;
(c)    the obligations of such Guarantor hereunder are independent of the
obligations of any Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of any Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against any Borrower or any of such other
guarantors and whether or not any Borrower is joined in any such action or
actions;
(d)    payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations, Guaranteed Canadian Obligations or Guaranteed European Obligations,
as the case may be, shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations, Guaranteed
Canadian Obligations or Guaranteed European Obligations, as the case may be,
which has not been paid. Without limiting the generality of the foregoing, if
the Applicable Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, Guaranteed
Canadian Obligations or Guaranteed European Obligations, as the case may be,
such judgment shall not be deemed to release such Guarantor from its covenant to
pay the portion of the Guaranteed Obligations, Guaranteed Canadian Obligations
or Guaranteed European Obligations, as the case may be, that is not the subject
of such suit, and such judgment shall not, except to the extent satisfied by
such Guarantor, limit, affect, modify or abridge any other Guarantor’s liability
hereunder in respect of the Guaranteed Obligations, Guaranteed Canadian
Obligations or Guaranteed European Obligations, as the case may be;
(e)    any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations, Guaranteed
Canadian Obligations or Guaranteed European Obligations, as the case may be;
(ii) settle, compromise, release or discharge, or accept or refuse any offer

141

--------------------------------------------------------------------------------



of performance with respect to, or substitutions for, the Guaranteed
Obligations, Guaranteed Canadian Obligations or Guaranteed European Obligations,
as the case may be, or any agreement relating thereto and/or subordinate the
payment of the same to the payment of any other obligations; (iii) request and
accept other guaranties of the Guaranteed Obligations, Guaranteed Canadian
Obligations or Guaranteed European Obligations, as the case may be, and take and
hold security for the payment hereof or the Guaranteed Obligations, Guaranteed
Canadian Obligations or Guaranteed European Obligations, as the case may be;
(iv) release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security
for payment of the Guaranteed Obligations, Guaranteed Canadian Obligations or
Guaranteed European Obligations, as the case may be, any other guaranties of the
Guaranteed Obligations, Guaranteed Canadian Obligations or Guaranteed European
Obligations, as the case may be, or any other obligation of any Person
(including any other Guarantor) with respect to the Guaranteed Obligations,
Guaranteed Canadian Obligations or Guaranteed European Obligations, as the case
may be, provided, however, that no Credit Document to which such Guarantor is
party may be amended without its written consent; (v) enforce and apply any
security now or hereafter held by or for the benefit of such Beneficiary in
respect hereof or the Guaranteed Obligations, Guaranteed Canadian Obligations or
Guaranteed European Obligations, as the case may be, and direct the order or
manner of sale thereof, or exercise any other right or remedy that such
Beneficiary may have against any such security, in each case as such Beneficiary
in its discretion may determine consistent herewith or the applicable
documentation creating Hedging Obligations or Cash Management Obligations and
any applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or non-judicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any Borrower or any security for
the Guaranteed Obligations, Guaranteed Canadian Obligations or Guaranteed
European Obligations, as the case may be; and (vi) exercise any other rights
available to it under the Credit Documents or the applicable documentation
creating Hedging Obligations or Cash Management Obligations; and
(f)    this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations, Guaranteed Canadian Obligations or Guaranteed
European Obligations), including the occurrence of any of the following, whether
or not any Guarantor shall have had notice or knowledge of any of them: (i) any
failure or omission to assert or enforce or agreement or election not to assert
or enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Credit Documents or the applicable
documentation creating Hedging Obligations or Cash Management Obligations, at
law, in equity or otherwise) with respect to the Guaranteed Obligations,
Guaranteed Canadian Obligations or Guaranteed European Obligations, as the case
may be, or any agreement relating thereto, or with respect to any other guaranty
of or security for the payment of the Guaranteed Obligations, Guaranteed
Canadian Obligations or Guaranteed European Obligations, as the case may be;
(ii) any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Credit Documents, any of the
applicable documentation creating Hedging Obligations or Cash Management
Obligations or any agreement or instrument executed pursuant thereto, or of any
other guaranty or security for the Guaranteed Obligations, Guaranteed Canadian
Obligations or Guaranteed European Obligations, as the case may be, in each case
whether or not in accordance with the terms hereof or such Credit Document, such
applicable documentation creating Hedging Obligations or Cash Management
Obligations or any agreement relating to such other guaranty or security; (iii)
the Guaranteed Obligations, Guaranteed Canadian Obligations or Guaranteed
European Obligations, as the case may be, or any agreement relating thereto, at
any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from

142

--------------------------------------------------------------------------------



any source (other than payments received pursuant to the other Credit Documents
or any of the applicable documentation creating Hedging Obligations or Cash
Management Obligations from the proceeds of any security for the Guaranteed
Obligations, Guaranteed Canadian Obligations or Guaranteed European Obligations,
as the case may be, except to the extent such security also serves as collateral
for indebtedness other than the Guaranteed Obligations, Guaranteed Canadian
Obligations or Guaranteed European Obligations, as the case may be) to the
payment of indebtedness other than the Guaranteed Obligations, Guaranteed
Canadian Obligations or Guaranteed European Obligations, as the case may be,
even though any Beneficiary might have elected to apply such payment to any part
or all of the Guaranteed Obligations, Guaranteed Canadian Obligations or
Guaranteed European Obligations, as the case may be; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of the Lead Borrower or any of its Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations, Guaranteed Canadian
Obligations or Guaranteed European Obligations, as the case may be; (vi) any
failure to perfect or continue perfection of a security interest in any
collateral which secures any of the Guaranteed Obligations, Guaranteed Canadian
Obligations or Guaranteed European Obligations, as the case may be; (vii) any
defenses, set offs or counterclaims which any Borrower may allege or assert
against any Beneficiary in respect of the Guaranteed Obligations, Guaranteed
Canadian Obligations or Guaranteed European Obligations, as the case may be,
including failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury; (viii) any
law or regulation of any jurisdiction or any other event affecting any term of
the Guaranteed Obligations, Guaranteed Canadian Obligations or Guaranteed
European Obligations as the case may be; and (ix) any other act or thing or
omission, or delay to do any other act or thing, which may or might in any
manner or to any extent vary the risk of any Guarantor as an obligor in respect
of the Guaranteed Obligations, Guaranteed Canadian Obligations or Guaranteed
European Obligations, as the case may be.
7.5    Waivers by Guarantors. To the fullest extent permitted by any Requirement
of Law, each Guarantor hereby waives, for the benefit of the Beneficiaries: (a)
any right to require any Beneficiary, as a condition of payment or performance
by such Guarantor, to (i) proceed against any Borrower, any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, Guaranteed
Canadian Obligations or Guaranteed European Obligations, as the case may be, or
any other Person, (ii) proceed against or exhaust any security held from any
Credit Party, any such other guarantor or any other Person, (iii) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any Beneficiary in favor of any Borrower or any other Person, or (iv)
pursue any other remedy in the power of any Beneficiary whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of any Borrower or any other Guarantor including any defense
based on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations, Guaranteed Canadian Obligations or Guaranteed European
Obligations, as the case may be, or any agreement or instrument relating thereto
or by reason of the cessation of the liability of any Borrower or any other
Guarantor from any cause other than payment in full of the Guaranteed
Obligations, Guaranteed Canadian Obligations or Guaranteed European Obligations,
as the case may be; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Beneficiary’s errors or omissions in the administration of the
Guaranteed Obligations, Guaranteed Canadian Obligations or Guaranteed European
Obligations, as the case may be, except behavior which amounts to bad faith; (e)
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set offs, recoupments and counterclaims, and (iv)
promptness, diligence and any requirement that any Beneficiary protect, secure,
perfect or insure any security interest or lien or any property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default

143

--------------------------------------------------------------------------------



hereunder, the applicable documentation creating Hedging Obligations or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Guaranteed Obligations, Guaranteed Canadian Obligations or
Guaranteed European Obligations, as the case may be, or any agreement related
thereto, notices of any extension of credit to any Borrower and notices of any
of the matters referred to in Section 7.4 and any right to consent to any
thereof; and (g) any defenses or benefits that may be derived from or afforded
by law which limit the liability of or exonerate guarantors or sureties, or
which may conflict with the terms hereof.
7.6    Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations, Guaranteed Canadian Obligations and Guaranteed European
Obligations shall have been indefeasibly paid in full in Cash and the Revolving
Commitments shall have been terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against any Borrower or any other Guarantor or any of its assets in connection
with this Guaranty or the performance by such Guarantor of its respective
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including, without limitation, (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against any
Borrower with respect to the Guaranteed Obligations or the Guaranteed Canadian
Obligations, as the case may be, (b) any right to enforce, or to participate in,
any claim, right or remedy that any Beneficiary now has or may hereafter have
against any Borrower, and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by any Beneficiary. In
addition, until the Guaranteed Obligations, Guaranteed Canadian Obligations and
Guaranteed European Obligations shall have been indefeasibly paid in full in
Cash and the Revolving Commitments shall have been terminated and all Letters of
Credit shall have expired or been cancelled, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guaranteed Obligations,
Guaranteed Canadian Obligations or Guaranteed European Obligations, as the case
may be, including, without limitation, any such right of contribution as
contemplated by Section 7.2. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against any
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full in Cash, such amount shall be held in trust for the
Applicable Agent on behalf of the Beneficiaries and shall forthwith be paid over
to the Applicable Agent for the benefit of the Beneficiaries to be credited and
applied against the Guaranteed Obligations, Guaranteed Canadian Obligations or
Guaranteed European Obligations, as the case may be, whether matured or
unmatured, in accordance with the terms hereof.
7.7    Subordination of Other Obligations. Any Indebtedness of any Borrower or
any Guarantor now or hereafter held by any Guarantor (the "Obligee Guarantor")
is hereby subordinated in right of payment to the Guaranteed Obligations,
Guaranteed Canadian Obligations and Guaranteed European Obligations and any such
indebtedness collected or received by the Obligee Guarantor after an Event of
Default has occurred and is continuing shall be held in trust for the Applicable
Agent on behalf of the Beneficiaries and shall forthwith be paid over to the
Applicable Agent for the benefit of the Beneficiaries to be credited and applied
against the Guaranteed Obligations, Guaranteed Canadian Obligations or
Guaranteed European Obligations,

144

--------------------------------------------------------------------------------



as the case may be, but without affecting, impairing or limiting in any manner
the liability of the Obligee Guarantor under any other provision hereof.
7.8    Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations, Guaranteed Canadian
Obligations and Guaranteed European Obligations shall have been paid in full and
the Revolving Commitments shall have been terminated and all Letters of Credit
shall have expired or been cancelled. Each Guarantor hereby irrevocably waives
any right to revoke this Guaranty as to future transactions giving rise to any
Guaranteed Obligations, Guaranteed Canadian Obligations or Guaranteed European
Obligations, as the case may be.
7.9    Authority of Guarantors or Borrowers. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or any
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.
7.10    Financial Condition of Each Borrower. Any Credit Extension may be made
to any Borrower or continued from time to time, and any applicable documentation
creating Hedging Obligations or Cash Management Obligations may be entered into
from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of any Borrower at the
time of any such grant or continuation or at the time such applicable
documentation creating Hedging Obligations or Cash Management Obligations is
entered into, as the case may be. No Beneficiary shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of any Borrower. Each Guarantor has
adequate means to obtain information from any Borrower on a continuing basis
concerning the financial condition of any Borrower and its ability to perform
its respective obligations under the Credit Documents and the applicable
documentation creating Hedging Obligations or Cash Management Obligations, and
each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of any Borrower and of all circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations, Guaranteed Canadian
Obligations or Guaranteed European Obligations, as the case may be. Each
Guarantor hereby waives and relinquishes any duty on the part of any Beneficiary
to disclose any matter, fact or thing relating to the business, operations or
conditions of any Borrower now known or hereafter known by any Beneficiary.
7.11    Bankruptcy, etc.
(a)    So long as any Guaranteed Obligations, Guaranteed Canadian Obligations or
Guaranteed European Obligations remain outstanding, no Guarantor shall, without
the prior written consent of the Administrative Agent (or in the case of any
European Guarantor, the European Administrative Agent) acting pursuant to the
instructions of the Requisite Lenders, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency case or proceeding of or
against any Borrower or any other Guarantor. The obligations of the Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of any Borrower or any Guarantor or by any defense which any
Borrower or any Guarantor may have by reason of the order, decree or decision of
any court or administrative body resulting from any such proceeding.
(b)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations, Guaranteed Canadian Obligations or Guaranteed
European Obligations, as the case may be, which accrues after the commencement
of any case or proceeding referred to in clause (a) above (or, if interest on
any portion of the Guaranteed Obligations, Guaranteed Canadian Obligations or
Guaranteed European Obligations ceases to accrue by operation of law by reason
of the commencement of such case or

145

--------------------------------------------------------------------------------



proceeding, such interest as would have accrued on such portion of the
Guaranteed Obligations, Guaranteed Canadian Obligations and Guaranteed European
Obligations if such case or proceeding had not been commenced) shall be included
in the Guaranteed Obligations, Guaranteed Canadian Obligations and Guaranteed
European Obligations because it is the intention of the Guarantors and the
Beneficiaries that the Guaranteed Obligations, Guaranteed Canadian Obligations
and Guaranteed European Obligations which are guaranteed by the applicable
Guarantors pursuant hereto should be determined without regard to any rule of
law or order which may relieve any Borrower of any portion of such Guaranteed
Obligations, Guaranteed Canadian Obligations or Guaranteed European Obligations,
as the case may be. The Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay the Applicable Agent, or allow the claim of the Applicable Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.
(c)    In the event that all or any portion of the Guaranteed Obligations,
Guaranteed Canadian Obligations or Guaranteed European Obligations are paid by
any Borrower, the obligations of the Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations, Guaranteed Canadian Obligations and
Guaranteed European Obligations for all purposes hereunder.
7.12    Discharge of Guaranty Upon Sale of Guarantor. If (i) all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof or (ii) any Guarantor (other
than a Borrower) shall become an Immaterial Subsidiary at a time when no Default
or Event of Default exists and is continuing and the Lead Borrower or European
Lead Borrower (with respect to a European Guarantor) shall so request, the
Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Beneficiary or any other Person effective as of the time of such
Asset Sale and, so long as, as applicable, (a) the Lead Borrower shall have
previously provided the Collateral Agent and the Administrative Agent such
certifications or documents as the Collateral Agent and/or the Administrative
Agent shall reasonably have requested, the Collateral Agent shall take, and the
Lenders hereby irrevocably authorize the Collateral Agent to take, such actions
as are necessary to effect such release in accordance with the relevant
provisions of this Agreement and the Collateral Documents, or (b) the European
Lead Borrower shall have previously provided the European Collateral Agent and
the European Administrative Agent such certifications or documents as the
European Collateral Agent and/or the European Administrative Agent shall
reasonably have requested, the European Collateral Agent shall take, and the
Lenders hereby irrevocably authorize the European Collateral Agent to take, such
actions as are necessary to effect such release in accordance with the relevant
provisions of this Agreement and the Collateral Documents.
7.13    Validity and Effectiveness. This Guaranty shall remain wholly valid and
effective until the full, unconditional and irrevocable performance and
discharge of the Guaranteed Obligations, Guaranteed Canadian Obligations or
Guaranteed European Obligations, as the case may be, and for all the period
during which payments effected in such respect are subject to the claw back
and/or avoidance under any applicable law.
7.14    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under the guarantee contained in this Section 7 in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only

146

--------------------------------------------------------------------------------



be liable under this Section 7.14 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
7.14, or otherwise under the guaranty contained in this Section 7, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section 7.14 shall remain in full force and effect until the full,
unconditional and irrevocable performance and discharge of the Guaranteed
Obligations, Guaranteed Canadian Obligations and Guaranteed European Obligations
and the termination of all Revolving Commitments and expiration or cancellation
of all Letters of Credit. Each Qualified ECP Guarantor intends that this Section
7.14 constitute, and this Section 7.14 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
7.15    Limitation Of Enforcement.
(a)    Limitation. The European Administrative Agent agrees to restrict the
enforcement of the guarantee granted by the relevant German Credit Party in its
capacity as European Guarantor pursuant to this Agreement if and to the extent
that (i) the relevant payment is applied in satisfaction of any liabilities of
the relevant German Credit Party in its capacity as German Guarantor's direct or
indirect shareholder(s) (upstream) or any entity affiliated to such shareholder
(verbundenes Unternehmen) within the meaning of section 15 of the German Stock
Corporation Act (Aktiengesetz) (cross-stream) (other than the liabilities of any
of the relevant German Credit Party in its capacity as European Guarantor's
subsidiaries and, for the avoidance of doubt, the relevant German Credit Party
in its capacity as European Guarantor's own liabilities) and (ii) such payment
under the guarantee would cause the amount of the relevant German Credit Party's
net assets (Reinvermögen), as adjusted pursuant to the following provisions, to
fall below the amount of its registered share capital (Stammkapital or
Grundkapital, as applicable) (Begründung einer Unterbilanz) or to increase any
already existing capital impairment (Vertiefung einer Unterbilanz) in violation
of sections 30 and 31 of the German Limited Liability Company Act (GmbHG) or
section 57 of the German Stock Corporation Act (Aktiengesetz), as applicable,
(each such event is hereinafter referred to as a "Capital Impairment"). For the
purposes of the calculation of a Capital Impairment, the following balance sheet
items shall be adjusted as follows:
(i)    the amount of any increase of the relevant German Credit Party in its
capacity as European Guarantor's registered share capital after the date of this
Agreement that has been effected without prior written consent of the European
Administrative Agent shall be deducted from the relevant German Credit Party in
its capacity as European Guarantor's registered share capital; and
(ii)    loans provided to the relevant German Credit Party in its capacity as
European Guarantor by any member of the group shall be disregarded if and to the
extent such loans are subordinated or are considered subordinated by operation
of law and such loans are not shown in the balance sheet as liability of the
relevant German Credit Party in its capacity as European Guarantor.
(b)     Disposal of Relevant Assets. In a situation where the relevant German
Credit Party in its capacity as European Guarantor would not have sufficient
assets to maintain its registered share capital after satisfaction (in whole or
in part) of the relevant demand, the relevant German Credit Party in its
capacity as European Guarantor shall dispose of all assets, to the extent
legally permitted, which are not necessary for its business (nicht
betriebsnotwendig) on market terms where the relevant assets are shown in the
balance sheet of the relevant German Credit Party in its capacity as European
Guarantor with a book value which is

147

--------------------------------------------------------------------------------



significantly lower than the market value of such assets, provided, however,
that such disposal does not have a commercially adverse effect.
(c)    Management Notification/Auditor's Determination.
(i)    The limitation pursuant to this Section 7.15 shall apply, subject to the
following requirements, if following a notice by the European Administrative
Agent that it intends to enforce any guarantee granted under this Agreement, the
relevant German Credit Party in its capacity as European Guarantor notifies the
European Administrative Agent("Management Notification") within fifteen (15)
days upon receipt of the relevant notice that a Capital Impairment would occur
(setting out in reasonable detail to what extent a Capital Impairment would
occur and providing prima facie evidence that a realisation or other measures
undertaken in accordance with the mitigation provisions set out above would not
prevent such Capital Impairment).
(ii)    If the Management Notification is contested by the European
Administrative Agent, the European Administrative Agent shall nevertheless be
entitled to enforce any guarantee granted under this Agreement up to such
amount, which is, based on the Management Notification, undisputed between
itself and the relevant German Credit Party in its capacity as European
Guarantor. In relation to the amount which is in dispute, the relevant German
Credit Party in its capacity as European Guarantorundertakes (at its own cost
and expense) to arrange for the preparation of a balance sheet by its auditors
in order to have such auditors determine whether (and if so, to what extent) any
payment under this Agreement would cause a Capital Impairment (the "Auditor's
Determination"). The Auditor's Determination shall be prepared, taking into
account the adjustments set out above in relation to the calculation of a
Capital Impairment, by applying the generally accepted accounting principles
applicable from time to time in Germany (Grundsätze ordnungsmäßiger Buchführung)
based on the same principles and evaluation methods as consistently applied by
the relevant German Credit Party in its capacity as European Guarantor in the
preparation of its financial statements, in particular in the preparation of its
most recent annual balance sheet, and taking into consideration applicable court
rulings of German courts. The relevant German Credit Party in its capacity as
European Guarantor shall provide the Auditor's Determination to the European
Administrative Agent within thirty (30) days from the date on which the European
Administrative Agent contested the Management Notification in writing. The
Auditor's Determination shall be binding on the relevant German Credit Party in
its capacity as European Guarantor and the European Administrative Agent.
(iii)    If, and to the extent that, any security under this Agreement has been
enforced without regard to the limitation set forth in clause (a) of this
Section 7.15 because the amount of the available net assets pursuant to the
Auditor's Determination is lower than the amount stated in the Management
Notification, the European Administrative Agent shall upon written demand of the
relevant German Credit Party in its capacity as European Guarantorto the
European Administrative Agent repay any amount (if and to the extent already
paid to the European Administrative Agent) up to and including the amount
calculated in the Auditor's Determination as of the date the demand to enforce
any guarantee under this Agreement was made and in accordance with clause (ii)
above, provided such demand for repayment is made to the European Administrative
Agent within 6 months (Ausschlussfrist) from the date any security under this
Agreement has been enforced.

148

--------------------------------------------------------------------------------



(iv)    If pursuant to the Auditor's Determination the amount of the available
net assets is higher than set out in the Management Notification, the European
Administrative Agent shall be entitled to enforce into such available net assets
accordingly.
(d)    Exceptions. Notwithstanding the above, the limitations pursuant to this
Clause 7.15 shall not apply:
(i)    if the relevant German Credit Party in its capacity as European Guarantor
is (i) party as dominated entity (beherrschtes Unternehmen) of a domination
agreement (Beherrschungsvertrag) and/or a profit and loss transfer agreement
(Gewinnabführungsvertrag) pursuant to section 30 para 1 sentence 2 of the German
Limited Liability Company Act (GmbHG), unless the dominating entity is
insolvent; or
(ii)    if the relevant German Credit Party in its capacity as European
Guarantor has a recourse right (Rückgriffsanspruch) pursuant to section 30 para
1 sentence 2 of the German Limited Liability Company Act (GmbHG), towards its
direct or indirect shareholder(s) (upstream) or any entity affiliated to such
shareholder (verbundenes Unternehmen) within the meaning of section 15 of the
German Stock Corporation Act (Aktiengesetz) (cross-stream) which is fully
recoverable (werthaltig); or
(iii)    for so long as the relevant German Credit Party in its capacity as
European Guarantor fails, after the expiry of the relevant time periods set
forth in clause (c) of this Section 7.15, to deliver the Management Notification
and/or the Auditor's Determination pursuant to clause (c) of this Section 7.15
(Management Notification/Auditor's Determination); or
(iv)    to any amounts borrowed under the Credit Documents to the extent the
proceeds of such borrowing are on-lent to the relevant German Credit Party in
its capacity as European Guarantor or its Subsidiaries to the extent that any
amounts so on-lent are still outstanding at the time the relevant demand is made
against the relevant German Credit Party in its capacity as European Guarantor
and the repayment of such loans as a result of such on-lending is not prohibited
by operation of law; or
(v)    to any amounts borrowed under the Credit Documents by the relevant German
Credit Party in its capacity as European Guarantor to the extent that any
amounts so borrowed are still outstanding at the time the relevant demand for
repayment is made against the relevant German Credit Party in its capacity as
European Guarantor.
SECTION 8.    EVENTS OF DEFAULT
8.1    Events of Default. If any one or more of the following conditions or
events shall occur:
(a)    Failure to Make Payments When Due. Failure by a Borrower to pay (i) when
due any installment of principal of any Advance, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise, (ii) when due any amount payable to any Issuer in reimbursement of
any drawing under a Letter of Credit or (iii) within five (5) Business Days
after the same becomes due, any interest on any Advance or drawing under any
Letter of Credit or any fee or any other amount due hereunder or under any other
Credit Document; or

149

--------------------------------------------------------------------------------



(b)    Default in Other Agreements. (i) Failure of any Credit Party or any of
their respective Subsidiaries to pay when due any principal of or interest on or
any other amount payable in respect of one or more items of Indebtedness (other
than Indebtedness referred to in Section 8.1(a)) with an aggregate principal
amount of $20,000,000 or more, in each case beyond the grace period, if any,
provided therefor, or (ii) breach or default by any Credit Party or any of their
respective Subsidiaries with respect to any other term of (1) one or more items
of Indebtedness in the individual or aggregate principal amounts referred to in
clause (i) above or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond the
grace period, if any, originally provided therefor, if the effect of such breach
or default is to cause, or to permit the holder or holders of that Indebtedness
(or a trustee on behalf of such holder or holders), to cause, that Indebtedness
to become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or
(c)    Breach of Certain Covenants. Failure of (i) the Lead Borrower to deliver
a Borrowing Base Certificate required to be delivered pursuant to Section
5.19(a) within five (5) Business Days after the date such Borrowing Base
Certificate was required to be delivered pursuant to Section 5.19(a) and (ii)
any Credit Party to perform or comply with any term or condition contained in
Section 2.19, Section 5.1(e)(i), Section 5.2, Section 5.5, Section 5.16, Section
5.17 or Section 6; or
(d)    Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
(e)    Other Defaults Under Credit Documents. Any Credit Party shall default in
the performance of or compliance with any term contained herein or any of the
other Credit Documents, other than any such term referred to in any other
subsection of this Section 8.1, and such default shall not have been remedied or
waived within twenty (20) Business Days after the earlier of (i) an Authorized
Officer of the Lead Borrower becoming aware of such default or (ii) receipt by
the Lead Borrower of notice from the Administrative Agent, the European
Administrative Agent or any Lender of such default; or
(f)    Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Lead Borrower or any of its Subsidiaries (other than an Immaterial
Subsidiary) in an involuntary case under the Bankruptcy Code or under any other
applicable Insolvency Laws now or hereafter in effect, which decree or order is
not stayed; or any other similar relief shall be granted under any applicable
federal, provincial, state or foreign law; or (ii) an involuntary case
(including, without limitation, a winding-up, dissolution, reorganization,
compromise or arrangement) shall be commenced against the Lead Borrower or any
of its Subsidiaries (other than an Immaterial Subsidiary) under the Bankruptcy
Code or under any other applicable Insolvency Laws now or hereafter in effect,
or any application shall have been made, or is required by applicable law to be
made, with a court for the opening of insolvency proceedings with regard to the
Lead Borrower or any of its Subsidiaries (other than an Immaterial Subsidiary);
or a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, interim receiver, receiver and manager,
sequestrator, trustee, custodian or other officer having similar powers over the
Lead Borrower or any of its Subsidiaries (other than an Immaterial Subsidiary),
or over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee, monitor or other custodian of the Lead Borrower or any of its
Subsidiaries (other than an Immaterial Subsidiary) for all or a substantial part
of its property; or a warrant of attachment, execution or similar process shall
have been

150

--------------------------------------------------------------------------------



issued against any substantial part of the property of the Lead Borrower or any
of its Subsidiaries (other than an Immaterial Subsidiary), and (A) in relation
only to any Foreign Subsidiary, any such event described in this clause (ii)
shall continue for seven (7) days without having been dismissed, bonded or
discharged, and (B) in relation only to the Lead Borrower or any Domestic
Subsidiary, any such event described in this clause (ii) shall continue for
sixty (60) days without having been dismissed, bonded or discharged; or
(g)    Voluntary Bankruptcy; Appointment of Receiver, etc. (i) The Lead Borrower
or any of its Subsidiaries (other than an Immaterial Subsidiary) shall have an
order for relief entered with respect to it or shall commence a voluntary case
(including, without limitation, a winding-up, dissolution, reorganization,
compromise or arrangement) under the Bankruptcy Code or under any other
applicable Insolvency Laws now or hereafter in effect, or shall consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; or the Lead Borrower or
any of its Subsidiaries (other than an Immaterial Subsidiary) shall make any
assignment for the benefit of creditors; or (ii) the Lead Borrower or any of its
Subsidiaries (other than an Immaterial Subsidiary) shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body) of
the Lead Borrower or any of its Subsidiaries (other than an Immaterial
Subsidiary) (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 8.1(f); or (iii) with respect to a German Borrower, a German Insolvency
Event occurs; or
(h)    Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $15,000,000 (in either case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against the Lead Borrower or
any of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days
(or in any event later than five (5) days prior to the date of any proposed sale
thereunder); or
(i)    Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
(30) days (provided, that none of the Lenders, Swing Loan Lenders, Issuers, nor
any Agents shall have any obligation to fund an Advance or issue any Letter of
Credit during such period); or
(j)    Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or could reasonably be
expected to result in liability of the Lead Borrower any of its Subsidiaries or
any of their respective ERISA Affiliates in excess of $15,000,000 during the
term hereof; or (ii) there exists any fact or circumstance that would reasonably
be expected to result in the imposition of a Lien or security interest under
section 412(n) of the Code or under ERISA; or (iii) there shall occur one or
more Canadian Pension Plan Events which individually or in the aggregate results
in or could reasonably be expected to result in liability of the Canadian
Borrower any Affiliate of a Canadian Borrower in excess of $7,500,000; or
(k)    Change of Control. A Change of Control shall occur; or
(l)    Guaranties, Collateral Documents and Other Credit Documents. At any time
after the execution and delivery thereof, (i) any Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be

151

--------------------------------------------------------------------------------



declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof or any other termination of such Collateral
Document in accordance with the terms thereof) or shall be declared null and
void, or the Collateral Agent shall not have or shall cease to have a valid and
perfected Lien in any Collateral purported to be covered by the Collateral
Documents with the priority required by the relevant Collateral Document, in
each case for any reason other than the failure of the Collateral Agent or any
Secured Party to take any action within its control, or (iii) any Credit Party
shall contest the validity or enforceability of any Credit Document in writing
or deny in writing that it has any further liability, including with respect to
future advances by the Lenders, under any Credit Document to which it is a party
or any Credit Document shall cease to be in full force and effect or shall be
declared null and void; or
(m)    Disposals and Encumbrances on Real Property. A Credit Party (i) creates
or permits any of its Subsidiaries, directly or indirectly, to create any Lien
permitted pursuant to Section 6.2(u) and such Lien is not removed within ten
(10) days of its effectiveness other than where such Lien is permitted pursuant
to any other clause of Section 6.2 or (ii) makes or permits any of its
Subsidiaries to make a disposition permitted pursuant to Section 6.9(g) other
than where such disposal is permitted pursuant to any other clause of Section
6.9; or
(n)    Failure to Reimburse the Issuer from Revolving Advances. The failure of
any Issuer to be reimbursed in full for any drawings under any Letters of Credit
from proceeds of Revolving Advances required to be made pursuant to Section
2.13(b);
THEN, (1) upon the occurrence of any Event of Default described in Sections
8.1(f) or (g), automatically, and (2) upon the occurrence and continuation of
any other Event of Default, at the request of (or with the consent of) the
Requisite Lenders, upon notice to the Lead Borrower by the Administrative Agent,
(A) the Revolving Commitments of each Lender and the obligation of each Issuer
to issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Advances, and (II) an amount equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit), and (III) all other Obligations; provided that the foregoing shall not
affect in any way the obligations of the Lenders under Section 2.13(b); (C) the
Applicable Agent may cause the Collateral Agent and/or the European Collateral
Agent to enforce any and all Liens and security interests created pursuant to
the Collateral Documents; (D) any Agent may exercise any and all of its other
rights and remedies under this Agreement, the other Credit Documents and
applicable law; and (E) the Applicable Agent shall direct each applicable
Borrower to pay (and each Borrower hereby agrees upon receipt of such notice, or
upon the occurrence of any Event of Default specified in Section 8.1(f) and (g)
to pay) to the Applicable Agent such additional amounts of cash, to be held as
security for each Borrower’s Reimbursement Obligations in respect of Letters of
Credit then outstanding, equal to the Maximum Undrawn Amount at such time.
SECTION 9.    AGENTS
9.1    Appointment of Agents. Each Lender, each Issuer and each Swing Loan
Lender hereby designates (i) PNC Bank, National Association, to act as
Administrative Agent and Collateral Agent and (ii) JPMorgan Chase Bank, N.A., to
act as European Administrative Agent and European Collateral

152

--------------------------------------------------------------------------------



Agent, in each case for such Lender, Issuer and Swing Loan Lender under this
Agreement and the other Credit Documents. Each Lender, each Issuer and each
Swing Loan Lender hereby irrevocably authorizes each Agent to take such action
on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of such Agent by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto and each Agent shall hold all Collateral, payments of principal and
interest, fees (except the fees set forth in Section 2.7(b), charges and
collections received pursuant to this Agreement, for the ratable benefit of the
Lenders, the Issuers and the Swing Loan Lenders to the extent entitled thereto.
Each Agent may perform any of its duties hereunder by or through its agents or
employees. As to any matters not expressly provided for by this Agreement
(including collection of the Notes), no Agent shall be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders, and such instructions shall be
binding; provided, however, that no Agent shall be required to take any action
which, in such Agent’s discretion, exposes such Agent to liability or which is
contrary to this Agreement or the other Credit Documents or Requirement of Law
unless such Agent is furnished with an indemnification reasonably satisfactory
to such Agent with respect thereto.


9.2    Nature of Duties. No Agent shall have any duties or responsibilities
except those expressly set forth in this Agreement and the other Credit
Documents. Neither any Agent nor any of its officers, directors, employees or
agents shall be (i) liable for any action taken or omitted by them as such
hereunder or in connection herewith, unless caused by their gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), or (ii) responsible in any
manner for any recitals, statements, representations or warranties made by any
Credit Party or any officer thereof contained in this Agreement, in any of the
other Credit Documents or in any certificate, report, statement or other
document referred to or provided for in, or received by any Agent under or in
connection with, this Agreement or any of the other Credit Documents or for the
value, validity, effectiveness, genuineness, due execution, enforceability or
sufficiency of this Agreement, or any of the other Credit Documents or for any
failure of any Credit Party to perform its obligations hereunder. No Agent shall
be under any obligation to any Lender, any Issuer or any Swing Loan Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any of the other
Credit Documents, or to inspect the properties, books or records of any Credit
Party. The duties of each Agent with respect to the Advances and the Letters of
Credit to (or for the benefit of) the Borrowers shall be mechanical and
administrative in nature; no Agent shall have by reason of this Agreement a
fiduciary relationship in respect of any Lender, any Issuer or any Swing Loan
Lender; and nothing in this Agreement, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect of
this Agreement or the transactions described herein except as expressly set
forth herein.
9.3    German Collateral Matters In relation to the German Collateral Documents
the following additional provisions shall apply:
(a)    The European Collateral Agent, with respect to the part of the Collateral
secured pursuant to the German Collateral Documents or any other Collateral
created under German law ("German Collateral"), shall:
i.
hold, administer and realise such German Collateral that is transferred or
assigned by way of security (Sicherungseigentum/Sicherungsabtretung) or
otherwise granted to it and is creating or evidencing a non-accessory security
right (nicht akzessorische


153

--------------------------------------------------------------------------------



Sicherheit) in its own name as trustee (Treuhänder) for the benefit of the
Secured Parties;
ii.
hold, administer, and realise any such German Collateral that is pledged
(verpfändet) or otherwise transferred to the European Collateral Agent and is
creating or evidencing an accessory security right (akzessorische Sicherheit) as
agent.

(b)    With respect to the German Collateral, each Secured Party hereby
authorizes and each future Secured Party by becoming a party to this Agreement
in accordance with Section 10.6 of this Agreement authorizes and grants a power
of attorney (Vollmacht) to the European Collateral Agent (whether or not by or
through employees or agents) to:
i.
to accept as its representative (Stellvertreter) any pledge or other creation of
any accessory security right granted in favor of such Secured Party in
connection with the German Collateral Documents and to agree to and execute on
its behalf as its representative (Stellvertreter) any amendments and/or
alterations to any German Collateral Documents or any other agreement related to
such German Collateral which creates a pledge or any other accessory security
right (akzessorische Sicherheit) including the release or confirmation of
release of such security;

ii.
execute on behalf of itself and the Secured Parties where relevant and without
the need for any further referral to, or authority from, the Secured Parties or
any other person all necessary releases of any such German Collateral secured
under the German Collateral Documents or any other agreement related to such
German Collateral;

iii.
realize such Collateral in accordance with the German Collateral Documents or
any other agreement securing such German Collateral; and

iv.
make, receive all declarations and statements and undertake all other necessary
actions and measures which are necessary or desirable in connection with such
German Collateral or the German Collateral Documents or any other agreement
securing the German Collateral;

v.
take such action on its behalf as may from time to time be authorized under or
in accordance with the German Collateral Documents; and

vi.
exercise such rights, remedies, powers and discretions as are specifically
delegated to or conferred upon the Secured Parties under the German Collateral
Documents together with such powers and discretions as are reasonably incidental
thereto.

(c)    Each of the Secured Parties agrees that, if the courts of Germany do not
recognize or give effect to the trust expressed to be created by this Agreement
or any Collateral Document, the relationship of the Secured Parties to the
European Collateral Agent shall be construed as one of principal and agent but,
to the extent permissible under the laws of Germany, all the other provisions of
this Agreement shall have full force and effect between the parties hereto.
(d)    Each Secured Party hereby ratifies and approves, and each future Secured
Party by becoming a party to this Agreement in accordance with Section 10.6 of
this Agreement ratifies and approves, all acts and declarations previously done
by the European Collateral Agent on such person’s behalf (including

154

--------------------------------------------------------------------------------



for the avoidance of doubt the declarations made by the European Collateral
Agent as representative without power of attorney (Vertreter ohne
Vertretungsmacht) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of each Secured Party as future pledgee or
otherwise).
(e)    For the purpose of performing its rights and obligations as European
Collateral Agent and to make use of any authorization granted under the German
Collateral Documents, each Secured Party hereby authorizes, and each future
Secured Party by becoming a party to this Agreement in accordance with Section
10.6 of this Agreement authorizes, the European Collateral Agent to act as its
agent (Stellvertreter), and releases the European Collateral Agent from any
restrictions on representing several persons and self-dealing under any
applicable law, and in particular from the restrictions of Section 181 of the
German Civil Code (Bürgerliches Gesetzbuch). The European Collateral Agent has
the power to grant sub-power of attorney, including the release from the
restrictions of section 181 of the German Civil Code (Bürgerliches Gesetzbuch).
9.4    Parallel Debt.
(a)    Each Credit Party hereby irrevocably and unconditionally undertakes (and
to the extent necessary undertakes in advance) to pay to the European Collateral
Agent amounts equal to any amounts owing from time to time by such Credit Party
to any Secured Party under this Agreement and any other Credit Document pursuant
to any Obligations as and when those amounts are due under any Credit Document
(such payment undertakings under this Section 9.4 and the obligations and
liabilities resulting there from being the "Parallel Debt").
(b)    The European Collateral Agent shall have its own independent right to
demand payment of the Parallel Debt by the Credit Party. Each Credit Party and
the European Collateral Agent acknowledge that the obligations of each Credit
Party under Section 9.4 are several, separate and independent (selbständiges
Schuldanerkenntnis) from, and shall not in any way limit or affect, the
corresponding obligations of each Credit Party to any Secured Party under this
Agreement or any other Credit Document (the "Corresponding Debt") nor shall the
amounts for which each Credit Party are liable under this Section 9.4 be limited
or affected in any way by its Corresponding Debt provided that:
(i)    the Parallel Debt shall be decreased to the extent that the Corresponding
Debt has been irrevocably paid or discharged (other than, in each case,
contingent obligations);
(ii)    the Corresponding Debt shall be decreased to the extent that the
Parallel Debt has been irrevocably paid or discharged;
(iii)    the amount of the Parallel Debt shall at all times be equal to the
amount of the Corresponding Debt; and
(iv)    for the avoidance of doubt, the Parallel Debt will become due and
payable at the same time when the Corresponding Debt becomes due and payable.
(c)    The security granted under any German Collateral Document with respect to
the Parallel Debt is granted to the European Collateral Agent in its capacity as
sole creditor of the Parallel Debt

155

--------------------------------------------------------------------------------



(d)    Without limiting or affecting the European Collateral Agent's rights
against any Credit Party (whether under this Agreement or any other Credit
Document), each of the Credit Party acknowledges that:
(i)    Nothing in this Agreement shall impose any obligation on the European
Collateral Agent to advance any sum to any Credit Party or otherwise under any
Credit Document; and
(ii)    for the purpose of any vote taken under any Credit Document, the
European Collateral Agent shall not be regarded as having any participation or
commitment other that those which it has in its capacity as a Lender.
(e)    The parties to this Agreement acknowledge and confirm that the provisions
contained in this Section 9.4 shall not be interpreted so as to increase the
maximum total amount of the Obligations.
(f)    The Parallel Debt shall remain effective in case a third person should
assume or be entitled, partially or in whole, to any rights of any of the
Secured Parties under any Credit Documents, be it by virtue of assignment,
novation or otherwise.
(g)    All monies received or recovered by the European Collateral Agent
pursuant to this Agreement and all amounts received or recovered by the European
Collateral Agent from or by the enforcement of any security granted to secure
the Parallel Debt shall be applied in accordance with this Agreement.
9.5    Lack of Reliance on Agent.Independently and without reliance upon any
Agent or any Lender, each Lender, each Issuer and each Swing Loan Lender has
made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of each Borrower and each Guarantor in
connection with the making and the continuance of the Advances and the Letters
of Credit hereunder and the taking or not taking of any action in connection
herewith, and (ii) its own appraisal of the creditworthiness of each Borrower
and each Guarantor. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender, any Issuer or any
Swing Loan Lender with any credit or other information with respect thereto,
whether coming into its possession before making of the Advances or Letters of
Credit or at any time or times thereafter except as shall be provided by any
Borrower pursuant to the terms hereof. No Agent shall be responsible to any
Lender, the Issuer or any Swing Loan Lender for any recitals, statements,
information, representations or warranties herein or in any agreement, document,
certificate or a statement delivered in connection with or for the execution,
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Agreement or any other Credit Document, or of the financial
condition of any Borrower or any Guarantor, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement, the Notes, the other Credit Documents or the
financial condition or prospects of any Borrower or any Guarantor, or the
existence of any Event of Default or any Default.
9.6    Resignation of Agent; Successor Agent. Any Agent may resign on thirty
(30) days written notice to each of the Lenders, the Issuers and the Applicable
Lead Borrower and upon such resignation, the Requisite Lenders will promptly
designate a successor to such Agent reasonably satisfactory to the Applicable
Lead Borrower (provided that no such approval by the Applicable Lead Borrower
shall be required (i) in any case where the successor Agent is one of the
Lenders or (ii) after the occurrence and during the continuance of any Event of
Default). Any such successor Agent shall succeed to the rights, powers and
duties of the

156

--------------------------------------------------------------------------------



applicable Agent that is resigning, and shall in particular succeed to all of
such Agent’s right, title and interest in and to all of the Liens in the
Collateral securing the Obligations created hereunder or any other Credit
Document (including the Mortgages, Security Agreements, the Landlord Personal
Property Collateral Access Agreements, Deposit Account Control Agreements and
Securities Account Control Agreements) and the terms “Administrative Agent”,
“Collateral Agent”, “European Administrative Agent” and “European Collateral
Agent” shall mean such successor administrative and/or collateral agent
effective upon its appointment, and the former Agent’s rights, powers and duties
as such Agent shall be terminated, without any other or further act or deed on
the part of such former Agent. However, notwithstanding the foregoing, if at the
time of the effectiveness of the new Agent’s appointment, any further actions
need to be taken in order to provide for the legally binding and valid transfer
of any Liens in the Collateral from the former Collateral Agent or European
Collateral Agent, as applicable, to the new Agent and/or for the perfection of
any Liens in the Collateral as held by the new Agent or it is otherwise not then
possible for the new Agent to become the holder of a fully valid, enforceable
and perfected Lien as to any of the Collateral, the former Collateral Agent or
European Collateral Agent, as applicable, shall continue to hold such Liens
solely as agent for perfection of such Liens on behalf of the new Agent until
such time as the new Agent can obtain a fully valid, enforceable and perfected
Lien on all Collateral, provided that the Collateral Agent or European
Collateral Agent, as applicable, shall not be required to or have any liability
or responsibility to take any further actions after such date as such agent for
perfection to continue the perfection of any such Liens (other than to forego
from taking any affirmative action to release any such Liens). After any Agent’s
resignation as an Agent, the provisions of this Section 9, and any
indemnification rights under this Agreement, including without limitation,
rights arising under Section 10.3, shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was such Agent under this Agreement
(and in the event the resigning Collateral Agent or European Collateral Agent,
as applicable, continues to hold any Liens pursuant to the provisions of the
immediately preceding sentence, the provisions of this Section 9 and any
indemnification rights under this Agreement, including without limitation,
rights arising under Section 10.3, shall inure to its benefit as to any actions
taken or omitted to be taken by it in connection with such Liens).
9.7    Certain Rights of Agent. If any Agent shall request instructions from the
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Credit Document, such Agent shall be
entitled to refrain from such act or taking such action unless and until such
Agent shall have received instructions from the Requisite Lenders; and such
Agent shall not incur liability to any Person by reason of so refraining.
Without limiting the foregoing, the Lenders shall not have any right of action
whatsoever against any Agent as a result of its acting or refraining from acting
hereunder in accordance with the instructions of the Requisite Lenders.
9.8    Reliance. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, email, facsimile, telex, teletype or telecopier message, cablegram,
order or other document or telephone message believed by it to be genuine and
correct and to have been signed, sent or made by the proper person or entity,
and, with respect to all legal matters pertaining to this Agreement and the
other Credit Documents and its duties hereunder, upon advice of counsel selected
by it. Each Agent may employ agents and attorneys-in-fact and shall not be
liable for the default or misconduct of any such agents or attorneys-in-fact
selected by such Agent with reasonable care.
9.9    Notice of Default. No Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder or under
the other Credit Documents, unless such Agent has received notice from a Lender
or the Lead Borrower or the European Borrowers referring to this Agreement or
the other Credit Documents, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that any Agent
receives such a notice, such Agent shall give notice thereof to the Lenders.
Each Agent shall take such action with respect to such Default or Event of

157

--------------------------------------------------------------------------------



Default as shall be reasonably directed by the Requisite Lenders; provided,
that, unless and until such Agent shall have received such directions, such
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
9.10    Indemnification. To the extent any Agent is not reimbursed and
indemnified by the applicable Borrowers, each Lender will reimburse and
indemnify such Agent in proportion to its respective portion of the outstanding
Revolving Advances under the applicable Facility and its respective
Participation Commitments in the outstanding Swing Loans and Letters of Credit
under such Facility in accordance herewith (or, if no Advances or Letters of
Credit are outstanding under such Facility, pro rata according to its Revolving
Commitment Percentage) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent in performing its duties hereunder, or in any
way relating to or arising out of this Agreement or any other Credit Document;
provided that the Lenders shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).
9.11    Agent in its Individual Capacity. With respect to the obligation of any
Agent to lend under this Agreement, the Advances made by it shall have the same
rights and powers hereunder as any other Lender and as if it were not performing
the duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include such Agent in its
individual capacity as a Lender. Any Agent may engage in business with any
Credit Party or any Affiliate thereof as if it were not performing the duties
specified herein, and may accept fees and other consideration from any Credit
Party or any Affiliate thereof for services in connection with this Agreement or
otherwise without having to account for the same to Lenders.
9.12    Delivery of Documents. To the extent the Administrative Agent or
European Administrative Agent receives financial statements required under
Sections 5.1(a), (b), (k) and (m) or Borrowing Base Certificates from the Lead
Borrower or European Lead Borrower pursuant to the terms of this Agreement which
the Lead Borrower or European Lead Borrower, as applicable, is not obligated to
deliver to each Lender, the Administrative Agent or European Administrative
Agent, as applicable, will promptly furnish such documents and information to
the Lenders.
9.13    Borrowers’ Undertaking to Agents. Without prejudice to their respective
obligations to the Lenders under the other provisions of this Agreement, each
(y) Domestic Borrower hereby undertakes with each Agent to pay to the
Administrative Agent, and (z) European Borrower hereby undertakes with each
Agent to pay to the European Administrative Agent, in each case from time to
time on demand all amounts from time to time due and payable by it for the
account of the Agents or the Lenders or any of them pursuant to this Agreement
to the extent not already paid. Any payment made pursuant to any such demand
shall pro tanto satisfy the relevant Borrower’s obligations to make payments for
the account of Lenders or the relevant one or more of them pursuant to this
Agreement.
9.14    No Reliance on Agents’ Customer Identification Program. To the extent
the Advances or this Agreement is, or becomes, syndicated in cooperation with
other Lenders, each Lender acknowledges and agrees that neither such Lender, nor
any of its Affiliates, participants or assignees, may rely on any Agent to carry
out such Lender's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 or the Proceeds of Crime (Money
Laundering) and Terrorist

158

--------------------------------------------------------------------------------



Financing Act (Canada) and the regulations promulgated thereunder (as hereafter
amended or replaced, collectively, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Borrowers, their Affiliates or
their agents, the other Credit Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such Anti-Terrorism
Laws.
9.15    Other Agreements. Each of the Lenders and Issuers agrees that it shall
not, without the express consent of the Applicable Agent, and that it shall, to
the extent it is lawfully entitled to do so, upon the request of the Applicable
Agent, set off against the respective applicable Obligations, any amounts owing
by such Lender, such Issuer, or Swing Loan Lender to any Credit Party or any
Deposit Accounts of any Credit Party now or hereafter maintained with such
Lender or Issuer. Anything in this Agreement to the contrary notwithstanding,
each of the Lenders, the Issuer and the Swing Loan Lenders further agrees that
it shall not, unless specifically requested to do so by the Applicable Agent,
take any action to protect or enforce its rights arising out of this Agreement
or the other Credit Documents, it being the intent of the Lenders that any such
action to protect or enforce rights under this Agreement and the other Credit
Documents shall be taken in concert and at the direction or with the consent of
the Applicable Agent or the Requisite Lenders.
9.16    Appointment for English Law. In this Agreement and any Collateral
Document governed by English law, any rights and remedies exercisable by, any
documents to be delivered to, or any other indemnities or obligations in favor
of the European Collateral Agent shall be, as the case may be, exercisable by,
delivered to, or be indemnities or other obligations in favor of, the European
Collateral Agent (or any other person acting in such capacity) in its capacity
as security trustee of the Secured Parties to the extent that the rights,
deliveries, indemnities or other obligations relate to any Collateral Document
governed by English law or the security thereby created. Any obligations of the
European Collateral Agent (or any other person acting in such capacity) in this
Agreement and any Collateral Document governed by English law shall be
obligations of the European Collateral Agent in its capacity as security trustee
of the Secured Parties to the extent that the obligations relate to any
Collateral Document governed by English law or the security thereby created.
Additionally, in its capacity as security trustee of the Secured Parties, the
European Collateral Agent (or any other person acting in such capacity) shall
have (i) all the rights, remedies and benefits in favor of the European
Collateral Agent contained in this Agreement, (ii) all the powers of an absolute
owner of the security constituted by any Collateral Document governed by English
law and (iii) all the rights, remedies and powers granted to it and be subject
to all the obligations and duties owed by it under any Collateral Document
governed by English law and/or any of the Credit Documents.
Each Secured Party hereby appoints the European Collateral Agent (i) to act as
its trustee under and in relation to any Collateral Document governed by English
law and (ii) to hold the assets subject to the security thereby created as
trustee for the Secured Parties on the trusts and other terms contained in any
Collateral Document governed by English law and each Secured Party hereby
irrevocably authorizes the European Collateral Agent in its capacity as security
trustee of Secured Parties to exercise such rights, remedies, powers and
discretions as are specifically delegated to the European Collateral Agent as
security trustee of the Secured Parties by the terms of any Collateral Document
governed by English law together with all such rights, remedies, powers and
discretions as are reasonably incidental thereto.
The Secured Parties agree that, at any time that the person acting as security
trustee of the Secured Parties in respect of any Collateral Document governed by
English law shall be a person other than the Agents, such other person shall
have the rights, remedies, benefits and powers granted to the European
Administrative Agent and/or the European Collateral Agent in its capacity as
security trustee of the Secured Parties under this Agreement and (as the case
may be) any Collateral Document governed by English law. Nothing shall

159

--------------------------------------------------------------------------------



require the European Collateral Agent in the capacity as security trustee of the
Secured Parties under this Agreement and any Collateral Document governed by
English law to act as a trustee at common law or to be holding any property on
trust, in any jurisdiction outside the United States of America or England and
Wales which may not operate under the principles of trust or where such trust
would not be recognized or its effects would not be enforceable.
9.17    Intercreditor Agreement. Each Agent, as applicable, is authorized to
enter into the Intercreditor Agreement and any other intercreditor agreement
contemplated hereby with respect to Indebtedness that is (i) required or
permitted to be subordinated hereunder and/or (ii) secured by Liens and which
Indebtedness contemplates an intercreditor, subordination or collateral trust
agreement (any such other Intercreditor agreement, an “Additional Agreement”),
in a form and in substance satisfactory to such Agent, and the parties hereto
acknowledge that the Intercreditor Agreement and any Additional Agreement is
binding upon them. Each Lender (a) hereby consents to the subordination of the
Liens on the Term Priority Collateral securing the Obligations on the terms set
forth in the Intercreditor Agreement, (b) hereby agrees that it will be bound by
and will take no actions contrary to the provisions of the Intercreditor
Agreement or any Additional Agreement and (c) hereby authorizes and instructs
the Administrative Agent and Collateral Agent to enter into the Intercreditor
Agreement or any Additional Agreement and to subject the Liens on the Collateral
securing the US Obligations to the provisions thereof. The foregoing provisions
are intended as an inducement to the Secured Parties to extend credit to the
Borrowers and such Secured Parties are intended third-party beneficiaries of
such provisions and the provisions of the Intercreditor Agreement or any
Additional Agreement.
9.18    Québec Collateral Documents. For the purposes of holding any security or
hypothec which may now or in the future granted by any Canadian Credit Party
pursuant to the laws of the Province of Quebec to secure the Canadian
Obligations under any Credit Document, the Collateral Agent is hereby authorized
and appointed to act on behalf of each of the Lenders, the Issuers and the Swing
Loan Lenders as the holder of an irrevocable power of attorney (fondé de
pouvoir) within the meaning of article 2692 of the Civil Code of Québec in order
to hold any hypothec granted under the laws of the Province of Quebec as
security for any bond, debenture or other title of indebtedness that may be
issued by any Canadian Credit Party (as the case may be) pursuant to any deed of
hypothec comprised in the Canadian Collateral Documents and to exercise such
rights and duties as are conferred upon a fondé de pouvoir under the relevant
deed of hypothec and applicable laws (with the power to delegate any such rights
or duties). Notwithstanding the provisions of Section 32 of An Act Respecting
the Special Powers of Legal Persons (Quebec), the fondé de pouvoir (person
holding the power of attorney) of the Lenders, Issuers and the Swing Loan
Lenders in whose favour a hypothec securing any bond, debenture or other title
of indebtedness issued thereunder is granted may (but need not) be a Lender, an
Issuer, or a Swing Loan Lender. Each Lender, each Issuer and each Swing Loan
Lender hereby acknowledges that any such bond or debenture constitutes a title
of indebtedness, as such term is used in article 2692 of the Civil Code of
Québec. Any person who becomes a Lender, an Issuer, or a Swing Loan Lender or
any successor Collateral Agent shall be deemed to have consented to and ratified
the foregoing appointment of the Collateral Agent as fondé de pouvoir, agent and
mandatary on behalf of all Lenders, Issuers and the Swing Loan Lenders,
including such person and any affiliate of such person designated as a Lender,
an Issuer or the Swing Loan Lenders. For greater certainty, the Collateral
Agent, acting as the holder of an irrevocable power of attorney (fondé de
pouvoir), shall have the same rights, powers, immunities, indemnities and
exclusions from liability as are prescribed in favour of the Collateral Agent in
this Agreement, which shall apply mutatis mutandis. In the event of the
resignation and appointment of a successor Collateral Agent, such successor
Collateral Agent shall also act as such holder of an irrevocable power of
attorney (fondé de pouvoir).
SECTION 10.    MISCELLANEOUS

160

--------------------------------------------------------------------------------



10.1    Notices. (a) Notices. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given to a
Credit Party or the Agents, shall be sent, in writing, or by any
telecommunication device capable of creating a written record (including
electronic mail), and addressed to such Person at its address as set forth on
Appendix B or in the other relevant Credit Document or at such other address as
shall be notified in writing (x) in the case of the Lead Borrower, the European
Lead Borrower, the Administrative Agent or the Collateral Agent, to the other
parties, (y) in the case of any Lender, to the Administrative Agent and the
European Administrative Agent and (z) in the case of all other parties, to the
Lead Borrower, the Administrative Agent and the European Administrative Agent.
(b)    Effectiveness of Notices. All notices, demands, requests, consents and
other communications described in clause (a) above (for purposes of this Section
10.1 only, a “Notice”) shall be effective (i) if delivered by hand, including
any overnight courier service, upon personal delivery, (ii) if delivered by
mail, when deposited in the mails, (iii) if delivered by posting (an “Internet
Posting”) to a platform, an Internet website or a similar telecommunication
device (a “Platform”) requiring that a user have prior access to such Platform
when such Internet Posting shall have been made generally available on such
Platform to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified that such Internet Posting has been posted to such Platform and (iv) if
delivered by electronic mail or any other telecommunications device, when
transmitted to an electronic mail address (or by another means of electronic
delivery) as provided in clause (a) above; provided, however, that notices and
communications to any Agent shall not be effective until received by such Agent
and all notices from or to a Credit Party shall be sent through the applicable
Agent.
(c)    Use of Platform. Notwithstanding clauses (a) and (b) above (unless the
Applicable Agent requests that the provisions of clauses (a) and (b) above be
followed) and any other provision in this Agreement or any other Credit Document
providing for the delivery of any Notice by any other means, the Credit Parties
shall deliver all Notices to the Applicable Agent by properly transmitting such
Notices in an electronic/soft medium in a format acceptable to (i) in the case
of the Administrative Agent, to patrick.mcconnell@pnc.com or such other
electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify the Lead Borrower or (ii) in the case of the
European Administrative Agent, to loanandagencylondon@jpmorgan.com or such other
electronic mail address (or similar means of electronic delivery) as the
European Administrative Agent may notify the European Lead Borrower. Nothing in
this clause (c) shall prejudice the right of any Agent or any of the Lenders to
deliver any Notice to any Credit Party in any manner authorized in this
Agreement or to request that the Lead Borrower or European Lead Borrower effects
delivery in such manner.
(d)    Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States federal and state securities laws, to make reference to
information that is not made available through the “Public Side Information”
portion of the Platform and that may contain Material Non-Public Information. In
the event that any Public Lender has determined for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither the Lead Borrower nor the Administrative Agent nor
the European Administrative Agent has any responsibility for such Public
Lender’s decision to limit the scope of the information it has obtained in
connection with this Agreement and the other Credit Documents.

161

--------------------------------------------------------------------------------



10.2    Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Borrowers agree to pay promptly (a) all reasonable costs and
expenses of preparation of the Credit Documents and any consents, amendments,
waivers or other modifications thereto; (b) all costs of furnishing all opinions
by counsel for the Lead Borrower, the European Lead Borrower and the other
Credit Parties; (c) all reasonable fees, expenses and disbursements of counsel
to the Agents (in each case including allocated costs of internal counsel) in
connection with the negotiation, preparation, execution and administration of
the Credit Documents, advising the Agents of their respective rights and
obligations under the Credit Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by the
Lead Borrower or European Lead Borrower; (d) all reasonable costs and expenses
of creating and perfecting Liens in favor of the Applicable Collateral Agent,
for the benefit of the Secured Parties pursuant hereto, including filing and
recording fees, expenses, stamp, registration, transfer, documentary and other
similar taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or the Requisite Lenders may reasonably request in
respect of the Collateral or the Liens created pursuant to the Collateral
Documents or any Agent’s rights and obligations under any Credit Document; (e)
subject to the limitations set forth in Section 5.19, all reasonable costs,
fees, expenses and disbursements of any auditors, accountants, consultants,
advisors or appraisers retained by any Agent with the prior consent of the
Applicable Lead Borrower (not to be unreasonably withheld; provided, however,
the Applicable Lead Borrower’s consent shall not be required for the consultants
and appraisers retained to deliver the reports pursuant to Section 5.19) unless
a Default or an Event of Default has occurred and is continuing (in which case,
the Applicable Lead Borrower’s consent shall not be required); (f) all
reasonable costs and expenses (including the reasonable fees, expenses and
disbursements of any appraisers, consultants, advisors and agents employed or
retained by the Collateral Agent or European Collateral Agent and in each case,
its counsel) in connection with the custody or preservation of any of the
Collateral, including with respect to any environmental reviews; (g) all other
reasonable costs and expenses incurred by each Agent in connection with the
syndication of the Revolving Commitments and the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; provided, that,
in each of the cases in the foregoing clauses (a) through (g), attorneys’ fees
shall be limited to the fees of one (1) outside counsel in each applicable
jurisdiction for each of the Administrative Agent and Collateral Agent and one
(1) outside counsel in each applicable jurisdiction for each of the European
Administrative Agent and European Collateral Agent and the Lenders in each
relevant jurisdiction (and in the case of an actual or perceived conflict of
interest among or between the Agents, the Issuers or the Lenders, one additional
counsel to each affected Agent, Issuer or Lender and, if necessary, one local
counsel to the Agents, the Issuers and the Lenders taken as a whole in each
appropriate jurisdiction); and (h) after the occurrence of a Default or an Event
of Default, all costs and expenses, including reasonable attorneys’ fees and
costs of settlement, incurred by any Agent, the Issuer and the Lenders in
enforcing any Obligations of or in collecting any payments due from any Credit
Party hereunder or under the other Credit Documents by reason of such Default or
Event of Default (including in connection with the sale of, collection from, or
other realization upon any of the Collateral or the enforcement of the Guaranty)
or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work out” or pursuant to any
insolvency or bankruptcy cases or proceedings.
10.3    Indemnity. (a) In addition to the payment of expenses pursuant to
Section 10.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend (subject to Indemnitees’
reasonable approval of counsel, which shall be limited to one (1) counsel to the
Indemnitees taken as a whole (and in the case of an actual or perceived conflict
of interest among or between Indemnitees, one additional counsel to each
affected Indemnitee and, if necessary, one local counsel to the Indemnitees
taken as a whole in each appropriate jurisdiction)), indemnify, pay and hold
harmless, each Agent, each Issuer and each Lender and the officers, partners,
directors, trustees, investment advisors, employees, agents

162

--------------------------------------------------------------------------------



and Affiliates of each Agent, each Issuer and each Lender (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided,
no Credit Party shall have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence or willful misconduct of that
Indemnitee (as determined by a court of competent jurisdiction in a final and
non-appealable judgment); provided, further, that Section 2.29 (instead of this
Section 10.3) shall govern indemnities for Taxes. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are in
violation of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
(b)    To the extent permitted by applicable law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against the Lenders, the Issuers,
the Agents and their respective Affiliates, directors, employees, attorneys or
agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) in connection with, arising out of, as a result of, or in any
way relating to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Advance or Letter of Credit or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and the Lead Borrower, the European Lead Borrower and each
other Credit Party hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
10.4    Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and continuation of any Event of Default each Lender, each Issuer and
each of its respective Affiliates is hereby authorized by each Credit Party at
any time or from time to time subject to the consent of the Applicable Agent,
without notice to any Credit Party or to any other Person (other than the
Applicable Agent), any such notice being hereby expressly waived, to set off and
to appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by such Lender, such Issuer or each of its respective Affiliate to or for
the credit or the account of any Credit Party against and on account of the
obligations and liabilities of any Credit Party to such Lender or such Issuer
hereunder and under the other Credit Documents, including all claims of any
nature or description arising out of or connected hereto or with any other
Credit Document, irrespective of whether or not (a) such Lender or such Issuer
shall have made any demand hereunder or (b) the principal of or the interest on
the Revolving Advances or any other amounts due hereunder shall have become due
and payable pursuant to Section 2 and although such obligations and liabilities,
or any of them, may be contingent or unmatured.
10.5    Amendments and Waivers.
(a)    Requisite Lenders’ and Borrower Consent. Subject to clauses (b) and (c)
of this Section 10.5, no amendment, modification, termination or waiver (other
than any Facility Increase Amendment in accordance with the terms hereof) of any
provision of the Credit Documents (other than the Fee Letters), or consent to
any departure by any Credit Party therefrom, shall in any event be effective
without the written concurrence of the Credit Parties and the Requisite Lenders;
provided, however, that the Administrative Agent may, with the consent of the
Credit Parties, amend, modify or supplement this Agreement to cure any
ambiguity, omission, defect or inconsistency or to grant a new Lien for the
benefit

163

--------------------------------------------------------------------------------



of the Secured Parties or extend an existing Lien over additional property, so
long as such amendment, modification or supplement does not adversely affect the
rights of any Lender or any Issuer.
(b)    Affected Lenders’ Consent. Without the written consent of the Credit
Parties and each Lender (other than a Defaulting Lender) that would be adversely
affected thereby, no amendment, modification, termination, or consent (other
than any Facility Increase Amendment in accordance with the terms hereof) shall
be effective if the effect thereof would:
(i)    extend the scheduled final maturity of any Revolving Commitment or
Advance;
(ii)    waive, reduce or postpone any scheduled repayment on any Advance (but
not prepayment);
(iii)    extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;
(iv)    reduce the rate of interest on any Advance or any fee payable hereunder
(other than any waiver of any increase in any interest rate or any fee pursuant
to Section 2.07);
(v)    extend the time for payment of any such interest or fees;
(vi)    reduce or forgive the principal amount of any Advance or any
Reimbursement Obligation in respect of any Letter of Credit;
(vii)    amend, modify, terminate or waive any provision of this Section 10.5(b)
or Section 10.5(c);
(viii)    amend the definition of “Requisite Lenders” or “Revolving Commitment
Percentage” or “Supermajority Lender”; provided, with the consent of the
Requisite Lenders, additional extensions of credit or additional tranches
established pursuant hereto may be included in the determination of “Requisite
Lenders” or “Revolving Commitment Percentage” on substantially the same basis as
the Revolving Commitments and the Revolving Advances are included on the Closing
Date;
(ix)    extend the Revolving Commitment Termination Date;
(x)    (i) release all or substantially all of the Collateral or (ii) except as
expressly permitted in the Credit Documents, release all or substantially all of
the Guarantors from the Guaranty;
(xi)    consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document (other than the Fee Letters);
(xii)    amend, modify or waive any provision of Section 2.7(e); or
(xiii)    except as expressly provided otherwise in Section 2.22(e), without the
prior written consent of the Supermajority Lenders, change the definition of the
terms “Global

164

--------------------------------------------------------------------------------



Excess Availability”, "90-Day Global Excess Availability", “Global Undrawn
Availability” or “Borrowing Base” or any component definition used therein if,
as a result thereof, the amounts available to be borrowed by the Borrowers would
be increased; provided that the foregoing shall not limit the discretion of the
Applicable Agent to use its Permitted Discretion to change, establish or
eliminate any reserves or to add Accounts and Inventory acquired in a Permitted
Acquisition to the Borrowing Base as provided herein; provided further, the
consent of each Lender shall be required to increase the percentages set forth
in the term "Borrowing Base" or add any new classes of eligible assets thereto,
(xiv)    without the prior written consent of the Supermajority Lenders, amend
the Intercreditor Agreement, or
(xv)    change Section 10.06(c) in a manner which further restricts assignments
thereunder.
(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents (other than the Fee Letters), or consent to
any departure by any Credit Party therefrom, shall:
(i)    increase any Revolving Commitment of any Lender over the amount thereof
then in effect without the consent of each Credit Party and such Lender;
provided, no amendment, modification or waiver of any condition precedent,
covenant, Default or Event of Default shall constitute an increase in any
Revolving Commitment of any Lender;
(ii)    amend, modify, terminate or waive the rights or duties of any Issuer or
Swing Loan Lender, as applicable, under this Agreement or the other Credit
Documents without the consent of each Credit Party, the Administrative Agent,
the European Administrative Agent and of such Issuer or such Swing Loan Lender,
as applicable;
(iii)    amend, modify, terminate or waive any provision of Section 9 as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the consent of each
Credit Party and such Agent; or
(iv)    amend, modify, terminate or waive any provision in a manner that affects
the grant or nature of any option granted to any Special Purpose Vehicle
pursuant to Section 10.6 or the right or duties of such Special Purpose Vehicle
hereunder, in each case without the consent of such Special Purpose Vehicle.
(d)    Execution of Amendments, etc. The Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
10.6    Successors and Assigns; Participations.

165

--------------------------------------------------------------------------------



(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of the Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of the Agents
and all Lenders. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (A) to an assignee in accordance with the
provisions of subsection (c) of this Section 10.6, (B) by way of participation
in accordance with the provisions of subsection (g) of this Section 10.6, (C) by
way of pledge or assignment of a security interest in accordance with the
provisions of subsection (i) of this Section 10.6 or (D) by way of option in
accordance with subsection (j) of this Section 10.6. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
participants to the extent provided in clause (g) below, Special Purpose
Vehicles to the extent provided in clause (i) below and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Register. Each Borrower, the Applicable Agent and each Lender shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Revolving Commitments and Revolving Advances listed
therein for all purposes hereof, and no assignment or transfer of any such
Revolving Commitment or Revolving Advance shall be effective, in each case,
unless and until a Commitment Transfer Supplement effecting the assignment or
transfer thereof shall have been delivered to and accepted by the Applicable
Agent and recorded in the Register as provided in Section 10.6(e). Prior to such
recordation, all amounts owed with respect to the applicable Revolving
Commitment or Revolving Advance shall be owed to the Lender listed in the
Register as the owner thereof, and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding Revolving
Advance.
(c)    Right to Assign; Eligible Assignees; Minimum Amounts. (i) Each Lender
shall have the right at any time to sell, assign or transfer all or a portion of
its rights and obligations under this Agreement, including, without limitation,
all or a portion of its Revolving Commitment or Revolving Advances owing to it
or other Obligations (provided, however, that each such assignment shall be of a
proportionate percentage of all of the assigning Lender’s rights and obligations
under and in respect of any Revolving Advance and any related Revolving
Commitments):
(A)    to any Person meeting the criteria of clause (i) of the definition of the
term “Eligible Assignee”; and
(B)    to any Person meeting the criteria of clause (ii) of the definition of
the term “Eligible Assignee” upon the giving of notice to the Applicable Lead
Borrower, the Administrative Agent and the European Administrative Agent;
subject, however, to the prior written consent by the Applicable Lead Borrower,
the Administrative Agent and the European Administrative Agent (such consent not
to be (x) in the case of the Administrative Agent, the European Administrative
Agent and the Applicable Lead Borrower, unreasonably withheld, delayed or
conditioned, or (y) in the case of the Applicable Lead Borrower, required at any
time an Event of Default shall have occurred and then be continuing); provided
that the Applicable Lead Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent and European Administrative Agent within ten (10) Business
Days after having received notice thereof.

166

--------------------------------------------------------------------------------



(ii)    Each such assignment pursuant to this Section 10.6(c) shall be in an
aggregate amount of not less than (determined as of the date the Commitment
Transfer Supplement with respect to such assignment is delivered to the
Administrative Agent and the European Administrative Agent, or, if a “Trade
Date” is specified in the Commitment Transfer Supplement, as of such Trade Date)
$2,500,000, unless the Administrative Agent and the European Administrative
Agent and, so long as no Event of Default shall have occurred and be continuing,
the Applicable Lead Borrower otherwise consents (each such consent not to be
unreasonably withheld, delayed or conditioned); provided in the case of an
assignment of (1) the entire remaining amount of the assigning Lender’s
Revolving Advances and/or Revolving Commitments at the time owing to it, (2)
contemporaneous assignments to Related Funds that equal at the least the amount
specified in clause (B) above in the aggregate, or (3) of an assignment to a
Lender, an Affiliate of a Lender or a Related Fund, no minimum amount need be
assigned. It is the express intent of the parties hereto that all Lenders shall
at all times participate pro rata in the Domestic Facility and European Facility
(and the applicable sublimits or components thereof); therefore, no Lender may
sell, assign or transfer its rights and obligations under this Agreement with
respect to solely the Domestic Facility or the European Facility (or the
applicable sublimits or components thereof), or with respect to the European
Borrowers or the Domestic Borrowers separately.
(d)    Mechanics. The assigning Lender and the assignee thereof shall execute
and deliver to the Administrative Agent and the European Administrative Agent a
Commitment Transfer Supplement, together with (i) a processing and recordation
fee of $3,500 (except (A) that only one fee shall be payable in the case of
contemporaneous assignments to or by Related Funds and (C) the Administrative
Agent and the European Administrative Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment), and
(ii) such forms, certificates or other evidence, if any, with respect to United
States federal income tax withholding matters as the assignee under such
Commitment Transfer Supplement may be required to deliver to any Agent pursuant
to Section 2.29(c).
(e)    Notice of Assignment. Upon its receipt of a duly executed and completed
Commitment Transfer Supplement, together with the processing and recordation fee
referred to in Section 10.6(d) (and any forms, certificates or other evidence
required by this Agreement in connection therewith), the Administrative Agent
shall record the information contained in such Commitment Transfer Supplement in
the register and shall maintain a copy of such Commitment Transfer Supplement
(and shall provide a copy of such Commitment Transfer Supplement to the European
Administrative Agent).
(f)    Effect of Assignment. Subject to the terms and conditions of this Section
10.6, as of the “Effective Date” specified in the applicable Commitment Transfer
Supplement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Commitment Transfer Supplement and shall
thereafter be a party hereto and a “Lender” for all purposes hereof, and in the
case of an assignment from an Issuer, shall have the rights and obligations of
an “Issuer” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Commitment Transfer Supplement and shall
thereafter be an “Issuer” for all purposes hereof; (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned thereby pursuant to such Commitment Transfer Supplement, relinquish its
rights (other than any rights which survive the termination hereof under Section
10.8) and be released from its obligations hereunder (and, in the case of a
Commitment Transfer Supplement covering all or the remaining portion of an
assigning Lender’s rights and obligations hereunder, such Lender shall cease to
be a party hereto and, if such Lender were an Issuer, relinquish its rights
(other than any rights which survive the termination hereof under Section 10.8)
and be released from its obligations hereunder as an

167

--------------------------------------------------------------------------------



“Issuer”; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); and (iii) the Revolving Commitments shall be modified to
reflect the Revolving Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with subsections
(c) through (f) of this Section 10.6 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (g).
(g)    Participations. (i) Each Lender shall have the right at any time to sell
one or more participations to any Person (other than the Lead Borrower any of
its Subsidiaries or any of its Affiliates (excluding Affiliate Lenders)) in all
or any part of its Revolving Advances or Revolving Commitments or in any other
Obligation; provided, that (x) such Lender’s obligations under this Agreement
shall remain unchanged, (y) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (z) the
Borrowers, the Agents, the Issuers and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 9.8 with respect to any payments
made by such Lender to its participants.
(ii)    The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except that the participation
agreement may provide that such Lender shall not, without the consent of the
participant, agree to any amendment, modification or waiver that would (i)
extend the final scheduled maturity of any Advance, or any Letter of Credit
(unless such Letter of Credit is not extended beyond the Revolving Commitment
Termination Date) in which such participant is participating, or reduce the rate
or extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Revolving Commitments shall not constitute a change in the
terms of such participation, and that an increase in any Revolving Commitment or
Revolving Advance shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof), (ii)
consent to the assignment or transfer by any Credit Party of any of its rights
and obligations under this Agreement or (iii) release all or substantially all
of the Collateral under the Collateral Documents (except as expressly provided
in the Credit Documents) supporting the Revolving Advances and Revolving
Commitments hereunder in which such participant is participating. The Borrowers
agree that each participant shall be entitled to the benefits of Sections 2.27,
2.28 and 2.29 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (c) of this Section; provided that
such participant agrees to be subject to the provisions of Sections 2.30 and
2.32 as though it were a Lender; provided, further, (i) a participant shall not
be entitled to receive any greater payment under Section 2.28 or 2.29 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with the Lead Borrower’s prior written consent, and
(ii) a participant that would be a Non-US Lender if it were a Lender shall not
be entitled to the benefits of Section 2.29 unless the Lead Borrower is notified
of the participation sold to such participant and such

168

--------------------------------------------------------------------------------



participant agrees, for the benefit of the Borrower, to comply with Section 2.29
as though it were a Lender.
(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each such participant’s interest in the Revolving Commitments or
other Obligations (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant's interest in any commitments, loans or its other obligations under
any Credit Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the (i) Administrative Agent (in its capacity as Administrative Agent),
and (ii) European Administrative Agent, as applicable, shall have no
responsibility for maintaining a Participant Register.
(h)    Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign and/or pledge all or any
portion of its Revolving Commitments or the other Obligations owed by or to such
Lender, to secure obligations of such Lender including, without limitation, any
Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors of the Federal Reserve System and any operating circular
issued by such Federal Reserve Bank; provided, no Lender, as between the
Borrowers and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge, and provided, further, in no
event shall the applicable Federal Reserve Bank, pledgee or trustee be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.
(i)    In addition to the other assignment rights provided in this Section 10.6,
each Lender may grant to a Special Purpose Vehicle the option to make all or any
part of any Revolving Advance that such Lender would otherwise be required to
make hereunder and the exercise of such option by any such Special Purpose
Vehicle and the making of Revolving Advances pursuant thereto shall satisfy
(once and to the extent that such Revolving Advances are made) the obligation of
such Lender to make such Revolving Advances thereunder, provided, however, that
(x) nothing herein shall constitute a commitment or an offer to commit by such a
Special Purpose Vehicle to make Revolving Advances hereunder and no such Special
Purpose Vehicle shall be liable for any indemnity or other Obligation (other
than the making of Revolving Advances for which such Special Purpose Vehicle
shall have exercised an option, and then only in accordance with the relevant
option agreement) and (y) such Lender’s obligations under the Credit Documents
shall remain unchanged, such Lender shall remain responsible to the other
parties for the performance of its obligations under the terms of this Agreement
and shall remain the holder of the Obligations for all purposes hereunder. Each
party hereto acknowledges and agrees that, prior to the date that is one year
and one day after the payment in full of all outstanding commercial paper or
other senior debt of any such Special Purpose Vehicle, such party shall not
institute against, or join any other Person in instituting against, any Special
Purpose Vehicle that has been granted an option pursuant to this clause (i) any
bankruptcy, reorganization, insolvency or liquidation proceeding (such agreement
shall survive the payment in full of the Obligations). The terms of the
designation of, or assignment to, such Special Purpose Vehicle shall not
restrict such Lender’s ability to, or grant such Special Purpose Vehicle the
right to, consent to any amendment or waiver to this Agreement or any other
Credit Document or to the departure by any Borrower from any provision of this

169

--------------------------------------------------------------------------------



Agreement or any other Credit Document without the consent of such Special
Purpose Vehicle except, as long as the Agents and the Lenders, the Issuers and
the Swing Loan Lenders and other Secured Parties shall continue to, and shall be
entitled to continue to, deal solely and directly with such Lender in connection
with such Lender’s obligations under this Agreement, to the extent any such
consent would reduce the principal amount of, or the rate of interest on, any
Obligations, amend this clause (i) or postpone any scheduled date of payment of
such principal or interest. Each Special Purpose Vehicle shall be entitled to
the benefits of Sections 2.27, 2.28 and 2.29 as if it were such Lender;
provided, however, that anything herein to the contrary notwithstanding, no
Borrower shall, at any time, be obligated to make under Sections 2.27, 2.28 and
2.29 to any such Special Purpose Vehicle and any such Lender any payment in
excess of the amount any of the Borrowers would have been obligated to pay to
such Lender in respect of such interest if such Special Purpose Vehicle had not
been assigned the rights of such Lender hereunder; provided, further, that such
Special Purpose Vehicle shall have no direct right to enforce any of the terms
of this Agreement against the Borrower, the Agents or the other Lenders.
10.7    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
10.8    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.27, 2.28, 2.29, 10.2,
10.3 and 10.4 and the agreements of the Lenders set forth in Sections 2.17, 9.2
and 9.8 shall survive the payment of the Revolving Advances, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination hereof.
10.9    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, any Issuer or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent, each Issuer and
each Lender hereby are cumulative and shall be in addition to and independent of
all rights, powers and remedies existing by virtue of any statute or rule of law
or in any of the other Credit Documents or any of the applicable documentation
creating Hedging Obligations or Cash Management Obligations. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
10.10    Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to the Agents, the
Issuers or the Lenders (or to the Administrative Agent or the European
Administrative Agent, on behalf of the Issuers or the Lenders), or the Agents,
the Issuers or the Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other
provincial, state or federal law, common law or any equitable cause, then, to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied, and all Liens, rights and remedies therefor or related thereto,

170

--------------------------------------------------------------------------------



shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.
10.11    Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
10.12    Obligations Several. The obligations of the Lenders hereunder are
several and no Lender shall be responsible for the obligations or Revolving
Commitments of any other Lender hereunder. Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity.
10.13    Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
10.14    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING GENERAL OBLIGATIONS
LAW 5-1401.
10.15    CONSENT TO JURISDICTION AND SERVICE OF PROCESS. (a) ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO
OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY
STATE OR FEDERAL COURT IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (i) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS, UNLESS
OTHERWISE PROVIDED IN A COLLATERAL DOCUMENT; (ii) WAIVES ANY DEFENSE OF FORUM
NON-CONVENIENS; (iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING
IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (v) AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW;
PROVIDED, HOWEVER, NOTHING IN THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY OTHER
JURISDICTION; AND
(b)    EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO
SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
CREDIT DOCUMENT, IN THE MANNER PROVIDED

171

--------------------------------------------------------------------------------



FOR NOTICES (OTHER THAN FACSIMILE OR EMAIL) IN SECTION 10.1. NOTHING IN THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LEGAL REQUIREMENTS.
10.16    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE REVOLVING
ADVANCES MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
10.17    Confidentiality. Each Agent, each Issuer and each Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ directors, officers, trustees, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
including the NAIC, (c) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
10.17, to (i) any assignee of, participant in, or Special Purpose Vehicle
grantee of any option described in Section 10.6(i), or any prospective assignee
of, participant in, or Special Purpose Vehicle grantee of any option described
in Section 10.6(i), any of its rights or obligations under this Agreement, (ii)
any rating agency, or (iii) the CUSIP Service Bureau or any similar
organization, (g) with the consent of the Lead Borrower or the European Lead
Borrower, (h) to any pledgee referred to in Section 10.6(h) or any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors or other representatives) to
any swap or derivatives or similar transaction under which payments are to be
made by reference to the Borrowers and the Obligations, this Agreement or
payments hereunder, so long as such pledgee or any actual or prospective
counterparty (or its managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives) agrees to be
bound by

172

--------------------------------------------------------------------------------



the provisions of this Section 10.17, or (i) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section
10.17, (ii) becomes available to any Agent, any Issuer or any Lender on a
non-confidential basis from a source other than the Borrowers or (iii) is
independently developed by any Agent, any Issuer or any Lender. For the purposes
of this Section 10.17, “Information” means all information received from the
Borrowers relating to the Borrowers or their business, other than any such
information that is available to any Agent, any Issuer or any Lender on a
non-confidential basis prior to disclosure by the Borrowers. Any Person required
to maintain the confidentiality of Information as provided in this Section 10.17
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding anything in this Agreement or in any other Credit Document to
the contrary, the Borrowers and each Lender (and each employee, representative
or other agent of the Borrowers) may disclose to any taxing authority and to any
tax advisor of such party, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Borrowers relating to such U.S. tax treatment and U.S. tax
structure.
10.18    Usury Savings Clause. (a) Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Advances made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Advances made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the applicable Borrowers shall pay to the
Applicable Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of each Lender and the Borrowers to conform
strictly to any applicable usury laws. Accordingly, if any Lender contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Revolving Advances made hereunder or be refunded to
the Borrowers, as applicable.
(b)    Without limiting the foregoing, if any provision of this Agreement or any
other Credit Document would obligate any Canadian Credit Party to make any
payment of interest or other amount payable to any Lender in an amount or
calculated at a rate which would be prohibited by law or would result in a
receipt by that Lender of “interest” at a “criminal rate” (as such terms are
construed under the Criminal Code (Canada)), then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
that Lender of “interest” at a “criminal rate”, such adjustment to be effected,
to the extent necessary (but only to the extent necessary), as follows: first,
by reducing the amount or rate of interest, and, thereafter, by reducing any
fees, commissions, costs, expenses, premiums and other amounts required to be
paid to the affected Lender which would constitute interest for purposes of
section 347 of the Criminal Code (Canada).


10.19    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall

173

--------------------------------------------------------------------------------



constitute but one and the same instrument. Delivery of an executed signature
page of this Agreement by facsimile transmission or “PDF” shall be effective as
delivery of a manually executed counterpart hereof.
10.20    Effective Date. This Agreement shall become effective on the Closing
Date.
10.21    USA Patriot Act Notice. (a) Each Lender and the Agents (for the Agents
and not on behalf of any Lender) hereby notifies the Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-5 (signed into
law on October 26, 2001)), as amended (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Borrower and each
other Credit Party, which information includes the name and address of each
Borrower and each other Credit Party and other information that will allow such
Lender or the applicable Agent, as applicable, to identify each Borrower and
each other Credit Party in accordance with the Patriot Act.
(b)    Each Lender or assignee or participant of a Lender that is not
incorporated under the laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the Patriot Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the Patriot Act and the applicable regulations: (1) within 10 days after the
Closing Date, and (2) as such other times as are required under the Patriot Act.
10.22    No Setoffs and Defenses. Each Credit Party acknowledges it has no
setoffs or defenses to their respective obligations under the Credit Documents
and no claims or counterclaims against any of the Agents or the Lenders.
10.23    Entire Agreement. This Agreement and the other Credit Documents
represent the entire agreement of the Credit Parties, the Agents and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Agents or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Credit Documents. If and to the extent that any
provision of any Credit Document limits, qualifies or conflicts with a provision
of this Agreement, such provision of this Agreement shall control.
10.24    Borrowing Agency Provisions.
(a)    Each (y) US Borrower and Canadian Borrower hereby irrevocably designates
the Lead Borrower, and (z) each European Borrower hereby irrevocably designates
the European Lead Borrower, in each case respectively to be its attorney and
agent and in such capacity to (i) borrow, (ii) request advances, (iii) request
the issuance of Letters of Credit, (iv) sign and endorse notes, (v) execute and
deliver all instruments, documents, applications, security agreements,
reimbursement agreements and letter of credit agreements for Letters of Credit
and all other certificates, notice, writings and further assurances now or
hereafter required hereunder, (vi) make elections regarding interest rates,
(vii) give instructions regarding Letters of Credit and agree with any Issuer
upon any amendment, extension or renewal of any Letter of Credit and (viii)
otherwise take action under and in connection with this Agreement and the other
Credit Documents, all on behalf of and in the name such Borrower or Borrowers,
and hereby authorizes the Applicable Agent to pay over or credit all loan
proceeds hereunder in accordance with the request of the Applicable Lead
Borrower.

174

--------------------------------------------------------------------------------



(b)    The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to the Borrowers and at their request. Neither any Agent, any
Issuers nor any Lender shall incur liability to the Borrowers as a result
thereof. To induce the Agents, the Issuers and the Lenders to do so and in
consideration thereof, each Borrower hereby indemnifies the each Agent, each
Issuer and each Lender and holds each Agent, each Issuer and each Lender
harmless from and against any and all liabilities, expenses, losses, damages and
claims of damage or injury asserted against any Agent, any Issuer or any Lender
by any Person arising from or incurred by reason of the handling of the
financing arrangements of the Borrowers as provided herein, reliance by any
Agent, any Issuer or any Lender on any request or instruction from the Lead
Borrower or European Lead Borrower or any other action taken by any Agent or any
Lender with respect to this Section 10.24 except due to willful misconduct or
gross (not mere) negligence by the indemnified party (as determined by a court
of competent jurisdiction in a final and non-appealable judgment).
(c)    (i) All US Obligations shall be joint and several of each of the US
Borrowers, and each US Borrower shall make payment upon the maturity of the US
Obligations by acceleration or otherwise, (ii) all Canadian Obligations shall be
joint and several of each Canadian Borrower, and each Canadian Borrower shall
make payment upon the maturity of the Canadian Obligations by acceleration or
otherwise and (iii) all European Obligations shall be joint and several of each
European Borrower, and each European Borrower shall make payment upon the
maturity of the European Obligations by acceleration or otherwise, and in each
case, such obligations and liabilities on the part of each US Borrower, each
Canadian Borrower and each European Borrower shall in no way be affected by any
extensions, renewals and forbearance granted by any Agent or any Lender to any
Borrower, failure of any Agent or any Lender to give any Borrower notice of
borrowing or any other notice, any failure of any Agent or any Lender to pursue
or preserve its rights against any Borrower, the release by any Agent or any
Lender of any Collateral now or thereafter acquired from any Borrower, and such
agreement by each Borrower to pay upon any notice issued pursuant thereto is
unconditional and unaffected by prior recourse by any Agent or any Lender to the
other Borrowers or any Collateral for such US Borrower’s Obligations, such
Canadian Borrower’s Canadian Obligations or such European Borrower’s European
Obligations, as the case may be, or the lack thereof. Each Borrower waives all
suretyship defenses.
(d)    (i) Each US Borrower expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which
such US Borrower may now or hereafter have against the other US Borrowers or any
other Person directly or contingently liable for the US Obligations hereunder,
or against or with respect to any other US Borrowers’ property (including,
without limitation, any property which is Collateral for the US Obligations),
arising from the existence or performance of this Agreement, until termination
of this Agreement and repayment in full of the Obligations.
(ii) Each Canadian Borrower expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which
such Canadian Borrower may now or hereafter have against the other Canadian
Borrowers or any other Person directly or contingently liable for the Canadian
Obligations hereunder, or against or with respect to any other Canadian
Borrowers’ property (including, without limitation, any property which is
Collateral for the Canadian Obligations), arising from the existence or
performance of this Agreement, until termination of this Agreement and repayment
in full of the Canadian Obligations.


(iii) Each European Borrower expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which
such European Borrower may now or hereafter have against the other European

175

--------------------------------------------------------------------------------



Borrowers or any other Person directly or contingently liable for the European
Obligations hereunder, or against or with respect to any other European
Borrowers’ property (including, without limitation, any property which is
Collateral for the European Obligations), arising from the existence or
performance of this Agreement, until termination of this Agreement and repayment
in full of the European Obligations.


10.25    Nature of Borrowers Obligations. Notwithstanding anything to the
contrary contained elsewhere in this Agreement, it is understood and agreed by
the various parties to this Agreement that (a) the Canadian Obligations shall
constitute obligations of the Canadian Borrowers and shall be guaranteed
pursuant to, and in accordance with the terms of this Agreement and (b) the
European Obligations shall constitute obligations of the European Borrowers and
shall be guaranteed pursuant to, and in accordance with the terms of this
Agreement. Notwithstanding anything to the contrary herein or in any other
Credit Document (including provisions that may override any other provision), in
no event shall (i) the Canadian Borrowers or any other Canadian Credit Party be
deemed to have guaranteed or become liable or obligated for, or to have pledged
any of its assets to secure, any Obligation of a US Credit Party under this
Agreement or any of the other Credit Documents or (ii) the European Borrowers or
any other European Credit Party be deemed to have guaranteed or become liable or
obligated for, or to have pledged any of its assets to secure, any Obligation of
a US Credit Party under this Agreement or any of the other Credit Documents.
10.26    Designation of Debt for Purposes of the Senior Notes Indenture.
Pursuant to the Senior Notes Indenture, the Lead Borrower hereby designates this
Agreement and the other Credit Documents as a “Credit Facility” for all purposes
under the Senior Notes Indenture.
10.27    Quebec Interpretation Matters. For purposes of any assets, liabilities
or entities located in the Province of Québec and for all other purposes
pursuant to which the interpretation or construction of this Agreement may be
subject to the laws of the Province of Québec or a court or tribunal exercising
jurisdiction in the Province of Québec, (a) “personal property” shall include
“movable property”, (b) “real property” or “real estate” shall include
“immovable property”, (c) “tangible property” shall include “corporeal
property”, (d) “intangible property” shall include “incorporeal property”, (e)
“security interest”, “mortgage” and “lien” shall include a “hypothec”, “right of
retention”, “prior claim” and a resolutory clause, (f) all references to filing,
perfection, priority, remedies, registering or recording under the Uniform
Commercial Code or a Personal Property Security Act shall include publication
under the Civil Code of Québec, (g) all references to “perfection” of or
“perfected” liens or security interest shall include a reference to an
“opposable” or “set up” lien or security interest as against third parties, (h)
any “right of offset”, “right of setoff” or similar expression shall include a
“right of compensation”, (i) ”goods” shall include “corporeal movable property”
other than chattel paper, documents of title, instruments, money and securities,
(j) an “agent” shall include a “mandatary”, (k) ”construction liens” shall
include “legal hypothecs”; (l) ”joint and several” shall include “solidary”; (m)
”gross negligence or wilful misconduct” shall be deemed to be “intentional or
gross fault”; (n) “beneficial ownership” shall include “ownership on behalf of
another as mandatary”; (o) ”easement” shall include “servitude”; (p) ”priority”
shall include “prior claim”; (q) ”survey” shall include “certificate of location
and plan”; (r) ”state” shall include “province”; (s) ”fee simple title” shall
include “absolute ownership”; and (t) “accounts” shall include “claims”.
10.28    English Language. The parties hereto confirm that it is their wish that
this Agreement and any other document executed in connection with the
transactions contemplated herein be drawn up in the English language only and
that all other documents contemplated thereunder or relating thereto, including
notices, may also be drawn up in the English language only. Les parties aux
présentes confirment que c’est leur volonté que cette convention et les autres
documents de crédit y affereuts soient rédigés en anglais

176

--------------------------------------------------------------------------------



seulement et que tous les documents, y compris tous avis, envisagés par cette
convention soient rédigés en anglais seulement.
10.29     Amendment and Restatement. This Agreement amends and restates in its
entirety the Existing Credit Agreement. All references to the "Credit Agreement"
contained in the Credit Documents delivered in connection with the Existing
Credit Agreement or this Agreement shall, and shall be deemed to, refer to this
Agreement. Notwithstanding the amendment and restatement of the Existing Credit
Agreement by this Agreement, the Obligations of the Credit Parties outstanding
under the Existing Credit Agreement and the other Credit Documents as of the
Closing Date shall remain outstanding and shall constitute continuing
Obligations hereunder without novation and shall continue as such to be secured
by the Collateral. Such Obligations shall in all respects be continuing and this
Agreement shall not be deemed to evidence or result in a novation or repayment
and reborrowing of such Obligations. The Liens securing payment of the
Obligations under the Existing Credit Agreement, as amended and restated in the
form of this Agreement, shall in all respects be continuing, securing the
payment of all Obligations
10.30    CAM Exchange.
(a)    On the CAM Exchange Date,
(i)    the Revolving Commitments shall have terminated in accordance with
Section 8;
(ii)    each Lender shall fund its participation in any outstanding Swing Loans
and Protective Advances in accordance with the terms of this Agreement;
(iii)    each Lender shall fund its participation in any unreimbursed
disbursements made under the Letters of Credit in accordance with the terms of
this Agreement; and
(iv)    the Lenders shall purchase in the applicable currency at par interests
in principal, interest, applicable fees owing to the Lenders, unreimbursed
drawings under Letters of Credit and other outstanding participation interests
under each of the Domestic Facility and European Facility (and shall make
payments to the Applicable Agent for reallocation to other Lenders to the extent
necessary to give effect to such purchases) and shall assume the obligations to
reimburse each Issuer for unreimbursed disbursements under outstanding Letters
of Credit under such Facility such that such Lender shall own an interest equal
to such Lender’s CAM Percentage in each component of such Obligations
immediately following the CAM Exchange.
(b)    Each Lender and each Person acquiring a participation from any Lender as
contemplated by this Section 10.30 hereby consents and agrees to the CAM
Exchange. Each Borrower agrees from time to time to execute and deliver to the
Lenders all such promissory notes and other instruments and documents as any
Agent shall reasonably request to evidence and confirm the respective interests
and obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by it in
connection with its Advances under this Agreement to the Applicable Agent
against delivery of any promissory notes so executed and delivered; provided
that the failure of any Lender to deliver or accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange.
(c)    As a result of the CAM Exchange, from and after the CAM Exchange Date,
each payment received by any Agent pursuant to this Agreement or any other
Credit Document in respect of any

177

--------------------------------------------------------------------------------



of such Obligations shall be distributed to the Lenders, pro rata in accordance
with their respective CAM Percentages.
(d)    In the event that on or after the CAM Exchange Date, the aggregate amount
of such Obligations shall change as a result of the making of a disbursement
under a Letter of Credit by an Issuer that is not reimbursed by the applicable
Borrowers, then each Lender shall promptly reimburse such Issuer for its CAM
Percentage of such unreimbursed payment in the applicable currency.
Notwithstanding any other provision of this Section 10.30, each Secured Party
agrees that if any Secured Party is required under applicable law to withhold or
deduct any taxes or other amounts from payments made by it hereunder or as a
result hereof, such Person shall be entitled to withhold or deduct such amounts
and pay over such taxes or other amounts to the applicable Governmental
Authority imposing such tax without any obligation to indemnify any Secured
Party with respect to such amounts and without any other obligation of gross up
or offset with respect thereto and there shall be no recourse whatsoever by any
Secured Party subject to such withholding to any other Secured Party making such
withholding and paying over such amounts, but without diminution of the rights
of such Secured Party subject to such withholding as against Borrowers and the
other Credit Parties to the extent (if any) provided in this Agreement and the
other Credit Documents. Any amounts so withheld or deducted shall be treated as,
for the purpose of this Section 10.30, having been paid to such Secured Party to
which such withholding or deduction was made.
10.31    Closing Date Allocation.
(a)    Upon the effectiveness of the amendment and restatement of this Agreement
on the Closing Date, (i) the Borrowers shall repay all Revolving Advances then
outstanding under the Existing Credit Agreement; provided that subject to the
other conditions of this Agreement, the Applicable Lead Borrower may request new
Revolving Advances on such date and (ii) the Revolving Commitment Percentages of
all of the Lenders holding a Revolving Commitment shall be recalculated such
that after giving effect to the effectiveness of this Agreement, each such
Lender’s Revolving Commitment Percentage is equal to (x) the Revolving
Commitment Amount of such Lender divided by (y) the aggregate of the Revolving
Commitment Amounts of all Lenders. Each of the Lenders shall participate in any
new Revolving Advances made on or after the Closing Date in accordance with
their respective Revolving Commitment Percentages after giving effect to the
effectiveness of this Agreement and recalculation of the Revolving Commitment
Percentages contemplated by this Section 10.31.
(b)    Upon the effectiveness of the amendment and restatement of this Agreement
on the Closing Date, each new Lender shall be deemed to have purchased a
participation in each then outstanding Letter of Credit and each drawing
thereunder and each then outstanding Swing Loan in an amount equal to such
Lender’s Revolving Commitment Percentage of the Maximum Undrawn Amount of each
such Letter of Credit (as in effect from time to time) and the amount of each
drawing and of each such Swing Loan, respectively. As necessary to effectuate
the foregoing, each existing Lender holding a Revolving Commitment Percentage
shall be deemed to have sold to each new Lender a portion of such existing
Lender’s participations in such outstanding Letters of Credit and drawings and
such outstanding Swing Loans such that, after giving effect to all such
purchases and sales, each Lender holding a Revolving Commitment shall hold a
participation in all Letters of Credit (and drawings thereunder) and all Swing
Lines in accordance with their respective Revolving Commitment Percentages.
[Remainder of page intentionally left blank]



178

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
XERIUM TECHNOLOGIES, INC.
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer

HUYCK LICENSCO INC.
                        
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer

ROBEC BRAZIL LLC
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer



STOWE WOODWARD LICENSCO LLC
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer



STOWE WOODWARD LLC
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer



WANGNER ITELPA I LLC
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer














179

--------------------------------------------------------------------------------



WANGNER ITELPA II LLC
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer



WEAVEXX, LLC
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer



XERIUM ASIA, LLC
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer



XERIUM III (US) LIMITED
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer



XERIUM IV (US) LIMITED
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer



XERIUM V (US) LIMITED
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer



XTI LLC
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer




180

--------------------------------------------------------------------------------



XERIUM CANADA INC.
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer

HUYCK.WANGNER GERMANY GMBH
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Managing Director

ROBEC WALZEN GMBH
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Managing Director

STOWE WOODWARD
AKTIENGESELLSCHAFT
By:
/s/ David J. Pretty
Name:
David J. Pretty
Title:
CEO



XERIUM GERMANY HOLDING GMBH
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Managing Director

XERIUM TECHNOLOGIES LTD
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Director






181

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent, Collateral Agent and as a Lender
By:
/s/ Patrick McConnell
Name:
Patrick McConnell
Title:
V.P.




182

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A. LONDON
BRANCH as European Administrative Agent, European Collateral Agent and as a
Lender
By:
/s/ Tim Jacob
Name:
Tim Jacob
Title:
Senior Vice President




183

--------------------------------------------------------------------------------



PNC BANK CANADA BRANCH
as a Lender to the extent provided in the Credit Agreement
By:
/s/ Michael Etienne
Name:
Senior Vice President
Title:
Senior Vice President




184

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A. TORONTO BRANCH, as a Lender to the extent provided in
the Credit Agreement
By:
/s/ A. Marchetti
Name:
A. Marchetti
Title:
Authorized Officer




185

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as a Lender to the extent provided in the Credit
Agreement
By:
/s/ Kennedy A. Capin
Name:
Kennedy A. Capin
Title:
Authorized Officer






186

--------------------------------------------------------------------------------



APPENDIX A
TO CREDIT AND GUARANTY AGREEMENT
Revolving Commitment Amounts
Lender
Revolving Commitment Amount
Revolving Commitment Percentage
PNC Bank, National Association (in accordance with the definition of "Lender"
and without duplication, PNC Bank Canada Branch, to the extent of any (i)
outstanding Advances to the Canadian Borrowers or (ii) participations in
Canadian Letters of Credit or Canadian Swing Loans)


$27,500,000


50
%
JPMorgan Chase Bank, N.A. (in accordance with the definition of "Lender" and
without duplication, (a) JPMorgan Chase Bank, N.A., Toronto Branch, to the
extent of any (i) outstanding Advances to the Canadian Borrowers or (ii)
participations in Canadian Letters of Credit or Canadian Swing Loans and (b)
JPMorgan Chase Bank, N.A., London Branch, to the extent of any (i) outstanding
Advances to the European Borrowers or (ii) participations in European Letters of
Credit or European Swing Loans)))


$27,500,000


50
%
Total


$55,000,000


100
%








APPENDIX A- 1

--------------------------------------------------------------------------------



APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
Notice Addresses
XERIUM TECHNOLOGIES, INC.
14101 Capital Boulevard
Youngsville, NC 27596
Attn: Michael S. Buchanan
Fax: 919-526-1430
Phone: 919-526-1406
Email:
cliff.pietrafitta@xerium.com
mike.buchanan@xerium.com


HUYCK.WANGNER GERMANY GMBH
Föhrstr. 39, 72760
Reutlingen, Germany
Attn: Kurt Medlitsch


with a copy to:


XERIUM TECHNOLOGIES, INC.
14101 Capital Boulevard
Youngsville, NC 27596
Attn: Michael S. Buchanan
Fax: 919-526-1430
Phone: 919-526-1406

Email:
cliff.pietrafitta@xerium.com
mike.buchanan@xerium.com
teresa.kazaglis@xerium.com

APPENDIX B- 1

--------------------------------------------------------------------------------



PNC Bank, National Association
as Administrative Agent, Collateral Agent and as a Lender
For Payments and Borrowing Requests/Interest Election Requests:
PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention: Lisa Pierce
Telephone: (412) 762-6442
Facsimile: (412) 762-8672


Other Notices as Administrative Agent or Collateral Agent:


PNC Bank, National Association
340 Madison Avenue, 11th Floor
New York, NY 10173
Attention: Patrick McConnell
Telephone: (212) 752-6086
Facsimile: (212) 303-0060
E-mail: patrick.mcconnell@pnc.com


PNC Bank, National Association
as Collateral Agent
Two Tower Center Boulevard, 21st Floor
East Brunswick, NJ 08816
Attention: Patricia Loprete-Antola
Telephone: (732) 220-4368
Facsimile: (732) 220-4399
E-mail: patricia.loprete@pnc.com



APPENDIX B- 2

--------------------------------------------------------------------------------



JPMorgan Chase Bank, N.A.
as European Administrative Agent, European Collateral Agent and as a Lender
For notices relating to funding and operational matters to:
J.P.Morgan Europe Limited
Loans Agency
25 Bank Street
Canary Wharf
London
E14 5JP
Fax: +44 20 7777 2360
Email: loanandagencylondon@jpmorgan.com




For notices related to Collateral to:


JP Morgan
Chase Business Credit
25 Bank Street
Canary Wharf
London
E14 5JP
Fax: +44 20 3493 1365
timothy.i.jacob@jpmorgan.com
helen.f.mathie@jpmorgan.com



For Borrowing Base Certificates:
Jewelle Carnegie
Tel: 312-732-7711
Email: jewelle.l.carnegie@jpmchase.com
Address: JP Morgan Chase Bank, N.A,
10 South Dearborn, 22nd floor, Chicago, IL 60603, USA


With a copy to:
Kennedy Capin
Tel: +1 404 926 2606
Fax: +1 404 926 2656
Email: kennedy.a.capin@chase.com
Address: Chase Business Credit, 3475 Piedmont Road NE,
Floor 18, Atlanta, GA 30305-2954, USA



APPENDIX B- 3